Exhibit 10.1

Execution Version

 

 

 

SENIOR SECURED SYNDICATED FACILITY AGREEMENT

Dated as of October 1, 2012

among

GENESEE & WYOMING INC. and RP ACQUISITION COMPANY TWO, as Domestic Borrowers

QUEBEC GATINEAU RAILWAY INC., as Canadian Borrower

ROTTERDAM RAIL FEEDING B.V., as European Borrower

GENESEE & WYOMING AUSTRALIA PTY LTD (ACN 079 444 296), as Australian Borrower

THE GUARANTORS

THE LENDING INSTITUTIONS PARTY HERETO,

as Lenders

BANK OF AMERICA, N.A.,

as Administrative Agent, Domestic Swingline Lender and the Issuing Lender

BANK OF AMERICA, N.A., acting through its London branch,

as European Swingline Lender and European Agent

BANK OF AMERICA, N.A., acting through its Canada branch,

as Canadian Swingline Lender and Canadian Agent and

BANK OF AMERICA, N.A., acting through its Australia branch,

as Australian Swingline Lender

with

BANK OF AMERICA, N.A.,

J.P. MORGAN SECURITIES LLC and

CITIGROUP GLOBAL MARKETS INC.,

as Co-Lead Arrangers and Co-Bookrunning Managers

JPMORGAN CHASE BANK, N.A. and

CITIGROUP GLOBAL MARKETS INC., as Co-Syndication Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

SUMITOMO MITSUI BANKING CORPORATION,

SOVEREIGN BANK N.A.

BRANCH BANKING AND TRUST COMPANY

FIFTH THIRD BANK

ROYAL BANK OF CANADA

TD BANK, N.A., and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEFINITIONS AND RULES OF INTERPRETATION

     2     

1.1

   Definitions      2     

1.2

   Rules of Interpretation      52     

1.3

   Accounting Terms      54     

1.4

   GWI as Agent of Borrowers and Guarantors      55     

1.5

   Exchange Rates; Currency Equivalents      55     

1.6

   Additional Alternative Currencies for Letters of Credit      55   

2.

 

THE REVOLVING CREDIT FACILITIES

     56     

2.1

   Commitment to Lend      56     

2.2

   Commitment Fee      56     

2.3

   Reduction of Applicable Commitments      57     

2.4

   Evidence of Debt      57     

2.5

   Interest on the Revolving Loans      58     

2.6

   Requests for Loans      59     

2.7

   The Swinglines      59     

2.8

   Borrowers’ Conversion Options; Continuation of Loans      63     

2.9

   Funds for Loans      64     

2.10

   Reallocation of Commitments      65     

2.11

   Sharing of Payments by Lenders      67   

3.

 

THE TERM LOANS

     67     

3.1

   Commitment to Lend      67     

3.2

   Term Notes      68     

3.3

   Schedule of Installment Payments of Principal of the Term Loans      69     

3.4

   Interest on the Term Loans      70     

3.5

   Notification of Term Loans      71     

3.6

   Interest Periods      71   

4.

 

MANDATORY REPAYMENT OF LOANS

     71     

4.1

   Maturity of Loans      71     

4.2

   Mandatory Repayments of Loans      71     

4.3

   Optional Repayments of Loans      72   

5.

 

LETTERS OF CREDIT

     74     

5.1

   Letter of Credit Commitments      74     

5.2

   Reserved      78     

5.3

   Letter of Credit Payments      78     

5.4

   Obligations Absolute      79     

5.5

   Role of Issuing Lender      80     

5.6

   Reserved      81     

5.7

   Applicability of International Standby Practices and Uniform Customs      81
  

 

-i-



--------------------------------------------------------------------------------

              Page    

5.8

   Letter of Credit Amounts      81     

5.9

   Letters of Credit Issued for Subsidiaries      81     

5.10

   Letter of Credit Fee      81     

5.11

   Conflict with Issuer Documents      82   

6.

 

CERTAIN GENERAL PROVISIONS

     82     

6.1

   Fees      82     

6.2

   Funds for Payments      82     

6.3

   Computations      84     

6.4

   Inability to Determine Applicable Offered Rate      85     

6.5

   Illegality      85     

6.6

   Additional Costs, Etc.      86     

6.7

   Capital Adequacy      87     

6.8

   Certificate      87     

6.9

   Compensation for Losses      87     

6.10

   Interest After Default      88     

6.11

   Replacement of Lenders      88     

6.12

   Taxes      89     

6.13

   Interest Limitation      92     

6.14

   Subordination Agreements of the Borrowers      92     

6.15

   Indirect Tax      93     

6.16

   Cash Collateral      93     

6.17

   Defaulting Lenders      94     

6.18

   Incremental Facilities      96     

6.19

   Extension Offers      98     

6.20

   Refinancing Amendments      101     

6.21

   Payments Generally; Administrative Agent’s Clawback      102     

6.22

   Parallel Debt      103   

7.

 

GUARANTY

     104     

7.1

   Guaranty      104     

7.2

   Guarantors Agreement to Pay Enforcement Costs, Etc.      105     

7.3

   Effectiveness; Enforcement      106     

7.4

   Waivers      106     

7.5

   Expenses      106     

7.6

   Concerning Joint and Several Liability of the Guarantors      107     

7.7

   Indemnity      109   

8.

 

REPRESENTATIONS AND WARRANTIES

     110     

8.1

   Corporate Authority      110     

8.2

   Governmental Approvals      110     

8.3

   Title to Properties; Leases      111     

8.4

   Financial Statements and Projections      111     

8.5

   No Material Changes, Etc.; Solvency      112     

8.6

   Franchises, Patents, Copyrights, Etc.      113     

8.7

   Litigation      113     

8.8

   Compliance with Other Instruments, Laws, Etc.      113   

 

-ii-



--------------------------------------------------------------------------------

              Page    

8.9

   Tax Status      113     

8.10

   No Event of Default      113     

8.11

   Investment Company Act      113     

8.12

   Certain Transactions      113     

8.13

   ERISA and Employee Benefit Plan Compliance      114     

8.14

   Use of Proceeds; Regulations U and X      115     

8.15

   Environmental Compliance      115     

8.16

   Subsidiaries, Etc.      117     

8.17

   Capitalization      117     

8.18

   Fiscal Year      117     

8.19

   Operation of Railroads      117     

8.20

   Disclosure      117     

8.21

   Registration or Stamp Tax      118     

8.22

   Representations as to Foreign Obligors      118     

8.23

   Trustee      119     

8.24

   Code of Banking Practice      119     

8.25

   OFAC, Patriot Act and FCPA      119     

8.26

   STB Approval of Voting Trust      120     

8.27

   Collateral Documents      120   

9.

 

AFFIRMATIVE COVENANTS OF THE BORROWERS

     122     

9.1

   Punctual Payment      122     

9.2

   Maintenance of Office      122     

9.3

   Records and Accounts      123     

9.4

   Financial Statements, Certificates and Information      123     

9.5

   Notices      125     

9.6

   Preservation of Existence; Maintenance of Properties      126     

9.7

   Insurance      126     

9.8

   Taxes      127     

9.9

   Inspection of Properties and Books, Etc.      127     

9.10

   Compliance with Laws, Contracts, Licenses, and Permits      127     

9.11

   PPSA (Australia) Further Assurances      128     

9.12

   Use of Proceeds      129     

9.13

   Further Assurances      129     

9.14

   Additional Subsidiaries      129     

9.15

   Notice to Dutch Central Bank      132     

9.16

   Collateral Further Assurances      133     

9.17

   Information Regarding Collateral      134     

9.18

   Release of Voting Trust      134     

9.19

   Post-Closing Requirements      134     

9.20

   Tax Consolidation Undertakings      135   

10.

 

CERTAIN NEGATIVE COVENANTS OF THE BORROWERS

     136     

10.1

   Restrictions on Indebtedness      136     

10.2

   Restrictions on Liens      138     

10.3

   Restrictions on Investments      140     

10.4

   Distributions and Restricted Payments      142     

10.5

   Merger, Permitted Acquisitions and Disposition of Assets      142   

 

-iii-



--------------------------------------------------------------------------------

              Page    

10.6

   Sale and Leaseback      145     

10.7

   Compliance with Environmental Laws      145     

10.8

   Reserved      145     

10.9

   Business Activities      145     

10.10

   Capitalization      145     

10.11

   Fiscal Year      146     

10.12

   Restrictions on Negative Pledges and Upstream Limitations      146     

10.13

   Transactions with Affiliates      146     

10.14

   Modification of Voting Trust Documents and Voting Trust Consents      146   

11.

 

FINANCIAL COVENANTS OF THE BORROWERS

     147     

11.1

   Total Leverage Ratio      147     

11.2

   Interest Coverage Ratio      147   

12.

 

CLOSING CONDITIONS

     147     

12.1

   Loan Documents, etc.      147     

12.2

   Certified Copies of Charter Documents; Good Standing Certificates      147   
 

12.3

   Corporate or Other Action      147     

12.4

   Incumbency Certificate      148     

12.5

   Opinion of Counsel      148     

12.6

   Payment of Fees and Expenses      148     

12.7

   Closing Certificate      148     

12.8

   [Reserved]      148     

12.9

   Solvency Certificate      148     

12.10

   Australian Loan Parties’ Certificate      148     

12.11

   RailAmerica Acquisition      148     

12.12

   Equity Contribution      148     

12.13

   Patriot Act      149     

12.14

   Financial Statements      149     

12.15

   Indebtedness      149     

12.16

   Borrowing Request      149     

12.17

   Collateral      149     

12.18

   Belgian Guarantor      150   

13.

 

CONDITIONS TO ALL BORROWINGS AFTER THE CLOSING DATE

     151     

13.1

   Representations True; No Event of Default      151     

13.2

   Borrowing Request      151   

14.

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

     151     

14.1

   Events of Default and Acceleration      151     

14.2

   Remedies Upon Event of Default      154     

14.3

   Application of Funds      155   

15.

 

SETOFF

     157   

16.

 

THE AGENTS

     157   

 

-iv-



--------------------------------------------------------------------------------

              Page    

16.1

   Appointment and Authority      157     

16.2

   Rights as a Lender      158     

16.3

   Exculpatory Provisions      158     

16.4

   Reliance by Agents      159     

16.5

   Delegation of Duties      159     

16.6

   Resignation of Agents      159     

16.7

   Non-Reliance on Agents and Other Lenders      160     

16.8

   No Other Duties, Etc.      161     

16.9

   Agents May File Proofs of Claim      161     

16.10

   Closing Documentation, Etc.      161     

16.11

   Guaranty and Collateral Matters      162     

16.12

   Payments      162     

16.13

   Indemnity      163     

16.14

   Withholding Taxes      163     

16.15

   Security in the Province of Québec      163   

17.

 

EXPENSES

     164   

18.

 

INDEMNIFICATION

     164   

19.

 

SURVIVAL OF COVENANTS, ETC.

     165   

20.

 

SUCCESSORS AND ASSIGNS

     166     

20.1

   General Conditions      166     

20.2

   Assignments      166     

20.3

   Register      168     

20.4

   Participations      170     

20.5

   Resignation as Issuing Lender After Assignment      170     

20.6

   New Notes      171     

20.7

   Special Purpose Funding Vehicle      171     

20.8

   Assignment to GWI      172   

21.

 

NOTICES, ETC

     173     

21.1

   Notices Generally      173     

21.2

   Electronic Communications      173     

21.3

   Change of Address, Etc.      174     

21.4

   Reliance by Agents, Issuing Lender and Lenders      174   

22.

 

GOVERNING LAW

     174   

23.

 

HEADINGS

     175   

24.

 

COUNTERPARTS

     175   

25.

 

ENTIRE AGREEMENT, ETC.

     175   

26.

 

WAIVER OF JURY TRIAL, ETC.

     176   

 

-v-



--------------------------------------------------------------------------------

              Page  

27.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

     176   

28.

 

SEVERABILITY

     178   

29.

 

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

     178   

30.

 

USA PATRIOT ACT

     179   

31.

 

PARI PASSU TREATMENT

     179   

32.

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

     181   

33.

 

PUBLIC OFFER

     181     

33.1

   Co-Lead Arrangers’ Representations, Warranties and Undertakings      181     

33.2

   Confirmations      182     

33.3

   Australian Lender’s Representations and Warranties      182     

33.4

   Information      182     

33.5

   Co-operation if Section 128F Requirement not Satisfied      182     

33.6

   Section 128F Syndication Statement      182   

34.

 

ATTORNEYS

     182           

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Domestic Revolving Note

Exhibit A-2

   Form of European Note

Exhibit A-3

   Form of Australian Revolving Note

Exhibit A-4

   Form of Canadian Revolving Note

Exhibit B-1

   Form of Domestic Term Note

Exhibit B-2

   Form of Canadian Term Note

Exhibit B-3

   Form of Australian Term Note

Exhibit C-1

   Form of Loan Request

Exhibit C-2

   Form of Swingline Loan Request

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Form of Instrument of Adherence (Guaranty)

Exhibit F

   Form of Assignment and Assumption

Exhibit G-1

   Form of Perfection Certificate

Exhibit G-2

   Form of Perfection Certificate Supplement

Exhibit G-3

   Form of Canadian Perfection Certificate

Exhibit H-1

   Form of U.S. Security Agreement

Exhibit H-2

   Form of Canadian Security Agreement

Exhibit H-3

   Form of Australian Security Agreement

Exhibit H-4

   Form of Dutch Security Agreement

Exhibit H-5

   Form of Belgian Security Agreement

Exhibit I

   Form of Pari Passu Intercreditor Agreement

Exhibit J

   Form of Second Lien Intercreditor Agreement

Exhibit K

   Form of Solvency Certificate

Exhibit L

   Form of U.S. Tax Compliance Certificate

Exhibit M

   Form of Local Counsel Opinion

Schedule I

   Guarantors

Schedule II

   Lenders and Commitments

Schedule III

   Existing Letters of Credit

Schedule 1.1(a)

   Closing Date Cash Management Banks

Schedule 1.1(b)

   Closing Date Hedge Banks

Schedule 1.1(c)

   Mandatory Cost Formulae

Schedule 8.2

   Governmental Approvals

Schedule 8.3

   Titles to Properties; Leases

Schedule 8.12

   Certain Transactions

Schedule 8.13

   ERISA

Schedule 8.15

   Environmental Compliance

Schedule 8.16(a)

   Subsidiaries

Schedule 8.16(b)

   Joint Ventures

Schedule 9.7

   Insurance

Schedule 9.19

   Post Closing

Schedule 10.1

   Existing Indebtedness

Schedule 10.2

   Existing Liens

Schedule 10.3

   Existing Investments

Schedule 10.13

   Transactions with Affiliates

Schedule 21

   Agents’ Offices; Certain Addresses for Notices

 

-vii-



--------------------------------------------------------------------------------

SENIOR SECURED SYNDICATED FACILITY AGREEMENT

This SENIOR SECURED SYNDICATED FACILITY AGREEMENT (this “Credit Agreement”) is
made as of October 1, 2012 by and among (a) GENESEE & WYOMING INC., a Delaware
corporation (“GWI”) and RP ACQUISITION COMPANY TWO, a Delaware corporation (“RP”
and, together with GWI, collectively, the “Domestic Borrowers”), (b) QUEBEC
GATINEAU RAILWAY INC., a corporation constituted under the laws of Quebec,
Canada (the “Canadian Borrower”), (c) GENESEE & WYOMING AUSTRALIA PTY LTD (ACN
079 444 296), a proprietary limited liability company incorporated under the
laws of the Commonwealth of Australia (the “Australian Borrower”), (d) ROTTERDAM
RAIL FEEDING B.V., a private limited liability company (besloten vennootschap)
incorporated under the laws of the Netherlands with its statutory seat in
Dordrecht, the Netherlands (the “European Borrower”), (e) the Subsidiaries of
GWI listed on Schedule I and any other Person which may become a guarantor of
the U.S. Obligations in accordance with §9.14 (the “U.S. Guarantors”),
(f) GENESEE & WYOMING CANADA INC., HURON CENTRAL RAILWAY INC., KÉRAIL INC.,
MIRABEL RAILWAY INC., WESTERN LABRADOR RAIL SERVICES INC., ST. LAWRENCE &
ATLANTIC RAILROAD (QUEBEC) INC. and SERVICES FERROVIAIRES DE L’ESTUAIRE INC.
(collectively, the “Canadian Guarantors”), (g) GENESEE & WYOMING C.V., existing
under the laws of the Netherlands with its registered seat in Rotterdam, the
Netherlands, GWI HOLDING B.V., a private limited liability company (besloten
vennootschap) incorporated under the laws of the Netherlands with its statutory
seat in Rotterdam, the Netherlands, BELGIUM RAIL FEEDING BVBA, GWI INTERNATIONAL
B.V., a private limited liability company (besloten vennootschap) incorporated
under the laws of the Netherlands with its statutory seat in Amsterdam, the
Netherlands and RAIL FEEDING SOLUTIONS B.V., a private limited liability company
(besloten vennootschap) incorporated under the laws of the Netherlands with its
statutory seat in Amsterdam, the Netherlands (collectively, the “European
Guarantors”), (h) GWI HOLDINGS PTY LTD (ACN 094 819 806), VIPER LINE PTY LIMITED
(ACN 092 437 691), S A RAIL PTY LIMITED (ACN 077 946 340), GWI HOLDINGS NO. 2
PTY LTD (ACN 132 989 998), GENESEE & WYOMING AUSTRALIA EASTERN PTY LTD. (ACN 142
367 280), GWA (NORTH) PTY LTD (ACN 144 081 774) and G&W AUSTRALIA HOLDINGS LP
(collectively, the “Australian Guarantors”), (i) any other Person which may
become a guarantor of the Foreign Obligations in accordance with §9.14 (together
with the Canadian Guarantors, the European Guarantors and the Australian
Guarantors, the “Foreign Guarantors”), (j) BANK OF AMERICA, N.A., a national
banking association and the other lending institutions listed on Schedule II,
(k) BANK OF AMERICA, N.A., as administrative agent for itself and such lending
institutions (acting in such capacity, the “Administrative Agent”), Domestic
Swingline Lender and Issuing Lender, (l) BANK OF AMERICA, N.A., acting through
its Canada branch, as Canadian Swingline Lender and Canadian Agent, (m) BANK OF
AMERICA, N.A., acting through its London branch, as European Swingline Lender
and European Agent, (n) BANK OF AMERICA, N.A., acting through its Australia
branch, as Australian Swingline Lender, (o) JPMORGAN CHASE BANK, N.A. and
CITIGROUP GLOBAL MARKETS INC., as co-syndication agents (the “Co-Syndication
Agents”) and (p) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SUMITOMO MITSUI BANKING
CORPORATION, SOVEREIGN BANK N.A., BRANCH BANKING AND TRUST COMPANY, ROYAL BANK
OF CANADA, FIFTH THIRD BANK, TD BANK, N.A., and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as co-documentation agents (the “Co-Documentation Agents”).

WHEREAS, pursuant to the Agreement and Plan of Merger dated July 23, 2012 (the
“RailAmerica Acquisition Agreement”), GWI has formed Jaguar Acquisition Sub
Inc., a Delaware corporation, to acquire the capital stock of RailAmerica, Inc.
(“RailAmerica”), a Delaware corporation, by way of the merger of Jaguar
Acquisition Sub Inc. with and into RailAmerica, with RailAmerica being the
surviving corporation (the “RailAmerica Acquisition”);



--------------------------------------------------------------------------------

WHEREAS, GWI intends to use the proceeds of the Loans, in part, to repay the
principal, interest and all other obligations under the Existing GWI Credit
Agreement (as defined below) and the Existing RailAmerica Debt Instruments (as
defined below);

WHEREAS, GWI intends to finance the RailAmerica Acquisition, the Refinancing (as
defined below), the costs and expenses related to the Transaction (as defined
below) and the ongoing working capital and other general corporate purposes of
GWI, RailAmerica and their respective Subsidiaries after consummation of the
RailAmerica Acquisition from the following sources: (a) the Equity Contribution
(as defined below) and (b) borrowings under this Credit Agreement;

WHEREAS, the shares of RailAmerica shall be placed into an irrevocable voting
trust (the “Voting Trust”) after giving effect to the RailAmerica Acquisition as
contemplated by the RailAmerica Acquisition Agreement pending receipt of a final
order by the STB approving or exempting the control of RailAmerica by GWI
(“Final STB Approval”); and

WHEREAS, in furtherance of the foregoing, the Borrowers have requested that the
Lenders (as defined below) provide Term Loans and Revolving Loan Commitments,
and the Lenders have indicated their willingness to lend and the Issuing Lender
(as defined below) has indicated its willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby covenant and agree as follows:

1. DEFINITIONS AND RULES OF INTERPRETATION.

1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Credit Agreement referred to below:

“2012 Convertible Equity”. Up to 2,300,000 Tangible Equity Units (or TEUs), each
such TEU having a stated amount of $100 and consisting of (1) a senior
amortizing note, issued by GWI pursuant to the 2012 Convertible Equity Indenture
and (2) a pre-paid stock purchase contract (each, a “Purchase Contract”) issued
pursuant to the 2012 Convertible Equity Purchase Contract Agreement.

“2012 Convertible Equity Documents”. The 2012 Convertible Equity Indenture, the
2012 Convertible Equity Purchase Contract Agreement and all other instruments,
agreements and other documents evidencing or governing the 2012 Convertible
Equity or providing for any other right in respect thereof.

“2012 Convertible Equity Indenture”. The supplemental indenture, dated
September 19, 2012, to the indenture, dated September 19, 2012, between GWI and
the 2012 Convertible Equity Trustee.

“2012 Convertible Equity Purchase Contract Agreement”. The Purchase Contract
Agreement, dated September 19, 2012, among GWI, Wilmington Trust, National
Association, as purchase contract agent, the 2012 Convertible Equity Trustee and
the other parties thereto.

“2012 Convertible Equity Trustee”. Wilmington Trust, National Association.

“Acquired Business”. See definition of Consolidated EBITDA.

“Adjustment Date”. Each May 1, July 1, October 1 and January 1.

“Administrative Agent”. See preamble.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent’s Office”. With respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 21 (as may be updated from time to time with notice to GWI and the
Lenders) with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify GWI and the Lenders.

“Administrative Questionnaire”. An Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender”. See §6.11.

“Affiliate”. Any Person that would be considered to be an affiliate of another
Person under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if such other Person were
issuing securities.

“Agent Parties”. See §21.2(b).

“Agents”. Collectively, the Administrative Agent, the Canadian Agent and the
European Agent.

“Agent’s Fees”. All fees payable to the Agents pursuant to the Fee Letter.

“Aggregate Australian Revolving Loan Commitments”. The Australian Revolving Loan
Commitments of all the Australian Lenders.

“Aggregate Canadian Revolving Loan Commitments”. The Canadian Revolving Loan
Commitments of all the Canadian Lenders.

“Aggregate Domestic Revolving Loan Commitments”. The Domestic Revolving Loan
Commitments of all the Domestic Lenders.

“Aggregate European Commitments”. The European Commitments of all the European
Lenders.

“Alternative Currency”. Each of Euro, Canadian Dollars and Australian Dollars.

“Annex”. See §8.25.

“Applicable Agent”. The Administrative Agent, the Canadian Agent or the European
Agent, as the context requires.

“Applicable Agent’s Office”. The Administrative Agent’s Office, the Canadian
Agent’s Office or the European Agent’s Office, as the context requires.

“Applicable Borrower”. Any Domestic Borrower, the European Borrower, the
Canadian Borrower or the Australian Borrower, as the context requires.

“Applicable Commitment”. Each Lender’s Domestic Revolving Loan Commitment,
Canadian Revolving Loan Commitment, European Commitment or Australian Revolving
Loan Commitment, as applicable.

“Applicable Floating Rate”. The Base Rate, Canadian Base Rate, Euro Base Rate or
Australian Base Rate, as the context requires.

 

-3-



--------------------------------------------------------------------------------

“Applicable Floating Rate Loans”. Base Rate Loans, Canadian Base Rate Loans,
Euro Base Rate Loans or Australian Base Rate Loans, as the context requires.

“Applicable Foreign Loan Party Documents”. See §8.22(a).

“Applicable Lenders”. The Domestic Lenders, the Canadian Lenders, the European
Lenders or the Australian Lenders, as the context requires.

“Applicable Margin”. For each period commencing on an Adjustment Date through
the date immediately preceding the next Adjustment Date (each, a “Rate
Adjustment Period”), the Applicable Margin shall be the applicable margin set
forth below with respect to the Total Leverage Ratio, as determined for the
fiscal period ending immediately prior to the applicable Rate Adjustment Period
(except for any Rate Adjustment Period beginning on April 1 of any calendar year
for which the Applicable Margin will be determined by reference to the Total
Leverage Ratio for the fiscal period ending on the immediately preceding
December 31).

 

Level   

Total

Leverage Ratio

   Applicable
Floating Rate
Applicable Margin     Applicable Offered
Rate, Letter of Credit
Applicable Margin     Commitment
Fee Rate  

I

   Greater than or equal to 4.25 to 1.00      1.750 %      2.750 %      0.500 % 

II

   Greater than or equal to 3.75 to 1.00 but less than 4.25 to 1.00      1.500
%      2.500 %      0.500 % 

III

   Greater than or equal to 3.25 to 1.00 but less than 3.75 to 1.00      1.250
%      2.250 %      0.400 % 

IV

   Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00      1.000
%      2.000 %      0.350 % 

V

   Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00      0.750
%      1.750 %      0.300 % 

VI

   Less than 2.25 to 1.00      0.500 %      1.500 %      0.250 % 

Notwithstanding the foregoing, (a) during the period commencing on the Closing
Date through the first Adjustment Date following the Closing Date, the
Applicable Margin shall be no lower than the Applicable Margin set forth for
Level II above, and (b) if the Borrowers fail to deliver any Compliance
Certificate pursuant to §9.4(e), then, for the period commencing on the date
such Compliance Certificate was due pursuant to §9.4(e) through the date such
Compliance Certificate is actually delivered to the Lenders, the Applicable
Margin shall be the highest Applicable Margin set forth above.

“Applicable Offered Rate”. In the case of (a) Domestic Loans, Canadian Loans and
European Loans, the LIBOR Rate or (b) Australian Loans, the BBR Rate.

 

-4-



--------------------------------------------------------------------------------

“Applicable Offered Rate Loans”. In the case of (a) Domestic Loans, Canadian
Loans and European Loans, LIBOR Rate Loans or (b) Australian Loans, BBR Rate
Loans.

“Applicable Register”. The Domestic Register, the European Register, the
Canadian Register or the Australian Register, as applicable.

“Applicable Required Lenders”. The Required Domestic Lenders, the Required
Canadian Lenders, the Required European Lenders and/or the Required Australian
Lenders, as the context requires.

“Applicable Swingline Lender”. The Domestic Swingline Lender, the European
Swingline Lender, the Canadian Swingline Lender or the Australian Swingline
Lender, as the context requires.

“Approved Fund”. Any Fund that is administered or managed by (a) a Lender, (b) a
Lender Affiliate or (c) an entity or an Affiliate of an entity that administers
or manages a Lender.

“APT”. Asia Pacific Transport Pty Ltd, a proprietary limited company organized
under the laws of Australia.

“Assignee Group”. Two or more assignees that are Affiliates of one another or
two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption”. An assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by §20.2), and accepted by the Administrative Agent, in substantially the form
of Exhibit F or any other form approved by the Administrative Agent.

“Associate”. An ‘associate’ as defined in section 128F(9) of the Australian Tax
Act.

“AustralAsia”. AustralAsia Railway Corporation (ABN 48 839 400 411), a statutory
body corporate constituted under the AustralAsia Railway Corporation Act 1996
(NT).

“Australian Acquisition”. The acquisition by GWA (North) of the assets of APT
and FreightLink and related companies on December 1, 2010.

“Australian Acquisition BSA”. The Business Sale Agreement entered into by and
among GWA (North), GWI, APT and FreightLink in connection with the Australian
Acquisition.

“Australian Base Rate”. For any day, a fluctuating rate per annum equal to
(a) the RBA cash rate displayed at or about 10:30 a.m. (Sydney time) on such day
on the Reuters screen RBA27 page plus (b) 3.00%. Any change in such RBA cash
rate shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Australian Base Rate Loan”. An Australian Loan that bears interest at the
Australian Base Rate.

“Australian Borrower”. See preamble.

“Australian Consolidated Group”. The Australian Borrower, the Australian
Guarantors, and their Restricted Subsidiaries and Unrestricted Subsidiaries that
are consolidated into a single entity for tax purposes.

 

-5-



--------------------------------------------------------------------------------

“Australian Dollar Equivalent”. At any time, (a) with respect to any amount
denominated in Australian Dollars, such amount, and (b) with respect to any
amount denominated in any currency other than Australian Dollars, the equivalent
amount thereof in Australian Dollars as determined by the Applicable Agent or
the Issuing Lender, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Australian Dollars with such other currency.

“Australian Dollars or AUD”. The lawful currency of the Commonwealth of
Australia.

“Australian Guarantors”. The “Australian Guarantors” as defined in the preamble
and any other Restricted Subsidiary organized under the laws of any state or
territory of the Commonwealth of Australia or the federal laws of the
Commonwealth of Australia that has executed an Instrument of Adherence
(Guaranty) in accordance with §9.14.

“Australian Lenders”. The Lenders listed on Schedule II, acting in their role as
lenders of the Australian Loans and any other Person who becomes an assignee of
any rights and obligations of an Australian Lender pursuant to §20.

“Australian Loan Parties” The Australian Borrower and the Australian Guarantors.

“Australian Loans”. Collectively, the Australian Term Loans and the Australian
Revolving Loans.

“Australian Notes”. Collectively, the Australian Term Notes and the Australian
Revolving Notes.

“Australian Obligations”. All indebtedness, obligations and liabilities of the
Australian Borrower to the Australian Lenders, the Australian Swingline Lender,
the Issuing Lender, any Hedge Bank and the Administrative Agent, individually or
collectively existing on the date of this Credit Agreement or arising thereafter
(a) under or in respect of or in connection with any of the Australian Notes,
Letters of Credit or Letter of Credit Applications in respect of the Australian
Borrower, or Australian Loans or Australian Swingline Loans made, or
Reimbursement Obligations incurred and including any interest thereon,
Australian Revolving Loan Commitment Fees or other fees or expenses in respect
thereof, (b) under any Hedging Agreement between the Australian Borrower and any
Hedge Bank, and (c) under the Loan Documents.

“Australian Reference Banks”. National Australia Bank Limited, Australia and New
Zealand Banking Group Limited and Westpac Banking Corporation or any such other
banks as may be nominated from time to time by the Administrative Agent (and
prior to the existence of an Event of Default, in consultation with the
Australian Borrower).

“Australian Register”. See §20.3(c).

“Australian Restricted Subsidiary”. Each Australian Guarantor and any other
Restricted Subsidiary organized under the laws of any state or territory of the
Commonwealth of Australia or the federal laws of the Commonwealth of Australia
that has not executed an Instrument of Adherence (Guaranty) in accordance with
§9.14 as a result of a legal impediment or a material adverse tax impact to GWI
and its Subsidiaries with respect to such Restricted Subsidiary providing a
Guaranty as reasonably determined by the Borrowers and any Agent.

 

-6-



--------------------------------------------------------------------------------

“Australian Revolving Loan Commitment”. As to each Australian Lender, its
obligation to make Australian Revolving Loans or to participate in Australian
Swingline Loans to the Australian Borrower pursuant to §2.1 in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Australian Lender’s name on Schedule II, as such Schedule
may be updated from time to time pursuant to §§2.10 or 20, or in the Assignment
and Assumption pursuant to which an Australian Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement.

“Australian Revolving Loan Commitment Fee”. See §2.2(d).

“Australian Revolving Loans”. The revolving credit loans made or to be made by
the Australian Lenders to the Australian Borrower pursuant to §2.1.

“Australian Revolving Notes”. See §2.4.

“Australian Security Agreement”. Each security agreement, in substantially the
forms set out in Exhibit H-3 (together with each other security agreement and
security agreement supplement delivered pursuant to §§9.14 or 9.16).

“Australian Swingline Lender”. Bank of America-Australia Branch in its capacity
as lender of Australian Swingline Loans hereunder.

“Australian Swingline Loan”. Any loan made by the Australian Swingline Lender to
the Australian Borrower pursuant to §2.7.1.

“Australian Swingline Sublimit”. $15,000,000. The Australian Swingline Sublimit
is part of, and not in addition to, the Aggregate Australian Revolving Loan
Commitments.

“Australian Tax Act”. The Income Tax Assessment Act 1936 (Cwlth) or the Income
Tax Assessment Act 1997 (Cwlth) as applicable.

“Australian Tax Funding Agreement”. That certain agreement by and among the
members of the Australian Consolidated Group for the funding of Tax payments by
GWALP having regard to the position of each member of the Australian
Consolidated Group which provides, among other things, that GWALP (a) compensate
each member of the Australian Consolidated Group for loss of Tax attributes
(including Tax losses and Tax offsets) as a result of being a member of the
Australian Consolidated Group and (b) undertake to pay all group liabilities (as
described in section 721-10 of the Australian Tax Act) of the Australian
Consolidated Group.

“Australian Tax Sharing Agreement”. That certain agreement by and among the
members of the Australian Consolidated Group which provides, among other things,
that (a) each member of the Australian Consolidated Group shall not be required
to pay more than its pro rata share of Taxes that it would be required to pay on
an individual basis and (b) GWALP shall have the ability to distribute any Tax
refunds or other benefits to other members of the Australian Consolidated Group
in amounts consistent with the payments made by such other members.

“Australian Term Loans”. See §3.1(c). For the avoidance of doubt, the aggregate
amount of the Australian Term Loans on the Closing Date is AUD202,944,000.00.

“Australian Term Notes”. See §3.2(c).

 

-7-



--------------------------------------------------------------------------------

“Australian Withholding Tax”. Any Australian Taxes arising under Division 11A of
Part III of the Australian Tax Act that are required to be withheld or deducted,
in accordance with Schedule 1 to the Taxation Administration Act 1953 (Cwlth),
from any interest or other payment.

“Auto-Extension Letter of Credit”. See §5.1.2(b).

“Available Amount”. See §10.4.

“Available Amount Not Otherwise Applied”. See §10.4.

“BA Rate”. For any day, the simple average of the annual rates applicable to
Canadian Dollar bankers’ acceptances displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as of approximately 10:00 a.m. (Toronto time)
on such day (or, if such day is not a Business Day, as of 10:00 a.m. (Toronto
time) on the immediately preceding Business Day), provided that if such rates do
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole basis
point) as of 10:00 a.m. (Toronto time) on such day at which the Canadian Agent
is offering to purchase Canadian Dollar bankers’ acceptances accepted by it
having such specified term (or a term as closely as possible comparable to such
specified term).

“Balance Sheet Date”. December 31, 2011.

“Bank of America”. Bank of America, N.A., a national banking association.

“Bank of America-Australia Branch”. Bank of America, N.A., acting through its
Australia branch, together with its successors.

“Bank of America-Canada Branch”. Bank of America, N.A., acting through its
Canada branch, together with its successors.

“Bank of America-London Branch”. Bank of America, N.A., acting through its
London branch, together with its successors.

“Bank of Canada Rate”. The “Bank Rate” as set by the Bank of Canada, as quoted
on Reuters page BOCFAD, or, if no such rate is so published, the Bank Rate shall
be the “Bank Rate” set by the Bank of Canada as determined by the Canadian
Agent.

“Base Rate”. For any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the LIBOR Rate for a one-month Interest Period plus 1%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loans”. All or any portion of any Domestic Revolving Loans and all or
any portion of the Domestic Term Loan bearing interest calculated by reference
to the Base Rate.

 

-8-



--------------------------------------------------------------------------------

“BBR Rate”. (a) The average bid rate (the “BBR Screen Rate”) displayed at or
about 10:30 a.m. (Sydney time) two Business Days prior to the commencement of
such Interest Period on the Reuters screen BBSY page for a term equivalent to
the Interest Period; or (b) to the extent the BBR Screen Rate is not displayed
for a term equivalent to such Interest Period or the basis on which the BBR
Screen Rate is displayed is changed and in the opinion of the Administrative
Agent it ceases to reflect the Lenders’ cost of funding to the same extent as at
the date of this Credit Agreement, then the BBR Rate will be the rate determined
by the Administrative Agent in good faith and notified by it to the Australian
Borrower to be the average of the buying rates quoted to the Administrative
Agent by three (3) Australian Reference Banks at or about that time on that
date. The buying rates must be for bills of exchange accepted by a leading
Australian bank and which have a term equivalent to the Interest Period. If
there are no buying rates, the rate for each applicable Lender will be the rate
notified by that Lender to the Administrative Agent to be that Lender’s cost of
funding its participation in the relevant Australian Loan for that period. Rates
will be expressed as a yield percent per annum to maturity, and if necessary
will be rounded up to the nearest fourth decimal place.

“BBR Rate Loan”. Any Loan in Australian Dollars bearing interest at a rate
determined by reference to the BBR Rate in accordance with the provisions of
§2.5.

“BBR Screen Rate”. See definition of BBR Rate.

“Belgian Guarantor”. A Guarantor incorporated under the laws of Belgium.

“Belgian Security Agreements”. Collectively, each pledge agreement, in
substantially the forms set out in Exhibit H-5 (together with each other
security document delivered pursuant to §§9.14 or 9.16).

“Benefit Amount”. See §7.6(f).

“Borrowers”. Collectively, the Domestic Borrowers, the Australian Borrower, the
European Borrower and the Canadian Borrower, and the term Borrower shall apply
to each of them individually.

“Borrowers Materials”. See §9.4.

“Building”. See §8.27(b).

“Business Day”. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, as applicable, (i) New York, (ii) the state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located,
(iii) the province where the Canadian Agent’s Office with respect to Obligations
denominated in Canadian Dollars is located, (iv) the country where the European
Agent’s Office with respect to Obligations denominated in Euro is located or
(v) the place where Bank of America-Australia Branch’s office with respect to
Obligations denominated in Australian Dollars is located (currently Sydney) and:

(a) if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Credit Agreement in respect of any such LIBOR
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Credit Agreement in respect of any such LIBOR Rate
Loan, means a TARGET Day;

 

-9-



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to an Applicable
Offered Rate Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of an Applicable Offered
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Credit Agreement in respect of any such Applicable Offered Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

“Calculation Date”. The earlier of the termination of the Voting Trust and
December 31, 2014.

“Canadian Agent”. With respect to local funding procedures described herein,
Bank of America-Canada Branch in its capacity as Canadian agent under any of the
Loan Documents, and with respect to any other provisions set forth herein, Bank
of America, and in each case, any successor Canadian Agent.

“Canadian Agent’s Office”. With respect to Canadian Dollars, Bank of
America-Canada Branch’s address and, as appropriate, account as set forth on
Schedule 21 (as may be updated from time to time with notice to the Canadian
Borrower) with respect to such currency, or such other address or account with
respect to such currency as the Canadian Agent may from time to time notify the
Canadian Borrower and the Lenders.

“Canadian Base Rate”. The greater of (a) the rate of interest per annum
announced by the Canadian Agent (or its successors) from time to time as its
prime rate in effect for Canadian Dollar loans in Canada at its principal office
in Toronto, Ontario, and (b) the thirty (30) day BA Rate plus  1/2 of 1% per
annum. The “prime rate” is a rate set by Bank of America – Canada Branch based
upon various factors including Bank of America—Canada Branch’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America—Canada
Branch shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Canadian Base Rate Loans”. All or any portion of any Canadian Loan bearing
interest calculated by reference to the Canadian Base Rate.

“Canadian Borrower”. See preamble.

“Canadian Dollar Equivalent”. At any time, (a) with respect to any amount
denominated in Canadian Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Canadian Dollars, the equivalent amount
thereof in Canadian Dollars as determined by the Applicable Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Canadian Dollars with such other currency.

“Canadian Dollars” or “Cdn. $”. Lawful currency of Canada.

 

-10-



--------------------------------------------------------------------------------

“Canadian Guarantors”. The “Canadian Guarantors” as defined in the preamble and
any other Restricted Subsidiary organized under the laws of any province or
territory of Canada or the federal laws of Canada that has executed an
Instrument of Adherence (Guaranty) in accordance with §§9.14 or 9.16.

“Canadian Lenders”. The Lenders listed on Schedule II, acting in their role as
lenders of the Canadian Loans and any other Person who becomes an assignee of
any rights and obligations of a Canadian Lender pursuant to §20.

“Canadian Loans”. Collectively, the Canadian Term Loans and the Canadian
Revolving Loans.

“Canadian Notes”. Collectively, the Canadian Term Notes and the Canadian
Revolving Notes.

“Canadian Obligations”. All indebtedness, obligations and liabilities of the
Canadian Borrower to the Canadian Lenders, the Canadian Swingline Lender, the
Issuing Lender, any Hedge Bank and the Canadian Agent, individually or
collectively existing on the date of this Credit Agreement or arising thereafter
(a) under or in respect of or in connection with any of the Canadian Notes,
Letters of Credit or Letter of Credit Applications in respect of the Canadian
Borrower, or Canadian Loans or Canadian Swingline Loans made, or Reimbursement
Obligations incurred and including any interest thereon, Canadian Revolving Loan
Commitment Fees or other fees or expenses in respect thereof, (b) under any
Hedging Agreement between the Canadian Borrower and any Hedge Bank, and
(c) under the Loan Documents.

“Canadian Perfection Certificate”. A certificate in the form of Exhibit G-3 or
any other form approved by the Canadian Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

“Canadian Plans”. All the employee benefit, fringe benefit, supplemental
unemployment benefit, bonus, incentive, profit sharing, termination, change of
control, pension, retirement, stock option, stock purchase, stock appreciation,
health, welfare, medical, dental, disability, life insurance and similar plans,
programmes, arrangements or practices relating to the current or former
employees, officers or directors of the Canadian Borrower and the Canadian
Guarantors maintained, sponsored or funded by the Canadian Borrower or the
Canadian Guarantors (as the case may be), whether written or oral, funded or
unfunded, insured or self-insured, registered or unregistered.

“Canadian Register”. See §20.3(d).

“Canadian Restricted Subsidiary”. Each Canadian Guarantor and any other
Restricted Subsidiary organized under the laws of any province or territory of
Canada or the federal laws of Canada that has not executed an Instrument of
Adherence (Guaranty) in accordance with §9.14 as a result of a legal impediment
or a material adverse tax impact to GWI and its Subsidiaries with respect to
such Restricted Subsidiary providing a Guaranty as reasonably determined by the
Borrowers and any Agent.

“Canadian Revolving Loan”. The revolving credit loans made or to be made by the
Canadian Lenders to the Canadian Borrower pursuant to §2.1.

“Canadian Revolving Loan Commitment”. As to each Canadian Lender, its obligation
to make a Canadian Revolving Loan or to participate in Canadian Swingline Loans
to the Canadian Borrower pursuant to §2.1 in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Canadian Lender’s name on Schedule II, as such Schedule may be updated from time
to time pursuant to §§2.10 or 20, or in the Assignment and Assumption pursuant
to which a Canadian Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.

 

-11-



--------------------------------------------------------------------------------

“Canadian Revolving Loan Commitment Fee”. See §2.2(c).

“Canadian Revolving Notes”. See §2.4.

“Canadian Security Agreement”. Collectively, each security agreement and
hypothec, in substantially the form of Exhibit H-2 (together with each other
security agreement, hypothec and security agreement supplement or hypothec
supplement delivered pursuant to §9.14 or §9.16).

“Canadian Swingline Lender”. Bank of America-Canada Branch in its capacity as
lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan”. Any loan made by the Canadian Swingline Lender to the
Canadian Borrower pursuant to §2.7.1.

“Canadian Swingline Sublimit”. $15,000,000. The Canadian Swingline Sublimit is
part of, and not in addition to, the Aggregate Canadian Revolving Loan
Commitments.

“Canadian Term Loans”. See §3.1(b). For the avoidance of doubt, the aggregate
amount of the Canadian Term Loans on the Closing Date is Cdn. $24,587,500.00.

“Canadian Term Notes”. See §3.2(b).

“Capital Assets”. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

“Capital Expenditures”. Amounts paid or indebtedness incurred (without
duplication) by the Borrowers or their Restricted Subsidiaries in connection
with the purchase or lease by any of the Borrowers or any of their Restricted
Subsidiaries of Capital Assets that would be required to be capitalized and
shown on the balance sheet of such Person in accordance with GAAP, less amounts
reimbursed by third parties.

“Capital Stock”. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, excluding,
for the avoidance of doubt, the portion of any 2012 Convertible Equity
constituting Indebtedness.

“Capitalized Leases”. Leases by form or implication, under which any of the
Borrowers or any of their Restricted Subsidiaries is the lessee, lessor or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee, lessor or obligor
in accordance with GAAP; provided that all obligations of any Person that are or
would be characterized as operating lease obligations in accordance with GAAP on
the Closing Date (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
(and not as obligations in respect of Capitalized Leases) for purposes of this
Credit Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as obligations in
respect of Capitalized Leases.

“Cash Collateralize”. To pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Agents, Issuing Lender or any
Swingline Lender (as applicable) and the Lenders, as collateral for Letter of
Credit Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders

 

-12-



--------------------------------------------------------------------------------

to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Issuing Lender or any Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents”. (a) Marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government, the Canadian
government, the government of the European Union, the government of the
Netherlands, or the Australian government or issued by any agency thereof and
backed by the full faith and credit of the United States, Canada, the European
Union, the Netherlands or Australia in each case maturing within one year from
the date of acquisition; (b) certificates of deposit, time deposits, eurodollar
time deposits or overnight bank deposits having maturities of six months or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States, Canada, the European Union, the
Netherlands or Australia or any state or province thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government, the Canadian government, the government of the European Union, the
government of the Netherlands, or the Australian government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States, Canada, the European Union, the Netherlands or Australia, by any
political subdivision or taxing authority of any such state, province,
commonwealth or territory or by any other foreign government, the securities of
which state, province, commonwealth, territory, political subdivision, taxing
authority or other foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Cash Management Agreement”. Any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.

“Cash Management Bank”. Any Person (x) that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent or a Lender or an Affiliate of
the Administrative Agent or a Lender, in its capacity as a party to such Cash
Management Agreement or (y) that is listed on Schedule 1.1(a) and, in the case
of this clause (y), any Affiliate of such Person.

“CERCLA”. See §8.15.

“CFC”. A Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

-13-



--------------------------------------------------------------------------------

“CFC Holdco”. A Subsidiary that is a corporation, partnership, or disregarded
entity for United States federal income tax purposes and has no material assets
other than Capital Stock of one or more CFCs.

“Change in Law”. The occurrence, after the date of this Credit Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
implemented or issued.

“Class”. When used in reference to (a) any Loan, refers to whether such Loan or
Loans are Revolving Loans, Incremental Revolving Loans, Extended Revolving Loans
(and related swingline loans thereunder), Term Loans made on the Closing Date,
Incremental Term Loans, Extended Term Loans or Swingline Loans, (b) any
Commitment, refers to whether such Commitment is a Revolving Loan Commitment
made on the Closing Date, Incremental Revolving Loan Commitment (of the same
series and any related swingline commitments thereunder), Extended Revolving
Loan Commitment (of the same series and any related swingline commitments
thereunder), or Incremental Term Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments. Incremental Term Loans, Extended Term Loans,
Incremental Revolving Loans (and Incremental Revolving Loan Commitments made
pursuant thereto) and Extended Revolving Loan Commitments (and Extended
Revolving Loans made pursuant thereto) that have different terms and conditions
shall be construed to be in different Classes.

“Closing Date”. The first date on which the conditions set forth in §§12 and 13
have been satisfied and the initial Loans are made or any Letters of Credit are
converted or issued hereunder.

“Code”. The Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents”. See preamble.

“Co-Lead Arranger”. Each of MLPF&S, J.P. Morgan Securities LLC and Citigroup
Global Markets, Inc.

“Collateral”. Collectively, all of the property pledged or granted as collateral
pursuant to the Collateral Documents on the Closing Date or thereafter pursuant
to §9.13, 9.14, 9.16 or 9.19, the Mortgaged Property and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Collateral Document. For the avoidance of doubt, “Collateral”
shall not include any Excluded Property (as defined in any Security Agreement).

“Collateral Documents”. Collectively, the Security Agreements, the Intellectual
Property Security Agreements, the Mortgages, each of the collateral assignments,
Security Agreement supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to §§9.14,
9.16 and 9.19 and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

-14-



--------------------------------------------------------------------------------

“Commitment Fee”. Collectively, the Domestic Revolving Loan Commitment Fee, the
European Commitment Fee, the Canadian Revolving Loan Commitment Fee and the
Australian Revolving Loan Commitment Fee.

“Commitment Fee Rate”. The Commitment Fee Rate set forth in accordance with the
definition of Applicable Margin hereof.

“Commitment Percentage”. With respect to each Lender, the percentage set forth
next to such Lender’s name on Schedule II as such Lender’s applicable percentage
of the Aggregate Domestic Revolving Loan Commitments, Aggregate Canadian
Revolving Loan Commitments, Aggregate European Commitments, and Aggregate
Australian Revolving Loan Commitments and with respect to the Term Loans, such
Lender’s applicable percentage of the outstanding Domestic Term Loan, Australian
Term Loan and Canadian Term Loan, as applicable, as the same may be adjusted in
accordance with §§2.10, 6.17 or 20.

“Commitments”. Collectively, or individually, the Domestic Revolving Loan
Commitment, the European Commitment, the Australian Revolving Loan Commitment,
the Canadian Revolving Loan Commitment and/or Incremental Revolving Loan
Commitments.

“Combined Material Adverse Effect”. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) that has a material
adverse effect on the business, properties, financial condition, assets,
operations or income of the Borrowers, their Restricted Subsidiaries,
RailAmerica and its Subsidiaries, taken as a whole.

“Company Assignment”. See §20.8.

“Company Material Adverse Effect”. With respect to RailAmerica, any Effect that,
individually or taken together with all other Effects, is or is reasonably
likely to (i) be materially adverse to the business, results of operations,
financial condition, assets or liabilities of RailAmerica and its Subsidiaries,
taken as a whole or (ii) prevent or materially delay the performance by
RailAmerica of any of its obligations under this Credit Agreement or the
consummation of the RailAmerica Acquisition or the other transactions
contemplated by the Loan Documents; provided, however, that in no event shall
any of the following occurring after the date hereof, alone or in combination,
be deemed to constitute, or be taken into account in determining whether there
has been or will be, a Company Material Adverse Effect: (A) any change in the
RailAmerica’s stock price or trading volume (provided that such exclusion shall
not apply to the Effect giving rise or contributing to such change), (B) any
failure by RailAmerica to meet revenue or earnings projections (provided that
such exclusion shall not apply to the underlying Effect that may have
contributed to such failure to meet any such projections), (C) any Effect that
results from changes affecting the railroad industry generally, or the United
States economy generally, or any Effect that results from changes affecting
general worldwide economic or capital market conditions, or any Effect that
results from acts of war or terrorism or natural disasters, in each case except
to the extent such changes, acts or disasters, disproportionately affect
RailAmerica and its Subsidiaries, taken as a whole, relative to the other
railroad companies operating in the United States and Canada, (D) any Effect
caused by the announcement or pendency of the RailAmerica Acquisition, (E) the
performance of this Credit Agreement and the transactions contemplated hereby,
including compliance with the covenants set forth herein, (F) changes in any
applicable accounting regulations or principles or the interpretations thereof,
in each case, except to the extent the foregoing disproportionately affect
RailAmerica and its Subsidiaries, taken as a whole, relative to the other
railroad companies operating in the United States and Canada, or (G) in and of
itself, the commencement of any suit, action or proceeding (provided that such
exclusion shall not apply to any underlying fact, event or circumstance that may
have caused or contributed to such action, suit or proceeding).

 

-15-



--------------------------------------------------------------------------------

“Compliance Certificate”. See §9.4(e).

“Confidential Information Memorandum”. The Confidential Information Memorandum
of GWI dated September 2012.

“Consolidated” or “consolidated”. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrowers and their
Restricted Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA”. For any fiscal period of the Borrowers and their
Restricted Subsidiaries, an amount equal to the sum of (a) Consolidated Net
Income for such fiscal period, plus in each case, to the extent deducted in
computing Consolidated Net Income and without duplication, (b) Consolidated
Total Interest Expense for such fiscal period, (c) income tax expense for such
fiscal period, (d) the aggregate amount of depreciation and amortization for
such fiscal period, (e) all losses from the sale of assets of the Borrowers and
their Restricted Subsidiaries (except to the extent the losses from sales of
assets are related to sales of assets purchased during the fiscal period),
(f) for any such fiscal period that includes fiscal quarters ending on or prior
to September 30, 2013, transaction costs in connection with the RailAmerica
Acquisition in an aggregate amount not to exceed $85,000,000, (g) for any such
fiscal period that includes any fiscal quarter ending within 12 months of the
closing date of any Permitted Acquisition, transaction costs in connection with
such Permitted Acquisition in an aggregate amount as may be certified in a
certificate by an authorized officer delivered to the Administrative Agent,
(h) the amount of cost savings, operating and expense reductions and synergistic
benefits projected by the Borrowers in good faith as being (i) reasonably
identifiable and factually supportable and certified as such in a certificate of
an authorized officer delivered to the Administrative Agent and (ii) reasonably
anticipated to be realized within twelve months after the closing date of the
RailAmerica Acquisition; provided that the amount calculated pursuant to this
clause (h), when aggregated with the amount calculated pursuant to clause
(i) below, shall not be greater than 10.0% of Consolidated EBITDA for the
relevant fiscal period (calculated prior to giving effect to any adjustment
pursuant to this clause (h) and clause (i) below), (i) the amount of cost
savings, operating and expense reductions and synergistic benefits projected by
the Borrowers in good faith as being (i) reasonably identifiable and factually
supportable and certified as such in a certificate of an authorized officer
delivered to the Administrative Agent and (ii) reasonably anticipated to be
realized within twelve months after the closing date of any Permitted
Acquisition or other Investment; provided that the amount calculated pursuant to
this clause (i), when aggregated with the amount calculated pursuant to clause
(h) above, shall not be greater than 10.0% of Consolidated EBITDA for the
relevant fiscal period (calculated prior to giving effect to any adjustment
pursuant to clause (h) and this clause (i)), and (j) Non-Cash Charges, minus
(k) to the extent included in computing Consolidated Net Income, all gains from
the sale of assets of the Borrowers and their Restricted Subsidiaries (except to
the extent the gains from sales of assets are related to sales of assets
purchased during such fiscal period) and (l) non-cash income in connection with
Hedging Agreements incurred in the ordinary course of business.

Notwithstanding anything to the contrary herein, (a) Consolidated EBITDA shall
be calculated (other than for purposes of the definition of Interest Coverage
Ratio and §11.2) on a pro forma basis in accordance with GAAP to give effect to
any Permitted Acquisition and any disposition of assets (other than any
dispositions in the ordinary course of business) consummated at any time on or
after the first day of the relevant fiscal period and prior to the date of
determination as if each such Permitted Acquisition had been effected on the
first day of such period and as if each such disposition had been consummated on
the day prior to the first day of such period; provided that (i) such
calculations shall be made with

 

-16-



--------------------------------------------------------------------------------

reference to the audited financial statements of the businesses acquired by the
Borrowers or any of their Restricted Subsidiaries through Permitted Acquisitions
or the RailAmerica Acquisition during such fiscal period (each, an “Acquired
Business”) or the Restricted Subsidiaries acquired or formed during such fiscal
period (each, a “New Subsidiary”) for the most recent fiscal year ended of such
Acquired Businesses or New Subsidiaries and any unaudited quarterly statements
which have been received since the most recent fiscal year ended of such
Acquired Business or New Subsidiaries, or (ii) in the event that there are only
unaudited financial results or no financial results available with respect to
such Acquired Businesses or New Subsidiaries, such calculations shall be made
with reference to other acceptable financial statements or reasonable estimates
of such past performance made by the Borrowers based on existing data and other
available information, such financial statements or, as the case may be,
estimates to be agreed upon by the Borrowers and the Administrative Agent;
(b) (i) for all periods ending on or prior to the Calculation Date, Consolidated
EBITDA for all fiscal quarters included in such period shall be calculated to
include the Consolidated EBITDA attributable to the shares of RailAmerica that
are held in the Voting Trust, notwithstanding that RailAmerica is not
consolidated with GWI under GAAP (assuming for this purpose that references in
this definition of Consolidated EBITDA and the component definitions thereof to
the Borrowers are to RailAmerica and its Subsidiaries), (ii) for all periods
ending prior to the Calculation Date, Consolidated EBITDA of the Borrowers and
their Restricted Subsidiaries shall not include Consolidated Net Income received
by GWI or any of its Restricted Subsidiaries from RailAmerica that is accounted
for by the equity method of accounting and (iii) for all periods ending after
the Calculation Date, Consolidated EBITDA shall include RailAmerica and its
Subsidiaries only to the extent of cash actually received by GWI or any of its
Restricted Subsidiaries and (c) prior to the Voting Trust Termination Date, if
there has been (i) an event or occurrence which has had a Combined Material
Adverse Effect or (ii) the occurrence of a RailAmerica Bankruptcy, Consolidated
EBITDA shall include RailAmerica and its Subsidiaries only to the extent of cash
actually received by GWI or any of its Restricted Subsidiaries.

Subject to the adjustments provided under the preceding paragraph,
(i) Consolidated EBITDA (other than for purposes of the definition of Interest
Coverage Ratio and §11.2) shall be deemed to be $130,905,991.00,
$126,321,678.00, $119,669,101.00 and $134,539,254.00 for the fiscal quarters
ended September 30, 2011, December 31, 2011, March 31, 2012 and June 30, 2012,
respectively, and (ii) Consolidated EBITDA for purposes of Interest Coverage
Ratio and §11.2 shall be deemed to be $73,559,991.00, $64,406,678.00,
$61,854,101.00 and $77,221,254.00 for the fiscal quarters ended September 30,
2011, December 31, 2011, March 31, 2012 and June 30, 2012, respectively.

“Consolidated Funded Debt”. As at any date of determination, an amount equal to
the aggregate amount of Indebtedness of the Borrowers and their Restricted
Subsidiaries, determined on a consolidated basis, related to the borrowing of
money, the obtaining of credit or any outstanding contingent acquisition
purchase price amounts (which the parties hereto agree for the purposes of this
definition does not include Indebtedness permitted under §§10.1(b), (c), (d),
(e), (h), (i) and (j)), whether absolute or contingent and including, to the
extent not included in Indebtedness, all Indebtedness guaranteed by any of the
Borrowers or any of their Restricted Subsidiaries. Consolidated Funded Debt
shall not include (i) any committed purchase amounts for the acquisition of
railroad and railroad-related material, equipment or supplies or
(ii) Indebtedness in respect of the 2012 Convertible Equity in an amount not to
exceed $40,000,000. For all periods ending on or prior to the Voting Trust
Termination Date, Consolidated Funded Debt for all fiscal quarters included in
such period shall be calculated to include the Consolidated Funded Debt
attributable to the shares of RailAmerica that are held in the Voting Trust,
notwithstanding that RailAmerica is not consolidated with GWI under GAAP
(assuming for this purpose that references in this definition of Consolidated
Funded Debt and the component definitions thereof to the Borrowers are to
RailAmerica and its Subsidiaries).

 

-17-



--------------------------------------------------------------------------------

“Consolidated Net Income”. The consolidated net income of the Borrowers and
their Restricted Subsidiaries, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP, after eliminating therefrom
all extraordinary nonrecurring items of income or loss; plus principal payments
received by the Borrowers and their Restricted Subsidiaries during such period
with respect to Capitalized Leases; minus any equity in the net income of (or
plus any equity in the net loss of) any equity investment of any Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary, minority equity
investment, unincorporated joint ventures or contractual joint ventures, plus
cash dividends or similar cash Distributions paid to the Borrowers or their
Restricted Subsidiaries from any Unrestricted Subsidiary, minority equity
investment, unincorporated joint ventures or contractual joint ventures, during
the applicable period.

“Consolidated Total Assets”. The total assets of the Borrowers and their
Subsidiaries, on a consolidated basis, as shown on GWI’s financial statements
prepared in accordance with GAAP determined as of the last day of each fiscal
quarter.

“Consolidated Total Interest Expense”. For any period, the aggregate amount of
interest required to be paid or accrued by the Borrowers and their Restricted
Subsidiaries during such period on all Indebtedness of the Borrowers and their
Restricted Subsidiaries related to the borrowing of money or the obtaining of
credit outstanding during all or any part of such period, including payments
consisting of interest in respect of any Capitalized Lease and including
commitment fees, agency fees, facility fees, balance deficiency fees and similar
fees or expenses in connection with the borrowing of money (other than non-cash
interest or fees) solely to the extent that such fees are properly included as
interest expense in accordance with GAAP. Other than for purposes of calculating
Excess Cash Flow, for all periods ending on or prior to the Voting Trust
Termination Date, Consolidated Total Interest Expense for all fiscal quarters
included in such period shall be calculated to include the Consolidated Total
Interest Expense attributable to the shares of RailAmerica that are held in the
Voting Trust, notwithstanding that RailAmerica is not consolidated with GWI
under GAAP (assuming for this purpose that references in this definition of
Consolidated Total Interest Expense and the component definitions thereof to the
Borrowers are to RailAmerica and its Subsidiaries).

“Consolidated Total Tangible Assets”. Consolidated Total Assets less intangible
assets as defined by GAAP.

“Contract Consideration”. See definition of Excess Cash Flow.

“Convertible Preferred Stock”. The Convertible Preferred Stock issued to Carlyle
Partners V, L.P. pursuant to that Investment Agreement dated as of July 23, 2012
between GWI and Carlyle Partners V, L.P. as amended on September 10, 2012 and as
in effect on the date hereof.

“Conversion Request”. A notice given by the Domestic Borrowers, Australian
Borrower, European Borrower or Canadian Borrower to the Applicable Agent of such
Borrower’s election to convert or continue a Domestic Loan, Australian Loan,
European Loan or Canadian Loan in accordance with §2.8 or §3.5, as applicable.

“Corporate Restructuring”. The moving of (a) any direct or indirect domestic
Subsidiary to become a Subsidiary of GWI or a Subsidiary of any other domestic
Subsidiary of GWI, (b) any direct or indirect European, Canadian or Australian
Subsidiary of GWI to become a Subsidiary of any other European, Canadian or
Australian Subsidiary of GWI; provided, however, that no Restricted Subsidiary
shall become an Unrestricted Subsidiary as a result of such restructuring,
(c) any Subsidiary to become a Subsidiary of GWI or any other Subsidiary in
connection with bona fide tax planning activities occurring in connection with
the Transaction; provided, however, (i) that no Restricted Subsidiary shall
become an

 

-18-



--------------------------------------------------------------------------------

Unrestricted Subsidiary as a result of such restructuring and (ii) no Guarantor
shall become a non-Guarantor as a result of such restructuring and (d) any
Person or asset in connection with the unwinding of the Voting Trust occurring
on or about the Voting Trust Termination Date; provided, however, (i) that no
Restricted Subsidiary shall become an Unrestricted Subsidiary as a result of
such restructuring and (ii) no Guarantor shall become a non-Guarantor as a
result of such restructuring.

“Co-Syndication Agents”. See preamble.

“Credit Agreement”. This Senior Secured Syndicated Facility Agreement, as
amended, amended and restated, modified or supplemented and in effect from time
to time, including the Schedules and Exhibits.

“Credit Agreement Refinancing Indebtedness”. (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans or existing Revolving Loans (or unused Revolving Loan
Commitments), or any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness has a later maturity
and a Weighted Average Life to Maturity equal to or greater than the Refinanced
Debt, (ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees and premiums
(if any) thereon and reasonable fees and expenses associated with the
refinancing, (iii) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged on a dollar-for-dollar basis, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, (x) with respect to
Australian Loans, within one day of and (y) for all other Loans, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained
and (iv) the aggregate unused revolving commitments under such Credit Agreement
Refinancing Indebtedness shall not exceed the unused Revolving Loan Commitments
being replaced.

“Creditors”. See §7.7.

“Current Assets”. With respect to the Borrowers and their Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrowers and their Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.

“Current Liabilities”. With respect to the Borrowers and their Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrowers and their Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of interest expense (excluding interest expense
that is due and unpaid), (c) accruals for current or deferred Taxes based on
income or profits, (d) Non-Cash Compensation Liabilities, (e) the effects from
applying purchase accounting and (f) accruals, if any, of transaction costs
resulting from the Transaction.

“Debtor Relief Laws”. The Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-up and Restructuring Act (Canada), the Canada Transportation Act,
the Bankruptcy Act (Netherlands), the Corporations Act 2001 (Cwlth)(Australia)
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, administration, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Canada, Australia, the Netherlands, the European Union or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-19-



--------------------------------------------------------------------------------

“Debtor Relief Reservations”. (a) The event that not every obligation will be
enforced by a court in accordance with its terms in every circumstance, the
enforcement being subject, inter alia, to the nature of the available remedies,
(b) any limitation by bankruptcy, moratorium, fraudulent conveyance (Actio
Pauliana) or similar laws affecting creditor’s rights generally, (c) the
time-barring of claims under applicable statutes of limitation, (d) rules
against penalties and similar principles and (e) any other generally accepted
limitations of law, including those which are set out as qualifications as to
matters of law in the legal opinions delivered to the Applicable Agent under
this Credit Agreement.

“Default”. See §14.1.

“Defaulting Lender”. Subject to §6.17(b), any Applicable Lender that, as
determined by the Administrative Agent in its reasonable judgment, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and GWI in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified GWI or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable Default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by GWI or the
Administrative Agent, to confirm in a manner satisfactory to GWI and the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
GWI), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Derivatives Counterparty”. See definition of Restricted Payments.

“Disposition” or “Dispose”. The sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, condemnation,
casualty event or other taking) of any property by any Person (or the granting
of any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any capital
stock, notes or accounts receivable or any rights and claims associated
therewith. Notwithstanding the foregoing, any Disposition (other than a STB
Sale) with an aggregate fair value of less than $25,000,000 per transaction or
series of related transactions shall not be deemed to be a Disposition.

 

-20-



--------------------------------------------------------------------------------

“Distribution”. The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of any Person, other than dividends
payable solely in shares of common stock or similar non-preferred equity
interests of such Person; the purchase, redemption, or other retirement of any
shares of any class of Capital Stock of any Person, directly or indirectly
through a Subsidiary of such Person or otherwise; the return of capital by any
Person to its shareholders or equity holders as such; or any other distribution
on or in respect of any shares of any class of Capital Stock of any Person.

“Dollar Equivalent”. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
currency other than Dollars, the equivalent amount thereof in Dollars as
determined by the Applicable Agent or the Issuing Lender, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such other currency.

“Dollars” or “$”. Dollars in lawful currency of the United States of America.

“Domestic Borrowers”. See preamble.

“Domestic Lenders”. The Lenders listed on Schedule II, acting in their role as
lenders of the Domestic Revolving Loans, the Domestic Loans and any other Person
who becomes an assignee of any rights and obligations of a Domestic Lender
pursuant to §20.

“Domestic Loans”. The Domestic Revolving Loans and the Domestic Term Loans.

“Domestic Notes”. The Domestic Revolving Notes and the Domestic Term Notes.

“Domestic Register”. See §20.3(a).

“Domestic Revolving Loan Commitment”. With respect to each Domestic Lender, the
amount set forth on Schedule II, as such Schedule may be updated from time to
time pursuant to §§2.10(c) or 20, or in the Assignment and Assumption pursuant
to which a Domestic Lender becomes a party hereto, as applicable, as the amount
of such Lender’s commitment to make Domestic Revolving Loans to, to participate
in Domestic Swingline Loans to, and to participate in the issuance and extension
of Letters of Credit for the account of, the Domestic Borrowers (and, in the
case of Letters of Credit, the Canadian Borrower, the European Borrower and the
Australian Borrower), as such amount may be adjusted from time to time in
accordance with this Credit Agreement.

“Domestic Revolving Loan Commitment Fee”. See §2.2(a).

“Domestic Revolving Loans”. The revolving credit loans to be made by the
Domestic Lenders to the Domestic Borrowers pursuant to §2.1.

“Domestic Revolving Notes”. See §2.4.

“Domestic Swingline Lender”. Bank of America in its capacity as lender of
Domestic Swingline Loans hereunder.

“Domestic Swingline Loan”. Any loan made by the Domestic Swingline Lender to the
Domestic Borrowers pursuant to §2.7.1.

 

-21-



--------------------------------------------------------------------------------

“Domestic Swingline Sublimit”. $30,000,000. The Domestic Swingline Sublimit is
part of, and not in addition to, the Aggregate Domestic Revolving Loan
Commitments.

“Domestic Term Lender”. A Lender of Domestic Term Loans.

“Domestic Term Loans”. See §3.1(a).

“Domestic Term Note”. See §3.2(a).

“Do not have Unreasonably Small Capital”. For the period from the date hereof
through the Maturity Date of the Loans, GWI and its Subsidiaries taken as a
whole after consummation of the Transaction is and will be a going concern and
has and will have sufficient capital to reasonably ensure that it will continue
to be a going concern for such period.

“Drawdown Date”. The date on which any Loan is made or is to be made, and the
date on which all or any portion of any Loan is converted or continued in
accordance with §2.8 or 3.5, as applicable.

“Duration Fee Due Date”. See §6.1(b).

“Duration Fee Percentage”. (a) On December 31, 2013, 0.50%, (b) on March 31,
2014, 1.00%, (c) on June 30, 2014, 1.50% and (d) on September 30, 2014 and each
date that is three months thereafter, 2.00%.

“Duration Fees”. See §6.1(b).

“Dutch Guarantor”. A Guarantor incorporated in the Netherlands.

“Dutch Obligors”. Collectively, the European Borrower and the Dutch Guarantors.

“Dutch Security Agreements”. Collectively, each deed of pledge, in substantially
the forms set out in Exhibit H-4 (together with each other security document
delivered pursuant to §§9.14 or 9.16).

“Effect”. Any change, event, effect, development or circumstance.

“Eligible Assignee”. Any Person that meets the requirements to be an assignee
under §§20.2(c), (d) and (f) and §20.8 (subject to such consents, if any, as may
be required under §20.2(d)).

“EMU Legislation”. The legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws”. See §8.15(a).

“EPA”. See §8.15(b).

“Equity Contribution”. Collectively, equity investments in GWI in an aggregate
amount not less than $750,000,000 in gross proceeds from (i) the Convertible
Preferred Stock, (ii) the 2012 Convertible Equity and/or (iii) the sale of
common equity in a registered public offering.

“ERISA”. The Employee Retirement Income Security Act of 1974, as amended.

 

-22-



--------------------------------------------------------------------------------

“ERISA Affiliate”. Any Subsidiary of GWI and any trade or business (whether or
not incorporated) that, together with GWI or any Subsidiary of GWI, is treated
as a single employer within the meaning of §414(b) or (c) of the Code (or under
§§414(m) and (o) of the Code solely for purposes of provisions relating to §412
of the Code).

“ERISA Event”. (a) A Reportable Event with respect to a Pension Plan; (b) the
withdrawal of GWI or any ERISA Affiliate from a Multiple Employer Plan pursuant
to §4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in §4001(a)(2) of ERISA) or a cessation of operations that
is treated as such a withdrawal under §4062(e) of ERISA; (c) a complete or
partial withdrawal by GWI or any ERISA Affiliate from a Multiemployer Plan or
receipt by GWI or any ERISA Affiliate of notification that a Multiemployer Plan
is in “reorganization” (within the meaning of §4241 of ERISA); (d) the filing of
a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination under §4041 of ERISA, or the termination of a
Multiemployer Plan under §4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under §4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an “at-risk” plan within the meaning of §430
of the Code or §303 of ERISA; (h) receipt of notice that the PBGC has instituted
proceedings to terminate a Multiemployer Plan or that a Multiemployer Plan has
been determined to be in “endangered” or “critical” status within the meaning of
§432 of the Code or §305 of ERISA; or (i) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
§4007 of ERISA, upon GWI or any ERISA Affiliate.

“Euro” and “EUR”. The lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Base Rate”. For any day, the rate of interest per annum equal the higher
of (i) the rate of interest per annum at which overnight deposits in Euro, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by Bank of America-London Branch
to major banks in the local market or other applicable offshore interbank
market, and (ii) the cost of funds to Bank of America-London Branch with respect
to such amount for such day, expressed as a rate of interest per annum.

“Euro Base Rate Loan”. All or any portion of a European Loan bearing interest
calculated by reference to the Euro Base Rate.

“Euro Equivalent”. At any time, (a) with respect to any amount denominated in
Euro, such amount, and (b) with respect to any amount denominated in any
currency other than Euro, the equivalent amount thereof in Euro as determined by
the Applicable Agent or the Issuing Lender, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euro with such other currency.

“Eurocurrency Interbank Market”. Any lawful recognized market in which deposits
of Dollars, Euro, Australian Dollars and Canadian Dollars are offered by
international banking units of United States banking institutions and by foreign
banking institutions to each other and in which foreign currency and exchange
operations or eurocurrency funding operations are customarily conducted.

“Eurocurrency Reserve Percentage”. For any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The LIBOR Rate
for each outstanding LIBOR Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

 

-23-



--------------------------------------------------------------------------------

“European Agent”. With respect to local funding procedures described herein,
Bank of America-London Branch in its capacity as European agent under any of the
Loan Documents, and with respect to any other provisions set forth herein, Bank
of America, and in each case, any successor European Agent.

“European Agent’s Office”. With respect to Euro, Bank of America-London Branch’s
address and, as appropriate, account as set forth on Schedule 21 (as may be
updated from time to time with notice to the European Borrower) with respect to
such currency, or such other address or account with respect to such currency as
the European Agent may from time to time notify the European Borrower and the
Lenders.

“European Borrower”. See preamble.

“European Commitment”. As to each European Lender, its obligation to make
European Loans or to participate in European Swingline Loans to the European
Borrower pursuant to §2.1 in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such European
Lender’s name on Schedule II, as such Schedule may be updated from time to time
pursuant to §§2.10(c) or 20, or in the Assignment and Assumption pursuant to
which a European Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.

“European Commitment Fee”. See §2.2(b).

“European Guarantors”. The “European Guarantors” as defined in the preamble and
any other Restricted Subsidiary organized under the laws of any country in the
European Union that has executed an Instrument of Adherence (Guaranty) in
accordance with §9.14.

“European Lenders”. The Lenders listed on Schedule II, acting in their role as
lenders of the European Loans and any other Person who becomes an assignee of
any rights and obligations of a European Lender pursuant to §20.

“European Loan Parties”. The European Borrower and European Guarantors.

“European Loans”. The revolving credit loans made or to be made by the European
Lenders to the European Borrower pursuant to §2.1.

“European Notes”. See §2.4.

“European Obligations”. All indebtedness, obligations and liabilities of the
European Borrower to the European Lenders, the European Swingline Lender, the
Issuing Lender, any Hedge Bank and the European Agent, individually or
collectively existing on the date of this Credit Agreement or arising thereafter
(a) under or in respect of or in connection with any of the European Notes,
Letters of Credit or Letter of Credit Applications in respect of the European
Borrower, or European Loans or European Swingline Loans made, or Reimbursement
Obligations incurred and including any interest thereon, European Commitment
Fees or other fees or expenses in respect thereof, (b) under any Hedging
Agreement between the European Borrower, any Hedge Bank, and (c) under the Loan
Documents.

“European Register”. See §20.3(b).

 

-24-



--------------------------------------------------------------------------------

“European Restricted Subsidiary”. Each European Guarantor and any other
Restricted Subsidiary organized under the laws of any country in the European
Union that has not executed an Instrument of Adherence (Guaranty) in accordance
with §9.14 as a result of a legal impediment or a material adverse tax impact to
GWI and its Subsidiaries with respect to such Restricted Subsidiary providing a
Guaranty as reasonably determined by the Borrowers and any Agent.

“European Revolving Loans”. The revolving credit loans made or to be made by the
European Lenders to the European Borrower pursuant to §2.1.

“European Revolving Loan Commitment”. As to each European Lender, its obligation
to make European Revolving Loans or to participate in European Swingline Loans
to the European Borrower pursuant to §2.1 in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
European Lender’s name on Schedule II, as such Schedule may be updated from time
to time pursuant to §20, or in the Assignment and Assumption pursuant to which
an European Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Credit Agreement.

“European Swingline Lender”. Bank of America-London Branch in its capacity as
lender of European Swingline Loans hereunder.

“European Swingline Loan”. Any loan made by the European Swingline Lender to the
European Borrower pursuant to §2.7.1.

“European Swingline Sublimit”. $10,000,000. The European Swingline Sublimit is
part of, and not in addition to, the Aggregate European Commitments.

“Event of Default”. See §14.1.

“Excess Cash Flow”. For any fiscal year of GWI, beginning with the fiscal year
ending December 31, 2013, the excess (if any) of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such fiscal year;

(ii) an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such Non-Cash Charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period;

(iii) decreases in Working Capital for such fiscal year (except as a result of
an accounting reclassification of items from short-term to long-term or vice
versa), decreases in long-term accounts receivable and increases in the
long-term portion of deferred revenue for such period (other than any such
decreases or increases, as applicable, arising from acquisitions or Dispositions
outside the ordinary course of business by the Borrowers or any of their
Restricted Subsidiaries completed during such period or the application of
purchase accounting);

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrowers and their Restricted Subsidiaries during such fiscal year (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income;

 

-25-



--------------------------------------------------------------------------------

(v) the amount deducted as tax expense in determining Consolidated Net Income in
such fiscal year; and

(vi) cash receipts in respect of Hedging Agreements during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue the definition of Consolidated Net
Income;

(ii) without duplication of amounts deducted pursuant to clause (viii) below in
prior fiscal years, the amount of Capital Expenditures made in cash during such
fiscal year, except to the extent financed with the proceeds of Indebtedness of
the Borrowers or their Restricted Subsidiaries (other than revolving
Indebtedness) or the issuance of capital stock by, or the making of capital
contributions to, the Borrowers or any of their Restricted Subsidiaries or using
the proceeds of any Disposition outside the ordinary course of business;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrowers and their Restricted Subsidiaries (including (A) the principal
component of payments in respect of obligations pursuant to Capitalized Leases,
(B) all principal repayments of Term Loans, Permitted First Lien Indebtedness,
Permitted Second Lien Indebtedness or Permitted Unsecured Indebtedness and
(C) the amount of any mandatory prepayment of Term Loans actually made pursuant
to §4.2 and any mandatory redemption, repurchase or prepayment of Permitted
First Lien Indebtedness or Permitted Second Lien Indebtedness pursuant to the
corresponding provisions of the governing documentation thereof, in any such
case from the proceeds of any Disposition and that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase, but
excluding (1) Specified Voluntary Prepayments and all other prepayments,
repurchases and/or redemptions of Term Loans, Permitted First Lien Indebtedness,
Permitted Second Lien Indebtedness or Permitted Unsecured Indebtedness and
(2) all prepayments of revolving credit loans and swingline loans (other than
the Loans) except to the extent there is an equivalent permanent reduction in
commitments thereunder), made during such fiscal year, in each case except to
the extent financed with the proceeds of Indebtedness of the Borrowers or their
Restricted Subsidiaries (other than revolving Indebtedness) or the issuance of
capital stock by, or the making of capital contributions to, the Domestic
Borrowers or any of its Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrowers and their Restricted Subsidiaries during such fiscal year (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income;

 

-26-



--------------------------------------------------------------------------------

(v) increases in Working Capital for such fiscal year (except as a result of an
accounting reclassification of items from short-term to long-term or vice
versa), increases in long term accounts receivable and decreases in the
long-term portion of deferred revenue for such period (other than any such
increases or decreases, as applicable, arising from acquisitions or Dispositions
outside the ordinary course of business by the Borrowers and their Restricted
Subsidiaries during such period or the application of purchase accounting);

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the amount of Investments and Permitted Acquisitions made
pursuant to §10.3 during such fiscal year, except to the extent that such
Investments or Permitted Acquisitions were financed with the proceeds of
Indebtedness of the Borrowers or their Restricted Subsidiaries (other than
revolving Indebtedness), or the issuance of capital stock by, or the making of
capital contributions to, the Borrowers or any of their Restricted Subsidiaries
or using the proceeds of any Disposition outside the ordinary course of
business;

(vii) the amount of Restricted Payments paid during such fiscal year pursuant to
§10.4(d), except to the extent that such Restricted Payments were financed with
the proceeds of Indebtedness of the Borrowers or any of their Restricted
Subsidiaries (other than revolving Indebtedness) or the issuance of capital
stock by, or the making of capital contributions to, the Borrowers or any of
their Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrowers and their Restricted Subsidiaries during
such fiscal year that are made in connection with any redemption, repurchase or
prepayment of Indebtedness to the extent such payments are not expensed during
such period or are not deducted in calculating Consolidated Net Income and such
payments reduced Excess Cash Flow pursuant to clause (b)(iii) above or reduced
the mandatory prepayment required by §4.2(b);

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the
Borrowers or any of their Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such fiscal year,
relating to Permitted Acquisitions (or Investments similar to those made for
Permitted Acquisitions) or Capital Expenditures to be consummated or made during
the following fiscal year (except to the extent financed with the proceeds of
Indebtedness of the Borrowers or any of their Restricted Subsidiaries (other
than revolving Indebtedness), or the issuance of capital stock by, or the making
of capital contributions to, the Borrowers or any of their Restricted
Subsidiaries); provided that, to the extent the aggregate amount of cash
actually utilized to finance such Permitted Acquisitions (or Investments similar
to those made for Permitted Acquisitions) or Capital Expenditures during the
following fiscal year is less than the Contract Consideration, the amount of
such shortfall shall be added to the calculation of Excess Cash Flow at the end
of such following fiscal year;

(x) cash payments by the Borrowers and their Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrowers and their Restricted
Subsidiaries other than Indebtedness, except to the extent that such payments
were financed

 

-27-



--------------------------------------------------------------------------------

by the proceeds of Indebtedness of the Borrowers or any of their Restricted
Subsidiaries (other than revolving Indebtedness) or the issuance of capital
stock by, or the making of capital contributions to, the Borrowers or any of
their Restricted Subsidiaries or using the proceeds of any Disposition outside
of the ordinary course of business;

(xi) the aggregate amount of expenditures (other than expenditures constituting
Investments, Restricted Payments or payments on any Indebtedness) actually made
by the Borrowers and their Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period, except to the extent that
such payments were financed by the proceeds of Indebtedness of the Borrowers or
any of their Restricted Subsidiaries (other than revolving Indebtedness) or the
issuance of capital stock by, or the making of capital contributions to, the
Borrowers or any of their Restricted Subsidiaries or using the proceeds of any
Disposition outside of the ordinary course of business;

(xii) the amount of taxes, including penalties and interest, paid in cash during
such fiscal year; and

(xiii) cash expenditures in respect of Hedging Agreements during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income.

“Excluded Taxes”. With respect to any Agent, any Lender, any Swingline Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) any
Taxes imposed on or measured by its net income (however denominated), and
franchise Taxes imposed on it (in lieu of net income Taxes), by a jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or by any
jurisdiction as a result of any other present or former connection between such
recipient and the jurisdiction imposing such Tax (or any political subdivision
thereof), other than any such connection arising solely from such recipient
having executed, delivered or performed its obligations, received or perfected a
security interest or received a payment under, or enforced, or engaged in any
other transaction pursuant to, any other Loan Document, (b) any branch profits
Tax imposed by the United States, or any similar Tax, imposed by any
jurisdiction described above in clause (a), (c) in the case of any Lender (other
than a Lender that is an assignee pursuant to a request by a Borrower under
§6.11), (i) with respect to any U.S. Obligation, any United States federal
withholding Tax, with respect to any Australian Obligation, any Australian
withholding Tax, with respect to any Canadian Obligation, any Canadian
withholding Tax, and with respect to any European Obligation, any Dutch
withholding Tax, in each case that is required to be imposed on amounts payable
to a Lender pursuant to the laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office), except to the extent (x) that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from the
applicable Borrower with respect to such United States federal withholding Tax,
Australian withholding Tax, Canadian withholding Tax, or Dutch withholding Tax,
respectively, pursuant to §6.12(a)(ii) or (c) or (y) of any Australian
Withholding Tax imposed as a result of Bank of America making an offer to an
offeree who is an Offshore Associate of the Australian Borrower whose name was
disclosed to the Australian Borrower by a Bank of America before the date of
this Credit Agreement and whom the Australian Borrower failed to notify Bank of
America was an Offshore Associate of the Australian Borrower before the offer
was made, or (ii) any withholding Tax that is attributable to such Lender’s
failure to comply with §6.12(e)(ii), (d) with respect to any U.S. Obligation,
any United States federal withholding Tax imposed on such recipient under FATCA,
(e) with respect to any Australian Obligation, any Australian Withholding Tax
imposed as a result of (A) the recipient being an Offshore Associate of the
Australian Borrower, (B) a breach by Bank of America or any Lender of any of its
obligations, if any, under §33, and (C) any representation or warranty given by
Bank of America or any Lender under §33 being untrue or incorrect, except in the
case of clause (B) or (C) above, any Australian Withholding Tax imposed as a
result of Bank of America making an offer to an offeree who is an Offshore

 

-28-



--------------------------------------------------------------------------------

Associate of the Australian Borrower whose name was disclosed to the Australian
Borrower by Bank of America before the date of this Credit Agreement and whom
the Australian Borrower failed to notify Bank of America was an Offshore
Associate of the Australian Borrower before the offer was made, and (f) with
respect to any U.S. Obligation, any backup withholding Tax that is required by
the Code to be withheld from amounts payable to a Lender that has failed to
deliver the form described in clause (A) of §6.12(e)(ii).

“Existing GWI Credit Agreement.” The Third Amended and Restated Revolving Credit
and Term Loan Agreement dated July 29, 2011, among the Borrowers, the guarantors
party thereto, Bank of America, as administrative agent, and the lenders party
thereto.

“Existing Letters of Credit”. Those letters of credit issued by Bank of America
for the account of GWI or any of its Restricted Subsidiaries prior to the
Closing Date and listed on Schedule III.

“Existing RailAmerica Debt Instruments”. The indenture governing RailAmerica’s
9.25% Senior Secured Notes due 2017, the revolving credit agreement (as amended)
dated as of August 29, 2011 among RailAmerica and RailAmerica Transportation
Corp., as borrowers, the lenders, agents and arrangers named therein, and
Citibank, N.A., as administrative agent and collateral agent, and the term loan
credit agreement (as amended) dated as of March 1, 2012 among RailAmerica and
RailAmerica Transportation Corp., as borrowers, the lenders, agents and
arrangers named therein, and Morgan Stanley Senior Funding, Inc., as
administrative agent.

“Extended Loans”. Collectively, Extended Revolving Loans and/or Extended Term
Loans.

“Extended Revolving Loan Commitment”. See §6.19(a).

“Extended Revolving Loan Facility”. See §6.19(a).

“Extended Revolving Loans”. See §6.19(a).

“Extended Term Loan Facility”. See §6.19(a).

“Extended Term Loans”. See §6.19(a).

“Extending Lender”. An Extending Term Lender or an Extending Revolving Loan
Lender.

“Extending Revolving Loan Lender”. See §6.19(a).

“Extending Term Lender”. See §6.19(a).

“Extension”. See §6.19(a).

“Extension Offer”. See §6.19(a).

“Facility”. See §6.19(a).

 

-29-



--------------------------------------------------------------------------------

“FASB ASC”. The Accounting Standards Codification of the Financial Accounting
Standards Board.

“Fair Value”. The amount at which the assets (both tangible and intangible), in
their entirety, of GWI and its Subsidiaries taken as a whole would change hands
between a willing buyer(s) and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

“FATCA”. §§1471 through 1474 of the Code (including, for the avoidance of doubt,
any agreements entered into pursuant to §1471(b)(1) of the Code) as of the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations (whether temporary or proposed) that are issued thereunder or
official governmental interpretations thereof.

“Federal Funds Rate”. For any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter”. The amended and restated fee letter dated as of August 9, 2012
among the Co-Lead Arrangers and GWI.

“Final STB Approval”. See preamble.

“Foreign Borrowers”. Collectively, the Canadian Borrower, the European Borrower
and the Australian Borrower.

“Foreign Government Scheme or Arrangement”. See §8.13(f).

“Foreign Guaranteed Obligations”. See §7.1(a).

“Foreign Guarantors”. See preamble.

“Foreign Lender”. Any Lender that is not a “United States Person” within the
meaning of §7701(a)(30) of the Code.

“Foreign Loan Party”. Collectively, the Canadian Borrower, the European
Borrower, the Australian Borrower and the Foreign Guarantors.

“Foreign Obligations”. Collectively, the Australian Obligations, the Canadian
Obligations and the European Obligations.

“Foreign Plan”. See §8.13(f).

“Foreign Subsidiary”. Any Subsidiary that is not organized under the laws of the
United States, any state thereof or the District of Columbia.

 

-30-



--------------------------------------------------------------------------------

“FRA”. The United States of America, represented by the Secretary of
Transportation acting through the Administrator of Federal Railroad
Administration or the Federal Railroad Administrator’s designee.

“FreightLink”. Freight Link Pty Ltd (ACN 093 011 628), a proprietary limited
liability company incorporated under the laws of the Commonwealth of Australia

“Fronting Exposure”. At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lenders, such Defaulting Lender’s
Commitment Percentage of the applicable Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund”. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funding Currency”. See §31(c).

“GAAP” or “generally accepted accounting principles”. (a) When used in §11 and
in the calculation of the Total Leverage Ratio, whether directly or indirectly
through reference to a capitalized term used therein, means (i) principles that
are consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, in effect for the fiscal year
ended on the Balance Sheet Date, and (ii) to the extent consistent with such
principles, the accounting practice of the Borrowers reflected in GWI’s
consolidated financial statements for the year ended on the Balance Sheet Date,
and (b) when used in general, other than as provided above, means principles
that are (i) consistent with the principles promulgated or adopted by the
Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
the Borrowers adopting the same principles.

“Governing Documents”. With respect to any Person, its certificate or articles
of incorporation, its by-laws or, as the case may be, its certificate of
formation, its operating agreement or other constitutive documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Capital Stock.

“Government Grants”. Those certain agreements entered into in the ordinary
course of business pursuant to which a governmental body will pay for a certain
portion of a capital project associated with a railroad located in that
governmental body’s jurisdiction.

“Governmental Authority”. Any foreign, federal, state, provincial, regional,
local, municipal or other government, or any department, commission, board,
bureau, agency, public authority or instrumentality thereof, or any court or
arbitrator (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Granting Lender”. See §20.7.

 

-31-



--------------------------------------------------------------------------------

“Guaranteed Obligations”. Collectively, the U.S. Guaranteed Obligations and the
Foreign Guaranteed Obligations.

“Guarantors”. Collectively, GWI, RP, the Canadian Borrower, the European
Borrower, the Australian Borrower, the Foreign Guarantors and the U.S.
Guarantors, each of which guaranty certain Obligations pursuant to §7.

“Guaranty”. The guaranty of certain Obligations by each of the Guarantors set
forth in §7 of this Credit Agreement.

“GWALP”. G&W Australia Holdings LP, a limited partnership formed under the laws
of Australia.

“GWA (North)”. GWA (North) Pty Ltd (ACN 144 081 774), a proprietary limited
liability company incorporated under the laws of the Commonwealth of Australia.

“GWI”. See preamble.

“GWI Audited Financial Statements”. See §8.4.1(a).

“GWI Historical Financial Statements”. See §8.4.1(a).

“GWI Unaudited Financial Statements”. See §8.4.1(a).

“Hazardous Substances”. See §8.15(b).

“Hedge Bank”. (a) Any Person that (x) at the time it enters into a Hedging
Agreement is a Lender or Agent or an Affiliate of a Lender or Agent, or (y) at
any time after it enters into a Hedging Agreement it becomes a Lender or Agent
or an Affiliate of a Lender or Agent or (b) with respect to any Hedging
Agreement that is in effect on the Closing Date, any Person that (x) is a Lender
or Agent or an Affiliate of a Lender or Agent on the Closing Date or in
connection with the initial syndication of the Loans or (y) is listed on
Schedule 1.1(b) and, in the case of this clause (y), any Affiliate of such
Person.

“Hedging Agreement”. Any and all rate swap transactions, basis swaps, forward
rate transactions, commodity swaps, commodity options, equity or equity index
swaps, equity or equity index options, bond options, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, credit protection transactions, credit swaps, credit default
swaps, credit default options, total return swaps, credit spread transactions,
forward purchases or sales of a security, commodity or other financial
instrument or interest, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing);
provided that the term “Hedging Agreement” shall not include any Purchase
Contract.

“Historical Financial Statements”. See §8.4.1(b).

“Honor Date”. See §5.3(a).

“Huron”. Huron Central Railway Inc., a corporation constituted under the laws of
Ontario, Canada.

 

-32-



--------------------------------------------------------------------------------

“Identified Contingent Liabilities”. The maximum estimated amount of liabilities
reasonably likely to result from pending litigation, asserted claims and
assessments, guaranties, uninsured risks and other contingent liabilities of GWI
and its Subsidiaries taken as a whole after giving effect to the Transaction
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent also reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
authorized officers of GWI.

“Immaterial Combined Subsidiary”. Any (i) Restricted Subsidiary, (ii) Subsidiary
of RailAmerica or (iii) Restricted Subsidiaries and Subsidiaries of RailAmerica
with respect to which, either individually or collectively, (a) the aggregate
book value of such (i) Restricted Subsidiary’s, (ii) Subsidiary of RailAmerica’s
or (iii) Restricted Subsidiaries and Subsidiaries of RailAmerica’s assets
constitute less than 5% of Consolidated Total Assets (calculated as if
RailAmerica and its Subsidiaries were Subsidiaries of GWI), (b) the aggregate
revenues of such (i) Restricted Subsidiary, (ii) Subsidiary of RailAmerica or
(iii) Restricted Subsidiaries and Subsidiaries of RailAmerica constitute less
than 5% of the consolidated revenues of GWI, its Restricted Subsidiaries,
RailAmerica and its Subsidiaries, and (c) that portion of Consolidated EBITDA
attributable to such (i) Restricted Subsidiary, (ii) Subsidiary of RailAmerica
or (iii) Restricted Subsidiaries and Subsidiaries of RailAmerica Subsidiaries,
if deducted from the calculation of Consolidated EBITDA, would not result in an
Event of Default, in each case, on any applicable date.

“Immaterial Restricted Subsidiary”. Any Restricted Subsidiary or Restricted
Subsidiaries with respect to which, either individually or collectively, (a) the
aggregate book value of such Restricted Subsidiary’s or Restricted Subsidiaries’
assets constitutes less than 5% of Consolidated Total Assets, (b) the aggregate
revenues of such Restricted Subsidiary or Restricted Subsidiaries constitute
less than 5% of the consolidated revenues of GWI and its Restricted
Subsidiaries, and (c) that portion of Consolidated EBITDA attributable to such
Restricted Subsidiary or Restricted Subsidiaries, if deducted from the
calculation of Consolidated EBITDA, would not result in an Event of Default, in
each case, on any applicable date.

“Increase Effective Date”. See §6.18.1.

“Increase Joinder”. See §6.18.3.

“Incremental Commitments”. Collectively, the Incremental Revolving Loan
Commitments and/or the Incremental Term Commitments.

“Incremental Loans”. Collectively, Incremental Revolving Loans and/or the
Incremental Term Loans.

“Incremental Revolving Loan Commitment”. See §6.18.1.

“Incremental Revolving Loans”. Any loans made pursuant to any Incremental
Revolving Loan Commitments.

“Incremental Term Commitments”. See §6.18.1.

“Incremental Term Lender”. A Lender of Incremental Term Loans.

“Incremental Term Loans”. Any loans made pursuant to any Incremental Term
Commitment.

 

-33-



--------------------------------------------------------------------------------

“Indebtedness”. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

(a) every obligation of such Person for money borrowed,

(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments,

(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not more than 90 days overdue or which are being
contested in good faith),

(e) every obligation of such Person as an obligor or lessee under any
Capitalized Lease,

(f) every obligation of such Person under any Hedging Agreement,

(g) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law, and

(h) every obligation, contingent or otherwise, of such Person guarantying, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (g) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (ii) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (iii) to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation. For the avoidance of
doubt, (i) Government Grants and (ii) any committed purchase amounts for the
acquisition of railroad and railroad related material, equipment or supplies
shall not constitute “Indebtedness” hereunder.

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (w) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (x) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (y) any Hedging Agreement
shall be the maximum amount of any termination or loss payment required to be
paid by such Person if such Hedging Agreement were, at the time of
determination, to be terminated by reason of any event of default or early
termination event thereunder, whether or not such event of default or early
termination event has in fact occurred, and (z) any guaranty or other contingent
liability referred to in clause (h) shall be an amount equal to the stated or
determinable amount of the primary obligation in

 

-34-



--------------------------------------------------------------------------------

respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith. Notwithstanding anything to the contrary herein,
“Indebtedness” shall not include any obligations pursuant to the (i) 2012
Convertible Equity Purchase Contract Agreement or (ii) Purchase Contracts.

“Indemnified Party”. See §16.13.

“Indemnified Person”. See §18.

“Indemnified Taxes”. Taxes other than (i) Excluded Taxes and (ii) Other Taxes.

“Indirect Tax”. Any goods and services Tax, consumption Tax, value added Tax or
any Tax of a similar nature.

“Instrument of Adherence (Guaranty)”. See §9.14(a).

“Intellectual Property Security Agreement”. The Copyright Security Agreement,
Patent Security Agreement and Trademark Security Agreement (as each such term is
defined in the U.S. Security Agreement and to the extent applicable) (together
with each other intellectual property security agreement delivered pursuant to
§9.14 or §9.16), in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Interest Coverage Ratio”. As of any date of determination, the ratio of
(a) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
then most recently ended for which financial statements have been delivered
pursuant to §9.4 to (b) Consolidated Total Interest Expense for such period.

“Interest Payment Date”. (a) As to any Applicable Floating Rate Loan, the last
day of the calendar quarter; (b) as to any Applicable Offered Rate Loan in
respect of which the Interest Period is (i) 3 months or less, the last day of
such Interest Period and (ii) more than 3 months, the date that is 3 months from
the first day of such Interest Period and on the last day of the Interest
Period; and (c) with respect to any Swingline Loan, the day that such Swingline
Loan is required to be repaid.

“Interest Period”. With respect to each Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by a Borrower in a Loan Request or
resulting from a conversion under §§2.8 or 3.5 (i) for any Applicable Floating
Rate Loan, the last day of the calendar quarter; and (ii) for any Applicable
Offered Rate Loan, 1, 2, 3 or 6 (or, if agreed to by all Lenders, 9 or 12)
months; and (b) thereafter, each period commencing on the last day of the
preceding Interest Period applicable to such Loan and ending on the last day of
one of the periods set forth above, as selected by the Applicable Borrower;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following: if any Interest Period with respect to an Applicable
Offered Rate Loan would otherwise end on a day that is not a Business Day, that
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Business Day; if any Interest Period with respect to an Applicable
Floating Rate Loan would end on a day that is not a Business Day, that Interest
Period shall end on the next succeeding Business Day; if any Borrower shall fail
to give notice as provided in §§2.8 or 3.5, such Borrower shall be deemed to
have requested a conversion of the affected Applicable Offered Rate Loan or
Applicable Floating Rate Loan to a one month Applicable Offered Rate Loan, on
the last day of the then current Interest Period with respect thereto; any
Interest Period relating to any Applicable Offered Rate Loan

 

-35-



--------------------------------------------------------------------------------

that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month;
any Interest Period that would otherwise extend beyond the Maturity Date shall
end on the Maturity Date; and interest shall accrue for the first day of each
Interest Period and each day thereafter up to but (provided that interest is
timely paid) not including the last day of such Interest Period.

“International Standby Practices”. With respect to any standby Letter of Credit,
International Standby Practices (ISP98) as promulgated by the Institute of
International Banking Law & Practice, Inc., or any successor code of standby
letter of credit practices among banks adopted by the Issuing Lender in the
ordinary course of its business as a standby letter of credit issuer and in
effect at the time of issuance of such Letter of Credit.

“Investments”. All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to (other than
dispositions of property permitted by §10.5.3), or in respect of any guaranties
(or other commitments as described under Indebtedness), or obligations of, any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) the amount of any Investment represented by a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (b) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (c) there shall be deducted in respect
of each such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (d) without duplication there shall be deducted in
respect of any Investment any amounts received as cash earnings on such
Investment, whether as dividends, interest or otherwise; and (e) there shall not
be deducted from the aggregate amount of Investments any decrease in the value
thereof.

“Issuer Document”. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the Issuing Lender and Applicable Borrower (or any Subsidiary) or in favor of
the Issuing Lender and relating to any such Letter of Credit.

“Issuing Lender”. Bank of America (or any subsidiary or Affiliate of Bank of
America designated by Bank of America), in its capacity as issuer of Letters of
Credit pursuant to §5, or any successor issuer of Letters of Credit hereunder.

“Latest Maturity Date”. At any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan or any
Incremental Term Commitment, in each case as extended in accordance with this
Credit Agreement from time to time.

“Laws”. Collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender Affiliate”. With respect to any Lender, (a) an Affiliate of such Lender
or (b) any Approved Fund.

 

-36-



--------------------------------------------------------------------------------

“Lenders”. The Domestic Lenders, the European Lenders, the Canadian Lenders and
the Australian Lenders parties hereto and any other Person who becomes an
assignee of any rights and obligations of a Lender pursuant to §20. In addition,
unless the context otherwise requires, the term “Lenders” includes the Swingline
Lenders, the Issuing Lender, any Extending Lender and any Incremental Term
Lender.

“Lending Office”. As to any Lender, initially the office or offices of such
Lender designated as such in Schedule II; thereafter, such other office or
offices as a Lender may from time to time notify GWI and the Administrative
Agent.

“Letter of Credit”. See §5.1.1(a).

“Letter of Credit Advance”. With respect to each Lender, such Lender’s funding
of its participation in any Letter of Credit Borrowing in accordance with its
Commitment Percentage.

“Letter of Credit Application”. See §5.1.1(a).

“Letter of Credit Borrowing”. An extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Domestic Revolving Loan, European Loan, Canadian Revolving
Loan or Australian Revolving Loan.

“Letter of Credit Borrowing Date”. See §5.3(a).

“Letter of Credit Expiration Date”. The day that is seven days prior to the
latest Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day) of the applicable Revolving Loan Commitment.

“Letter of Credit Fee”. See §5.10.

“Letter of Credit Obligations”. As of any date, the sum of the Maximum Drawing
Amount as of such date and all Unpaid Reimbursement Obligations as of such date.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with §5.8. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standby Practices, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Participation”. See §5.1.4.

“LIBOR Rate”. For any Interest Period with respect to a LIBOR Rate Loan, a rate
per annum determined by the Administrative Agent pursuant to the following
formula:

 

LIBOR Rate =  

LIBOR Base Rate

1.00 – Eurocurrency Reserve Percentage

Where,

“LIBOR Base Rate” means, for such Interest Period, the rate per annum equal to
the higher of the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of

 

-37-



--------------------------------------------------------------------------------

such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “LIBOR Base Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the LIBOR Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America-London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

(b) For any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America-London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“LIBOR Rate Loans”. Loans bearing interest calculated by reference to the LIBOR
Rate.

“Lien”. Any mortgage, deed of trust, security interest (including a ‘security
interest’ within the meaning of section 12(1) of the PPSA (Australia)),
hypothec, pledge, hypothecation, assignment, attachment, deposit arrangement,
encumbrance, lien (statutory, judgment or otherwise), a mandate
(“mandaat”/”mandat”) to create a mortgage or pledge over business assets or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including “voorrecht”/”privilege”, any conditional sale or other
title retention agreement, any Capitalized Lease, any Government Grant, or any
financing lease involving substantially the same economic effect as any of the
foregoing).

“Loan Documents”. Collectively, this Credit Agreement, the Collateral Documents,
the Voting Trust Agreement, the Notes, the Letter of Credit Applications, the
Letters of Credit, the Fee Letter and any Instruments of Adherence (Guaranty)
executed in connection herewith.

“Loan Party”. Any Borrower or Guarantor.

“Loan Request”. See §2.6(a).

“Loans”. Collectively, the Domestic Revolving Loans, the European Loans, the
Australian Revolving Loans, the Australian Term Loan, the Domestic Term Loan,
the Swingline Loans, the Canadian Revolving Loans, the Canadian Term Loan,
Incremental Term Loans and Incremental Revolving Loans.

“Mandatory Cost”. With respect to any period, the percentage rate per annum
determined in accordance with Schedule 1.1(c).

“Manufactured (Mobile) Homes”. §8.27(b).

“Material Adverse Effect”. With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):

 

-38-



--------------------------------------------------------------------------------

(a) material adverse effect on the business, properties, financial condition,
assets, operations or income of the Borrowers and their Restricted Subsidiaries,
taken as a whole; or

(b) a material adverse effect on the rights, remedies or benefits available to
any Agent or any Lender under any Loan Document.

“Maturity Date”. The fifth anniversary of the Closing Date, or such earlier date
as the Obligations become due and payable pursuant to the terms of this Credit
Agreement.

“Maximum Drawing Amount”. The sum of the maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Letters of Credit, as such
aggregate amount may be reduced from time to time pursuant to the terms of the
Letters of Credit.

“Maximum Incremental Facilities Amount”. See §6.18.1.

“Minimum Extension Condition”. See §6.19(b).

“Moody’s”. See definition of Cash Equivalents.

“Mortgage”. An agreement, including, but not limited to, a mortgage, deed of
trust, debenture, hypothec, deed to secure debt, leasehold mortgage, leasehold
deed to secure debt, leasehold deed of trust or any other document, creating and
evidencing a Lien on Mortgaged Property, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local
law or as shall be customary under applicable local law, in each case as the
same may be amended, amended and restated, supplemented, assigned or otherwise
modified from time to time in form and substance reasonably acceptable to the
Administrative Agent.

“Mortgaged Property”. (a) Each real property identified as a Mortgaged Property
on Schedule 7(a) to the Perfection Certificate and Canadian Perfection
Certificate dated the Closing Date and (b) each real property, if any, which
shall be subject to a Mortgage delivered after the Closing Date pursuant to
§9.13, 9.14, 9.16 or 9.19; provided that, in either case, Mortgaged Property
shall not include any parcel of real property, and there shall be no requirement
to Mortgage any such parcels of real property, for which the book value of such
parcel is less than $1,000,000 if more than 200 parcels of real property are
subject to a Mortgage pursuant to the Loan Documents. For the avoidance of
doubt, in the case of real property identified on Schedule 7(a) of the
Perfection Certificate, Canadian Perfection Certificate or any Perfection
Certificate Supplement, at no time shall Mortgaged Property include any
Buildings or Manufactured (Mobile) Homes.

“Multiemployer Plan”. Any multiemployer plan (as defined in §4001(a)(3) of
ERISA) to which GWI or any ERISA Affiliate makes, is obligated to make, or
during the preceding five plan years has made or been obligated to make,
contributions.

“Multiple Employer Plan”. A Pension Plan which has two or more contributing
sponsors (one of which is GWI or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in §4063 of ERISA.

“Net Cash Proceeds”.

(a) With respect to any Disposition by any Loan Party or any of its Restricted
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such Disposition (including any cash and Cash
Equivalents received by way of deferred

 

-39-



--------------------------------------------------------------------------------

payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Disposition, any insurance
proceeds or condemnation awards in respect of such Disposition actually received
by or paid to or for the account of any Loan Party or any of their Restricted
Subsidiaries) over (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition and required to be repaid in connection with
such Disposition (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees, commissions and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by such Borrower or such Restricted Subsidiary in connection
with such Disposition, (C) Taxes (or distributions for Taxes pursuant to §10.4)
paid or reasonably estimated to be payable in connection therewith and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrowers or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (D);
provided that, if no Default or Event of Default has occurred and is continuing,
on the date of receipt of such proceeds, the Applicable Borrower or any
Restricted Subsidiary may state, in a written certificate delivered to the
Administrative Agent following receipt of any such proceeds, the Applicable
Borrower’s or such Restricted Subsidiary’s intention to use, or to commit to
use, any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Applicable
Borrower and the Restricted Subsidiaries or to make investments in Permitted
Acquisitions or Investments permitted by §10.3 or make other Capital
Expenditures, in each case, within twelve months of such receipt, and such
portion of such proceeds shall not constitute Net Cash Proceeds except to the
extent (A) not so used within such twelve-month period or (B) if committed to be
used within such twelve-month period, not so used within 18 months of such
receipt); provided further that no such net cash proceeds in any calendar year
shall constitute Net Cash Proceeds under this clause (a) until the aggregate
amount of all such net cash proceeds shall exceed $35,000,000 (and then only
with respect to the amount in excess of $35,000,000); and

(b) with respect to the sale or issuance of any equity interest by any Loan
Party or any of its Restricted Subsidiaries, or the incurrence or issuance of
any Indebtedness by any Loan Party or any of its Restricted Subsidiaries, the
excess, if any, of (A) the sum of the cash and Cash Equivalents received in
connection with such incurrence, issuance or other obtaining over (B) the
investment banking fees, discounts, issuance costs, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by any Loan Party
or such Restricted Subsidiary in connection with such incurrence, issuance or
other obtaining.

“New Subsidiary”. See definition of Consolidated EBITDA.

“No Undisclosed Information Representation”. A representation that such Person
is not in possession of any material non-public information that has not been
disclosed to investors or has not otherwise been disseminated in a manner making
it available to investors generally, in each case within the meaning of
Regulation FD, prior to such time, with respect to GWI or its Affiliates, or the
securities of any of the foregoing.

 

-40-



--------------------------------------------------------------------------------

“Non-Cash Charges”. (a) Any non-cash impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non-cash
losses from investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of purchase accounting, (e) the
non-cash impact of accounting changes or restatements, (f) all non-cash expenses
in connection with Hedging Agreements incurred in the ordinary course of
business and (g) other non-cash charges (provided, in each case, that if any
non-cash charges or items that represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense”. Any non-cash expenses and costs that result
from the issuance of stock-based awards, partnership interest-based awards and
similar incentive-based compensation awards or arrangements.

“Non-Cash Compensation Liabilities”. Any liabilities recorded in connection with
stock-based awards, partnership interest-based awards and similar incentive
based compensation awards or arrangements.

“Non-Extension Notice Date”. See §5.1.2(b).

“Non-Guarantor Subsidiary”. Each Unrestricted Subsidiary and any Subsidiary that
is not a Loan Party.

“Note Record”. The grid attached to a Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by any Lender
with respect to any Loan referred to in such Note.

“Notes”. Collectively, the Domestic Notes, the Australian Notes, the European
Notes and the Canadian Notes.

“Obligations”. Collectively or individually, as the context requires, the U.S.
Obligations and the Foreign Obligations.

“OFAC”. See §8.25.

“Offshore Associate”. An Associate:

(a) which is a non-resident of Australia and does not become a Lender or receive
a payment in carrying on a business in Australia at or through a permanent
establishment of the Associate in Australia; or

(b) which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country,

and, in either case, which does not become a Lender and receive payment in the
capacity of a clearing house, custodian, funds manager or responsible entity of
a registered scheme.

“OID”. See §6.18.3(v).

 

-41-



--------------------------------------------------------------------------------

“Other Revolving Loan Commitments”. One or more tranche revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Loan Lender”. A Lender of Other Revolving Loans.

“Other Revolving Loans”. One or more tranche of Revolving Loans that result from
a Refinancing Amendment.

“Other Term Loan Commitments”. One or more tranche of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans”. One or more tranche of Term Loans that result from a
Refinancing Amendment.

“Other Term Loan Lender”. A Lender of Other Term Loans.

“Other Taxes”. All present or future stamp or documentary Taxes or any other
excise or property Taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document.

“Outstanding” or “outstanding”. With respect to the Loans, the aggregate unpaid
principal thereof as of the date of determination.

“Pari Passu Intercreditor Agreement”. An intercreditor agreement substantially
in the form of Exhibit I.

“Participant”. See §20.4(a).

“Participant Register”. See §20.4(b).

“Participating Member State”. Each state so described in any EMU Legislation.

“Patriot Act”. See §8.25.

“Payment Event of Default”. See §6.10.

“PBGC”. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

“Pension Plan”. A Plan that is either covered by Title IV of ERISA or is subject
to the minimum funding standards under §§412, 430 and 436 of the Code or §§302
and 305 of ERISA.

“Perfection Certificates”. Certificates in the form of Exhibit G-1 or any other
form approved by the Administrative Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement”. A certificate supplement in the form of
Exhibit G-2 or any other form approved by the Administrative Agent.

“Permitted Acquisition(s)”. See §10.5.2(c).

 

-42-



--------------------------------------------------------------------------------

“Permitted Debt Conditions”. As to any Indebtedness, such applicable
Indebtedness (i) is not scheduled to mature prior to the Maturity Date and does
not have a shorter Weighted Average Life to Maturity than the Term Loans
outstanding on the Closing Date, (ii) has covenants no more restrictive (taken
as a whole) than those set forth in this Credit Agreement as determined in good
faith by GWI.

“Permitted First Lien Indebtedness”. Any Indebtedness in the form of one or more
series of senior secured notes of the Loan Parties that (i) is secured by the
Collateral on a pari passu basis to the liens securing the Obligations and is
not secured by any property or assets of the Loan Parties or any Restricted
Subsidiary other than the Collateral and (ii) meets the Permitted Debt
Conditions. The holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

“Permitted First Priority Refinancing Debt”. Any secured Indebtedness incurred
by a Borrower in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of GWI, the Borrowers
or any Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
is not at any time guaranteed by any Subsidiaries other than Subsidiaries that
are Guarantors, (iv) such Indebtedness in the form of notes shall not contain
any mandatory prepayment provisions (other than related to customary asset sale
and change of control offers or events of default) that could result in
prepayments of such notes prior to the Indebtedness being refinanced, (v) the
other term and conditions of such Permitted First Priority Refinancing Debt
(excluding pricing, interest rate margin, rate floors, discounts, fees and
prepayment or redemption provisions) are not materially more favorable (when
taken as a whole) to the lenders or investors providing such Permitted First
Priority Refinancing Debt than the terms of the Indebtedness being refinanced,
(vi) the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement
and (vii) such Indebtedness meets the requirements of clause (i) of the
definition of “Permitted Debt Conditions.”

“Permitted Liens”. Liens permitted by §10.2.

“Permitted Second Lien Indebtedness”. Any Indebtedness of the Loan Parties that
(i) is secured by the Collateral on a second priority (or other junior priority)
basis to the liens securing the Obligations and is not secured by any property
or assets of the Loan Parties or any Restricted Subsidiary other than the
Collateral and (ii) meets the Permitted Debt Conditions. The holders of such
Indebtedness (or their representative) and the Administrative Agent shall be
party to the Second Lien Intercreditor Agreement.

“Permitted Second Priority Refinancing Debt”. Any secured Indebtedness incurred
by a Borrower in the form of one or more series of second lien (or other junior
lien) secured notes or second lien (or other junior lien) secured loans;
provided that (i) such Indebtedness is secured by the Collateral on a second
priority (or other junior priority) basis to the liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of GWI, the Borrowers or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
is not at any time guaranteed by any Subsidiaries other than Subsidiaries that
are Guarantors, (iv) such Indebtedness in the form of notes shall not contain
any mandatory prepayment provisions (other than related to customary asset sale
and change of control offers or events of default) that could result in
prepayments of such notes prior to the Indebtedness being refinanced, (v) the
other term and conditions of such Permitted Second Priority Refinancing Debt
(excluding pricing, interest rate margin, rate floors, discounts, fees and
prepayment or redemption provisions) are not materially more favorable (when
taken as a whole) to the lenders or investors

 

-43-



--------------------------------------------------------------------------------

providing such Permitted Second Priority Refinancing Debt than the terms of the
Indebtedness being refinanced, (vi) the holders of such Indebtedness (or their
representative) and the Administrative Agent shall be party to the Second Lien
Intercreditor Agreement and (vii) such Indebtedness meets the requirements of
clause (i) of the definition of “Permitted Debt Conditions”.

“Permitted Unsecured Indebtedness”. Any unsecured Indebtedness of the Loan
Parties that meets the Permitted Debt Conditions.

“Permitted Unsecured Refinancing Debt”. Any unsecured Indebtedness incurred by a
Borrower in the form of one or more series of senior unsecured notes or loans;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (iii) such
Indebtedness in the form of notes shall not contain any mandatory prepayment
provisions (other than related to customary asset sale and change of control
offers or events of default) that could result in prepayments of such notes
prior to the Indebtedness being refinanced, (iv) the other term and conditions
of such Permitted Unsecured Refinancing Debt (excluding pricing, interest rate
margin, rate floors, discounts, fees and prepayment or redemption provisions)
are not materially more favorable (when taken as a whole) to the lenders or
investors providing such Permitted Unsecured Refinancing Debt than the terms of
the Indebtedness being refinanced and (v) such Indebtedness meets the
requirements of clause (i) of the definition of “Permitted Debt Conditions.

“Person”. Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, unincorporated association, business, or
other legal entity, and any government or any governmental agency or political
subdivision thereof.

“Plan”. An employee benefit plan within the meaning of §3(3) of ERISA (excluding
a Multiemployer Plan), maintained for employees of GWI or any ERISA Affiliate or
to which GWI or any ERISA Affiliate is required to contribute on behalf of any
of its employees or has any liability, actual or contingent.

“Platform”. See §9.4.

“PPSA”. In relation to the Canadian Borrower or any Canadian Guarantor or if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the laws of Canada or any
province or territory thereof, the Personal Property Security Act (Ontario),
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by a
Personal Property Security Act as in effect in a province or territory in Canada
other than the Province of Ontario or the Province of Québec, “PPSA” means the
Personal Property Security Act as in effect from time to time in such other
province or territory, as applicable, for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

“PPSA (Australia)”. The Personal Property Securities Act 2009 (Cwlth).

“PPS Law”. (i) the PPSA (Australia), (ii) any regulation made under the PPSA
(Australia), (iii) any provision of the PPSA (Australia) or any regulation made
under, or determination made in relation to, the PPSA (Australia), (iv) any
amendment made at any time to any PPS Law referred to in any of clauses
(i) through (iii) or (v) any amendment made at any time to any other legislation
as a consequence of a PPS Law referred to in any of clauses (i) through (iv).

“primary obligation”. See definition of “Indebtedness”.

 

-44-



--------------------------------------------------------------------------------

“primary obligor”. See definition of “Indebtedness”.

“Pro Forma Financial Statements”. See §8.4.1(c).

“Public Lender”. See §9.4.

“Purchase Contract”. See definition of “2012 Convertible Equity”.

“Purchase Price”. With respect to any Permitted Acquisition, all consideration
(other than consideration in the form of Capital Stock of any Borrower or any
Restricted Subsidiary) payable by any of the Borrowers or any of their
Restricted Subsidiaries in connection with such Permitted Acquisition,
including, without limitation, cash payments, the principal amount of any
promissory notes issued by any of the Borrowers or any of their Restricted
Subsidiaries, any amounts payable by any of the Borrowers or any of their
Restricted Subsidiaries in consideration for any non-compete covenant, deferred
purchase price, earn-out or similar payment and the amount of any Indebtedness
assumed by any of the Borrowers or any of their Restricted Subsidiaries.

“Purchasing Lender”. See §31(c).

“RailAmerica”. See preamble.

“RailAmerica Acquisition”. See preamble.

“RailAmerica Acquisition Agreement”. See preamble.

“RailAmerica Audited Financial Statements”. See §8.4.1(b).

“RailAmerica Bankruptcy”. Any of RailAmerica or any of its Subsidiaries (other
than Immaterial Combined Subsidiaries) shall make an assignment for the benefit
of creditors, or admit in writing its inability to pay or generally fail to pay
its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator, administrator or
receiver of any of RailAmerica or any of its Subsidiaries (other than Immaterial
Combined Subsidiaries) or of any substantial part of the assets of any of
RailAmerica or any of its Subsidiaries (other than Immaterial Combined
Subsidiaries) or shall commence any case or other proceeding relating to any of
RailAmerica or any of its Subsidiaries (other than Immaterial Combined
Subsidiaries) under any Debtor Relief Law, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any of RailAmerica or any of its Subsidiaries (other than
Immaterial Combined Subsidiaries) and RailAmerica or any of its Subsidiaries
(other than Immaterial Combined Subsidiaries) shall indicate their approval
thereof, consent thereto or acquiescence therein or such petition or application
shall not have been dismissed within sixty (60) days following the filing
thereof.

“RailAmerica Historical Financial Statements”. See §8.4.1(b).

“RailAmerica Unaudited Financial Statements”. See §8.4.1(b).

“Rate Adjustment Period”. See definition of “Applicable Margin”.

“RCRA”. See §8.15(a).

 

-45-



--------------------------------------------------------------------------------

“Real Estate”. All real property at any time owned, leased (as lessee or
sublessee) or otherwise held by any of the Borrowers or any of their Restricted
Subsidiaries.

“Reallocation”. A transfer by the Applicable Borrower of a portion of the
Aggregate Domestic Revolving Loan Commitments or all or a portion of the
Aggregate Canadian Revolving Loan Commitments or all or a portion of the
Aggregate European Commitments or all or a portion of the Aggregate Australian
Revolving Loan Commitments in accordance with §2.10.

“receivables”. See §10.5.3.

“Recording Tax States”. Alabama, Florida, Kansas, New York, Maryland, Minnesota,
Virginia and the District of Columbia.

“Refinanced Debt”. See definition of “Credit Agreement Refinancing
Indebtedness”.

“Refinancing”. The repayment or redemption on the Closing Date of all
Indebtedness of GWI and its Restricted Subsidiaries and of RailAmerica and its
subsidiaries other than Indebtedness listed on Schedule 10.1.

“Refinancing Amendment”. An amendment to this Credit Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by (a) each of the Borrowers, (b) the Administrative Agent, (c) each
Other Term Loan Lender and Other Revolving Loan Lender, as applicable, and
(d) each then existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with §6.20.

“Reimbursement Obligation”. Each Borrower’s obligation to reimburse the Issuing
Lender and the Applicable Lenders on account of any drawing under any Letter of
Credit as provided in §5.1.4.

“Related Parties”. With respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Lender”. See §6.11.

“Reportable Event”. Any of the events set forth in §4043(c) of ERISA, other than
events for which the 30-day notice period has been waived pursuant to
regulations in effect as of the date of this Credit Agreement, no matter how
such regulations may be changed in the future.

“Required Australian Lenders”. As of any date, any two or more Australian
Lenders holding in the aggregate more than fifty percent (50%) of the
outstanding principal amount of the Australian Term Loan and the Aggregate
Australian Revolving Loan Commitments or, if the commitment of each Australian
Lender to make Australian Revolving Loans and the obligation of the Issuing
Lender to issue or extend Letters of Credit have been terminated pursuant to
§14.2, any combination of Australian Lenders holding in the aggregate more than
50% of the principal amount of the Australian Term Loan outstanding and the
Total Australian Revolver Exposure (with the aggregate amount of each Australian
Lender’s risk participation and funded participation in Letter of Credit
Obligations and Swingline Loans, as applicable, being deemed “held” by such
Lender for purposes of this definition); provided that the Commitment of, and
the portion of the Aggregate Australian Revolving Loan Commitments held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Australian Lenders.

 

-46-



--------------------------------------------------------------------------------

“Required Canadian Lenders”. As of any date, any two or more Canadian Lenders
holding in the aggregate more than fifty percent (50%) of the outstanding
principal amount of the Canadian Term Loan and the Aggregate Canadian Revolving
Loan Commitments or, if the commitment of each Canadian Lender to make Canadian
Revolving Loans and the obligation of the Issuing Lender to issue or extend
Letters of Credit have been terminated pursuant to §14.2, any combination of
Canadian Lenders holding in the aggregate more than 50% of the principal amount
of the Canadian Term Loan outstanding and the Total Canadian Revolver Exposure
(with the aggregate amount of each Canadian Lender’s risk participation and
funded participation in Letter of Credit Obligations and Swingline Loans, as
applicable, being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Aggregate Canadian
Revolving Loan Commitments held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Canadian Lenders.

“Required Domestic Lenders”. As of any date, any two or more Domestic Lenders
holding in the aggregate more than fifty percent (50%) of the outstanding
principal amount of the Domestic Term Loan and the Aggregate Domestic Revolving
Loan Commitments or, if the commitment of each Domestic Lender to make Domestic
Revolving Loans and the obligation of the Issuing Lender to issue or extend
Letters of Credit have been terminated pursuant to §14.2, any combination of
Domestic Lenders holding in the aggregate more than 50% of the principal amount
of the Domestic Term Loan outstanding and the Total Domestic Revolver Exposure
(with the aggregate amount of each Domestic Lender’s risk participation and
funded participation in Letter of Credit Obligations and Swingline Loans, as
applicable, being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Aggregate Domestic
Revolving Loan Commitments held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Domestic Lenders.

“Required European Lenders”. As of any date, any two or more European Lenders
holding more than fifty percent (50%) of the Aggregate European Commitments or,
if the commitment of each European Lender to make European Loans and the
obligation of the Issuing Lender to issue or extend Letters of Credit have been
terminated pursuant to §14.2, any combination of European Lenders holding in the
aggregate more than 50% of the Total European Exposure (with the aggregate
amount of each European Lender’s risk participation and funded participation in
Letter of Credit Obligations and Swingline Loans, as applicable, being deemed
“held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Aggregate European Commitments held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required European Lenders.

“Required Lenders”. As of any date, any two or more Lenders holding in the
aggregate more than fifty percent (50%) of the outstanding principal amounts of
the Term Loans and the Total Commitments or, if the commitment of each Lender to
make Loans and the obligation of the Issuing Lender to issue or extend Letters
of Credit have been terminated pursuant to §14.2, any combination of Lenders
holding in the aggregate more than 50% of the Total Exposure (with the aggregate
amount of each Lender’s risk participation and funded participation in Letter of
Credit Obligations and Swingline Loans, as applicable, being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Commitments held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Restricted Payments”. In relation to the Borrowers and their Restricted
Subsidiaries, any (a) Distribution or (b) derivatives or other transactions with
any financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Borrowers or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any Capital Stock of the Borrowers or such Restricted
Subsidiary.

 

-47-



--------------------------------------------------------------------------------

“Restricted Subsidiaries”. Any Subsidiary which is not an Unrestricted
Subsidiary. The Borrowers shall not have the right to change the status of an
Unrestricted Subsidiary to a Restricted Subsidiary unless (a) such Unrestricted
Subsidiary becomes a Guarantor hereunder or (b) such Unrestricted Subsidiary
would fit within the exception set forth in the last sentence of §9.14(a). The
Borrowers shall not have the right to change the status of a Restricted
Subsidiary to an Unrestricted Subsidiary without the consent of the Required
Lenders.

“Revaluation Date”. (a) With respect to any Revolving Loan, each of the
following: (i) each date of a borrowing of an Applicable Offered Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of an
Applicable Offered Rate Loan denominated in an Alternative Currency pursuant to
§2.8.2, and (iii) such additional dates as the Applicable Agent shall determine
or the Required Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Applicable Agent or the Issuing
Lender shall determine or the Required Lenders shall require.

“Revolving Lender”. At any time, any Lender that has a Revolving Loan Commitment
at such time.

“Revolving Loan Commitments”. Domestic Revolving Loan Commitments, Canadian
Revolving Loan Commitments, Australian Revolving Loan Commitments, European
Revolving Loan Commitments, Incremental Revolving Loan Commitments, if any, and
Extended Revolving Loan Commitments, if any.

“Revolving Loan Facility”. At any time, the aggregate amount of the Revolving
Lenders’ Revolving Loan Commitments at such time.

“Revolving Loans”. Domestic Revolving Loans, Canadian Revolving Loans,
Australian Revolving Loans and European Revolving Loans.

“RPMRR”. The Register of Personal and Movable Real Rights (Quebec).

“RP”. See preamble.

“S&P”. See definition of Cash Equivalents.

“Same Day Funds”. With respect to disbursement and payments (a) in Dollars,
immediately available funds, and (b) in Canadian Dollars, Euro or Australian
Dollars, same day or other funds as may be determined by the Applicable Agent or
the Issuing Lender, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in Canadian Dollars, Euro or Australian Dollars.

“Second Lien Intercreditor Agreement”. An intercreditor agreement substantially
in the form of Exhibit J.

“Secured Cash Management Agreement”. Any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedging Agreement”. Any Hedging Agreement that is entered into by and
between any Loan Party and any Hedge Bank.

 

-48-



--------------------------------------------------------------------------------

“Secured Parties”. Collectively, the Agents, the Lenders, the Issuing Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to §16.1, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.

“Security Agreements”. Collectively, the U.S. Security Agreement, Belgian
Security Agreements, Canadian Security Agreement, Australian Security Agreement
and Dutch Security Agreements.

“SPC”. See §20.7.

“Specified Representations”. (a) The representations made by RailAmerica in the
RailAmerica Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that GWI has the right to terminate its
obligations under the RailAmerica Acquisition Agreement, or decline to
consummate the RailAmerica Acquisition pursuant to the RailAmerica Acquisition
Agreement as a result of a breach of such representations in the RailAmerica
Acquisition Agreement and (b) the representations set forth in §§8.1.2, 8.5.2,
8.1.3, 8.11, 8.14 (the fourth sentence only), 8.25, 8.26 and 8.27.

“Specified Voluntary Prepayment”. Any prepayment of Term Loans (and, to the
extent the Revolving Loan Commitments or Incremental Revolving Loan Commitments
are reduced in a corresponding amount pursuant to §4.3, Revolving Loans or
Incremental Revolving Loans) made pursuant to §20.8.

“Spot Rate”. For a currency, the rate determined by the Applicable Agent or the
Issuing Lender, as applicable, as conclusively ascertained absent manifest error
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (New York
time) on the date three Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Applicable Agent or the Issuing
Lender may obtain such spot rate from another financial institution designated
by the Applicable Agent or the Issuing Lender if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Stated Liabilities”. The recorded liabilities (including contingent or
subordinated liabilities that would be recorded in accordance with GAAP) of GWI
and its Subsidiaries taken as a whole, as of the date hereof after giving effect
to the consummation of the Transaction, determined in accordance with GAAP
consistently applied.

“STB”. The Surface Transportation Board or any governmental authority(ies) which
succeeds to the function or duties of the Surface Transportation Board or any
portion thereof.

“STB Sale”. See §4.2(d).

“Subsidiary”. Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a subsidiary or subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock. For the avoidance of doubt, none of RailAmerica or its
Subsidiaries shall be deemed, and shall not be treated as, Subsidiaries, except
as explicitly set forth herein prior to the Voting Trust Termination Date.

“Swingline Expiry Date”. The date which is five (5) Business Days prior to the
Maturity Date.

“Swingline Exposure”. At any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Commitment Percentage of the total Swingline Exposure
at such time.

 

-49-



--------------------------------------------------------------------------------

“Swingline Lenders”. The Domestic Swingline Lender, the European Swingline
Lender, the Canadian Swingline Lender and the Australian Swingline Lender.

“Swingline Loan”. Any Domestic Swingline Loan, Canadian Swingline Loan, European
Swingline Loan or Australian Swingline Loan, as the context requires.

“Swingline Loan Request”. See §2.7.2.

“TARGET Day”. Any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes”. Any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Lender”. At any time, any Lender that holds Term Loans at such time.

“Term Loans”. Collectively, the Domestic Term Loans, the Australian Term Loans,
the Canadian Term Loans and the Incremental Term Loans, if any.

“Total Australian Revolver Exposure”. At any time, the Dollar Equivalent of the
sum of the outstanding Australian Revolving Loans and the Australian Swingline
Loans.

“Total Canadian Revolver Exposure”. At any time, the Dollar Equivalent of the
sum of the outstanding Canadian Revolving Loans and the Canadian Swingline
Loans.

“Total Commitment”. The sum of the Aggregate Domestic Revolving Loan
Commitments, the Aggregate Canadian Revolving Loan Commitments, the Aggregate
Australian Revolving Loan Commitments and the Aggregate European Commitments, as
in effect from time to time.

“Total Domestic Revolver Exposure”. At any time, the sum of the outstanding
Domestic Revolving Loans, the Letter of Credit Obligations and the Domestic
Swingline Loans.

“Total European Exposure”. At any time, the Dollar Equivalent of the sum of the
outstanding European Loans and the European Swingline Loans.

“Total Exposure”. At any time, the sum of the Total Domestic Revolver Exposure,
the Total European Exposure, the Total Australian Revolver Exposure, the Total
Canadian Revolver Exposure and the Dollar Equivalent of the outstanding
principal amount of the Term Loans.

“Total Leverage Ratio”. As of any date of determination, the ratio of
(a) Consolidated Funded Debt on such date to (b) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters then most recently ended for
which financial statements have been delivered pursuant to §9.4.

“Transaction”. The RailAmerica Acquisition, the entry into the Voting Trust, the
Equity Contribution, the Refinancing, the entering into this Credit Agreement
and the funding of the Loans made on the Closing Date, the payment of fees and
expenses associated with the foregoing, and all related transactions.

 

-50-



--------------------------------------------------------------------------------

“Trustee”. R. Lawrence McCaffrey in his capacity as trustee under the Voting
Trust or any successor Trustee thereafter appointed in accordance with the
Voting Trust Agreement.

“Type”. (a) As to any Domestic Loan, its nature as a Base Rate Loan or a LIBOR
Rate Loan, (b) as to any Canadian Loan, its nature as a Canadian Base Rate Loan
or an Applicable Offered Rate Loan (c) as to any European Loan, its nature as an
Applicable Offered Rate Loan, or (d) as to any Australian Loan, its nature as an
Applicable Offered Rate Loan.

“UCC”. The Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unpaid Reimbursement Obligation”. Any Reimbursement Obligation for which GWI
does not reimburse the Issuing Lender and the Applicable Lenders on the date
specified in, and in accordance with, §5.3.

“Unrestricted Subsidiaries”. The Subsidiaries of the Borrowers as reflected in
Schedule 8.16(a). The Borrowers shall not have the right to change the status of
an Unrestricted Subsidiary to a Restricted Subsidiary unless such Subsidiary
(a) is a U.S., Canadian, European or Australian Subsidiary of a Borrower or
Restricted Subsidiary and (b)(i) shall become a Guarantor or (ii) fits within
the exception set forth in the second to last sentence of §9.14(a).

“U.S. Collateral”. Collectively, all of the property pledged or granted as
collateral pursuant to the U.S. Security Agreement on the Closing Date or
thereafter pursuant to §9.13, 9.14, 9.16 or 9.19, the Mortgaged Property of the
U.S. Loan Parties and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under the U.S. Security
Agreement or any other Collateral Document governed by the laws of a State of
the United States of America.

“U.S. Guaranteed Obligations”. See §7.1(a).

“U.S. Guarantors”. See preamble.

“U.S. Loan Party”. Collectively, the Domestic Borrowers and the U.S. Guarantors.

“U.S. Obligations”. All indebtedness, obligations and liabilities of any U.S.
Loan Party to the Domestic Lenders (including the Domestic Swingline Lender and
the Issuing Lender) and the Administrative Agent individually or collectively
existing on the date of this Credit Agreement or arising thereafter and to any
Hedge Bank and Cash Management Bank (a) under or in respect of or in connection
with any of the Domestic Notes, Letters of Credit or Letter of Credit
Applications in respect of the Domestic Borrowers, or Domestic Loans or Domestic
Swingline Loans made, or Reimbursement Obligations incurred and including any
interest thereon, Domestic Revolving Loan Commitment Fees or other fees or
expenses in respect thereof, (b) under any Secured Hedging Agreement between any
Domestic Borrower and any Hedge Bank, (c) under the Loan Documents and (d) in
respect of any Secured Cash Management Agreement between a Cash Management Bank
as counterparty and any U.S. Loan Party.

“U.S. Security Agreement”. The security agreement, in substantially the form of
Exhibit H-1 (together with each other security agreement and security agreement
supplement delivered pursuant to §§9.14 or 9.16).

 

-51-



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate”. See §6.12(e)(ii)(B)(III).

“Voting Stock”. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

“Voting Trust”. See preamble.

“Voting Trust Agreement”. The voting trust agreement dated as of October 1, 2012
between GWI and the Trustee governing the Voting Trust.

“Voting Trust Certificates”. The voting trust certificate issued by the Trustees
in respect of (together with any other ownership or profits in or issued by) the
Voting Trust.

“Voting Trust Termination Date”. The date of termination of the Voting Trust and
the release of the shares of RailAmerica from the Voting Trust to GWI following
Final STB Approval.

“Weighted Average Life to Maturity”. When applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Western Labrador”. Western Labrador Rail Services Inc., a corporation
constituted under the laws of Newfoundland, Canada.

“Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”. For the period from the date hereof through the
Maturity Date, GWI and its Subsidiaries taken as a whole will have sufficient
assets and cash flow to pay their respective Stated Liabilities and Identified
Contingent Liabilities as those liabilities mature or (in the case of Identified
Contingent Liabilities) otherwise become due and payable, in light of business
conducted or anticipated to be conducted by the Loan Parties as reflected in the
projected financial statements and in light of the anticipated credit capacity.

“Working Capital”. At any date of determination, Current Assets at such date of
determination minus Current Liabilities at such date of determination.

1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification to such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) The words “include”, “includes” and “including” are not limiting.

 

-52-



--------------------------------------------------------------------------------

(f) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the UCC as in effect in the
State of New York, have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the UCC.

(g) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.

(h) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.

(i) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”

(j) Where it relates to a Dutch entity, a reference to:

(i) the words “authorized by all necessary corporate or other proceedings” where
applicable, includes:

(x) any action required to comply with the Dutch Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

(y) obtaining an unconditional positive advice (advies) from any competent works
council(s);

(ii) a liquidation, insolvency or reorganisation includes a Dutch entity being
declared bankrupt (failliet verklaard) or dissolved (ontbonden);

(iii) a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;

(iv) insolvency includes a bankruptcy, moratorium and emergency regulation
(noodregeling);

(v) a trustee includes a curator;

(vi) a custodian includes a bewindvoerder;

(vii) an attachment includes a beslag; and

(viii) a subsidiary includes a dochtermaatschappij as defined in Article 2:24a
of the Dutch Civil Code.

(k) A “security interest” includes, in respect of a Dutch Obligor or in
connection with any security in the Netherlands, a retention of title
arrangement (eigendomsvoorbehoud), privilege (voorrecht) a right of retention
(recht van retentie), a right to reclaim goods (recht van reclame) and in
general any right in rem (beperkt recht) created for the purpose of granting
security (goederenrechtelijke zekerheid).

(l) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.

 

-53-



--------------------------------------------------------------------------------

(m) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrowers and are the product of discussions and
negotiations among all parties. Accordingly, this Credit Agreement and the other
Loan Documents are not intended to be construed against any party merely on
account of such party’s involvement in the preparation of such documents.

(n) In respect of a Belgian Guarantor only, a reference in this Credit Agreement
and the other Loan Documents to:

(i) An “inability to pay debts” includes a “cessation de paiements/staking van
betalingen”; and

(ii) A “moratorium” includes a judicial reorganization (“reorganization
judiciaire/gerechtelijke reorganisatie”).

(o) For purposes of any assets, liabilities or entities located in the Province
of Québec and for all other purposes pursuant to which the interpretation or
construction of this Credit Agreement may be subject to the laws of the Province
of Québec or a court or tribunal exercising jurisdiction in the Province of
Québec, (i) “personal property” shall include “movable property”, (ii) “real
property” or “real estate” shall include “immovable property”, (iii) “tangible
property” or “tangible assets” shall include “corporeal property”,
(iv) “intangible property” or “intangible assets” shall include “incorporeal
property”, (v) “security interest”, “mortgage” and “lien” shall include a
“hypothec”, “right of retention”, “prior claim” and a resolutory clause,
(vi) all references to filing, perfection, priority, remedies, registering or
recording under the UCC or a PPSA shall include publication under the Civil Code
of Québec, (vii) all references to “perfection” or of a “perfected” lien or
security interest shall include a reference to an “opposable” or “set up” lien
or security interest as against third parties, (viii) any “right of offset”,
“right of set-off” or similar expression shall include a “right of
compensation”, (ix) “goods” shall include “corporeal movable property” other
than chattel paper, documents of title, instruments, money and securities,
(x) an “agent” shall include a “mandatary”, (xi) “construction liens” shall
include “legal hypothecs”, (xii) “joint and several” shall include “solidary”,
(xiii) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault”, (xiv) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”, (xv) “easement” shall include
“servitude”, (xvi) “priority” shall include “prior claim”, (xvii) “survey” shall
include “certificate of location and plan”, (xviii) “state” shall include
“province”, (xix) “fee simple title” shall include “absolute ownership” and
(xx) “accounts” shall include “claims”. The parties hereto confirm that it is
their wish that this Credit Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

1.3 Accounting Terms.

(a) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of GWI and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

-54-



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either a
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.4 GWI as Agent of Borrowers and Guarantors. Each Borrower and Guarantor agrees
(a) that all requests made, notices received and other actions taken by GWI on
behalf of the Borrowers and/or Guarantors pursuant this Credit Agreement are
made as agent for each such Borrower or Guarantor and (b) that GWI may accept
service of process on its behalf.

1.5 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of borrowings of Loans, Letter of Credit Borrowings
and Outstanding amount of the Loans denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the Issuing Lender, as applicable.

(b) Wherever in this Credit Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Applicable Offered Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
borrowing, Applicable Offered Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Dollar Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the Issuing Lender, as the case may be.

1.6 Additional Alternative Currencies for Letters of Credit.

(a) GWI may from time to time request that Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request, such request shall be subject to
the approval of the Administrative Agent and the Issuing Lender.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Letter of Credit
Borrowing (or such other time or date as may be agreed by the Administrative
Agent and the Issuing Lender, in their sole discretion). In the case of any such
request, the Administrative Agent shall promptly notify the Issuing Lender
thereof. The Issuing Lender (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., five
Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit in such requested currency.

 

-55-



--------------------------------------------------------------------------------

(c) Any failure by the Issuing Lender to respond to such request within the time
period specified in the preceding clause shall be deemed to be a refusal by such
Issuing Lender to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the Issuing Lender consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify GWI and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this §1.6, the Administrative Agent
shall promptly so notify GWI.

2. THE REVOLVING CREDIT FACILITIES.

2.1 Commitment to Lend. Subject to the terms and conditions set forth in this
Credit Agreement, each of the Applicable Lenders severally agrees (a) on the
Closing Date, to convert letters of credit outstanding under the Existing GWI
Credit Agreement, if any, to Letters of Credit under this Credit Agreement and
(b) to lend (i) to the Domestic Borrowers in Dollars, (ii) to the European
Borrower in Euro, (iii) to the Canadian Borrower in Canadian Dollars and/or
(iv) to the Australian Borrower in Australian Dollars, and such Borrower may
borrow, repay, and reborrow from time to time between the Closing Date and the
Maturity Date upon notice by such Borrower to the Applicable Agent given in
accordance with §2.6, such sums as are requested by such Borrower up to a
maximum aggregate principal amount outstanding (after giving effect to all
amounts requested) at any one time equal to such Lender’s Commitment, minus the
amount of such Lender’s Commitment Percentage of the Letter of Credit
Obligations in respect of such Borrower; provided, (A) that the Total Domestic
Revolver Exposure (after giving effect to all amounts requested) does not exceed
the Aggregate Domestic Revolving Loan Commitments, (B) the Total European
Exposure (after giving effect to all amounts requested) does not exceed the
Aggregate European Commitments, (C) the Total Canadian Revolver Exposure (after
giving effect to all amounts requested) does not exceed the Aggregate Canadian
Revolving Loan Commitments, and (D) the Total Australian Revolver Exposure
(after giving effect to all amounts requested) does not exceed the Aggregate
Australian Revolving Loan Commitments. The Loans under this §2.1 shall be made
pro rata in accordance with each Lender’s Commitment Percentage. Subject to
§2.10, the Domestic Revolving Loan Commitments, the Australian Revolving Loan
Commitments, the Canadian Revolving Loan Commitments and the European
Commitments shall only be available to the Domestic Borrowers, the Australian
Borrower, the Canadian Borrower and the European Borrower, respectively, and if
unused by such Borrower, will not be available to any other Borrower. Each
request for a Loan hereunder shall constitute a representation and warranty by
the Applicable Borrower that the conditions set forth in §12, in the case of the
initial Loans to be made on the Closing Date, and §13, in the case of all other
Loans, have been satisfied on the date of such request.

2.2 Commitment Fee.

(a) The Domestic Borrowers, jointly and severally, hereby agree to pay to the
Administrative Agent for the accounts of the Domestic Lenders in accordance with
their respective Commitment Percentages, a commitment fee in Dollars (the
“Domestic Revolving Loan Commitment Fee”) at the applicable Commitment Fee Rate
per annum on the actual daily amount during each calendar quarter or portion
thereof from the Closing Date to the Maturity Date by which the Aggregate
Domestic Revolving Loan Commitments exceed the Total Domestic Revolver Exposure
(excluding the outstanding principal amount of the Domestic Swingline Loans).

(b) The European Borrower hereby agrees to pay to the European Agent for the
accounts of the European Lenders in accordance with their respective Commitment
Percentages, a commitment fee in Dollars (the “European Commitment Fee”) at the
applicable Commitment Fee Rate per annum on the actual

 

-56-



--------------------------------------------------------------------------------

daily amount during each calendar quarter or portion thereof from the Closing
Date to the Maturity Date by which the Aggregate European Commitments exceed the
Total European Exposure (excluding the outstanding principal amount of the
European Swingline Loans).

(c) The Canadian Borrower hereby agrees to pay to the Canadian Agent for the
accounts of the Canadian Lenders in accordance with their respective Commitment
Percentages, a commitment fee in Dollars (the “Canadian Revolving Loan
Commitment Fee”) at the applicable Commitment Fee Rate per annum on the actual
daily amount during each calendar quarter or portion thereof from the Closing
Date to the Maturity Date by which the Aggregate Canadian Revolving Loan
Commitments exceed the Total Canadian Revolver Exposure (excluding the
outstanding principal amount of the Canadian Swingline Loans).

(d) The Australian Borrower hereby agrees to pay to the Administrative Agent for
the accounts of the Australian Lenders in accordance with their respective
Commitment Percentages, a commitment fee in Dollars (the “Australian Revolving
Loan Commitment Fee”) at the applicable Commitment Fee Rate per annum on the
actual daily amount during each calendar quarter or portion thereof from the
Closing Date to the Maturity Date by which the Aggregate Australian Revolving
Loan Commitments exceed the Total Australian Revolver Exposure (excluding the
outstanding principal amount of the Australian Swingline Loans).

(e) The Commitment Fees shall be payable quarterly in arrears within three
(3) days of the last day of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the Closing Date,
with a final payment on the Maturity Date or any earlier date on which the
applicable Commitments shall terminate.

(f) The foregoing Commitment Fees are subject to adjustment as provided in
§6.17(a)(iii).

2.3 Reduction of Applicable Commitments. Each Borrower shall have the right at
any time and from time to time upon three (3) Business Days prior written notice
to the Applicable Agent to reduce by $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or to terminate entirely the applicable Commitment,
whereupon the applicable Commitments of the Lenders shall be reduced pro rata in
accordance with their respective Commitment Percentages of the amount specified
in such notice or, as the case may be, terminated. Promptly after receiving any
notice of such Borrower delivered pursuant to this §2.3, the Applicable Agent
will notify the Applicable Lenders of the substance thereof. No reduction or
termination of the applicable Commitments may be reinstated.

2.4 Evidence of Debt. The Loans made pursuant to §2.1 by each Applicable Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Applicable Agent in the ordinary course of business. The accounts or
records maintained by the Agents and each Lender shall be conclusive absent
manifest error of the amount of the Loans made by the Lenders to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the applicable
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Applicable Agent in
respect of such matters, the accounts and records of the Applicable Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, the Applicable Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note
(a) in the case of the Domestic Borrowers, in substantially the form of
Exhibit A-1 (each, a “Domestic Revolving Note”), (b) in the case of the European
Borrower, in substantially the form of Exhibit A-2 (each, a “European Note”),
(c) in the case of the Australian Borrower, in substantially the form of
Exhibit A-3 (each, an “Australian Revolving Note”) and (d) in the case of the
Canadian Borrower, in substantially the form of Exhibit A-4

 

-57-



--------------------------------------------------------------------------------

(each, a “Canadian Revolving Note”), in each case dated as of the Closing Date
(or other such date on which a Lender may become a party hereto in accordance
with §20) and completed with appropriate insertions. Each such Note shall be
payable to the order of the Applicable Lender and shall evidence such Lender’s
applicable Loans in addition to such accounts or records. Each such Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

2.5 Interest on the Revolving Loans. Except as otherwise provided in §6.10:

(a) Each Domestic Revolving Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto at a rate per annum equal to (i) the Base Rate plus the
Applicable Margin with respect to Base Rate Loans as in effect from time to time
or (ii) the LIBOR Rate determined for such Interest Period plus the Applicable
Margin with respect to LIBOR Rate Loans as in effect from time to time.

(b) Each Canadian Revolving Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto at a rate per annum equal to (i) the Canadian Base Rate
plus the Applicable Margin with respect to Canadian Base Rate Loans as in effect
from time to time or (ii) the Applicable Offered Rate determined for such
Interest Period plus the Applicable Margin with respect to Applicable Offered
Rate Loans as in effect from time to time.

(c) Each European Loan and Australian Revolving Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto at a rate per annum equal to the
Applicable Offered Rate, as applicable, determined for such Interest Period plus
the Applicable Margin with respect to Applicable Offered Rate Loans as in effect
from time to time plus (in the case of an Applicable Offered Rate Loan of any
Lender which is made from such Lender’s applicable Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost.

(d) Each Borrower promises to pay interest on the outstanding amount of its
applicable Loans on each Interest Payment Date with respect thereto.

(e) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers and their Restricted Subsidiaries or for any other
reason, the Borrowers or the Lenders determine that (i) the Total Leverage Ratio
as calculated by the Borrowers as of any applicable date was inaccurate and
(ii) a proper calculation of the Total Leverage Ratio would have resulted in
higher pricing for such period, each Borrower shall immediately be obligated to
pay to the Applicable Agent for the account of the Applicable Lenders or the
Issuing Lender, as the case may be, promptly on demand by the Administrative
Agent or any other Applicable Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by any Agent, any Lender or the Issuing Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of any Agent, any Lender or the Issuing
Lender, as the case may be, under §§5.10, 6.10, or 14. Each Borrower’s
obligations under this paragraph shall survive the termination of the Total
Commitment and the repayment of all other Obligations hereunder.

 

-58-



--------------------------------------------------------------------------------

2.6 Requests for Loans.

(a) The Domestic Borrowers shall give to the Administrative Agent written notice
in the form of Exhibit C-1 (a “Loan Request”) (or telephonic notice confirmed in
a writing in the form of Exhibit C-1) of each Domestic Revolving Loan requested
hereunder not later than (i) 2:00 p.m. (New York time) one (1) Business Day
prior to any Drawdown Date of any Base Rate Loan or (ii) 2:00 p.m.(New York
time) three (3) Business Days prior to any Drawdown Date of any LIBOR Rate Loan.
Each Loan Request shall be in a minimum aggregate amount of $500,000 or an
integral multiple thereof.

(b) The European Borrower shall give to the European Agent a Loan Request of
each European Loan requested hereunder not later than 12:00 noon (New York time)
three (3) Business Days prior to any Drawdown Date of any Applicable Offered
Rate Loan.

(c) The Canadian Borrower shall give to the Canadian Agent a Loan Request of
each Canadian Revolving Loan requested hereunder not later than (i) 11:00 a.m.
(New York time) one (1) Business Day prior to any Drawdown Date of any Canadian
Base Rate Loan or (ii) 12:00 noon (New York time) three (3) Business Days prior
to any Drawdown Date of any Applicable Offered Rate Loan.

(d) The Australian Borrower shall give to the Administrative Agent (with a copy
to Bank of America Australian Branch) a Loan Request of each Australian
Revolving Loan requested hereunder not later than 12:00 noon (New York time)
four (4) Business Days prior to any Drawdown Date of any Applicable Offered Rate
Loan.

(e) Each Loan Request shall specify (i) the principal amount of the applicable
Loan requested, (ii) the proposed Drawdown Date of such Loan, (iii) the Interest
Period for such Loan and (iv) the Type, if applicable, of such Loan. Promptly
upon receipt of any such notice (but in any event on the same day such Loan
Request is received by the Applicable Agent), the Applicable Agent shall notify
each of the Applicable Lenders thereof. Each such Loan Request shall be
irrevocable and binding on the Applicable Borrower and shall obligate the
Applicable Borrower to accept the requested Loan on the proposed Drawdown Date
thereof.

2.7 The Swinglines.

2.7.1. Swingline Loans.

(a) Subject to the terms and conditions hereinafter set forth, upon notice by
the Domestic Borrowers made to the Domestic Swingline Lender in accordance with
§2.7.2, the Domestic Swingline Lender agrees to lend to such Domestic Borrowers
Domestic Swingline Loans in Dollars on any Business Day prior to the Swingline
Expiry Date in an aggregate principal amount not to exceed the Domestic
Swingline Sublimit. Each Domestic Swingline Loan shall be in a minimum amount
equal to $500,000 or a multiple of $100,000 in excess thereof. The Domestic
Swingline Loans are being made for the administrative convenience of the
Domestic Borrowers, the Domestic Swingline Lender and the Lenders.

(b) Subject to the terms and conditions hereinafter set forth, upon notice by
the European Borrower made to the European Swingline Lender in accordance with
§2.7.2, the European Swingline Lender agrees to lend to the European Borrower
European Swingline Loans in Euro on any Business Day prior to the Swingline
Expiry Date in an aggregate principal amount not to exceed the European
Swingline Sublimit. Each European Swingline Loan shall be in a minimum amount
equal to the Euro Equivalent of $500,000 or a multiple of the Euro Equivalent of
$100,000 in excess thereof. The European Swingline Loans are being made for the
administrative convenience of the European Borrower, the European Swingline
Lender and the Lenders.

 

-59-



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions hereinafter set forth, upon notice by
the Canadian Borrower made to the Canadian Swingline Lender in accordance with
§2.7.2, the Canadian Swingline Lender agrees to lend to the Canadian Borrower
Canadian Swingline Loans in Canadian Dollars on any Business Day prior to the
Swingline Expiry Date in an aggregate principal amount not to exceed the
Canadian Swingline Sublimit. Each Canadian Swingline Loan shall be in a minimum
amount equal to the Canadian Dollar Equivalent of $500,000 or a multiple of the
Canadian Dollar Equivalent of $100,000 in excess thereof. The Canadian Swingline
Loans are being made for the administrative convenience of the Canadian
Borrower, the Canadian Swingline Lender and the Lenders.

(d) Subject to the terms and conditions hereinafter set forth, upon notice by
the Australian Borrower made to the Australian Swingline Lender in accordance
with §2.7.2, the Australian Swingline Lender agrees to lend to the Australian
Borrower Australian Swingline Loans in Australian Dollars on any Business Day
prior to the Swingline Expiry Date in an aggregate principal amount not to
exceed the Australian Swingline Sublimit. Each Australian Swingline Loan shall
be in a minimum amount equal to the Australian Dollar Equivalent of $500,000 or
a multiple of the Australian Dollar Equivalent of $100,000 in excess thereof.
The Australian Swingline Loans are being made for the administrative convenience
of the Australian Borrower, the Australian Swingline Lender and the Lenders.

(e) Notwithstanding any other provisions of this Credit Agreement (i) in
addition to the limits set forth in clauses (a) through (d) above, at no time
shall (1) the Total Domestic Revolver Exposure exceed the Aggregate Domestic
Revolving Loan Commitments at such time, (2) the Total Canadian Revolver
Exposure exceed the Aggregate Canadian Revolving Loan Commitments at such time,
(3) the Total European Exposure exceed the Aggregate European Commitments at
such time and (4) the Total Australian Revolver Exposure exceed the Aggregate
Australian Revolving Loan Commitments at such time and (ii) the Applicable
Swingline Lender shall not advance any Swingline Loans after it has received
notice from any Lender or any Agent that a Default or Event of Default has
occurred and is continuing and stating that no new Swingline Loans are to be
made until such Default or Event of Default has been cured or waived in
accordance with the provisions of this Credit Agreement. Within the foregoing
limits and subject to the terms and conditions set forth herein, each Borrower
may borrow, prepay and reborrow Domestic Swingline Loans, European Swingline
Loans, Canadian Swingline Loans or Australian Swingline Loans, as applicable.

2.7.2. Request for Swingline Loans. To request a Swingline Loan, the Applicable
Borrower shall send to the Administrative Agent and the Applicable Swingline
Lender written notice in the form of Exhibit C-2 (or, in the case of a Domestic
Borrower, telephonic notice confirmed in a writing in the form of Exhibit C-2)
of each Swingline Loan requested hereunder (a “Swingline Loan Request”) not
later than 1:00 p.m. (New York time), in respect of a Domestic Borrower or
Canadian Borrower, or 11:00 a.m. (London time), in respect of the European
Borrower, or 11:00 a.m. (Sydney time), in respect of the Australian Borrower, on
the proposed Drawdown Date of any Swingline Loan. Each such Swingline Loan
Request shall set forth the principal amount of the proposed Swingline Loan and
the Drawdown Date of such Swingline Loan. Each Swingline Loan Request shall be
binding on the Applicable Borrower and shall obligate the Applicable Borrower to
borrow the Swingline Loan from the Applicable Swingline Lender on the proposed
Drawdown Date thereof. The Administrative Agent will promptly advise the
Applicable Swingline Lender of any such notice received from any Borrower. Upon
satisfaction of the applicable conditions set forth in this Credit Agreement, on
the proposed Drawdown Date the Applicable Swingline Lender shall make the
Swingline Loan available to the Applicable Borrower no later than 3:00 p.m. (New
York time), in respect of a Domestic Borrower or Canadian Borrower, or 3:00 p.m.
(London time), in respect of the European Borrower, or 3:00 p.m. (Sydney time),
in respect of the Australian Borrower, on the proposed Drawdown Date by
crediting the amount of the Swingline Loan to the general deposit account of the
Applicable Borrower maintained with the Applicable Swingline Lender or such
other deposit account as indicated by the Applicable Borrower in the Swingline
Loan Request.

 

-60-



--------------------------------------------------------------------------------

2.7.3. Borrowings to Repay Swingline Loans. Each Borrower absolutely,
irrevocably and unconditionally promises to pay in full the outstanding
principal balance of all applicable Swingline Loans advanced to it on the
earlier to occur of (i)(A) in the case of a Domestic Borrower, the date ten
(10) Business Days after such Loan is made and (B) in the case of each other
Borrower, the date ninety (90) Business Days after such Loan is made and
(ii) the Swingline Expiry Date. Each Borrower may prepay the Swingline Loans at
any time without penalty or premium. In addition, in the event the outstanding
principal balance of any Swingline Loan remains unpaid when due, the Applicable
Swingline Lender may, on any Business Day, in its sole discretion, demand
repayment of the (i) Domestic Swingline Loans by the Domestic Borrowers, and the
Administrative Agent shall give notice to the Domestic Lenders that the
outstanding Domestic Swingline Loans shall be funded with a borrowing of
Domestic Revolving Loans, in which case each of the Domestic Lenders shall make
Domestic Revolving Loans constituting Base Rate Loans to the Domestic Borrowers,
on the next succeeding Business Day following such notice, in an amount equal to
such Lender’s Commitment Percentage of the aggregate amount of all Domestic
Swingline Loans outstanding to the Domestic Borrowers, (ii) Canadian Swingline
Loans by the Canadian Borrower, and the Canadian Agent shall give notice to the
Canadian Lenders that the outstanding Canadian Swingline Loans shall be funded
with a borrowing of Canadian Revolving Loans, in which case each of the Canadian
Lenders shall make Canadian Revolving Loans constituting Canadian Base Rate
Loans to the Canadian Borrower, on the next succeeding Business Day following
such notice, in an amount equal to such Canadian Lender’s Commitment Percentage
of the aggregate amount of all Canadian Swingline Loans outstanding to the
Canadian Borrower, (iii) European Swingline Loans by the European Borrower, and
the European Agent shall give notice to the European Lenders that the
outstanding European Swingline Loans shall be funded with a borrowing of
European Loans, in which case each of the European Lenders shall make European
Loans constituting Euro Base Rate Loans to the European Borrower, three Business
Days following such notice, in an amount equal to such European Lender’s
Commitment Percentage of the aggregate amount of all European Swingline Loans
outstanding to the European Borrower or (iv) Australian Swingline Loans by the
Australian Borrower, and the Administrative Agent shall give notice to the
Australian Lenders that the outstanding Australian Swingline Loans shall be
funded with a borrowing of Australian Revolving Loans, in which case each of the
Australian Lenders shall make Australian Revolving Loans constituting Australian
Base Rate Loans to the Australian Borrower, four Business Days following such
notice, in an amount equal to such Australian Lender’s Commitment Percentage of
the aggregate amount of all Australian Swingline Loans outstanding to the
Australian Borrower. The proceeds thereof shall be applied directly to the
Applicable Swingline Lender to repay such Swingline Lender for such outstanding
Swingline Loans. Each Applicable Lender hereby absolutely, unconditionally and
irrevocably agrees to make such applicable Loans upon one Business Day’s notice
as set forth above, notwithstanding (a) that the amount of such applicable Loan
may not comply with the applicable minimums otherwise required hereunder,
(b) the failure of any Borrower to meet the conditions set forth in §§12 or 13,
(c) the occurrence or continuance of a Default or an Event of Default hereunder,
(d) the date of such applicable Loan, and (e) the amount of, or termination of,
the Aggregate Domestic Revolving Loan Commitments, the Aggregate Canadian
Revolving Loan Commitments, the Aggregate European Commitments or the Aggregate
Australian Revolving Loan Commitments, as the case may be, at such time. In the
event that it is impracticable for such applicable Loan to be made for any
reason on the date otherwise required above (including as a result of the
commencement of a proceeding under the Bankruptcy Code of the United States in
respect of any of the Borrowers or any of the Restricted Subsidiaries), then
each Applicable Lender hereby agrees that it shall forthwith purchase (as of the
date such applicable Loan would have been made, but adjusted for any payments
received from the Applicable Borrower on or after such date and prior to such
purchase) from the Applicable Swingline Lender, and the Applicable Swingline
Lender shall sell to each Applicable Lender, such participations in the
Swingline

 

-61-



--------------------------------------------------------------------------------

Loans (including all accrued and unpaid interest thereon) outstanding as shall
be necessary to cause the Applicable Lenders to share in such Swingline Loans
pro rata based on their respective applicable Commitment Percentages (without
regard to any termination of the Total Commitment hereunder) by making available
to the Applicable Swingline Lender an amount equal to such Lender’s
participation in such Swingline Loans; provided that (x) all interest payable on
such Swingline Loans shall be for the account of the Applicable Swingline Lender
as a funding and administrative fee until the date as of which the respective
participation is purchased, and (y) at the time any purchase of such
participation is actually made, the purchasing Lender shall be required to pay
the Applicable Swingline Lender interest on the principal amount of the
participation so purchased for each day from and including the date such
applicable Loan would otherwise have been made until the date of payment for
such participation at the rate of interest in effect applicable to Applicable
Floating Rate Loans during such period.

2.7.4. Evidence of Swingline Loan Obligations. Each Swingline Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Applicable Borrower to such Swingline Lender resulting
from each Swingline Loan made by such Swingline Lender, including the amounts of
principal and interest payable and paid to such Swingline Lender from time to
time hereunder. The outstanding amount of the Swingline Loans set forth on such
accounts shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Applicable Swingline Lender, but the failure to record, or any
error in so recording, any such amount on such accounts shall not limit or
otherwise affect the actual amount of the obligations of the Applicable Borrower
hereunder to make payments of principal of or interest on the Swingline Loans
when due.

2.7.5. Interest on Swingline Loans.

(a) Except as otherwise provided in §6.10, each Domestic Swingline Loan shall
bear interest from the Drawdown Date thereof until repaid in full or converted
into a Domestic Revolving Loan at the rate per annum equal to the Base Rate plus
the Applicable Margin as in effect from time to time. Domestic Swingline Loans
may not be converted into LIBOR Rate Loans. The Domestic Borrowers promise to
pay interest on the outstanding amount of its Domestic Swingline Loans on each
Interest Payment Date with respect thereto.

(b) Except as otherwise provided in §6.10, each European Swingline Loan shall
bear interest from the Drawdown Date thereof until repaid in full or converted
into a European Loan at the rate per annum equal to the Euro Base Rate plus the
Applicable Margin as in effect from time to time. European Swingline Loans may
not be converted into Applicable Offered Rate Loans. The European Borrower
promises to pay interest on the outstanding amount of its European Swingline
Loans on each Interest Payment Date with respect thereto.

(c) Except as otherwise provided in §6.10, each Canadian Swingline Loan shall
bear interest from the Drawdown Date thereof until repaid in full or converted
into a Canadian Revolving Loan at the rate per annum equal to the Canadian Base
Rate plus the Applicable Margin as in effect from time to time. Canadian
Swingline Loans may not be converted into Applicable Offered Rate Loans. The
Canadian Borrower promises to pay interest on the outstanding amount of its
Canadian Swingline Loans on each Interest Payment Date with respect thereto.

(d) Except as otherwise provided in §6.10, each Australian Swingline Loan shall
bear interest from the Drawdown Date thereof until repaid in full or converted
into an Australian Revolving Loan at the rate per annum equal to the Australian
Base Rate plus the Applicable Margin as in effect from time to time. Australian
Swingline Loans may not be converted into Applicable Offered Rate Loans. The
Australian Borrower promises to pay interest on the outstanding amount of its
Australian Swingline Loans on each Interest Payment Date with respect thereto.

 

-62-



--------------------------------------------------------------------------------

2.7.6. Provisions Related to Incremental Revolving Loan Commitments and Extended
Revolving Loan Commitments. If the maturity date shall have occurred in respect
of any tranche of Revolving Loan Commitments at a time when another tranche or
tranches of Revolving Loan Commitments is or are in effect with a longer
maturity date, then on the earliest occurring maturity date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such maturity date); provided, however, that if on the occurrence
of such earliest maturity date (after giving effect to any repayments of
Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in §5.1.6), there shall exist sufficient unutilized Extended
Revolving Loan Commitments or Incremental Revolving Loan Commitments so that the
respective outstanding Swingline Loans could be incurred pursuant to the
Extended Revolving Loan Commitments or Incremental Revolving Loan Commitments
which will remain in effect after the occurrence of such maturity date, then
there shall be an automatic adjustment on such date of the participations in
such Swingline Loans and same shall be deemed to have been incurred solely
pursuant to the relevant Extended Revolving Loan Commitments or Incremental
Revolving Loan Commitments in effect on such date, and such Swingline Loans
shall not be so required to be repaid in full on such earliest maturity date.

2.8 Borrowers’ Conversion Options; Continuation of Loans.

2.8.1. Conversion to Different Type of Domestic Revolving Loan or Canadian
Revolving Loan. Any Borrower may elect from time to time to convert any
outstanding Domestic Revolving Loan or Canadian Revolving Loan, as the case may
be, to a Domestic Revolving Loan or Canadian Revolving Loan, as the case may be,
of another Type, provided that (a) with respect to any such conversion of an
Applicable Offered Rate Loan to an Applicable Floating Rate Loan, the Applicable
Borrower shall give the Administrative Agent at least one (1) Business Day prior
written notice of such election; (b) with respect to any such conversion of an
Applicable Floating Rate Loan to an Applicable Offered Rate Loan, the Applicable
Borrower shall give the Administrative Agent at least three (3) Business Days
prior written notice of such election; (c) with respect to any such conversion
of an Applicable Offered Rate Loan to an Applicable Floating Rate Loan, such
conversion shall only be made on the last day of the Interest Period with
respect thereto or if made on a day other than the last day of the Interest
Period with respect thereto, the Borrowers shall be responsible for any
applicable breakage costs incurred pursuant to §6.9; (d) no Applicable Floating
Rate Loan may be converted into an Applicable Offered Rate Loan when a Payment
Event of Default or an Event of Default under §14.1(g) or (h) has occurred and
is continuing; and (e) no more than fifteen (15) Applicable Offered Rate Loans
having different Interest Periods may be outstanding at any time. On the date on
which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its applicable
Lending Office. All or any part of outstanding Domestic Revolving Loans or
Canadian Revolving Loans of any Type may be converted into a Domestic Revolving
Loan or Canadian Revolving Loan of another Type as provided herein, provided
that any partial conversion shall be in an aggregate principal amount of
$500,000 or a whole multiple thereof. Each Conversion Request relating to the
conversion of a Domestic Revolving Loan or Canadian Revolving Loan to an
Applicable Offered Rate Loan shall be irrevocable by the Applicable Borrower.

2.8.2. Continuation of Type of Loan. Any Domestic Revolving Loan, European Loan,
Canadian Revolving Loan or Australian Revolving Loan of any Type may be
continued by the Applicable Borrower as a Domestic Revolving Loan, European
Loan, Canadian Revolving Loan or Australian Revolving Loan, respectively, of the
same Type upon the expiration of any Interest Period with respect thereto by
compliance by such Borrower with the notice provisions contained in §2.8.1;
provided that no Applicable Offered Rate Loan may be continued as such when a
Payment Event of Default or an Event of Default under §14.1(g) or (h) has
occurred and is continuing, but shall be automatically converted (a) in the case

 

-63-



--------------------------------------------------------------------------------

of the Domestic Borrowers, to a Base Rate Loan, (b) in the case of the Canadian
Borrower, to a Canadian Base Rate Loan, or (c) in the case of the European
Borrower or the Australian Borrower to a one month Applicable Offered Rate Loan,
in each case on the last day of the first Interest Period relating thereto
ending during the continuance of such an Event of Default of which officers of
the Administrative Agent active upon the Applicable Borrower’s account have
actual knowledge. In the event that the Applicable Borrower fails to provide any
such notice with respect to the continuation of any Applicable Offered Rate Loan
as such, then such Applicable Offered Rate Loan shall be automatically continued
with an Interest Period of one month on the last day of the first Interest
Period relating thereto. The Applicable Agent shall notify the Applicable
Lenders promptly when any such automatic continuation contemplated by this
§2.8.2 is scheduled to occur.

2.8.3. Applicable Offered Rate Loans.

(a) Any conversion by any Borrower to or from Applicable Offered Rate Loans
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of all Applicable Offered
Rate Loans having the same Interest Period shall not be less than $500,000 or a
whole multiple of $500,000.

(b) If any Borrower wishes to request Applicable Offered Rate Loans having an
Interest Period other than 1, 2, 3 or 6 months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Applicable Agent not later than 11:00 a.m. (local time), four (4) Business Days
prior to the requested date of such borrowing, conversion or continuation of
Applicable Offered Rate Loans denominated in Dollars, Canadian Dollars, Euro or
Australian Dollars, as applicable, whereupon the Applicable Agent shall give
prompt notice to the Applicable Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than 11:00
a.m. (local time), three (3) Business Days before the requested date of such
borrowing, conversion or continuation of Applicable Offered Rate Loans
denominated in Dollars, Canadian Dollars, Euro or Australian Dollars, as
applicable, the Applicable Agent shall notify the Applicable Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Applicable Lenders.

2.9 Funds for Loans.

2.9.1. Funding Procedures. Not later than 2:00 p.m. (New York time), with
respect to the Domestic Borrowers or the Canadian Borrower, or 1:00 p.m. (London
time), with respect to the European Borrower, or 1:00 p.m. (Sydney time), with
respect to the Australian Borrower, on the proposed Drawdown Date of any
Domestic Revolving Loan, European Loan, Canadian Revolving Loan or Australian
Revolving Loan, each of the Applicable Lenders will make available to the
Applicable Agent at the Applicable Agent’s Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of such Loans made or
to be made on such date. Upon receipt from each Applicable Lender of such
amount, and upon receipt of the documents required by §§12 (with respect to such
Loans to be made on the Closing Date) and 13 and the satisfaction of the other
conditions set forth herein, to the extent applicable, the Applicable Agent will
make available to the Applicable Borrower the aggregate amount of such Loans
made available to the Applicable Agent by the Applicable Lenders. The failure or
refusal of any Applicable Lender to make available to the Applicable Agent at
the aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Loans shall not relieve any other Applicable Lender
from its several obligation hereunder to make available to the Applicable Agent
the amount of such other Applicable Lender’s Commitment Percentage of any
requested Loans. In the event that the Applicable Agent becomes aware of any
Applicable Lender’s failure to make available the amount of its Commitment
Percentage of any requested Loan, the Applicable Agent shall notify the
Applicable Borrower of the identity of such Lender and the amount such Lender
has not made available to the Applicable Agent.

 

-64-



--------------------------------------------------------------------------------

2.9.2. Advances by Applicable Agent. The Applicable Agent may, unless notified
to the contrary by any Applicable Lender prior to a Drawdown Date of a Domestic
Revolving Loan, European Loan, Canadian Revolving Loan or Australian Revolving
Loan assume that such Lender has made available to the Applicable Agent on such
Drawdown Date the amount of such Lender’s Commitment Percentage of the Loans to
be made on such Drawdown Date, and the Applicable Agent may (but it shall not be
required to), in reliance upon such assumption, make available to the Applicable
Borrower a corresponding amount. If any Applicable Lender makes available to the
Applicable Agent such amount on a date after such Drawdown Date, such Applicable
Lender shall pay to the Applicable Agent on demand an amount equal to the
product of (a) the average computed for the period referred to in clause
(c) below, of the greater of the Federal Funds Rate and a rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation (including, in the case of amounts owed to the Canadian Agent, the
Bank of Canada Rate), plus any administrative, processing or similar fees
customarily charged by the Applicable Agent in connection with the foregoing,
times (b) the amount of such Lender’s Commitment Percentage of such Loans, times
(c) a fraction, the numerator of which is the number of days that shall have
elapsed from and including such Drawdown Date to the date on which the amount of
such Applicable Lender’s Commitment Percentage of such Loans shall become
immediately available to the Applicable Agent, and the denominator of which is
360. A statement of the Applicable Agent submitted to such Applicable Lender
with respect to any amounts owing under this paragraph shall be prima facie
evidence of the amount due and owing to the Applicable Agent by such Lender. If
the amount of such Lender’s Commitment Percentage of such Loans is not made
available to the Applicable Agent by such Lender within three (3) Business Days
following such Drawdown Date, the Applicable Agent shall be entitled to recover
such amount from the Applicable Borrower on demand, with interest thereon at the
rate per annum applicable to the applicable Loans made on such Drawdown Date.

2.9.3. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Credit Agreement to the contrary, each Lender shall be
entitled to fund and maintain its funding of all or any part of such Lender’s
Loans in any manner such Lender deems to be appropriate (including funding such
Loans through a foreign branch or Affiliate of such Lender, so long as such
funding does not adversely affect the Borrowers).

2.10 Reallocation of Commitments.

(a) Subject to the conditions set forth in this §2.10, the Borrowers shall have
the right once during each fiscal quarter upon five (5) Business Days prior
written notice to the Administrative Agent to (i) increase the Aggregate
Domestic Revolving Loan Commitments by reducing and reallocating by an
equivalent amount all or a portion of the Aggregate Canadian Revolving Loan
Commitments and/or the Aggregate European Commitments and/or the Aggregate
Australian Revolving Loan Commitments to the Aggregate Domestic Revolving Loan
Commitments, (ii) increase the Aggregate Canadian Revolving Loan Commitments by
reducing and reallocating by an equivalent amount a portion of the Aggregate
Domestic Revolving Loan Commitments to the Aggregate Canadian Revolving Loan
Commitments, (iii) increase the Aggregate European Commitments by reducing and
reallocating by an equivalent amount a portion of the Aggregate Domestic
Revolving Loan Commitments to the Aggregate European Commitments and/or
(iv) increase the Aggregate Australian Revolving Loan Commitments by reducing or
reallocating by an equivalent amount a portion of the Aggregate Domestic
Revolving Loan Commitments to the Aggregate Australian Revolving Loan
Commitments; provided that any such increase shall not be an amount less than
$5,000,000.

 

-65-



--------------------------------------------------------------------------------

(b) Any Reallocation pursuant to this §2.10 shall be subject to the following
conditions:

(i) Each Reallocation of applicable Commitment amounts shall be made only
between the offices or Affiliates of Applicable Lenders such that the sum of all
the applicable Commitments of each Applicable Lender and its Affiliates shall
not be increased or decreased as a result of any Reallocation. Each Applicable
Lender, on behalf of itself and its Affiliates, hereby undertakes to comply with
the lending obligations arising pursuant to any Reallocation of Commitments.

(ii) Each increase in (A) the Aggregate Domestic Revolving Loan Commitments
shall be offset by a corresponding and equivalent reduction in one or more of
the Aggregate Canadian Revolving Loan Commitments, Aggregate European
Commitments and Aggregate Australian Revolving Loan Commitments, and (B) the
Aggregate Canadian Revolving Loan Commitments, Aggregate European Commitments or
Aggregate Australian Revolving Loan Commitments, as the case may be, shall be
offset by a corresponding and equivalent reduction in the Aggregate Domestic
Revolving Loan Commitments, such that the Total Commitment in effect immediately
before a Reallocation shall be equal to the Total Commitment immediately after,
and after giving effect to, such Reallocation.

(iii) No Reallocation shall increase (A) the Aggregate Canadian Revolving Loan
Commitments in excess of $75,000,000, (B) the Aggregate European Commitments in
excess of $25,000,000 or (C) the Aggregate Australian Revolving Loan Commitments
in excess of $200,000,000 (as any of the same may be increased pursuant to §6).

(iv) No Reallocation shall result in (A) any Domestic Lender having a positive
Canadian Revolving Loan Commitment, European Commitment or Australian Revolving
Loan Commitment if such Domestic Lender, or its Affiliate, did not have such
positive Canadian Revolving Loan Commitment, European Commitment or Australian
Revolving Loan Commitment on the Closing Date or acquire such applicable
Commitment by assignment after the Closing Date, or (B) any European Lender
having a positive Canadian Revolving Loan Commitment or Australian Revolving
Loan Commitment if such European Lender, or its Affiliate, did not have such
positive Canadian Revolving Loan Commitment or Australian Revolving Loan
Commitment on the Closing Date or acquire such applicable Commitment by
assignment after the Closing Date, or (C) any Canadian Lender having a positive
European Commitment or Australian Revolving Loan Commitment if such Canadian
Lender, or its Affiliate, did not have such positive European Commitment or
Australian Revolving Loan Commitment on the Closing Date or acquire such
applicable Commitment by assignment after the Closing Date, or (D) any
Australian Lender having a positive European Commitment or Canadian Revolving
Loan Commitment if such Australian Lender, or its Affiliate, did not have such
positive European Commitment or Canadian Revolving Loan Commitment on the
Closing Date or acquire such applicable Commitments by assignment after the
Closing Date.

(v) Subject to §2.10(b)(iv), each Reallocation shall be made pro rata among the
Lenders whose Applicable Commitments are being reallocated from one Applicable
Commitment to another, but shall not cause the Applicable Commitments of any
other Lenders to change (but will result in a change in Commitment Percentages).

(vi) Subject to §§6.6 and 6.7, in no event shall (A) the Aggregate Domestic
Revolving Loan Commitments be reduced to an amount less than the greater of
(x) $125,000,000 and (y) the Total Domestic Revolver Exposure; (B) the Aggregate
Canadian Revolving Loan Commitments be reduced to an amount less than the Total
Canadian Revolver Exposure; (C) the Aggregate European Commitments be reduced to
an amount less than the Total European Exposure; or (D) the Aggregate Australian
Revolving Loan Commitments be reduced to an amount less than the Total
Australian Revolver Exposure.

 

-66-



--------------------------------------------------------------------------------

(c) The Applicable Agent shall (i) notify each of the Lenders promptly after
receiving any notice of a Reallocation delivered by the Applicable Borrower
pursuant to this §2.10 and (ii) promptly upon the effectiveness of any such
Reallocation, distribute to each Lender an updated Schedule II hereto,
reflecting the changes in the respective Applicable Commitments of the Lenders.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in Letter of Credit Obligations or in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent and any other Applicable
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in Letter of Credit Obligations and applicable
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this §2.11 shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Credit Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in §6.16, or (z) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in Letter of Credit Obligations or Swingline Loans to any
assignee or participant, other than to any Borrower or any Subsidiary thereof
(as to which the provisions of this §2.11 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

3. THE TERM LOANS.

3.1 Commitment to Lend.

(a) Subject to the terms and conditions set forth in this Credit Agreement, each
Domestic Lender, severally and not jointly, agrees to lend Dollars to GWI on the
Closing Date in the amount of such Lender’s Commitment Percentage set forth on
Schedule II (the “Domestic Term Loans”).

(b) Subject to the terms and conditions set forth in this Credit Agreement, each
Canadian Lender, severally and not jointly, agrees to lend Canadian Dollars to
the Canadian Borrower on the Closing Date in the amount of such Lender’s
Commitment Percentage set forth on Schedule II (the “Canadian Term Loans”).

 

-67-



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions set forth in this Credit Agreement, each
Australian Lender, severally and not jointly, agrees to lend Australian Dollars
to the Australian Borrower on the Closing Date in the amount of such Lender’s
Commitment Percentage set forth on Schedule II (the “Australian Term Loans”).

3.2 Term Notes.

(a) The Domestic Term Loan made by each Domestic Term Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Domestic Lender shall be
conclusive absent manifest error of the amount, Type and Class of the Domestic
Term Loans made by the Domestic Lenders to GWI and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of GWI hereunder to pay any amount
owing with respect to the applicable Obligations. In the event of any conflict
between the accounts and records maintained by any Domestic Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Domestic Lender made through the
Administrative Agent, GWI shall execute and deliver to such Lender (through the
Administrative Agent) in the case of a Domestic Term Loan, a promissory note in
substantially the form of Exhibit B-1 (a “Domestic Term Note”) dated as of the
Closing Date (or such other date on which a Lender may become a party hereto in
accordance with §20) and completed with appropriate insertions. Each such Note
shall be payable to the order of such Lender and shall evidence such Lender’s
applicable Term Loans in addition to such accounts or records. Each such Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) The Canadian Term Loan made by each Canadian Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the Canadian
Agent in the ordinary course of business. The accounts or records maintained by
the Canadian Agent and each Canadian Lender shall be conclusive absent manifest
error of the amount, Type and Class of the Canadian Term Loan made by the
Canadian Lenders to the Canadian Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Canadian Borrower hereunder to pay any
amount owing with respect to the Canadian Obligations. In the event of any
conflict between the accounts and records maintained by any Canadian Lender and
the accounts and records of the Canadian Agent in respect of such matters, the
accounts and records of the Canadian Agent shall control in the absence of
manifest error. Upon the request of any Canadian Lender made through the
Canadian Agent, the Canadian Borrower shall execute and deliver to such Lender
(through the Canadian Agent) a promissory note in substantially the form of
Exhibit B-2 (a “Canadian Term Note”), dated as of the Closing Date (or such
other date on which a Lender may become a party hereto in accordance with §20)
and completed with appropriate insertions. Each such Note shall be payable to
the order of such Lender and shall evidence such Lender’s applicable Canadian
Term Loans in addition to such accounts or records. Each such Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(c) The Australian Term Loan made by each Australian Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Australian Lender shall be
conclusive absent manifest error of the amount, Type and Class of the Australian
Term Loan made by the Australian Lenders to the Australian Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation

 

-68-



--------------------------------------------------------------------------------

of the Australian Borrower hereunder to pay any amount owing with respect to the
Australian Obligations. In the event of any conflict between the accounts and
records maintained by any Australian Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Australian Lender made through the Administrative Agent, the
Australian Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note in substantially the form of Exhibit B-3
(an “Australian Term Note”), dated as of the Closing Date (or such other date on
which a Lender may become a party hereto in accordance with §20) and completed
with appropriate insertions. Each such Note shall be payable to the order of
such Lender and shall evidence such Lender’s applicable Australian Term Loans in
addition to such accounts or records. Each such Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.

3.3 Schedule of Installment Payments of Principal of the Term Loans.

3.3.1. Domestic Term Loan Installment Payments. GWI promises to pay to the
Administrative Agent for the account of the Domestic Term Lenders, in accordance
with their respective Commitment Percentages, the principal amount of the
Domestic Term Loans in quarterly installments as set forth below:

 

Payment Date

   Principal Amount of
Each  Quarterly Installment

December 31, 2012 – September 30, 2014

   $16,400,000.000

December 31, 2014 – September 30, 2016

   $21,866,666.67

December 31, 2016 – the end of the last

quarter prior to the Maturity Date of the

Domestic Term Loans

   $43,733,333.33

Maturity Date of the Domestic Term Loans

   The remaining amount of the Domestic Term Loans

Installments on the Domestic Term Loans shall be due and payable on the last
Business Day of each quarter after the Closing Date, commencing on December 31,
2012, with a final payment on the Maturity Date of the Domestic Term Loans.

3.3.2. Canadian Term Loan Installment Payments . The Canadian Borrower promises
to pay to the Administrative Agent for the account of the Canadian Lenders
holding Canadian Term Loans, in accordance with their respective Commitment
Percentages, the principal amount of the Canadian Term Loans in quarterly
installments as set forth below:

 

Payment Date

   Principal Amount of
Each Quarterly Installment

December 31, 2012 – September 30, 2014

   Cdn. $245,875.00

December 31, 2014 – September 30, 2016

   Cdn. $327,833.33

December 31, 2016 – the end of the last

quarter prior to the Maturity Date of the

Canadian Term Loans

   Cdn. $655,666.67

Maturity Date of the Canadian Term Loans

   The remaining amount of the Canadian Term Loans

 

-69-



--------------------------------------------------------------------------------

Installments on the Canadian Term Loans shall be due and payable on the last
Business Day of each quarter after the Closing Date, commencing on December 31,
2012, with a final payment on the Maturity Date of the Canadian Term Loans.

3.3.3. Australian Term Loan Installment Payments. The Australian Borrower
promises to pay to the Administrative Agent for the account of the Australian
Lenders holding Australian Term Loans, in accordance with their respective
Commitment Percentages, the principal amount of the Australian Term Loans in
quarterly installments as set forth below:

 

Payment Date

   Principal Amount of
Each Quarterly Installment  

December 31, 2012 – September 30, 2014

     AUD2,029,440.00   

December 31, 2014 – September 30, 2016

     AUD2,705,920.00   

December 31, 2016 – the end of the last

quarter prior to the Maturity Date of the

Australian Term Loans

     AUD5,411,840.00   

Maturity Date of the Australian Term Loans

     The remaining amount of the Australian Term Loans   

Installments on the Australian Term Loan shall be due and payable on the last
Business Day of each quarter after the Closing Date, commencing on December 31,
2012, with a final payment on the Maturity Date of the Australian Term Loans.

3.4 Interest on the Term Loans.

(a) Except as otherwise provided in §6.10, the Domestic Term Loans shall bear
interest for each day during each Interest Period at a rate per annum equal to
(i) the Base Rate plus the Applicable Margin with respect to Base Rate Loans
that are Domestic Term Loans as in effect from time to time or (ii) the LIBOR
Rate determined for such Interest Period plus the Applicable Margin with respect
to LIBOR Rate Loans that are Domestic Term Loans as in effect from time to time.
Interest shall be payable on each Interest Payment Date with respect thereto and
on the Maturity Date for the Domestic Term Loans. GWI promises to pay interest
on the Domestic Term Loans from the Closing Date until the Maturity Date for
Domestic Term Loans in accordance with the provisions of this §3.4.

(b) Except as otherwise provided in §6.10, the Canadian Term Loans shall bear
interest for each day during each Interest Period at a rate per annum equal to
(i) the Canadian Base Rate plus the Applicable Margin with respect to Canadian
Base Rate Loans as in effect from time to time or (ii) the Applicable Offered
Rate determined for such Interest Period plus the Applicable Margin with respect
to Applicable Offered Rate Loans that are Canadian Term Loans as in effect from
time to time. Interest shall be payable on each Interest Payment Date with
respect thereto and on the Maturity Date for the Canadian Term Loans. The
Canadian Borrower promises to pay interest on the Canadian Term Loans from the
Closing Date until the Maturity Date for Canadian Term Loans in accordance with
the provisions of this §3.4.

(c) Except as otherwise provided in §6.10, the Australian Term Loans shall bear
interest for each day during each Interest Period at a rate per annum equal to
the Applicable Offered Rate that are Australian Term Loans determined for such
Interest Period plus the Applicable Margin with respect to Applicable Offered
Rate Loans that are Australian Term Loans as in effect from time to time.
Interest shall be payable on each Interest Payment Date with respect thereto and
on the Maturity Date for Australian Term Loans. The Australian Borrower promises
to pay interest on the Australian Term Loans from the Closing Date until the
Maturity Date for Australian Term Loans in accordance with the provisions of
this §3.4.

 

-70-



--------------------------------------------------------------------------------

3.5 Notification of Term Loans.

(a) GWI shall notify the Administrative Agent, such notice to be irrevocable, by
2:00 p.m. (New York time) at least three (3) Business Days prior to the Drawdown
Date of the Interest Period for the Domestic Term Loans if all or any portion of
the Domestic Term Loans are to bear interest at the LIBOR Rate. With respect to
the Domestic Term Loan, the provisions of §2.8 shall apply mutatis mutandis with
respect to all or any portion of the Domestic Term Loans so that GWI may have
the same interest rate options with respect to all or any portion of the
Domestic Term Loans as it would be entitled to with respect to the Domestic
Revolving Loans.

(b) The Canadian Borrower shall notify the Canadian Agent, such notice to be
irrevocable, by 2:00 p.m. (New York time) at least three (3) Business Days prior
to the Drawdown Date of the Canadian Term Loans of the Interest Period for the
Canadian Term Loans if all or any portion of the Canadian Term Loans are to bear
interest at the Applicable Offered Rate. With respect to the Canadian Term
Loans, the provisions of §2.8 shall apply mutatis mutandis with respect to all
or any portion of the Canadian Term Loans so that the Canadian Borrower may have
the same interest rate options with respect to all or any portion of the
Canadian Term Loans as it would be entitled to with respect to the Canadian
Revolving Loans.

(c) The Australian Borrower shall notify the Administrative Agent (with a copy
to Bank of America Australian Branch), by 2:00 p.m. (New York time) at least
four (4) Business Days prior to the Drawdown Date of the Australian Term Loans
of the Interest Period for the Australian Term Loans.

3.6 Interest Periods. No Interest Period relating to any Term Loan or any
portion thereof bearing interest at the Applicable Offered Rate shall extend
beyond the date on which the regularly scheduled installment payments of the
principal of such Term Loan is to be made, unless a portion of such Term Loan at
least equal to such installment payments has an Interest Period ending on such
date.

4. MANDATORY REPAYMENT OF LOANS.

4.1 Maturity of Loans. The Loans shall be absolutely due and payable on the
Maturity Date applicable to such Loans. Each Borrower hereby promises to pay to
the Applicable Agent for the pro rata accounts of the Applicable Lenders all of
the applicable outstanding Loans, together with any and all accrued and unpaid
interest thereon on the Maturity Date applicable to such Loans.

4.2 Mandatory Repayments of Loans.

(a) If at any time for any reason the Total Domestic Revolver Exposure exceeds
the Aggregate Domestic Revolving Loan Commitments, the Dollar Equivalent of the
Total European Exposure exceeds the Aggregate European Commitments, the Dollar
Equivalent of the Total Australian Revolver Exposure exceeds the Aggregate
Australian Revolving Loan Commitments or the Dollar Equivalent of the Total
Canadian Revolver Exposure exceeds the Aggregate Canadian Revolving Loan
Commitments, then the Applicable Borrower shall immediately pay the amount of
such excess to the Applicable Agent for the respective accounts of the
Applicable Lenders.

(b) For any fiscal year of GWI, beginning with the fiscal year ending
December 31, 2013, within five Business Days after financial statements have
been delivered pursuant to §9.4(a) and the related Compliance Certificate has
been delivered pursuant to §9.4(e), the Borrowers shall prepay an aggregate

 

-71-



--------------------------------------------------------------------------------

principal amount of Term Loans equal to the excess (if any) of (A) 50% of Excess
Cash Flow for the fiscal year covered by such financial statements minus
(B) (i) the aggregate principal amount of Term Loans prepaid pursuant to §4.3
and (ii) the aggregate price paid for Term Loans prepaid pursuant to §20.8, in
each case, during such fiscal year other than prepayments made with the Net Cash
Proceeds from the incurrence of Credit Agreement Refinancing Indebtedness (such
prepayments pursuant to this clause (b) to be applied as set forth in clause
(f) below); provided that no mandatory prepayment under this §4.2(b) shall be
required if the Total Leverage Ratio as of the last day of the applicable fiscal
year was no greater than 3.50:1.00.

(c) If any Loan Party or any of its Restricted Subsidiaries Disposes of any
property, including, but not limited to, the Capital Stock of any Subsidiary
(other than any Disposition of any property permitted by §10.5.3(a) or (b)),
which results in the realization by such Person of Net Cash Proceeds, the
Borrowers shall prepay an aggregate principal amount of Term Loans equal to 100%
of such Net Cash Proceeds within one day of receipt thereof by such Person (such
prepayments pursuant to this clause (c) to be applied as set forth in clause
(f) below).

(d) Prior to the Voting Trust Termination Date, upon the receipt (i) by any Loan
Party or any of its Restricted Subsidiaries of any distribution (whether in cash
or otherwise) from RailAmerica and its Subsidiaries and (ii) by any Loan Party
or any of its Restricted Subsidiaries of any Net Cash Proceeds from the
Disposition of any of property of RailAmerica or any of its Subsidiaries,
including, but not limited to, the Capital Stock of any Subsidiary or the
Capital Stock of RailAmerica, that has been ordered or required by the STB (an
“STB Sale”) (including, for the avoidance of doubt, any such Net Cash Proceeds
to the extent received by any Loan Party or any of its Restricted Subsidiaries
in connection with the termination of the Voting Trust), the Borrowers shall
prepay within two Business Days of receipt thereof an aggregate principal amount
of Term Loans equal to 100% of the amount of such Distribution or 100% of the
Net Cash Proceeds of such disposition (such prepayments pursuant to this clause
(d) to be applied as set forth in clause (f) below).

(e) Upon the incurrence or issuance by any Loan Party or any of its Restricted
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to §10.1 (other than Credit Agreement Refinancing
Indebtedness)), the Borrowers shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom within one day
of receipt thereof by such Loan Party or such Restricted Subsidiary (such
prepayments pursuant to this clause (e) to be applied as set forth in clause
(f) below).

(f) Each prepayment of Term Loans pursuant to the foregoing provisions of this
§4.2 shall be accompanied by any applicable breakup costs incurred pursuant to
§6.9 and applied ratably to all Classes of Term Loans and to the principal
repayment installments thereof in direct order of maturity for the first four
principal installments after the repayment and thereafter pro rata to the
remaining principal payments. Notwithstanding the foregoing, to the extent that
GWI has determined in good faith that repatriation of any of or all the Excess
Cash Flow would have a material adverse tax consequence, the Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary, provided that on
or before the date on which any Excess Cash Flow so retained would otherwise
have been required to be applied to prepayments pursuant to this §4.2, such
Excess Cash Flow is applied to the repayment of Indebtedness of such Foreign
Subsidiary.

4.3 Optional Repayments of Loans.

4.3.1. Domestic Revolving Loans. The Domestic Borrowers shall have the right, at
their election, to repay the outstanding amount of the Domestic Revolving Loans,
as a whole or in part, at any time without penalty or premium, provided that any
full or partial prepayment of the outstanding amount of

 

-72-



--------------------------------------------------------------------------------

any Domestic Revolving Loan that is a LIBOR Rate Loan pursuant to this §4.3.1
made on a day other than the last day of the Interest Period relating thereto
shall be subject to compliance with §6.9. The Domestic Borrowers shall give the
Administrative Agent, no later than 10:00 a.m., New York time, at least (a) one
(1) Business Day prior written notice of any proposed prepayment of a Domestic
Revolving Loan that is a Base Rate Loan pursuant to this §4.3.1, and (b) two
(2) Business Days prior written notice of any proposed prepayment of a Domestic
Revolving Loan that is a LIBOR Rate Loan pursuant to this §4.3.1, in each case
specifying the proposed date of prepayment of such Domestic Revolving Loan and
the principal amount to be paid. Each such partial prepayment of the Domestic
Revolving Loan shall be in an integral multiple of $500,000 and shall be applied
by the Administrative Agent, in the absence of instruction by the Domestic
Borrowers, first to the principal of Base Rate Loans and then to the principal
of LIBOR Rate Loans. Each partial prepayment shall be allocated among the
Domestic Lenders in accordance with such Lender’s Commitment Percentage.

4.3.2. European Loans. The European Borrower shall have the right, at its
election, to repay the outstanding amount of the European Loans, as a whole or
in part, at any time without penalty or premium, provided that any full or
partial prepayment of the outstanding amount of any European Loan pursuant to
this §4.3.2 made on a day other than the last day of the Interest Period
relating thereto shall be subject to compliance with §6.9. The European Borrower
shall give the European Agent, no later than 12:00 noon, London time, at least
five (5) Business Days prior written notice of any proposed prepayment of such
European Loan pursuant to this §4.3.2, specifying the proposed date of
prepayment of such European Loan and the principal amount to be paid. Each such
partial prepayment of the European Loan shall be in an integral multiple of
EUR500,000. Each partial prepayment shall be allocated among the European
Lenders in accordance with such Lender’s Commitment Percentage.

4.3.3. Canadian Revolving Loans. The Canadian Borrower shall have the right, at
its election, to repay the outstanding amount of the Canadian Revolving Loans,
as a whole or in part, at any time without penalty or premium, provided that any
full or partial prepayment of the outstanding amount of any Canadian Revolving
Loan pursuant to this §4.3.3 made on a day other than the last day of the
Interest Period relating thereto shall be subject to compliance with §6.9. The
Canadian Borrower shall give the Administrative Agent, no later than 12:00 noon,
New York time, at least two (2) Business Days prior written notice of any
proposed prepayment of such Canadian Revolving Loan pursuant to this §4.3.3,
specifying the proposed date of prepayment of such Canadian Revolving Loan and
the principal amount to be paid. Each such partial prepayment of the Canadian
Revolving Loan shall be in an integral multiple of Cdn. $500,000. Each partial
prepayment shall be allocated among the Canadian Lenders in accordance with such
Lender’s Commitment Percentage.

4.3.4. Australian Revolving Loans. The Australian Borrower shall have the right,
at its election, to repay the outstanding amount of the Australian Revolving
Loans, as a whole or in part, at any time without penalty or premium, provided
that any full or partial prepayment of the outstanding amount of any Australian
Revolving Loan pursuant to this §4.3.4 made on a day other than the last day of
the Interest Period relating thereto shall be subject to compliance with §6.9.
The Australian Borrower shall give the Administrative Agent (with a copy to Bank
of America-Australia Branch), no later than 12:00 noon, New York time, at least
five (5) Business Days prior written notice of any proposed prepayment of such
Australian Revolving Loan pursuant to this §4.3.4, specifying the proposed date
of prepayment of such Australian Revolving Loan and the principal amount to be
paid. Each such partial prepayment of the Australian Revolving Loan shall be in
an integral multiple of AUD500,000. Each partial prepayment shall be allocated
among the Australian Lenders in accordance with such Lender’s Commitment
Percentage.

 

-73-



--------------------------------------------------------------------------------

4.3.5. Domestic Term Loans. GWI shall have the right at any time to prepay the
Domestic Term Loans on or before the Maturity Date of the Domestic Term Loans,
as a whole, or in part, upon not less than two (2) Business Days prior written
notice to the Administrative Agent, without premium or penalty, provided that
subject to compliance with §6.9, (a) each partial prepayment shall be in an
integral multiple of $500,000, (b) any full or partial portion of the Domestic
Term Loans bearing interest at the LIBOR Rate may be prepaid pursuant to this
§4.3.5 on a day other than the last day of the Interest Period relating thereto,
and (c) each partial prepayment shall be allocated among the Domestic Term
Lenders in accordance with such Lender’s Commitment Percentage. Any prepayment
of principal of the Domestic Term Loans shall include all interest accrued to
the date of prepayment and shall be applied as directed by GWI. No amount repaid
with respect to the Domestic Term Loans may be reborrowed.

4.3.6. Canadian Term Loans. The Canadian Borrower shall have the right at any
time to prepay the Canadian Term Loans on or before the Maturity Date of the
Canadian Term Loans, as a whole, or in part, upon not less than two (2) Business
Days prior written notice to the Canadian Agent, without premium or penalty,
provided that subject to compliance with §6.9, (a) each partial prepayment shall
be in an integral multiple of Cdn. $500,000, (b) any full or partial portion of
the Canadian Term Loans bearing interest at the Applicable Offered Rate may be
prepaid pursuant to this §4.3.6 on a day other than the last day of the Interest
Period relating thereto, and (c) each partial prepayment shall be allocated
among the Canadian Lenders holding Canadian Term Loans in accordance with such
Lender’s Commitment Percentage. Any prepayment of principal of the Canadian Term
Loans shall include all interest accrued to the date of prepayment and shall be
applied as directed by GWI. No amount repaid with respect to the Canadian Term
Loans may be reborrowed.

4.3.7. Australian Term Loans. The Australian Borrower shall have the right at
any time to prepay the Australian Term Loans on or before the Maturity Date of
the Australian Term Loans, as a whole, or in part, upon not less than five
(5) Business Days prior written notice to the Administrative Agent (with a copy
to Bank of America-Australia Branch), without premium or penalty, provided that
subject to compliance with §6.9, (a) each partial prepayment shall be in an
integral multiple of AUD500,000, (b) any full or partial portion of the
Australian Term Loans bearing interest at the Applicable Offered Rate may be
prepaid pursuant to this §4.3.7 on a day other than the last day of the Interest
Period relating thereto, and (c) each partial prepayment shall be allocated
among the Australian Lenders in accordance with such Lender’s Commitment
Percentage. Any prepayment of principal of the Australian Term Loans shall
include all interest accrued to the date of prepayment and shall be applied as
directed by GWI. No amount repaid with respect to the Australian Term Loans may
be reborrowed.

5. LETTERS OF CREDIT.

5.1 Letter of Credit Commitments.

5.1.1. Commitment to Issue Letters of Credit.

(a) Subject to the terms and conditions hereof and the execution and delivery by
GWI of a letter of credit application on the Issuing Lender’s customary form (a
“Letter of Credit Application”), the Issuing Lender on behalf of the Applicable
Lenders and in reliance upon the agreement of the Applicable Lenders set forth
in §5.1.4 and upon the representations and warranties of GWI contained herein,
agrees, in its individual capacity, to issue and extend for the account of GWI
(to support obligations of GWI, any other Borrower or any Subsidiaries of GWI)
one or more standby or documentary letters of credit (individually, a “Letter of
Credit”), in such form as may be requested from time to time by GWI and agreed
to by the Issuing Lender; provided, however, that, after giving effect to such
request, (i) the outstanding Letter of Credit Obligations to support obligations
of the Domestic Borrowers and Subsidiaries organized under the laws of any
political subdivision of the United States do not exceed $30,000,000, (ii) the
outstanding

 

-74-



--------------------------------------------------------------------------------

Letter of Credit Obligations to support obligations of the European Borrower and
Subsidiaries organized or incorporated under the laws of the European Union or
any other country in Europe do not exceed $15,000,000, (iii) the outstanding
Letter of Credit Obligations to support obligations of the Canadian Borrower and
Subsidiaries organized under the laws of Canada or any province thereof do not
exceed $15,000,000, (iv) the outstanding Letter of Credit Obligations to support
obligations of the Australian Borrower and Subsidiaries organized under the laws
of any state or territory of the Commonwealth of Australia or the federal laws
of the Commonwealth of Australia do not exceed $15,000,000, (v) the total
outstanding Letter of Credit Obligations do not exceed $45,000,000, and (vi) the
Total Domestic Revolver Exposure shall not exceed the Aggregate Domestic
Revolving Loan Commitments. Notwithstanding any other provisions of this Credit
Agreement, the Issuing Lender shall not issue or extend a Letter of Credit after
it has received notice from any Lender or any Agent that a Default or Event of
Default has occurred and stating that no Letters of Credit are to be issued or
extended until such Default or Event of Default has been cured or waived in
accordance with the provisions of this Credit Agreement.

(b) The Issuing Lender shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
date hereof and which the Issuing Lender in good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate (A) any laws or (B) one
or more policies of the Issuing Lender applicable to letters of credit
generally; provided that such policies have been disclosed to GWI prior to its
request for the issuance of such Letter of Credit;

(iii) except as otherwise agreed by the Issuing Lender, such Letter of Credit is
in an initial face amount less than $50,000;

(iv) such Letter of Credit is to be denominated in a currency other than
Dollars, Euro, Australian Dollars or Canadian Dollars, as the case may be;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(vi) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrowers
or such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to §6.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Letter of Credit Obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(c) The Issuing Lender shall act on behalf of the Applicable Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the benefits and immunities
(A) provided to the Agents in §16 with respect to any acts taken or omissions

 

-75-



--------------------------------------------------------------------------------

suffered by the Issuing Lender in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Agents” as used in §16 included the Issuing
Lender with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Issuing Lender.

5.1.2. Letter of Credit Applications.

(a) Each Letter of Credit shall be issued upon the request of GWI (for itself or
on behalf of any other Borrower or Subsidiary) delivered to the Issuing Lender
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an authorized officer of GWI.
Such Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. (New York time) at least two
Business Days (or such later date and time as the Administrative Agent and the
Issuing Lender may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Issuing Lender: (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (ii) the amount thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the Issuing Lender may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Lender (w) the Letter of Credit to be amended;
(x) the proposed date of amendment thereof (which shall be a Business Day);
(y) the nature of the proposed amendment; and (z) such other matters as the
Issuing Lender may require. Additionally, GWI shall furnish to the Issuing
Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Lender or the Administrative Agent may
require. Unless the Issuing Lender has received written notice from any Lender,
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions in §13 shall not then be satisfied, then,
subject to the terms and conditions hereof, the Issuing Lender shall, on the
requested date, issue a Letter of Credit for the account of GWI (to support
obligations of GWI, any other Borrower or any Subsidiaries of GWI) or enter into
the applicable amendment, as the case may be, in each case in accordance with
the Issuing Lender’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Applicable Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Lender a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Commitment Percentage times the amount of such
Letter of Credit.

(b) If GWI so requests in any applicable Letter of Credit Application, the
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
Issuing Lender to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing
Lender, GWI shall not be required to make a specific request to the Issuing
Lender for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Lender to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Issuing Lender shall not permit any such extension if (A) the
Issuing Lender has determined that it would not be permitted,

 

-76-



--------------------------------------------------------------------------------

or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
§5.1.1.(b) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or GWI that one or more of the applicable
conditions specified in §13 is not then satisfied, and in each such case
directing the Issuing Lender not to permit such extension.

(c) Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from GWI and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from any Lender, any Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
§13 shall not then be satisfied, then, subject to the terms and conditions
hereof, the Issuing Lender shall, on the requested date, issue a Letter of
Credit for the account of GWI (to support obligations of GWI, any other Borrower
or any Subsidiaries of GWI) or enter into the applicable amendment, as the case
may be, in each case in accordance with the Issuing Lender’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Applicable Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Lender a risk participation in such Letter
of Credit in an amount equal to the product of Lender’s applicable Commitment
Percentage times the amount of such Letter of Credit.

5.1.3. Terms of Letters of Credit. Each Letter of Credit issued or extended
hereunder shall, among other things, (a) subject to §5.1.2(b) and clause
(b) hereof, have a term of not more than one (1) year from the date of issuance
or extension thereof, and (b) have an expiry date no later than the date which
is seven (7) days prior to the Maturity Date. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

5.1.4. Reimbursement Obligations of Lenders. Each Applicable Lender severally
agrees that it shall be absolutely liable, without regard to the occurrence of
any Default or Event of Default or any other condition precedent whatsoever, to
the extent of such Lender’s applicable Commitment Percentage, to reimburse the
Issuing Lender in Dollars on demand for the amount of each draft paid by the
Issuing Lender under each applicable Letter of Credit to the extent that such
amount is not reimbursed by GWI pursuant to §5.3 (such agreement for a Lender
being called herein the “Letter of Credit Participation” of such Lender).

5.1.5. Participations of Lenders. Each such payment made by a Lender shall be
treated as the purchase by such Lender of a participating interest in GWI’s
Reimbursement Obligation under §5.3 in an amount equal to such payment. Each
Applicable Lender shall share in accordance with its participating interest in
any interest which accrues pursuant to §5.3.

5.1.6. Provisions Related to Incremental Revolving Credit Commitments and
Extended Revolving Credit Commitments. If the maturity date in respect of any
tranche of Revolving Loan Commitments occurs prior to the expiration of any
Letter of Credit, then (i) if one or more other tranches of Revolving Loan
Commitments in respect of which the maturity date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to §§5.1.4 and 5.1.5) under (and ratably participated
in by Lenders

 

-77-



--------------------------------------------------------------------------------

pursuant to) the Revolving Loan Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with §6.16. Commencing with the maturity date of any
tranche of Revolving Loan Commitments, the sublimit for Letters of Credit shall
be agreed with the Lenders under the extended, refinanced or incremental
tranches.

5.2 Reserved.

5.3 Letter of Credit Payments.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify GWI and the
Administrative Agent thereof. GWI shall reimburse the Issuing Lender through the
Administrative Agent in an amount equal to the amount of such drawing not later
than (A) 1:00 p.m. (New York time) on the date of any payment by the Issuing
Lender under a Letter of Credit (each such date, an “Honor Date”), to the extent
the Administrative Agent has delivered notice to GWI of such payment prior to
11:00 a.m. (New York time) on the Honor Date, or (B) 1:00 p.m. (New York time)
on the Business Day immediately following the day that the Administrative Agent
has delivered notice to GWI, to the extent such notice is not delivered to GWI
prior to 11:00 a.m. (New York time) on the Honor Date. In the case of a Letter
of Credit denominated in an Alternative Currency, GWI shall reimburse the
Issuing Lender in such Alternative Currency, unless (A) the Issuing Lender (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, GWI shall have notified the Issuing Lender promptly
following receipt of the notice of drawing that GWI will reimburse the Issuing
Lender in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the Issuing
Lender shall notify GWI of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. If GWI fails to so reimburse the
Issuing Lender by the time set forth in the second sentence of this §5.3(a) (the
“Letter of Credit Borrowing Date”), the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the Unpaid Reimbursement
Obligation, which amount, for the avoidance of doubt, shall include interest on
such Unpaid Reimbursement Obligation commencing on the Honor Date, and the
amount of such Lender’s Commitment Percentage thereof. In such event, GWI shall
be deemed to have requested a Base Rate Loan to be disbursed on the Letter of
Credit Borrowing Date in an amount equal to the Unpaid Reimbursement Obligation,
without regard to the minimum and multiples specified in §2.6 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Total Commitment and the conditions set forth in §13 (other than the
delivery of a Loan Request). Any notice given by the Issuing Lender or the
Administrative Agent pursuant to this §5.3(a) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(b) Each Lender shall upon any notice pursuant to §5.3(a) make funds available
(and the Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of the Issuing Lender at the Administrative Agent’s
Office in an amount equal to its Commitment Percentage of the Unpaid
Reimbursement Obligation not later than 2:00 p.m. (New York time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of §5.3(c), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to GWI in such amount. The
Administrative Agent shall remit the funds so received to the Issuing Lender.

 

-78-



--------------------------------------------------------------------------------

(c) With respect to any Unpaid Reimbursement Obligation that is not fully
refinanced by a Base Rate Loan because the conditions set forth in §13 cannot be
satisfied or for any other reason, GWI shall be deemed to have incurred from the
Issuing Lender a Letter of Credit Borrowing in the amount of the Unpaid
Reimbursement Obligation that is not so refinanced, which Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the default rate specified in §6.10. In such event, each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to this §5.3 shall be deemed payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a Letter
of Credit Advance from such Lender in satisfaction of its participation
obligation under this §5.3.

(d) Until each Lender funds its Base Rate Loan or Letter of Credit Advance
pursuant to this §5.3 to reimburse the Issuing Lender for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Commitment Percentage
of such amount shall be solely for the account of the Issuing Lender.

(e) Each Lender’s obligation to make Base Rate Loans or Letter of Credit Advance
to reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this §5.3, shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Lender, GWI or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Base Rate Loans
pursuant to this §5.3 is subject to the conditions set forth in §13 (other than
delivery by GWI of a Loan Request). No such making of an Letter of Credit
Advance shall relieve or otherwise impair the obligation of GWI to reimburse the
Issuing Lender for the amount of any payment made by the Issuing Lender under
any Letter of Credit, together with interest as provided herein.

(f) If any Lender fails to make available to the Administrative Agent for the
account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this §5.3 by the time specified in
§5.3(b), then, without limiting the other provisions of this Credit Agreement,
the Issuing Lender shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Lender at a rate per annum equal to the
greater of the Federal Funds Rate (or the Bank of Canada Rate in the case of
amounts owed to the Canadian Agent) and a rate determined by the Issuing Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Issuing
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Base Rate Loan included in the relevant borrowing or Letter of Credit
Advance in respect of the relevant Letter of Credit Borrowing, as the case may
be. A certificate of the Issuing Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.

5.4 Obligations Absolute. The obligation of GWI to reimburse the Issuing Lender
for each drawing under each Letter of Credit issued in respect of GWI or any of
its Subsidiaries and to repay each Letter of Credit Borrowing with respect
thereto shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances (other than in the case of gross negligence or willful misconduct
of the Issuing Lender), including the following:

 

-79-



--------------------------------------------------------------------------------

(a) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that GWI may have at any time against any beneficiary or any transferee of such
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or

(d) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; any payment by the
Issuing Lender under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the Issuing Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver, administrator or
other representative of or successor to any beneficiary or any transferee of
such Letter of Credit, including any arising in connection with any proceeding
under any Debtor Relief Law; or

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, GWI.

GWI shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with GWI’s instructions or other irregularity, GWI will immediately notify the
Issuing Lender. GWI shall be conclusively deemed to have waived any such claim
against the Issuing Lender and its correspondents unless such notice is given as
aforesaid.

5.5 Role of Issuing Lender. Each Applicable Lender and GWI agree that, in paying
any drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
to any Applicable Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Applicable Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. GWI hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude GWI’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the Issuing Lender, the Agents, any of their respective Related Parties
nor any correspondent, participant or assignee of the Issuing Lender, shall be
liable or responsible for any of the matters described in clauses (a) through
(e) of §5.4; provided, however, that anything in such clauses to the contrary
notwithstanding, GWI may have a claim against the Issuing Lender, and the
Issuing Lender may be liable to GWI, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by GWI
which GWI proves were

 

-80-



--------------------------------------------------------------------------------

caused by the Issuing Lender’s willful misconduct or gross negligence or the
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

5.6 Reserved.

5.7 Applicability of International Standby Practices and Uniform Customs. Unless
otherwise expressly agreed by the Issuing Lender and GWI when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the International Standby Practices shall apply to
each standby Letter of Credit and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

5.8 Letter of Credit Amounts. Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

5.9 Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, GWI shall be obligated to reimburse the
Issuing Lender hereunder for any and all drawings under such Letter of Credit.
GWI hereby acknowledges that the issuance of Letters of Credit for the account
of Subsidiaries inures to the benefit of GWI, and GWI’s business derives
substantial benefits from the businesses of such Subsidiaries.

5.10 Letter of Credit Fee. GWI shall, on the first day of each calendar quarter
for the immediately preceding calendar quarter, pay a fee (in each case, a
“Letter of Credit Fee”) to the Administrative Agent in respect of each Letter of
Credit at a rate per annum equal to the Applicable Margin with respect to
Letters of Credit multiplied by the face amount of such Letter of Credit. Such
Letter of Credit Fee shall be allocated pro rata (according to the applicable
Commitment Percentages) to each Applicable Lender. In addition, GWI shall pay to
the Administrative Agent, for the account of the Issuing Lender, (a) a fee at a
rate per annum equal to one-eighth of one percent (0.125%) computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit (to be determined in accordance with §5.8) on a quarterly basis in
arrears, such fee shall be due and payable on the first Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (b) standard issuance, extension, processing, negotiating, amendment
and administration fees, as determined in accordance with the Issuing Lender’s
or the Administrative Agent’s customary fees and charges for similar facilities,
such fees to be payable at such time or times as such charges are customarily
made by the Issuing Lender; provided, however, any Letter of Credit Fees or fees
payable pursuant to

 

-81-



--------------------------------------------------------------------------------

clauses (a) and (b) of this §5.10 otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to this §5.10 shall be payable, to the maximum extent permitted
by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Commitment Percentages allocable to such Letter
of Credit pursuant to §6.17(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.

5.11 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

6. CERTAIN GENERAL PROVISIONS.

6.1 Fees.

(a) In addition to the fees described in §2.2, the Borrowers shall pay (x) to
the Co-Lead Arrangers and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter and
(y) to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(b) On and after December 31, 2013, if the Voting Trust Termination Date has not
occurred, the Borrowers shall pay to the Administrative Agent for the account of
each Lender a fee (each, a “Duration Fee” and, collectively, the “Duration
Fees”) equal to the aggregate principal amount of the Loans outstanding on the
relevant Duration Fee Due Date times the Duration Fee Percentage. The Duration
Fee shall be due and payable on the last Business Day of each March, June,
September and December, commencing with December 31, 2013 (the “Duration Fee Due
Date”).

6.2 Funds for Payments.

6.2.1. Payments to Agents.

(a) The Administrative Agent shall debit an account of the Domestic Borrowers
with the Administrative Agent for all (i) interest payments when due as provided
in §§2.5 and 3.4 with respect to the Domestic Notes or otherwise due hereunder,
(ii) Domestic Revolving Loan Commitment Fees when due as provided in §2.2, and
(iii) Letter of Credit Fees when due as provided in §5.10. The failure of the
Administrative Agent to debit such account as provided herein with respect to
any such payments shall not constitute a waiver of any payment due hereunder.
All payments of principal, Reimbursement Obligations and any other amounts due
hereunder or under any of the other Loan Documents in respect of the Domestic
Notes shall be made to the Administrative Agent, for the respective accounts of
the Domestic Lenders and the Administrative Agent, at the Administrative Agent’s
Office, in each case in immediately available funds without setoff or
counterclaim or other deduction. All payments received by the Administrative
Agent after 3:00 p.m. New York time shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Domestic Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) The Canadian Agent shall debit an account of the Canadian Borrower with the
Canadian Agent for all (i) interest payments when due as provided in §§2.5 and
3.4 with respect to the Canadian Notes or otherwise due hereunder, (ii) Canadian
Revolving Loan Commitment Fees when due as provided in §2.2, and (iii) Letter of
Credit Fees when due as provided in §5.10. The failure of the Canadian

 

-82-



--------------------------------------------------------------------------------

Agent to debit such account as provided herein with respect to any such payments
shall not constitute a waiver of any payment due hereunder. All payments of
principal and any other amounts due hereunder or under any of the other Loan
Documents in respect to the Canadian Notes shall be made to the Canadian Agent,
for the respective accounts of the Canadian Lenders and the Canadian Agent, at
the Canadian Agent’s Office, in each case in immediately available funds. All
payments received by the Canadian Agent after 3:00 p.m. New York time shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Canadian
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) The European Agent shall debit an account of the European Borrower with the
European Agent for all (i) interest payments when due as provided in §2.5 with
respect to the European Notes or otherwise due hereunder (ii) European
Commitment Fees when due as provided in §2.2, and (iii) Letter of Credit Fees
when due as provided in §5.10. The failure of the European Agent to debit such
account as provided herein with respect to any such payments shall not
constitute a waiver of any payment due hereunder. All payments of principal and
any other amounts due hereunder or under any of the other Loan Documents in
respect to the European Notes shall be made to the European Agent, for the
respective accounts of the European Lenders and the European Agent, at the
European Agent’s Office, in each case in immediately available funds. All
payments received by the European Agent after 3:00 p.m., London time, shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the European
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(d) The Administrative Agent shall debit an account of the Australian Borrower
with the Administrative Agent for all (i) interest payments when due as provided
in §§2.5 and 3.4 with respect to the Australian Notes or otherwise due
hereunder, (ii) Australian Revolving Loan Commitment Fees when due as provided
in §2.2, and (iii) Letter of Credit Fees when due as provided in §5.10. The
failure of the Administrative Agent to debit such account as provided herein
with respect to any such payments shall not constitute a waiver of any payment
due hereunder. All payments of principal and any other amounts due hereunder or
under any of the other Loan Documents in respect to the Australian Notes shall
be made to the Administrative Agent, for the respective accounts of the
Australian Lenders and the Administrative Agent, at the Administrative Agent’s
Office, in each case in immediately available funds. All payments received by
the Administrative Agent after 3:00 p.m., Sydney time, shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Australian Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

6.2.2. Currency Matters.

(a) Subject to §5.3(a), Dollars are the currency of account and payment for each
and every sum at any time due from the Domestic Borrowers hereunder.

(b) Subject to §5.3(a), Canadian Dollars, Euro and Australian Dollars are the
currency of account and payment for each and every sum at any time due from the
Canadian Borrower, European Borrower and Australian Borrower, respectively,
hereunder; provided that:

(i) each payment in respect of costs, expenses and indemnities shall be made in
the currency in which the same were incurred; and

 

-83-



--------------------------------------------------------------------------------

(ii) any amount expressed to be payable in a currency other than Canadian
Dollars, Euro or Australian Dollars, as applicable, shall be paid in that other
currency.

(c) No payment to any Agent or any Lender (whether under any judgment or court
order or otherwise) shall discharge the obligation or liability in respect of
which it was made unless and until such Agent or such other Lender shall have
received payment in full in the currency in which such obligation or liability
was incurred, and to the extent that the amount of any such payment shall, on
actual conversion into such currency, fall short of such obligation or liability
actual or contingent expressed in that currency, the Borrowers shall indemnify
and reimburse such Agent or such other Lender, as the case may be, with respect
to the amount of the shortfall, with such indemnity surviving the termination of
this Credit Agreement and any legal proceeding, judgment or court order pursuant
to which the original payment was made which resulted in the shortfall.

(d) If, for the purpose of obtaining judgment in any court or obtaining an order
enforcing a judgment, it becomes necessary to convert any amount due under this
Credit Agreement in Dollars or in any other currency (hereinafter in this §6.2.2
called the “first currency”) into any other currency (hereinafter in this §6.2.2
called the “second currency”), then the conversion shall be made at the Spot
Rate at the Applicable Agent’s close of business on the Business Day next
preceding the day on which the final judgment is given or (as the case may be)
the final order is made. Any payment made to any Agent or any Lender pursuant to
this Credit Agreement in the second currency shall constitute a discharge of the
obligations of the Borrowers to pay to such Agent and the Lenders any amount
originally due to such Agent and the Lenders in the first currency under this
Credit Agreement only to the extent of the amount of the first currency which
such Agent and each of the Lenders is able, on the date of the receipt by it of
such payment in any second currency, to purchase, in accordance with such
Agent’s and such Lender’s normal banking procedures, with the amount of such
second currency so received. If the amount of the first currency falls short of
the amount originally due to any Agent and the Lenders in the first currency
under this Credit Agreement, the Borrowers hereby jointly and severally agree
that they will indemnify the Agents and each of the Lenders against and save
Agents and each of the Lenders harmless from any shortfall so arising. This
indemnity shall constitute a joint and several obligation of the Borrowers
separate and independent from the other obligations contained in this Credit
Agreement, shall give rise to a separate and independent cause of action and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum or sums in respect of amounts due to any Agent or any
Lender under this Credit Agreement or under any such judgment or order. Any such
shortfall shall be deemed to constitute a loss suffered by such Agent and each
such Lender, as the case may be, and the Borrowers shall not be entitled to
require any proof or evidence of any actual loss. The covenant contained in this
§6.2.2 shall survive the payment in full of all of the other obligations of the
Borrowers under this Credit Agreement.

(e) For all purposes of this Credit Agreement, the amount in one currency which
shall be equivalent on any particular date to a specified amount in another
currency shall be that amount (as conclusively ascertained by the Applicable
Agent) in the first currency which is or could be purchased by the Applicable
Agent (in accordance with its normal banking practices) with such specified
amount in the second currency in any recognized Eurocurrency Interbank Market
selected by the Applicable Agent in good faith for delivery on such date at the
Spot Rate on such date.

6.3 Computations. All computations of interest for Applicable Floating Rate
Loans (including Applicable Floating Rate Loans determined by reference to the
Applicable Offered Rate) shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be based on a 360-day year, and, in each case, paid for
the actual number of days elapsed (which results in more fees or interest, as
applicable, being paid than if computed

 

-84-



--------------------------------------------------------------------------------

on the basis of a 365-day year), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Except as otherwise
provided in the definition of the term “Interest Period” with respect to
Applicable Offered Rate Loans, whenever a payment hereunder or under any of the
other Loan Documents becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to §6.2.1, bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error. The outstanding amount of the Loans as
reflected on the applicable Note Records from time to time shall be considered
correct and binding on the Applicable Borrower unless within five (5) Business
Days after receipt of any notice by the Applicable Agent or Applicable Lender of
such outstanding amount, such Agent or such Lender shall notify the Applicable
Borrower to the contrary. For purposes of the Interest Act (Canada), if interest
computed on the basis of a 360-day year is payable for any part of the calendar
year, the equivalent yearly rate of interest may be determined by multiplying
the specified rate of interest by the number of days (365 or 366) in such
calendar year and dividing such product by 360. All interest will be calculated
using the nominal rate method and not the effective rate method and the deemed
reinvestment principle shall not apply to such calculations.

6.4 Inability to Determine Applicable Offered Rate. If the Required Lenders
determine that for any reason in connection with any request for an Applicable
Offered Rate Loan or a conversion to or continuation thereof that (a) deposits
(whether in Dollars, Canadian Dollars, Euro or Australian Dollars) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Applicable Offered Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Applicable Offered Rate for any requested Interest Period with respect to a
proposed Applicable Offered Rate Loan (whether in Dollars, Canadian Dollars,
Euro or Australian Dollars) or in connection with an existing or proposed Base
Rate Loan, or (c) the Applicable Offered Rate for any requested Interest Period
with respect to a proposed Applicable Offered Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Applicable
Agent will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Applicable Offered Rate Loans
shall be suspended, and (y) in the event of a determination described in the
preceding sentence with respect to the Applicable Offered Rate component of the
Base Rate, the utilization of the Applicable Offered Rate component in
determining the Base Rate shall be suspended, in each case until the Applicable
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
borrowing of, conversion to or continuation of Applicable Offered Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Applicable Floating Rate Loans in the amount specified therein.

6.5 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Applicable Offered Rate, or to determine or
charge interest rates based upon the Applicable Offered Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Applicable Agent, (i) any obligation of such Lender to make or
continue Applicable Offered Rate Loans or to convert Applicable Floating Rate
Loans to Applicable Offered Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Applicable
Offered Rate Loans the interest rate on which is determined by reference to the
Applicable Offered

 

-85-



--------------------------------------------------------------------------------

Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Applicable Agent without reference to the Applicable Offered Rate component of
the Base Rate, in each case until such Lender notifies the Applicable Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Applicable Agent), prepay or, if applicable,
convert all Applicable Offered Rate Loans of such Lender to Applicable Floating
Rate Loans (the interest rate on which Applicable Floating Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Applicable Agent without reference to the Applicable Offered Rate component of
the Applicable Floating Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Applicable
Offered Rate Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Applicable Offered Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Applicable Offered Rate, the Applicable Agent shall during the
period of such suspension compute the Applicable Floating Rate applicable to
such Lender without reference to the Applicable Offered Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Applicable Offered Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

6.6 Additional Costs, Etc. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Applicable Offered Rate) or the
Issuing Lender;

(b) subject any Lender, any Swingline Lender or the Issuing Lender to any Tax of
any kind whatsoever with respect to this Credit Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Applicable Offered Rate Loan made
by it (except for Indemnified Taxes or Other Taxes covered by §6.12 and any
Excluded Taxes);

(c) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Applicable Offered Rate Loans made by such Lender or any Letter of Credit or
participation therein; or

(d) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Applicable Offered Rate Loans;

and the result of any of the foregoing shall be to increase the cost to such
Lender by an amount that such Lender deems to be material, of making or
maintaining any Loan the interest on which is determined by reference to the
Applicable Offered Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Issuing Lender by an amount
that such Lender or the Issuing Lender, as the case may be, deems to be
material, of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Lender by an amount that such Lender or the Issuing
Lender, as the case may be, deems to be material, hereunder (whether of
principal, interest or any other amount) then, and in each such case, the
Applicable Borrower will, within ten (10) Business Days after such Borrower’s
receipt of a written request (setting forth a reasonably detailed explanation as
to the reason for any additional amounts payable pursuant to this §6.6 and
certifying that at

 

-86-



--------------------------------------------------------------------------------

such time such Lender has generally assessed such amounts on a
non-discriminatory basis against borrowers under agreements having provisions
similar to this §6.6) made by such Lender or such Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Lender
or such Agent such additional amounts as will be sufficient to compensate such
Lender or such Agent for such additional cost, reduction, payment or foregone
interest or Reimbursement Obligation or other sum; provided that the Applicable
Borrower shall not be required to compensate a Lender pursuant to this §6.6 for
any amounts incurred more than six months prior to the date that such Lender
notifies such Borrower of such Lender’s intention to claim compensation
therefor; and provided further that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.

6.7 Capital Adequacy. If any Lender or the Issuing Lender determines that any
Change in Law affecting such Lender or the Issuing Lender or any Lending Office
of such Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
liquidity and adequacy), by an amount deemed by such Lender or the Issuing
Lender, as applicable, to be material, then from time to time the Borrowers will
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered.

6.8 Certificate. A certificate setting forth any additional amounts payable
pursuant to §§6.6 or 6.7 and a brief explanation of such amounts which are due,
submitted by any Lender or any Agent to the Borrowers, shall be conclusive,
absent manifest error, that such amounts are due and owing.

6.9 Compensation for Losses. Upon demand of any Lender (with a copy to the each
Agent) from time to time, the Applicable Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than
an Applicable Floating Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Applicable Floating Rate Loan on the date or in the amount notified by
such Borrower; or

(c) any assignment of an Applicable Offered Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by such
Borrower pursuant to §20.2;

(d) excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

 

-87-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Applicable Borrower to the
Lenders under this §6.9, each Lender shall be deemed to have funded each
Applicable Offered Rate Loan made by it at the Applicable Offered Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Applicable Offered Rate Loan was in fact so funded.

6.10 Interest After Default. During the continuance of an Event of Default,
pursuant to §§14.1(a) or 14.1(b) (a “Payment Event of Default”), (i) the overdue
principal shall bear interest at a rate per annum equal to two percent
(2%) above the rate of interest then applicable thereto (or, if no rate of
interest is then applicable thereto, the Applicable Floating Rate) and (ii) (to
the extent permitted by applicable law), overdue interest on the Loans and all
other amounts payable hereunder that are overdue or under any of the other Loan
Documents shall bear interest at a rate per annum equal to the Applicable
Floating Rate plus the Applicable Margin applicable to Applicable Floating Rate
for Revolving Loans plus two percent (2%) above rate of interest then applicable
thereto, in each case, until such Payment Event of Default has been cured or
remedied or until such amount shall be paid in full (after as well as before
judgment),

6.11 Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon a Borrower for (or if a Borrower is otherwise required to pay)
amounts pursuant to §§6.6, 6.7 or 6.12, (b) is unable to make or maintain
Applicable Offered Rate Loans as a result of a condition described in §6.4 or
(c) becomes a Defaulting Lender or if any other circumstance exists under §27
that gives a Borrower the right to replace a Lender as a party hereto, such
Borrower within ninety (90) days of receipt of such demand, notice (or the
occurrence of such other event causing such Borrower to be required to pay such
compensation or causing §6.4 to be applicable), or default, as the case may be,
may, by notice in writing to the Administrative Agent and such Affected Lender,
(i) request that the Affected Lender assign all of its Loans and Commitments to
a replacement lender satisfactory to the Administrative Agent and such Borrower
(the “Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Loans and applicable Commitments, as
provided herein, but none of such Lenders shall be under an obligation to do so;
or (iii) designate a Replacement Lender approved by the Administrative Agent,
such approval not to be unreasonably withheld or delayed. If any satisfactory
Replacement Lender shall be obtained, and/or if any one or more of the
non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Loans and applicable Commitments, then such Affected Lender shall
assign, in accordance with §20, all of its applicable Commitments, Loans, Letter
of Credit Participations, and other rights and obligations under this Credit
Agreement and all other Loan Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender; provided, however, that (A) such assignment shall be without recourse,
representation or warranty and shall be on terms and conditions reasonably
satisfactory to such Affected Lender and such Replacement Lender and/or
non-Affected Lenders, as the case may be, (B) prior to any such assignment, the
Borrowers shall have paid to such Affected Lender all amounts properly demanded
and unreimbursed under §§6.6, 6.7 or 6.12 and (C) the Applicable Borrower shall
be responsible for any fees or other amounts payable in connection with such
assignment. Upon the effective date of such assignment, the Applicable Borrower
shall issue replacement Notes, if applicable, to such Replacement Lender and/or
non-Affected Lenders, as the case may be, and such institution shall become a
“Lender” for all purposes under this Credit Agreement and the other Loan
Documents.

 

-88-



--------------------------------------------------------------------------------

6.12 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes.

(ii) If any applicable withholding agent shall be required by applicable laws to
withhold or deduct any Taxes from any payment, then (A) the applicable
withholding agent shall withhold or make such deductions; (B) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable laws; and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this §6.12) the Applicable Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, each Loan
Party shall, and does hereby, indemnify and hold harmless each Agent and each
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this §6.12) paid by such Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Loan Party shall also, and does hereby, indemnify each Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or an Issuing Lender for any reason fails to pay
indefeasibly to such Agent as required by clause (ii) of this subsection (other
than any amounts owing as a result of the gross negligence or willful misconduct
of such Agent). A reasonably detailed certificate as to the amount of any such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Lender (with a copy to the Applicable Agent), or by the Applicable Agent on its
own behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive
absent manifest error. Any claim against any Loan Party pursuant to this clause
(c) must be made within 180 days of the payment by the Agent or the Lender to
which such claim relates.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each Issuing Lender shall, and does hereby, indemnify each Loan Party and
each Agent, and shall make payment in respect thereof within 10 days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Loan Parties or the Agents)
incurred by or asserted against any Loan Party or any Agent by any Governmental
Authority as a result of the failure by such Lender or such Issuing Lender, as
the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or such
Issuing Lender, as the case may be, to such Loan Party or such Agent pursuant to
subsection (e). Each Lender and each Issuing Lender hereby authorizes the
Applicable Agent to set off and apply any and all amounts at any time owing to
such Lender or such

 

-89-



--------------------------------------------------------------------------------

Issuing Lender, as the case may be, under this Credit Agreement or any other
Loan Document against any amount due to such Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of any Agent, any assignment of rights by, or the replacement of, a Lender or an
Issuing Lender, the termination of the Total Commitment and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. As soon as practicable, after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this §6.12, GWI shall
deliver to the Applicable Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Applicable Agent.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrowers and to the Agents, at the time or
times prescribed by applicable Laws or when reasonably requested by any Borrower
or any Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the Governmental Authorities of any jurisdiction and such
other reasonably requested information as will permit such Borrower or such
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by any Loan Party hereunder
or under any other Loan Document or otherwise to establish such Lender’s status
for withholding tax purposes in the applicable jurisdiction. Each Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
(including any specific documents required to be delivered below in
§6.12(e)(ii)) obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrowers and the Agents updated or other appropriate
documentation (including any new documentation reasonably requested by any
Borrower or any Agent) or promptly notify the Borrowers and the Agents in
writing of its inability to do so.

(ii) Without limiting the generality of the foregoing:

(A) any Domestic Lender that is a “United States person” within the meaning of
§7701(a)(30) of the Code shall deliver to the Domestic Borrowers and the
Administrative Agent executed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding;

(B) each Domestic Lender that is a Foreign Lender and that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
Tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Domestic Borrowers and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Credit Agreement (and from
time to time thereafter upon the request of any Domestic Borrower or the
Administrative Agent), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

 

-90-



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit L to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any Domestic Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (any such certificate a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form
W-8BEN,

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY of the Foreign Lender,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, a U.S. Tax Compliance Certificate, substantially in the form of
Exhibit I, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner that would be required under this §6.12(e)
if such beneficial owner were a Domestic Lender, as applicable; provided that if
the Foreign Lender is a partnership for United States federal income tax
purposes and one or more direct or indirect partners of such Foreign Lender are
claiming the exemption for portfolio interest, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I on behalf
of such direct or indirect partner; and

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Domestic Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(C) if any payment in respect of a U.S. Obligation made to any Lender under any
Loan Documents would be subject to United States federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Domestic Borrowers
and the Administrative Agent at the time or times prescribed by Law and at such
time or times reasonably requested by any Domestic Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by any Domestic Borrower or the
Administrative Agent as may be necessary for the Domestic Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA or determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this §6.12(e)(C), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.

(iii) Notwithstanding any other provision of this §6.12(e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver. Each Lender shall take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable laws of any jurisdiction that any Loan Party
or any Applicable Agent make any withholding or deduction for Taxes from amounts
payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall any Agent or any Lender have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the

 

-91-



--------------------------------------------------------------------------------

account of such Lender. If any Agent or any Lender receives and retains a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this §6.12, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this §6.12 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
and Taxes incurred by such Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
such Agent or such Lender, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require any Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to a Loan Party or any other Person.

(g) General. The agreements in this §6.12 shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder. For the avoidance of doubt, the term “Lender” for purposes of this
§6.12 includes any Swingline Lender and the Issuing Lender.

6.13 Interest Limitation. Notwithstanding any other term of this Credit
Agreement or any Note or any other document referred to herein or therein, the
maximum amount of interest which may be charged to or collected from any Person
liable hereunder or under any Note by any Lender shall be absolutely limited to,
and shall in no event exceed, the maximum amount of interest which could
lawfully be charged or collected under applicable law (including, to the extent
applicable, the provisions of §5197 of the Revised Statutes of the United States
of America, as amended, 12 U.S.C. §85, as amended and the Criminal Code
(Canada)), so that the maximum of all amounts constituting interest under
applicable law, however computed, shall never exceed as to any Person liable
therefor such lawful maximum, and any term of this Credit Agreement or any other
Loan Document referred to herein or therein which could be construed as
providing for interest in excess of such lawful maximum shall be and hereby is
made expressly subject to and modified by the provisions of this paragraph.

6.14 Subordination Agreements of the Borrowers.

(a) Each of the Borrowers hereby agrees that the payment of any amounts due with
respect to the indebtedness owing by any other Borrower to such Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations of
such Borrower as set forth in the following sentence. If such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, upon
the occurrence and during the continuance of an Event of Default and before
payment in full in cash of the Obligations, such amounts shall be collected,
enforced, received by such Borrower as trustee for the Agents and be paid over
to the Applicable Agent for the pro rata accounts of the Secured Parties to be
applied to repay (or be held as security for the repayment of) the applicable
Obligations pursuant to this Credit Agreement and the Collateral Documents.

(b) The payment of any amounts due with respect to any indebtedness of the
Borrowers for money borrowed or credit received now or hereafter owed to the
Guarantors is hereby subordinated to the prior payment in full in cash of all of
the Obligations as set forth in the following sentence. If any Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness, upon
the occurrence and during the continuance of an Event of Default and while any
Obligations are still outstanding, such amounts shall be collected, enforced and
received by such Guarantor as trustee for the Secured Parties and the Agents and
be paid over to the Agents, for the benefit of the Secured Parties and the
Applicable Agent on account of the Obligations without affecting in any manner
the liability of such Guarantor under the other provisions hereof.

 

-92-



--------------------------------------------------------------------------------

(c) The provisions of this §6.14 are made for the benefit of the Agents and the
other Secured Parties and their successors and assigns, and may be enforced in
good faith by them from time to time against any Borrower as often as the
occasion therefor may arise and without requirement on the part of any Agent or
the Lenders first to marshal any of their claims or to exercise any of their
rights against any other Borrower or to exhaust any remedies available to them
against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this §6.14 shall remain in effect until all of the
Obligations (other than contingent obligations for which no claim has been
asserted) shall have been paid in full in cash. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Agent or the other Secured Parties
upon the insolvency, bankruptcy or reorganization of any Borrower or is repaid
in good faith settlement of a pending or threatened avoidance claim, or
otherwise, the provisions of this §6.14 will forthwith be reinstated in effect,
as though such payment had not been made.

6.15 Indirect Tax.

(a) All payments to be made by a Borrower or a Guarantor under or in connection
with any Loan Document have been calculated without regard to Indirect Tax. If
all or part of any such payment is the consideration for a taxable supply or
chargeable with Indirect Tax and the relevant Lender is required to account for
such Indirect Tax then, when such Borrower or Guarantor makes the payment:

(i) it must pay to the Administrative Agent for the account of the relevant
Lender(s) an additional amount equal to that payment (or part) multiplied by the
appropriate rate of Indirect Tax; and

(ii) the Administrative Agent (following receipt from the relevant Lender(s))
will promptly provide to such Borrower or Guarantor a Tax invoice, assessment or
reassessment complying with the relevant law relating to such Indirect Tax.

(b) In the event that a Loan Document requires a Borrower or a Guarantor to
reimburse a Lender for any costs or expenses, such Borrower or Guarantor shall
also at the same time pay and indemnify such Lender against all Indirect Tax
incurred by such Lender in respect of the costs or expenses save to the extent
that such Lender is entitled to repayment or credit in respect of the Indirect
Tax. Such Lender will promptly provide to the Applicable Borrower or Guarantor a
Tax invoice, assessment or reassessment complying with the relevant law relating
to such Indirect Tax.

6.16 Cash Collateral.

(a) Upon the request of any Agent or the Issuing Lender (i) if the Issuing
Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in a Letter of Credit Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit
Obligation for any reason remains outstanding, the Applicable Borrower (or GWI,
on such Borrower’s behalf) shall, in each case, immediately Cash Collateralize
the then outstanding amount of all Letter of Credit Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of any
Agent, the Issuing Lender or any Swingline Lender, the Borrowers shall deliver
to such Agent Cash Collateral in an amount sufficient to cover all Fronting
Exposure (after giving effect to §6.17(a)(iv) and any Cash Collateral provided
by the Defaulting Lender).

 

-93-



--------------------------------------------------------------------------------

(b) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America. The Borrowers, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Agents, for the benefit of each Secured Party, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to §6.16(c). If at any time any
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agents as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Applicable Borrower (or GWI, on such Borrower’s
behalf) or the relevant Defaulting Lender will, promptly upon demand by any
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Notwithstanding anything to the contrary contained in this Credit Agreement,
Cash Collateral provided under any of this §6.16 or §§5, 6.17 or 14.2 in respect
of Letters of Credit or Swingline Loans shall be held and applied to the
satisfaction of the specific Letter of Credit Obligations, Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

6.17 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Credit Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Credit Agreement shall be restricted as
set forth in §27.

(ii) Any payment of principal, interest, fees or other amounts received by the
Applicable Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to §14 or otherwise, and including any amounts
made available to the Applicable Agent by that Defaulting Lender pursuant to
§15), shall be applied at such time or times as may be determined by the
Applicable Agent as follows: first, to the payment of any amounts owing by that
Defaulting Lender to any Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to the Issuing Lender or
any Swingline Lender hereunder; third, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Applicable Agent; fourth, if so
determined by the Applicable Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
fifth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
any Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or any Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Credit Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers or
any Subsidiaries thereof pursuant to any Secured Hedging Agreement with such
Defaulting Lender or any affiliate thereof as certified to the Applicable Agent
(with a copy to such Defaulting Lender) by an authorized officer of GWI prior to
the date of such payment; seventh so long as no Default or Event of Default
exists, to the payment of any amounts

 

-94-



--------------------------------------------------------------------------------

owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letter of Credit Borrowings in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or Letter of Credit Borrowings were made at a time when the
conditions set forth in §13 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and Letter of Credit Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Borrowings owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this §6.17(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) That Defaulting Lender (x) shall not be entitled to receive any commitment
fee pursuant to §2.2 for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in §5.10.

(iv) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to §§2.7 and 5.5, the “Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding amount of the Loans, Swingline Exposure and Letter of Credit
Obligations of that Lender.

(b) If the Borrowers, the Administrative Agent, Swingline Lenders and the
Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to §6.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

-95-



--------------------------------------------------------------------------------

6.18 Incremental Facilities.

6.18.1. Borrower Request. Any Borrower may by written notice to the
Administrative Agent elect to request (x) prior to the Maturity Date for the
Revolving Loans, an increase to any of the existing Revolving Loan Commitments
(each, an “Incremental Revolving Loan Commitment”) and/or (y) the establishment
of one or more new term loan commitments (each, an “Incremental Term
Commitment”), by an aggregate amount not to exceed $250,000,000 plus an
additional amount if, after giving effect to the incurrence of such additional
amount, the Total Leverage Ratio is less than or equal to 3.00:1.00 (assuming,
in the case of Incremental Revolving Loan Commitments, that such Incremental
Revolving Loan Commitments are fully drawn) (collectively, the “Maximum
Incremental Facilities Amount”). Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Applicable Borrower proposes
that the Incremental Commitments shall be effective, which shall be a date not
less than five Business Days, or such sooner date as the Administrative Agent,
in its sole discretion may agree, after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Eligible
Assignee to whom the Applicable Borrower proposes any portion of such
Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment. Each Incremental Commitment shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Incremental Commitments set forth above).

6.18.2. Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(ii) the representations and warranties contained in §8 and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this §6.18.2, the representations and warranties
contained in §8.4.1 shall be deemed to refer to the most recent financial
statements furnished pursuant to subsections (a) and (b), respectively, of §9.4;

(iii) on a pro forma basis (assuming, in the case of Incremental Revolving Loan
Commitments, that such Incremental Revolving Loan Commitments are fully drawn),
the Borrowers shall be in compliance with each of the covenants set forth in §11
as of the end of the latest fiscal quarter for which internal financial
statements are available; and

(iv) the Borrowers shall make any breakage payments in connection with any
adjustment of Revolving Loans pursuant to §6.9.

6.18.3. Terms of Incremental Loans and Commitments. The terms and provisions of
Loans made pursuant to Incremental Commitments shall be as follows:

(i) terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or in the Increase Joinder, substantially similar to the
Domestic Term Loans (it being understood that Incremental Term Loans may be a
part of the Domestic Term Loans) and to the extent that the terms and provisions
of Incremental Term Loans are not substantially similar to

 

-96-



--------------------------------------------------------------------------------

the Domestic Term Loans (except to the extent permitted by clause (iii), (iv),
(v) or (vi) below) they shall be reasonably satisfactory to the Administrative
Agent; provided that in any event the Incremental Term Loans must comply with
clauses (iii), (iv) and (v) below;

(ii) the terms and provisions of Revolving Loans made pursuant to new
Commitments shall be substantially similar to the Revolving Loans;

(iii) the Weighted Average Life to Maturity of any Incremental Term Loans shall
be no shorter than (x) in the case of Incremental Term Loans comprised of
Domestic Term Loans the earliest maturing tranche of Domestic Term Loans and
(y); in the case of Incremental Term Loans comprised of Term Loans the earliest
maturing tranche of Term Loans.

(iv) the maturity date of Incremental Term Loans shall be no earlier than the
Maturity Date of the Domestic Term Loans;

(v) the Applicable Margin for Incremental Term Loans shall be determined by the
Applicable Borrower and the Lenders of the Incremental Term Loans; provided that
in the event that the Applicable Margin for any Incremental Term Loan that is an
Incremental Term Loan is greater than the Applicable Margin for the Domestic
Term Loans by more than 50 basis points, then the Applicable Margin for the Term
Loans shall be increased to the extent necessary so that the Applicable Margin
for such Incremental Term Loans is not more than 50 basis points higher than the
Applicable Margin for the Term Loans, and the Applicable Margin for Revolving
Loans (at each point in the table set forth in the definition of “Applicable
Margin,” to the extent applicable) shall be increased by the same number of
basis points as the Applicable Margin for the Term Loan is increased; provided,
further, that in determining the Applicable Margin applicable to the Domestic
Term Loans and such Incremental Term Loans, (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amounts of OID)
payable by the Borrowers to the Lenders of the Domestic Term Loans or such
Incremental Term Loans in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity), (y) customary arrangement or commitment fees payable to the Arranger
(or its respective affiliates) in connection with the Domestic Term Loans or to
one or more arrangers (or their affiliates) of such Incremental Term Loans shall
be excluded; and (z) if the LIBOR Rate or Base Rate “floor” for such Incremental
Term Loans is greater than the LIBOR Rate or Base Rate “floor,” respectively,
for the existing Domestic Term Loans, the difference between such floor for such
Incremental Term Loans and the existing Domestic Term Loans shall be equated to
an increase in the Applicable Margin for purposes of this clause (v); and

(vi) each tranche of Incremental Loans may be secured by either a pari passu or
junior lien on the Collateral securing the Loans of such Borrower; provided that
(i) if the liens securing such Incremental Loans are junior to the liens
securing the Term Loans made on the Closing Date, they will be subject to the
Second Lien Intercreditor Agreement and (ii) such Incremental Loans shall not at
any time be guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors.

GWI will be entitled to seek commitments in respect of any tranche of
Incremental Loans from existing Lenders or from additional banks, financial
institutions and other institutional lenders with the consent of the
Administrative Agent to the extent required by §20.

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by GWI, the Applicable Borrower, the Administrative
Agent and each Lender making any such Incremental Commitment, in form and
substance reasonably satisfactory to each of the parties thereto.

 

-97-



--------------------------------------------------------------------------------

Notwithstanding the provisions of §7.1, the Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Credit Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
§6.18. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans or Term Loans shall be deemed,
unless the context otherwise requires, to include references to Revolving Loans
made pursuant to Incremental Revolving Loan Commitments and Incremental Term
Loans that are Term Loans, respectively, made pursuant to this Credit Agreement.
This §6.18 shall supersede any provisions in §§2.11 or 27 to the contrary.

6.18.4. Adjustment of Revolving Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving Loan
Commitments, then each Revolving Lender that is acquiring an Incremental
Revolving Loan Commitment on the Increase Effective Date shall make a Revolving
Loan, the proceeds of which will be used to prepay the Revolving Loans of the
other Revolving Lenders immediately prior to such Increase Effective Date, so
that, after giving effect thereto, the Revolving Loans outstanding are held by
the Revolving Lenders pro rata in accordance with their Revolving Loan
Commitments after giving effect to such Incremental Revolving Loan Commitments.
If there is a new borrowing of Revolving Loans on such Increase Effective Date,
the Revolving Lenders after giving effect to such Increase Effective Date shall
make such Revolving Loans in accordance with §2.1.

6.18.5. Making of New Term Loans. On any Increase Effective Date on which
Incremental Term Loans are to be made or new Commitments for Term Loans are to
become effective, subject to the satisfaction of the foregoing terms and
conditions, each applicable Lender holding a Commitment to make such Incremental
Term Loans shall make a Term Loan to the Applicable Borrower in an amount equal
to its new Commitment.

6.18.6. Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranties and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder and in accordance with the applicable
Loan Documents. The Loan Parties shall take any actions reasonably required by
the Administrative Agent to ensure and/or demonstrate that the Liens and
security interests granted by the Collateral Documents continue to be perfected
under the UCC or otherwise after giving effect to the establishment of any such
class of Term Loans or any such new Commitments.

6.19 Extension Offers.

(a) Notwithstanding anything to the contrary in this Credit Agreement, pursuant
to one or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders of Term Loans with a like maturity date or Revolving
Loans Commitments with a like maturity date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Loan Commitments with a like maturity date, as the case may
be) and on the same terms to each such Lender, the Borrowers are hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Term Loans and/or Revolving Loan Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Loan Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Loan Commitments (and related outstandings) and/or
modifying the amortization

 

-98-



--------------------------------------------------------------------------------

schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Loan Commitments, as applicable, in each case
as so extended (any such commitment so extended, an “Extended Revolving Loan
Commitment”), as well as the original Term Loans and the original Revolving Loan
Commitments (in each case not so extended), being a “Facility”; any Extended
Term Loans shall constitute a separate Term Loan Facility (an “Extended Term
Loan Facility”) from the portion of the applicable Term Loan Facility not being
extended, and any Extended Revolving Loan Commitments shall constitute a
separate Revolving Loan Facility (an “Extended Revolving Loan Facility”) from
the portion of the Revolving Loan Facility not being extended), so long as the
following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity (which shall be determined by GWI and set forth in the
relevant Extension Offer), the Revolving Loan Commitment of any Lender that
agrees to an Extension with respect to such Revolving Loan Commitment (an
“Extending Revolving Loan Lender”) extended pursuant to an Extension (an
“Extended Revolving Loan”), and the related outstandings, shall be a Revolving
Loan Commitment (or related outstandings, as the case may be) with the same
terms as the original Revolving Loan Commitments (and related outstandings);
provided that (1) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on Extended Revolving Loan Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Loan Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments) of Loans with respect
to Extended Revolving Loan Commitments after the applicable Extension shall be
made on a pro rata basis with all other Revolving Loan Commitments, (2) subject
to the provisions of §§2.7.6 and 5.1.6 to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after a maturity date when
there exists Revolving Loan Commitments with a longer maturity date, all Swing
Line Loans and Letters of Credit shall be participated on a pro rata basis by
all Lenders with Commitments in accordance with their percentage of the
Revolving Loan Commitments (and except as provided in §§2.7.6 and 5.1.6, without
giving effect to changes thereto on an earlier maturity date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Revolving Loans with respect to, and termination of,
Extended Revolving Loan Commitments after the date of the applicable Extension
date shall be made on a pro rata basis with all other Revolving Loan
Commitments, except that the Borrowers shall be permitted to permanently repay
and terminate commitments of any Revolving Loan Facility on a better than a pro
rata basis as compared to any other Revolving Loan Facility with a later
maturity date than such Revolving Loan Facility and (4) assignments and
participations of Extended Revolving Loan Commitments and Extended Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to existing Revolving Loan Commitments and Revolving Loans and (5) at
no time shall there be Revolving Loan Commitments hereunder (including Extended
Revolving Loan Commitments and any Initial Revolving Loan Commitments) which
have more than three different maturity dates (unless otherwise agreed by the
Administrative Agent), (iii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (v),
(vi) and (vii), be determined between the Applicable Borrower and set forth in
the relevant Extension Offer), the Term Loans of any Term Lender that agrees to
an Extension with respect to such Term Loans (an “Extending Term Lender”)
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the Term Loan Facility subject to such Extension Offer, (iv) the final
maturity date of any Extended Term Loans shall be no earlier than the Term Loan
Facility with the latest maturity date of each applicable Class of Term Loans,
(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby, (vi) any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vii) if the aggregate principal
amount of Term Loans (calculated on the face amount thereof) or Revolving Loan
Commitments,

 

-99-



--------------------------------------------------------------------------------

as the case may be, in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Loan Commitments, as the case may be, offered to be extended
by the Applicable Borrower pursuant to such Extension Offer, then the Term Loans
or Revolving Loans, as the case may be, of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, with any allocated amounts in excess of any
applicable Lender’s actual holdings of record to be reallocated pro rata across
the remaining Lenders of the applicable Class of Term Loans or Revolving Loans
who have accepted such Extension Offer, (viii) all documentation in respect of
such Extension shall be consistent with the foregoing and (ix) the Extension
Offer may be subject to such additional conditions (including the waiver of such
conditions) as the Borrower in its discretion shall determine.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
§6.19, (i) such Extensions shall not constitute voluntary or mandatory payments
or prepayments for purposes of §4 and (ii) no Extension Offer is required to be
in any minimum amount or any minimum increment, provided that the Applicable
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans or Revolving Loan
Commitments (as applicable) of any or all applicable Facilities be tendered. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this §6.19 (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Credit Agreement (including, without limitation, §§2.11 and 4) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this §6.19.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the applicable Issuing
Lender and applicable Swingline Lender. All Extended Term Loans, Extended
Revolving Credit Commitments and all obligations in respect thereof shall be
Obligations under this Credit Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Credit Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Credit Agreement and the other Loan Documents with the
Borrowers as may be necessary in order to establish new Facilities or
sub-Facilities in respect of Revolving Loan Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
with the establishment of such new Facilities or sub-Facilities, in each case on
terms consistent with this §6.19. In addition, if so provided in such amendment
and with the consent of each Issuing Lender, participations in Letters of Credit
expiring on or after the maturity date in respect of the Revolving Loan Facility
not being extended shall be re-allocated from Lenders holding Revolving Loan
Commitments not being extended to Lenders holding Extended Revolving Loan
Commitments in accordance with the terms of such amendment. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties (at
their expense) may at the request of the Administrative Agent amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Facility with the latest maturity date so that such
maturity date is extended to such later maturity date (or such later date as may
be advised by local counsel to the Administrative Agent).

 

-100-



--------------------------------------------------------------------------------

(d) In connection with any Extension, GWI shall provide the Administrative Agent
at least five Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including, without limitation, regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this §6.19. No Lender shall be under any obligation
to accept any Extension Offer under this §6.19.

6.20 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrowers may obtain, from any
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving Loan
Commitments) then outstanding under this Credit Agreement (which for purposes of
this clause (a) will be deemed to include any then outstanding Other Term Loans
or Other Revolving Loans), in the form of Other Term Loans, Other Term Loan
Commitments, Other Revolving Loans or Other Revolving Loan Commitments pursuant
to a Refinancing Amendment; provided that, notwithstanding anything to the
contrary in this §6.20 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Loan
Commitments (and related outstandings), (B) repayments required upon the
maturity date of Other Revolving Loan Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Loan Commitments
after the date of obtaining any Other Revolving Loan Commitments shall be made
on a pro rata basis with all other Revolving Loan Commitments, (2) subject to
the provisions of §2.7.6 and §5.1.6 to the extent dealing with Swingline Loans
and Letters of Credit which mature or expire after a maturity date of Revolving
Loans all Swingline Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Loan Commitments in accordance with
their percentage of the Revolving Loan Commitments (and except as provided in
§2.7.6 and §5.1.6, without giving effect to changes thereto on an earlier
maturity date with respect to Swingline Loans and Letters of Credit theretofore
incurred or issued), (3) the permanent repayment of Revolving Loans with respect
to, and termination of, Other Revolving Loan Commitments after the date of
obtaining any Other Revolving Loan Commitments shall be made on not less than a
pro rata basis with all other Revolving Loan Commitments and (4) assignments and
participations of Other Revolving Loan Commitments and Other Revolving Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Loan Commitments and Revolving Loans. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in §13, and to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
customary legal opinions. Each issuance of Credit Agreement Refinancing
Indebtedness under this §6.20 shall be in an aggregate principal amount that is
(x) not less than $5,000,000 and (y) an integral multiple of $1,000,000 in
excess thereof.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Credit
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other Term
Loan Commitments, Other Revolving Loans and/or Other Revolving Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Credit Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this §6.20.
This §6.20 shall supersede any provisions in §2.11 and §27 to the contrary.

 

-101-



--------------------------------------------------------------------------------

6.21 Payments Generally; Administrative Agent’s Clawback.

6.21.1. General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. (New York time) on the date specified herein. The
Administrative Agent will promptly distribute to each Applicable Lender its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (New
York time) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

6.21.2. Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Applicable Offered Rate Loans (or, in the case
of any borrowing of Applicable Floating Rate Loans, prior to 12:00 noon on the
date of such borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with §2.6 (or, in the case of a borrowing of Applicable Floating Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by §2.6) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on inter-bank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Applicable Floating Rate Loans. If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

6.21.3. Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Applicable Lenders or the Issuing Lenders hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Lenders, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Applicable Lenders or Issuing Lenders, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Applicable Lender or the Issuing
Lenders, in immediately

 

-102-



--------------------------------------------------------------------------------

available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this §6.21.3 shall be conclusive, absent manifest
error.

6.21.4. Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this §6, and such funds are not made
available to the Borrowers by the Administrative Agent because the conditions
set forth in §§12 and 13, as applicable, are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

6.21.5. Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to §5.1.4 are several and not joint. The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment under §5.1.4 on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
§5.1.4.

6.21.6. Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

6.22 Parallel Debt.

(a) Each European Loan Party hereby irrevocably and unconditionally undertakes
to pay to the Administrative Agent (for the purpose of this §6.22 in its
capacity as “collateral agent”) amounts equal to any amounts owing from time to
time by that European Loan Party to any Secured Party under any Loan Document as
and when those amounts are due.

(b) Each European Loan Party and the Administrative Agent acknowledge that the
obligations of each European Loan Party under this paragraph (b) are several and
are separate and independent from, and shall not in any way limit or affect, the
corresponding obligations of that European Loan Party to any Secured Party under
any Loan Document (its “Corresponding Debt”) nor shall the amounts for which
each European Loan Party is liable under paragraph (a) (its “Parallel Debt”) be
limited or affected in any way by its Corresponding Debt provided that:

(i) the Parallel Debt of each European Loan Party shall be decreased to the
extent that its Corresponding Debt has been paid to a Secured Party (and such
Secured Party is entitled to retain such payment) or (in the case of guarantee
obligations) discharged;

(ii) the Corresponding Debt of each European Loan Party shall be decreased to
the extent that its Parallel Debt has been paid to a Secured Party (and such
Secured Party is entitled to retain such payment) or (in the case of guarantee
obligations) discharged; and

(iii) the amount of the Parallel Debt of a European Loan Party shall at all
times be equal to the amount of its Corresponding Debt.

 

-103-



--------------------------------------------------------------------------------

(c) For the purpose of this §6.22, the Administrative Agent acts in its own name
and not as a trustee, and its claims in respect of the Parallel Debt shall not
be held on trust. Unless expressly provided to the contrary in any Collateral
Document, the security interest granted under the Collateral Documents to the
Administrative Agent to secure the Parallel Debt is granted to the
Administrative Agent in its capacity as creditor of the Parallel Debt and shall
not be held on trust.

(d) All monies received or recovered by the Administrative Agent pursuant to
this Clause, and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security granted to secure the Parallel Debt,
shall be applied in accordance with this Credit Agreement.

(e) Without limiting or affecting the Administrative Agent’s rights against the
European Loan Parties (whether under this §6.22 or under any other provision of
the Loan Documents), each European Loan Party acknowledges that:

(i) nothing in this §6.22 shall impose any obligation on the Administrative
Agent to advance any sum to any European Loan Party or otherwise under any Loan
Document, except in its capacity as Lender; and

(ii) for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
Commitment other than those which it has in its capacity as a Lender.

7. GUARANTY.

7.1 Guaranty.

(a) As an inducement to the Lenders to make the applicable Loans and the Issuing
Lender to issue the Letters of Credit (where applicable) available to the
Borrowers, (i) each of the U.S. Guarantors and each of the Domestic Borrowers
(solely with respect to the Obligations of the other Domestic Borrowers, the
Canadian Borrower, the Australian Borrower and the European Borrower) hereby
unconditionally and irrevocably guarantee (A) the full punctual payment when
due, whether at stated maturity, by acceleration or otherwise, of all
Obligations of the Borrowers now or hereafter existing whether for principal,
interest, fees, expenses or otherwise, and (B) the strict performance and
observance by the Borrowers of all agreements, warranties and covenants
applicable to the Borrowers in the Loan Documents (such Obligations collectively
being hereafter referred to as the Domestic Borrowers’ and the U.S. Guarantors’
“U.S. Guaranteed Obligations”); and (ii) to the fullest extent permitted by
applicable law, each of the Foreign Borrowers (solely with respect to the
Obligations of the other Foreign Borrowers) and each of the Foreign Guarantors
hereby unconditionally and irrevocably guarantee (x) the full punctual payment
when due, whether at stated maturity, by acceleration or otherwise, of the
Foreign Obligations, and (y) the strict performance and observance by the
Canadian Borrower, European Borrower and Australian Borrower, respectively of
all agreements, warranties and covenants applicable to the Canadian Borrower,
European Borrower and Australian Borrower, respectively in the Loan Documents
(such obligations collectively being referred to as the Foreign Guarantors’
“Foreign Guaranteed Obligations”).

(b) Notwithstanding anything set forth in this Credit Agreement or any other
Loan Document to the contrary, (i) no Foreign Loan Party shall at any time be
liable, directly or indirectly, for any portion of the U.S. Obligations,
including, without limitation, the principal of the Domestic Loans or any
interest thereon or fees payable with respect thereto (and the U.S. Loan Parties
are solely liable for such Obligations), (ii) the Dutch Obligors’ liability
shall be limited to the extent required to comply with restrictions on financial
assistance in Sections 2:98c and 2:207c of the Dutch Civil Code, (iii) the
Belgian Guarantor’s liability in respect of the Foreign Guaranteed Obligations
shall not include any liability which would constitute

 

-104-



--------------------------------------------------------------------------------

unlawful financial assistance (as determined in Article 329 of the Belgian
Companies Code) and (iv) GWA (North)’s liability under this Guaranty shall be
for the whole of its Guaranteed Obligations but the maximum liability of GWA
(North) thereunder is limited to the greater of (A) $220,000,000 and (B) any
such higher amount as may be permitted by §33.9 of the Novated Concession Deed
annexed to the Sale Consent Deed for the Australian Acquisition.

(c) The maximum liability under this guarantee of the Belgian Guarantor will be
limited to the highest of:

(i) the highest level of borrowing or On-Lending to the Belgian Guarantor and
its Subsidiaries between the date of this Credit Agreement and the date on which
a demand is made on the Belgian Guarantor under this Clause; and

(ii) an amount equal to 85 per cent. of the net assets of the Belgian Guarantor
(as defined in article 320/429/617 of the Belgian Companies Code and Belgian
GAAP, but not taking into account any On-Lending as debt) calculated on the
basis of its latest available audited annual financial statements at the date on
which a demand is made on it under this Clause.

For the purpose of this Clause, “On-Lending” means, without double counting, all
financial indebtedness owed by the Belgian Guarantor or any of its Subsidiaries
to an Affiliate.

7.2 Guarantors Agreement to Pay Enforcement Costs, Etc. To the extent the
Guarantors are permitted to do so by applicable law, each of the Guarantors
guarantees that its Guaranteed Obligations will be paid strictly in accordance
with the terms hereof, regardless of (a) any law, regulation, order, decree or
directive (whether or not having the force of law) or any interpretation thereof
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of any Lender or any Agent with respect thereto, including, without
limitation, any law, regulation, order, decree or directive or interpretation
thereof that purports to require or permit the satisfaction of any Guaranteed
Obligation other than strictly in accordance with the terms of this Credit
Agreement (such as by the tender of a currency other than as provided in §6.2.2
or that restricts the procurement of such currency by the Borrowers or the
Guarantors), or (b) any agreement, whether or not signed by or on behalf of any
Agent or the Lenders, in connection with the restructuring or rescheduling of
public or private obligations in any Borrower’s country, whether or not such
agreement is stated to cause or permit the discharge of the Obligations prior to
the final payment in full of the Obligations in the currency required by §6.2.2
in strict accordance with this Credit Agreement. The liability of each Guarantor
with regard to its Guaranteed Obligations shall be absolute and unconditional
irrespective of:

(i) any change in the time, manner or place of payment of, or in any other term
of, all or any of its Guaranteed Obligations or any other amendment or waiver of
or any consent to departure from this Credit Agreement or any other Loan
Document;

(ii) any release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of its Guaranteed Obligations;

(iii) any change in ownership of the Borrowers;

(iv) any non-perfection or release of collateral securing the Guaranteed
Obligations;

(v) any acceptance of any partial payment(s) from any Borrower or any other
Guarantor; or

 

-105-



--------------------------------------------------------------------------------

(vi) any setoff, defense, counterclaim or other circumstance whatsoever (in any
case, whether based on contract, tort or any other theory) which might otherwise
constitute a legal or equitable defense available to, or a discharge of (other
than by payment in full in cash), any of the Borrowers or a Guarantor in respect
of its Obligations under any Loan Document.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any Guaranteed Obligation is rescinded or must
otherwise be returned by the Lenders or any Agent upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.

7.3 Effectiveness; Enforcement. This Guaranty shall be effective and shall be
deemed to be made with respect to each Loan made and each Letter of Credit
issued as of the time it is made or issued, as applicable. No invalidity,
irregularity or unenforceability by reason of any bankruptcy or similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect any liability of any Borrower, and no defect in or
insufficiency or want of powers of any Borrower or irregular or improperly
recorded exercise thereof, shall impair, affect, be a defense to or claim
against this Guaranty. This Guaranty is a continuing guaranty and shall
(a) survive any termination of this Credit Agreement, and (b) remain in full
force and effect until all Commitments have expired, all outstanding Letters of
Credit have expired, matured or otherwise been terminated, and all Guaranteed
Obligations and all other amounts payable hereunder have been performed and paid
in full in cash or otherwise satisfied. This Guaranty is made for the benefit of
the Agents and the Lenders and their successors and assigns, and may be enforced
from time to time as often as occasion therefor may arise and without
requirement on the part of any Agent or any Lender first to exercise any rights
against the Borrowers, or to resort to any other source or means of obtaining
payment of any of the said obligations or to elect any other remedy.

7.4 Waivers. Except as otherwise specifically provided in any of the Loan
Documents, each of the Guarantors hereby waives promptness, diligence, protest,
notice of protest, all suretyship defenses, the benefit of discussion, the
benefit of division, notice of acceptance and any other notice with respect to
any of its Guaranteed Obligations and this Guaranty or any right to insist that
any Agent first exhaust any right or take any action against any Borrower, or
any other Person. Each of the Guarantors also irrevocably waives, to the fullest
extent permitted by law, all defenses which at any time may be available to it
in respect of its Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.

7.5 Expenses. Each of the Guarantors hereby promises to reimburse (a) the Agents
for all reasonable and documented out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees), incurred or expended in connection
with the preparation, filing or recording, or interpretation of this Guaranty,
this Credit Agreement and the other Loan Documents to which such Guarantor is a
party, or any amendment, modification, approval, consent or waiver hereof or
thereof, and (b) the Agents and the Lenders and their respective Affiliates for
all reasonable and documented out-of-pocket fees and disbursements (including
reasonable attorneys’ fees for (1) one primary counsel for all Indemnified
Persons, taken as a whole, (2) one regulatory counsel, with respect to each
appropriate jurisdiction and (3) local counsel for the Agents and Lenders taken
as a whole as may be deemed necessary (unless there is an actual or perceived
conflict of interest or the availability of different claims or defenses in
which case such affected Persons, taken as a whole, may retain one conflicts
counsel)), incurred or expended in connection with the enforcement of its
Guaranteed Obligations (whether or not legal proceedings are instituted).

 

-106-



--------------------------------------------------------------------------------

7.6 Concerning Joint and Several Liability of the Guarantors.

(a) To the fullest extent permitted by applicable law and subject to §7.1(b),
each of the Guarantors hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
Applicable Borrowers, with respect to the payment and performance of all of its
Guaranteed Obligations (including, without limitation, any Guaranteed
Obligations arising under this §7), it being the intention of the parties hereto
that (i) the U.S. Obligations shall be the joint and several Guaranteed
Obligations of the U.S. Guarantors and, solely in its capacity as a Guarantor of
the U.S. Guaranteed Obligations under this §7, the Domestic Borrowers; and
(ii) the Foreign Obligations shall be the joint and several Obligations of all
Guarantors without preferences or distribution among them.

(b) If and to the extent that any Borrower shall fail to make any payment with
respect to any of its Obligations as and when due or to perform any of its
Obligations in accordance with the terms thereof, then in each such event, to
the fullest extent permitted by applicable law, the applicable co-Guarantors
will make such payment with respect to, or perform, such Guaranteed Obligations.

(c) To the fullest extent permitted by applicable law, the Guaranteed
Obligations of each Guarantor under the provisions of this §7 constitute full
recourse obligations of such Guarantor enforceable against such Guarantor to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstance
whatsoever.

(d) Except as otherwise expressly provided in this Credit Agreement, each of the
Guarantors hereby waives notice of acceptance of its joint and several
liability, notice of any Loans made or Letters of Credit issued under this
Credit Agreement, notice of any action at any time taken or omitted by any Agent
or any Lender under or in respect of any of the Guaranteed Obligations, and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Credit Agreement and
this Guaranty. Each of the Guarantors hereby assents to, and waives notice of,
any extension or postponement of the time for the payment of any of the
Guaranteed Obligations, the acceptance of any payment of any of the Guaranteed
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by any Agent or the Lenders at any time or times
in respect of any Default or Event of Default by any of the Borrowers or the
Guarantors in the performance or satisfaction of any term, covenant, condition
or provision of this Credit Agreement, any and all other indulgences whatsoever
by any Agent or the Lenders in respect of any of the Guaranteed Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Guaranteed Obligations or the addition,
substitution or release, in whole or in part, of any of the Borrowers or any
other Guarantor. Without limiting the generality of the foregoing, each of the
Guarantors assents to any other action or delay in acting or failure to act on
the part of the Lenders or any Agent with respect to the failure by any of the
Borrowers or any other Guarantor to comply with its respective Obligations or
Guaranteed Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this §7, afford grounds for terminating, discharging or relieving any
Guarantor, in whole or in part, from any of the Guaranteed Obligations under
this §7, it being the intention of the Guarantors that, so long as any of the
Guaranteed Obligations hereunder remain unsatisfied, the Guaranteed Obligations
of each of the Guarantors under this §7 shall not be discharged except by
performance and then only to the extent of such performance. The Guaranteed
Obligations of each of the Guarantors under this §7 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction, receivership, administration or similar proceeding
with respect to any of the Borrowers or the Guarantors or the Lenders or any
Agent. The joint and several liability of each of the Guarantors hereunder shall
continue in full force and effect notwithstanding any absorption, merger, sale
or contribution of all assets and liabilities of a company
(“universalité/algemeenheid”) or of a branch of activities or other
consolidation, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of the Borrowers or the
Guarantors, the Lenders or any Agent.

 

-107-



--------------------------------------------------------------------------------

(e) The U.S. Guarantors, each Domestic Borrower (solely in its capacity as a
Guarantor of the U.S. Guaranteed Obligations under this §7) and each of the
Foreign Guarantors and each of the Foreign Borrowers (solely in their capacity
as Guarantors of the Foreign Guaranteed Obligations), shall be liable under the
Guaranty under this §7 only for the maximum amount of such liabilities that can
be incurred under applicable law without rendering this Credit Agreement, as it
relates to the guaranty under this §7, voidable under applicable law relating to
fraudulent conveyance, fraudulent transfer and corporate financial assistance,
and not for any greater amount. Accordingly, if any obligation under any
provision of the guaranty under this §7 shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Guarantors, the Agents and the Lenders that any balance of the
obligation created by such provision and all other obligations of the Guarantors
under this §7 to the Lenders or any Agent shall remain valid and enforceable,
and that all sums not in excess of those permitted under applicable law shall
remain fully collectible by the Lenders and the Agents from any Loan Party, as
the case may be.

(f) To the extent any U.S. Guarantor or any Foreign Guarantor, as the case may
be, makes a payment hereunder in excess of the aggregate amount of the benefit
received by such Guarantor in respect of the extensions of credit under the
Credit Agreement (the “Benefit Amount”), then such Guarantor, after the payment
in full, in cash, of all of the Obligations, shall be entitled to recover from
the Applicable Borrowers and each other applicable Guarantor such excess
payment, pro rata, in accordance with the ratio of the Benefit Amount received
by each such other applicable Guarantor to the total Benefit Amount received by
all applicable Guarantors, and the right to such recovery shall be deemed to be
an asset and property of such Guarantor so funding; provided, that each of the
Guarantors hereby agrees that it will not enforce any of its rights of
contribution or subrogation against the other applicable Guarantors with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to any of the Lenders or any Agent with
respect to any of the Obligations or any collateral security therefor until such
time as all of the Obligations have been irrevocably paid in full in cash. Any
claim which any Guarantor may have against any other applicable Guarantor with
respect to any payments to the Lenders or any Agent hereunder or under any other
Loan Document are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, administration,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Guarantor, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other applicable Guarantor therefor.

(g) Each of the Guarantors hereby agrees that the payment of any amounts due
with respect to the indebtedness owing by any Guarantor to any other Guarantor
or any Borrower is hereby subordinated to the prior payment in full in cash of
the Obligations as set forth in the following sentence. If such Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness, upon
the occurrence and during the continuance of an Event of Default and before
payment in full in cash of the Obligations, such amounts shall be collected,
enforced, received by such Guarantor as trustee for the Lenders and the Agents
and be paid over to the Applicable Agent, for the benefit of the Applicable
Lenders and the Applicable Agent, to be applied to repay (or be held as security
for the repayment of) the Obligations.

(h) The provisions of this §7 (other than §7.6(f), which is made for the benefit
of the Guarantors) are made for the benefit of the Agents and the Lenders and
their successors and assigns, and may be enforced in good faith by them from
time to time against the Guarantors as often as occasion therefor may arise and
without requirement on the part of the Agents or the Lenders first to marshal
any of their claims or to exercise any of their rights against the Borrowers or
the Guarantors or to exhaust any remedies

 

-108-



--------------------------------------------------------------------------------

available to them against the Borrowers or the Guarantors or to resort to any
other source or means of obtaining payment of any of the obligations hereunder
or to elect any other remedy. The provisions of this §7 shall remain in effect
until all of the Guaranteed Obligations shall have been paid in full or
otherwise fully satisfied and the Commitments have expired and all outstanding
Letters of Credit have expired, matured or otherwise been terminated. If at any
time, any payment, or any part thereof, made in respect of any of the Guaranteed
Obligations, is rescinded or must otherwise be restored or returned by the
Lenders or any Agent upon the insolvency, bankruptcy or reorganization of any of
the Borrowers or the Guarantors, or otherwise, the provisions of this §7 will
forthwith be reinstated in effect, as though such payment had not been made.

Until the final payment and performance in full in cash of all of the
Obligations, no Guarantor shall exercise, and each Guarantor hereby waives any
rights such Guarantor may have against any of the Borrowers or any other
Guarantor arising as a result of payment by such Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, and will not
prove any claim in competition with any Agent or any Lender in respect of any
payment hereunder in any bankruptcy, insolvency or reorganization case or
proceedings of any nature; such Guarantor will not claim any setoff, recoupment
or counterclaim against the Borrowers or any of the other Guarantors in respect
of any liability of the Borrowers to such Guarantor; and such Guarantor waives
any benefit of and any right to participate in any collateral security which may
be held by any Agent or any Lender.

7.7 Indemnity. To the fullest extent permitted by applicable law, each of the
Guarantors, as a separate and additional liability, further undertakes and
agrees to indemnify and keep indemnified upon written demand (setting forth a
reasonably detailed explanation as to the reason for any additional amounts
payable pursuant to this §7.7) each of the Lenders and each Agent and any
Affiliates thereof (together and each separately in this §7.7 called the
“Creditors”) against any loss, damage, cost, charge or expense whatsoever that
the Creditors suffer by reason of, in connection with, or as a consequence of:

(a) the non-payment of any of its Guaranteed Obligations or the non-performance
or non-observance of any of its Guaranteed Obligations;

(b) the liability of any Applicable Borrower to pay the Guaranteed Obligations
to the Creditors or to perform the Guaranteed Obligations being void, voidable
or unenforceable in whole or in part, as a result of any lack of capacity, power
or authority or any improper exercise of power or authority on the part of the
Borrowers;

(c) any Applicable Borrower becoming insolvent, including: (i) the amount of any
payment made to the Creditors which is void or voidable against any person; and
(ii) the amount of any interest (including capitalized interest) which does not
accrue from the date of insolvency or is not recoverable by reason of the
insolvency, and which would otherwise have been recoverable from the Guarantors
under this Credit Agreement; or

(d) the Guaranteed Obligations being (or moneys which would have been Guaranteed
Obligations had they not been irrecoverable) not recoverable from the Applicable
Borrower in whole or in part and not recoverable from the Guarantors under the
guaranty in this §7 by reason of any other fact or circumstance whatsoever and
whether the transactions or any of them relating to such moneys have been void,
voidable or illegal or have been subsequently avoided and whether or not any of
the matters or facts relating thereto have been or ought to have been within the
knowledge of the Creditors;

provided that no Foreign Loan Party shall at any time be liable, directly or
indirectly, to any of the Creditors for any portion of the indemnification
obligations set forth in this §7.7 relating to the U.S. Guaranteed Obligations.

 

-109-



--------------------------------------------------------------------------------

8. REPRESENTATIONS AND WARRANTIES.

On the Closing Date and on each date thereafter to the extent required under
§13, each of the Borrowers represents and warrants to the Lenders and the Agents
as follows:

8.1 Corporate Authority.

8.1.1. Incorporation; Good Standing. Each of the Borrowers and its Restricted
Subsidiaries (a) is a corporation, partnership or limited liability company or
other form of business entity duly organized, validly existing and, except in
respect of the European Borrower, the European Guarantors, the Australian
Borrower and the Australian Guarantors, in good standing under the laws of its
state, province or country of incorporation or formation, (b) has all requisite
corporate or other power to own its property and conduct its business as now
conducted and as presently contemplated, (c) is in good standing as a foreign
corporation (or similar business entity), except in respect of the European
Borrower, the European Guarantors, the Australian Borrower and the Australian
Guarantors, and is duly authorized to do business in each jurisdiction where
such qualification is necessary except where a failure to be so qualified would
not have a Material Adverse Effect and (d) with respect to a Belgian Guarantor
only, it has neither been declared bankrupt nor filed any request for judicial
composition (“concordat judiciaire/gerechtelijk akkoord”) under the Law of
17 July 1997 or judicial reorganization (“reorganization
judiciaire/gerechtelijke reorganisatie”) under the Law of 31 January 2009 on the
continuity of enterprises.

8.1.2. Authorization. The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which any of the Borrowers or any of
their Restricted Subsidiaries is or is to become a party and the transactions
contemplated hereby and thereby (a) are within the corporate or other authority
of such Person, (b) have been duly authorized by all necessary corporate or
other proceedings, (c) do not and will not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
any such Person is subject or any judgment, order, writ, injunction, license or
permit applicable to any such Person unless such conflict, breach or
contravention would not have a Material Adverse Effect and (d) do not conflict
with any provision of the Governing Documents of, or any agreement or other
material instrument binding upon any such Person.

8.1.3. Enforceability. The execution and delivery of this Credit Agreement and
the other Loan Documents to which any of the Borrowers or any of their
Restricted Subsidiaries is or is to become a party will result in valid and
legally binding obligations of such Person enforceable against it in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by the effects of any Debtor Relief Laws (other than
the Canada Transportation Act) or, solely in respect of the European Borrower or
any European Guarantor, the Debtor Relief Reservations, and except to the extent
that (i) the exercise of certain remedies under the Loan Documents may be
subject to compliance with the ICC Termination Act of 1995, as amended, and
other applicable governmental regulations and (ii) availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

8.2 Governmental Approvals. (i) The execution, delivery and performance by each
of the Borrowers and each of its Restricted Subsidiaries of this Credit
Agreement, the other Loan Documents to which any of the Borrowers or any of
their Restricted Subsidiaries is or is to become a party and the transactions
contemplated hereby and thereby, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the

 

-110-



--------------------------------------------------------------------------------

Collateral Documents (including the first priority nature thereof) or (iv) the
exercise by the Administrative Agent or any other Secured Party of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents do not require the approval, consent, order,
authorization or license by, or giving of notice to, or filing with, or taking
of any other action with respect to, any governmental agency or authority of any
jurisdiction (including, without limitation, the STB), or other fiscal, monetary
or other authority, under any provisions of any laws or governmental rules,
regulations, orders, or decrees of any jurisdiction or the central bank of any
jurisdiction or other fiscal, monetary or other authority, under any provision
of any laws or governmental rules, regulations, orders or decrees of any
jurisdiction applicable to or binding on any Borrower or any of their Restricted
Subsidiaries except for (a) the filing of UCC financing statements required by
the Loan Documents, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office as required by the Loan Documents,
(c) recordation of the Mortgages and other Liens granted under the Loan
Documents, (d) such as have been made or obtained and are in full force and
effect, (e) such other actions, consents, approvals, registrations or filings
with respect to which the failure to be obtained or made would not reasonably be
expected to have a Material Adverse Effect, (f) exercise of certain remedies
under the Loan Documents may be subject to compliance with the ICC Termination
Act of 1995, as amended and other applicable governmental regulations and
(g) filings or other actions listed on Schedule 8.2. A representation under this
§8.2 will not be incorrect or misleading if any Secured Party fails to take any
action or effect any filing, registration, recording, execution or notarization
which can only be taken or effected by it to enable a security interest (under
and for the purposes of the PPSA (Australia) and the PPSA) to be perfected
(other than by reason of the fault or negligence of the Loan Parties).

8.3 Title to Properties; Leases. Except as indicated on Schedule 8.3, each of
the Borrowers and each of its Restricted Subsidiaries owns, leases or otherwise
holds all of the assets reflected in the consolidated and consolidating balance
sheets of GWI and its Restricted Subsidiaries as at the Balance Sheet Date or
acquired since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date), subject to no rights of
others, including any Mortgages, leases, conditional sales agreements, title
retention agreements, Liens or other encumbrances except Permitted Liens and the
rights of lessees and other parties lawfully in possession in the ordinary
course of business except where the failure to have such assets could not
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect.

8.4 Financial Statements and Projections.

8.4.1. Financial Statements.

(a) There has been furnished to each of the Lenders the consolidated balance
sheet of GWI and its Subsidiaries as of the Balance Sheet Date, and consolidated
statements of income and cash flows of GWI and its Subsidiaries, in each case
for the fiscal year then ended, audited by PricewaterhouseCoopers LLP (the “GWI
Audited Financial Statements”). There has also been furnished to each of the
Lenders the consolidated balance sheets for the Borrowers and their Restricted
Subsidiaries and the consolidating balance sheets of the Borrowers and their
Restricted Subsidiaries, in each case as of the Balance Sheet Date and June 30,
2012, and the related consolidated statements of income and cash flow for the
Borrowers and their Restricted Subsidiaries for the fiscal quarters then ended,
and the consolidating statements of income and cash flow for the Borrowers and
their Restricted Subsidiaries for the fiscal quarters then ended, each setting
forth in comparative form the figures for the previous fiscal year (the “GWI
Unaudited Financial Statements” and, together with the GWI Audited Financial
Statements, the “GWI Historical Financial Statements”). All such balance sheets,
statements of income, cash flow statements and financial statements and all
financial statements delivered pursuant to §§9.4(a) and (b) have been prepared
in accordance with GAAP and fairly present the financial condition of the
Borrowers and their Restricted

 

-111-



--------------------------------------------------------------------------------

Subsidiaries as at the close of business on the dates thereof and the results of
operations for the fiscal year or other period then ended. There are no
contingent liabilities of the Borrowers or their Restricted Subsidiaries as of
such dates involving material amounts, to the knowledge of the officers of any
of the Borrowers, which were not disclosed in such balance sheet and statements
and the notes related thereto.

(b) There has been furnished to each of the Lenders the consolidated balance
sheet of RailAmerica and its Subsidiaries as of the Balance Sheet Date, and
consolidated statements of income and cash flows of RailAmerica and its
Subsidiaries, in each case for the fiscal year then ended, audited by Ernst &
Young LLP (the “RailAmerica Audited Financial Statements”). There has also been
furnished to each of the Lenders the consolidated balance sheets for RailAmerica
and its Subsidiaries and the consolidating balance sheets of RailAmerica and its
Subsidiaries, in each case as of the Balance Sheet Date and June 30, 2012, and
the related consolidated statements of income and cash flow for RailAmerica and
its Subsidiaries for the fiscal quarters then ended, and the consolidating
statements of income and cash flow for the RailAmerica and its Subsidiaries for
the fiscal quarters then ended, each setting forth in comparative form the
figures for the previous fiscal year (the “RailAmerica Unaudited Financial
Statements” and, together with the GWI Audited Financial Statements, the
“RailAmerica Historical Financial Statements” and, together with the GWI
Historical Financial Statements, the “Historical Financial Statements”). All
such balance sheets, statements of income, cash flow statements and financial
statements and all financial statements delivered pursuant to §9.4(c) and
(d) have been prepared in accordance with GAAP and fairly present the financial
condition of RailAmerica and its Subsidiaries as at the close of business on the
dates thereof and the results of operations for the fiscal year or other period
then ended. There are no contingent liabilities of RailAmerica and its
Subsidiaries as of such dates involving material amounts, to the knowledge of
the officers of GWI, which were not disclosed in such balance sheet and
statements and the notes related thereto.

(c) The consolidated pro forma balance sheet and related statement of operations
of GWI as of the Balance Sheet Date and for the fiscal year then ended, and as
of June 30, 2012 and for the four-quarter period then ended, in each case after
giving effect to the Transaction, certified by the chief financial officer or
treasurer of GWI, copies of which have been furnished to each Lender, when taken
as a whole, fairly present in all material respects the consolidated pro forma
financial condition of GWI and its Subsidiaries as at such dates and the
consolidated pro forma results of operations of GWI and its Subsidiaries for
such periods, in each case giving effect to the Transaction, all in accordance
with GAAP (together the “Pro Forma Financial Statements”).

8.4.2. Projections. The projections of the Borrowers and their Restricted
Subsidiaries including (a) on an annual basis, consolidated balance sheets,
income and cash flow statements of the Borrowers and their Restricted
Subsidiaries, in each case for the period from December 31, 2012 through
December 31, 2017 and (b) annual calculations of the covenants contained in §11
for the 2012 through 2017 fiscal years, copies of which have been delivered to
each Lender are based upon reasonable estimates and assumptions and have been
prepared in good faith based upon assumptions that the Borrowers believed to be
reasonable as of the date hereof and as of the date such projections were
delivered to each Lender.

8.5 No Material Changes, Etc.; Solvency.

8.5.1. Changes. Since the Balance Sheet Date there has been no event or
occurrence which has had a Material Adverse Effect. Since the Balance Sheet
Date, the Borrowers have not made any Restricted Payment other than as permitted
by §10.4.

8.5.2. Solvency. After giving effect to the Transaction, (i) the Fair Value of
the assets of GWI and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities, (ii) the Present Fair Salable
Value of the assets of GWI and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (iii) GWI and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iv) GWI and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

-112-



--------------------------------------------------------------------------------

8.6 Franchises, Patents, Copyrights, Etc. Each of the Borrowers and each of
their Restricted Subsidiaries possesses all material franchises, patents,
copyrights, trademarks, trade names, licenses, permits, trade secrets and other
intangible rights and rights in respect of the foregoing, adequate for the
conduct of its business substantially as now conducted without, to the knowledge
of the officers of GWI, conflict with any rights of others.

8.7 Litigation. There are no actions, suits, proceedings or investigations of
any kind pending or threatened against any of the Borrowers or their Restricted
Subsidiaries before any court, tribunal or administrative agency or board
(a) that, if adversely determined, would have a Material Adverse Effect, or
(b) which question the validity of this Credit Agreement or any of the other
Loan Documents, or any action taken or to be taken pursuant hereto or thereto.

8.8 Compliance with Other Instruments, Laws, Etc.

(a) None of the Borrowers or any of their Restricted Subsidiaries is in
violation of any provision of its Governing Documents, or any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could have a Material
Adverse Effect.

(b) None of the Australian Borrower, any Australian Guarantor or any of their
respective Restricted Subsidiaries incorporated under the laws of the
Commonwealth of Australia has contravened or will contravene Chapter 2E or Part
2J.3 of the Corporations Act 2001 (Cwlth) in connection with its entry into, and
performance of its obligations under, any Loan Document.

8.9 Tax Status. Each of the Borrowers and their Restricted Subsidiaries (a) has
made, filed or duly extended all federal, state, provincial, local and foreign
income and all other material tax returns, reports and declarations required by
any jurisdiction to which any of them is subject, (b) has paid all material
Taxes and other government assessments and charges shown or determined to be due
on such returns, reports and declarations and all estimated Taxes in connection
with any extensions, except those Taxes being contested in good faith and by
appropriate proceedings, and (c) has set aside on their books provisions
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid Taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Borrowers know of no basis for any
such claim.

8.10 No Event of Default. No Default or Event of Default has occurred and is
continuing.

8.11 Investment Company Act. None of the Borrowers or any of their Restricted
Subsidiaries is, or is required to be registered as, an “investment company”, as
such term is defined in the Investment Company Act of 1940, as amended.

8.12 Certain Transactions. Except as set forth on Schedule 8.12 and except for
arm’s length transactions pursuant to which any of the Borrowers or any of their
Restricted Subsidiaries makes payments in the ordinary course of business upon
terms no less favorable than such Borrower or such Restricted Subsidiary could
obtain from third parties, none of the officers, directors, or employees of any
of the Borrowers or any of their Restricted Subsidiaries or other Affiliates is
presently a party to any transaction with any of the Borrowers or any of their
Restricted Subsidiaries (other than for services as employees,

 

-113-



--------------------------------------------------------------------------------

officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the best knowledge of such Person, any
corporation, partnership, trust or other entity in which any officer, director,
other Affiliates or any such employee has a substantial interest or is an
officer, director, trustee or partner.

8.13 ERISA and Employee Benefit Plan Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws except where
failure to comply would not reasonably be expected to cause a Material Adverse
Effect or otherwise create a Default or Event of Default hereunder. Each Plan
that is intended to be qualified has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such Plan is
qualified under §401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under §501(a) of the Code, or an application for such a letter is currently
being processed by (or within the time period permitted by law will be submitted
to) the Internal Revenue Service, and to the best knowledge of the Borrowers,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no non-exempt “prohibited transaction” (within the
meaning of §406 of ERISA or §4975(c) of the Code) or material violation of the
fiduciary responsibility rules of ERISA with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)  (i) No ERISA Event has occurred, and neither GWI nor any ERISA Affiliate is
aware of any material fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) GWI and its ERISA
Affiliates have met all applicable material requirements regarding minimum
required contributions under §§412, 430 and 436 of the Code and §§302 and 303 of
ERISA in respect of each Pension Plan, and all applicable material requirements
regarding minimum required contributions under §§412, 431 and 432 of the Code
and §§304 and 305 of ERISA in respect of each Multiemployer Plan, and no waiver
of the minimum funding standards under §412(c) or §302(c) of ERISA has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, its funding target attainment percentage (as defined in §430(d)(2)
of the Code) is 60% or higher and neither GWI nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither GWI nor any ERISA Affiliate has
incurred any material liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither GWI nor any ERISA Affiliate has engaged in a transaction
that could be subject in any material way to §4069 or §4212(c) of ERISA; and
(vi) no Pension Plan or Multiemployer Plan has been terminated by the plan
administrator thereof or by the PBGC, and neither GWI nor any ERISA Affiliate is
aware of any event or circumstance that has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan.

(d) Set forth on Schedule 8.13 is a complete list of all active and/or
terminated Pension Plans (including Multiple Employer Plans) and Multiemployer
Plans which GWI and/or any ERISA Affiliate maintain or contribute to, or has any
unsatisfied obligation to contribute to, or liability under, as of the Closing
Date.

 

-114-



--------------------------------------------------------------------------------

(e) To the extent applicable: (a) each Canadian Plan has been registered,
administered, funded and invested in all material respects in accordance with
its terms and applicable law; (b) subject to the terms of any applicable
collective agreements, the Canadian Borrower and the Canadian Guarantors may
amend or terminate, in whole or in part, each of their Canadian Plans;
(c) except as set forth in Schedule 8.13 as of the date hereof, neither the
aggregate going concern unfunded liability nor the aggregate solvency deficiency
in respect of all the Canadian Plans which are funded defined benefit pension
plans, determined pursuant to the actuarial assumptions and methodology utilized
in the most recent actuarial valuations therefor filed with the applicable
pension regulator, exceeds the Canadian Dollar Equivalent of $50,000,000; and
(d) the Canadian Borrower and Canadian Guarantors have delivered to the
Administrative Agent such valuations for any such funded Canadian Plan.

(f) With respect to each employee benefits scheme or arrangement mandated by a
government other than the United States or Canada to which any Borrower or any
Subsidiary of any of them is subject (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan (within the meaning
of §3.3 of ERISA but not subject to ERISA) not subject to United States or
Canadian law maintained or contributed to by any Borrower and any Subsidiary of
any of them or with respect to which any Borrower or any Subsidiary of any of
them has any liability, whether actual or contingent, including by reason of
being affiliated with another entity (a “Foreign Plan”):

(i) any employer and employee contributions required of any Borrower or any of
their Subsidiaries by law or by the terms of any such Foreign Government Scheme
or Arrangement or any such Foreign Plan have been made, or, if applicable,
accrued, in accordance with normal accounting practices, except where the
failure to do so would not reasonably be expected to cause a Material Adverse
Effect or otherwise create a Default or Event of Default hereunder;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance, or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles and in accordance with
applicable law; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities except
where the failure to do so would not reasonably be expected to cause a Material
Adverse Effect or otherwise create a Default or Event of Default hereunder.

8.14 Use of Proceeds; Regulations U and X. The proceeds of the Loans on the
Closing Date shall be used (i) to finance in part the RailAmerica Acquisition
and the Refinancing and (ii) to pay fees and expenses incurred in connection
with the Transaction; provided that no more than $150,000,000 of Revolving Loans
shall be borrowed on the Closing Date. The proceeds of the Revolving Loans shall
be used after the Closing Date to provide ongoing working capital and for
general corporate purposes. The Borrowers will obtain Letters of Credit solely
for working capital, Capital Expenditures and general corporate purposes. No
portion of any Loan is to be used, and no portion of any Letter of Credit is to
be obtained, for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

8.15 Environmental Compliance. The Borrowers have a reasonable system for
evaluating and managing environmental matters affecting them and their
Restricted Subsidiaries, including the past and present condition and usage of
the Real Estate and the operations conducted thereon and, based upon such
system, have concluded that:

 

-115-



--------------------------------------------------------------------------------

(a) except as set forth on Schedule 8.15, none of the Borrowers, none of their
Restricted Subsidiaries nor any operator of the Real Estate or any operations
thereon is in violation, or alleged violation, of any federal, state, county,
regional, local, foreign or provincial judgment, decree, directive order, law,
license, permit, rule, regulation, code or ordinance pertaining to environmental
matters, including, without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the federal Clean Water
Act, the federal Clean Air Act, the Toxic Substances Control Act, or any
Canadian, European Union, Dutch, Australian, federal, provincial, state or local
statute, regulation, ordinance, order or decree relating to health, safety or
the environment or otherwise relating to protection or conservation of natural
or cultural sources, pollution or contamination of air, water or soil, waste or
chemical disposal, toxic, hazardous, poisonous, or dangerous substances or noise
or odor (“Environmental Laws”), which violation could have a Material Adverse
Effect;

(b) except as set forth in Schedule 8.15, none of the Borrowers nor any of their
Restricted Subsidiaries has received notice from any third party, including,
without limitation, any Canadian, European Union, Dutch, Australian, federal,
provincial, state or local governmental authority, (i) that any one of them has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any
hazardous waste, as defined by 42 U.S.C. §6903(5) or by any applicable
Environmental Laws, any hazardous substances as defined by 42 U.S.C. §9601(14)
or by any applicable Environmental Laws, any pollutant or contaminant as defined
by 42 U.S.C. §9601(33) or by any applicable Environmental Laws and any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by or forming the basis of liability under any Environmental Laws
(“Hazardous Substances”) which any one of them has generated, transported or
disposed of, or arranged for transport or disposal of has been found at any site
at which a federal, provincial, state or local agency or other third party has
conducted or has ordered that the Borrowers or any of their Restricted
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, or pursuant to any
Environmental Law, in each case which has or has the potential of having a
Material Adverse Effect;

(c) except as set forth on Schedule 8.15: (i) to the best knowledge of each
Borrower, no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances which would have a
Material Adverse Effect, except for handling, processing or storage of Hazardous
Substances in accordance with applicable Environmental Laws; (ii) in the course
of any activities conducted by any Borrower, its Restricted Subsidiaries or
operators of its properties, no Hazardous Substances have been generated or are
being used on the Real Estate except in accordance with applicable Environmental
Laws, except for generation or use of Hazardous Substances which would not have
a Material Adverse Effect; (iii) to the best knowledge of each Borrower, there
have been no releases (i.e. any past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties

 

-116-



--------------------------------------------------------------------------------

of any Borrower or its Restricted Subsidiaries, which releases would have a
Material Adverse Effect on the value of any of the Real Estate or adjacent
properties or the environment; (iv) to the best knowledge of each Borrower,
there have been no releases on, upon, from or into any real property in the
vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on, and which would have a Material
Adverse Effect on the value of, the Real Estate; and (v) in addition, to the
best knowledge of each Borrower, except as would not have a Material Adverse
Effect: (1) any Hazardous Substances that have been generated on any of the Real
Estate located in the United States after the effective date of RCRA and
applicable regulations have been transported offsite only by carriers having an
identification number issued by the EPA (2) any Hazardous Substances that have
been generated by any Borrower or any of its Restricted Subsidiaries on any of
the Real Estate located in nations other than the United States have been
transported offsite in accordance with applicable Environmental Laws, (3) all
Hazardous Substances generated on any Real Estate have been treated or disposed
of at off-site locations only by treatment or disposal facilities maintaining
valid permits as required under applicable Environmental Laws, and (4) all
transporters and facilities referenced in clauses (1) through (3) hereof have
been and are operating in compliance with such permits and applicable
Environmental Laws; and

(d) except as listed on Schedule 8.15 and as would not have a Material Adverse
Effect, none of the Borrowers and their Restricted Subsidiaries, nor any of the
Real Estate, is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement by virtue of the transactions set forth herein
and contemplated hereby, or as a condition to the effectiveness of any other
transactions contemplated hereby.

8.16 Subsidiaries, Etc. Each of the Borrowers’ direct and indirect Subsidiaries
are as set forth on Schedule 8.16(a) and each Borrower holds the ownership
interests in each direct and indirect Subsidiary described on Schedule 8.16(a).
None of the Subsidiaries of the Borrowers has any other Subsidiaries except as
set forth on Schedule 8.16(a). Except as set forth on Schedule 8.16(b), none of
the Borrowers or any of their Subsidiaries is engaged in any joint venture or
partnership with any other Person.

8.17 Capitalization. The Borrowers and their Subsidiaries are the record and
beneficial owners of the issued and outstanding Capital Stock of the Persons
described in and in the manner set forth on Schedules 8.16(a) and (b), free and
clear of all Liens, other than Permitted Liens. All shares of such Capital Stock
have been validly issued, are outstanding, fully paid and nonassessable and no
options, warrants or other rights to subscribe to additional shares of the
Capital Stock of such Persons have been granted or exist.

8.18 Fiscal Year. Each of the Borrowers and their Restricted Subsidiaries has a
fiscal year which is twelve calendar months ending on December 31 of each year.

8.19 Operation of Railroads. Each of the Borrowers is a rail carrier or is
primarily engaged in the business of providing management and administrative
services to rail carriers and other entities in the transportation business, and
holding Capital Stock of its Restricted Subsidiaries.

8.20 Disclosure. No representation or warranty made by any of the Borrowers or
any of their Restricted Subsidiaries in any Loan Document to which it is a party
and no information furnished to any Agent or the Lenders by or on behalf of any
of the Borrowers or any of their Restricted Subsidiaries or any of its
representatives in connection with any aspect of the transactions contemplated
by the Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made.

 

-117-



--------------------------------------------------------------------------------

8.21 Registration or Stamp Tax. Neither this Credit Agreement nor any of the
other Loan Documents is subject to any registration or stamp tax or any other
similar or like taxes payable in any jurisdiction, except for a Belgian stamp
duty of €0.15 that is payable for each original copy of the Credit Agreement,
the Notes or Instruments of Adherence (Guaranty) that is signed or registered in
Belgium.

8.22 Representations as to Foreign Obligors. Each Borrower and each Foreign Loan
Party represents and warrants to the Agents and the Lenders that:

(a) Such Foreign Loan Party is subject to civil and commercial laws with respect
to its obligations under this Credit Agreement and the other Loan Documents to
which it is a party (collectively as to such Loan Party, the “Applicable Foreign
Loan Party Documents”), and the execution, delivery and performance by such
Foreign Loan Party of the Applicable Foreign Loan Party Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Loan Party nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Loan
Party is organized and existing in respect of its obligations under the
Applicable Foreign Loan Party Documents.

(b) The Applicable Foreign Loan Party Documents are in proper legal form under
the laws of the jurisdiction in which such Foreign Loan Party is organized and
existing for the enforcement thereof against such Foreign Loan Party under the
laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents that the Applicable Foreign Loan Party Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Foreign Loan Party is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid. A representation under this §8.22(b) will not be
incorrect or misleading if any Secured Party fails to take any action or effect
any filing, registration, recording, execution or notarization which can only be
taken or effected by it to enable a security interest (under and for the
purposes of the PPSA (Australia)) to be perfected (other than by reason of the
fault or negligence of the Loan Parties).

(c) As of the Closing Date, there is no tax, levy, impost, duty, fee, assessment
or other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Loan
Party is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Loan Party Documents or (ii) on any payment
to be made by such Foreign Loan Party pursuant to the Applicable Foreign Loan
Party Documents, except (w) for a Belgian stamp duty of €0.15 that is payable
for each original copy of the Credit Agreement, the Notes or Instruments of
Adherence (Guaranty), as applicable, that is signed or registered in Belgium,
(x) for Canadian interest withholding tax at the rate of 25% (unless such rate
is reduced by an applicable income tax treaty to which Canada is a

 

-118-



--------------------------------------------------------------------------------

party) on interest paid by the Canadian Borrower in respect of Canadian Loans
and the Canadian Swingline Loan if the relevant Canadian Lender or the Canadian
Swingline Lender (as applicable) is not a resident of Canada or not deemed to be
a resident of Canada and does not deal at “arm’s length” with the Canadian
Borrower, (y) for Australian interest withholding tax at the rate of 10% on
interest paid by the Australian Borrower in respect of the Australian Loans and
the Australian Swingline Loan if the public offer test described in §33 is not
satisfied and the relevant Australian Lender or the Australian Swingline Lender
(as applicable) is not one of (A) a resident of Australia that does not make its
Australian Loan or Australian Swingline Loan (as applicable) in carrying on
business at or through a permanent establishment outside Australia, (B) a
non-resident that makes its Australian Loan or Australian Swingline Loan (as
applicable) in carrying on business in Australia at or through a permanent
establishment in Australia, or (C) a resident of a state having a double
taxation agreement with Australia which makes provision for full exemption for
withholding tax imposed by Australia on interest and the Australian Lender or
the Australian Swingline Lender (as applicable) satisfies any other conditions
for it to obtain such an exemption, or (z) as otherwise has been disclosed to
the Agents.

(d) The execution, delivery and performance of the Applicable Foreign Loan Party
Documents executed by such Foreign Loan Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Loan
Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

8.23 Trustee. No Borrower or Guarantor is entering into any Loan Document, or
holds any property, as a trustee.

8.24 Code of Banking Practice. The Australian Code of Banking Practice does not
apply to the Loan Documents and the transactions thereunder.

8.25 OFAC, Patriot Act and FCPA. Each Loan Party and each of its Subsidiaries
is: (a) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224 and all modifications thereto or thereof (the “Annex”);
(b) in compliance in all material respects with the requirements of the USA
Patriot Act Title III of 107 Public Law 56 (October 26, 2001) (the “Patriot
Act”) and in other statutes and all orders, rules and regulations of the United
States government and its various executive departments, agencies and 150
offices, related to the subject matter of the Patriot Act, including Executive
Order 13224 effective September 24, 2001 and all other requirements contained in
the rules and regulations of the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”); (c) operated under policies, procedures and practices, if
any, that are in compliance with the Patriot Act; (d) not in receipt of any
notice from the Secretary of State or the Attorney General of the United States
or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (e) not listed as a
Specially Designated Terrorist (as defined in the Patriot Act) or as a “blocked”
person on any lists maintained by the OFAC pursuant to the Patriot Act or any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of the OFAC issued pursuant to the Patriot Act or
on any other list of terrorists or terrorist organizations maintained pursuant
to the Patriot Act; (f) not a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person; and (g) not owned or controlled by or
now acting and or will be in the future act for or on behalf of any Person named
in the Annex or any other list promulgated under the Patriot Act or any other
Person who has been determined to be the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Credit
Agreement or any other Loan Document would be prohibited under U.S. law. No part
of the proceeds of

 

-119-



--------------------------------------------------------------------------------

the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

8.26 STB Approval of Voting Trust.

(a) GWI has obtained the informal nonbinding opinion of the STB to the effect
that the Voting Trust Agreement and the deposit of such shares into the Voting
Trust pursuant to the Voting Trust Agreement will effectively insulate the
Borrowers from the violation of Subtitle IV of Title 49 of the United States
Code and the policy of the STB that would result if GWI were to acquire without
authorization a sufficient interest in RailAmerica and its Subsidiaries as
otherwise to result in control.

(b) The Voting Trust and the Trustee will have received authority, or an
exemption, from the STB to control RailAmerica and its Subsidiaries during the
term of the Voting Trust.

(c) The execution, delivery and performance of the Voting Trust Agreement by GWI
and the transactions contemplated hereby and thereby (i) are within the
corporate or other authority of such Person, (ii) have been duly authorized by
all necessary corporate or other proceedings, (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which any such Person is subject or any judgment, order,
writ, injunction, license or permit applicable to any such Person and (iv) do
not conflict with any provision of the Governing Documents of, or any agreement
or other material instrument binding upon any such Person.

(d) The execution and delivery of the Voting Trust Agreement by GWI will result
in valid and legally binding obligations of such Person enforceable against it
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by the effects of any Debtor Relief Laws
(other than the Canada Transportation Act), and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

8.27 Collateral Documents.

(a) The U.S. Security Agreement creates (to the extent required hereby or by the
applicable Collateral Documents) valid and perfected first priority liens on
and/or security interests in all of the Collateral in favor of the Secured
Parties, to the extent set forth in and subject to the provisions of the
Collateral Documents (except as enforceability may be limited (x) by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally, (y) by the ICC Termination Act of
1995, as amended and any other applicable governmental regulations and (z) by
general equitable principles (whether enforcement is sought by proceedings in
equity or law)), subject only to Permitted Liens and, when (i) financing
statements are filed in the offices specified on Schedule 6 to the Perfection
Certificate and (ii) upon the taking of possession or control by the
Administrative Agent of the U.S. Collateral, including the Voting Trust
Certificates, with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the U.S. Security Agreement) the Liens created by the U.S.
Security Agreements shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the U.S.
Collateral (other than such U.S. Collateral in which a security interest cannot
be perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens. The
Canadian Security Agreement creates (to the extent required hereby or by the
applicable Collateral Documents) valid and perfected first priority liens on
and/or security interests in all of the Collateral in

 

-120-



--------------------------------------------------------------------------------

favor of the Secured Parties, to the extent set forth in and subject to the
provisions of the Collateral Documents, subject only to Permitted Liens and,
when (i) financing statements and registrations are filed in the offices
specified on Schedule 6 to the Canadian Perfection Certificate and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Canadian Security Agreement) the Liens created by the Canadian Security
Agreements shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Collateral (other than such
Collateral in which a security interest cannot be perfected under the PPSA or
the RPMRR), in each case subject to no Liens other than Permitted Liens.

(b) Each Mortgage when duly executed is effective to create, in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
law)), subject only to Permitted Liens or other Liens acceptable to the
Administrative Agent, and when the Mortgages are filed in the offices specified
on Schedule 6 to the Perfection Certificate and Canadian Perfection Certificate
dated the Closing Date (or, in the case of any Mortgage executed and delivered
after the date thereof in accordance with the provisions of §§9.13, 9.14, 9.16
or 9.19, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of §§9.13, 9.14, 9.16, and 9.19), the Mortgages shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, in each case prior
and superior in right to any other person, other than Permitted Liens and Liens
permitted by the Mortgage. None of the Mortgaged Property upon which a Building
or Manufactured (Mobile) Home is located is a material real property or material
to the operation of the Borrowers’ business. A “Building” is defined by the
Federal Emergency Management Agency in connection with the National Flood
Insurance Program to mean “a walled or roofed structure” and a “Manufactured
(Mobile) Home” is defined by the Federal Emergency Management Agency in
connection with the National Flood Insurance Program to mean “a structure built
on a permanent chassis, transported to its site in one or more sections, and
affixed to a permanent foundation”.

(c) [Reserved].

(d) Subject to laws affecting creditors’ rights generally, each Lien under each
Australian Security Agreement creates the Lien which it is expressed to create
with the ranking and priority it is expressed to have over the property which it
is expressed to apply (subject to registration of a financing statement (as
defined in the PPSA (Australia)) by the Administrative Agent in accordance with
any relevant prescribed timeframe).

(e) In respect of each Loan Party to an Australian Security Agreement, it is the
sole legal and beneficial owner of the property over which it has purported to
create a Lien under the Australian Security Agreements, free from Liens other
than Permitted Liens.

(f) As at the date of execution of the Australian Security Agreements by the
Australian Borrower and the Australian Guarantors, neither the Australian
Borrower nor any Australian Guarantor has any right, title or interest in any
property located in New South Wales for the purposes of the Duties Act 1997
(NSW).

 

-121-



--------------------------------------------------------------------------------

9. AFFIRMATIVE COVENANTS OF THE BORROWERS.

From and after the Closing Date, each of the Borrowers covenants and agrees
that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of Credit or
other Obligation (other than contingent obligations for which no claim has been
asserted) is outstanding or any Lender has any obligation to make any Loans or
the Issuing Lender has any obligation to issue or extend any Letters of Credit:

9.1 Punctual Payment. Each of the Borrowers will duly and punctually pay or
cause to be paid the principal and interest on the Loans, all Reimbursement
Obligations, Letter of Credit Fees, Commitment Fees, Agent’s Fees, Duration Fees
and all other amounts provided for in this Credit Agreement and the other Loan
Documents to which such Borrower or any of its Restricted Subsidiaries is a
party, all in accordance with the terms of this Credit Agreement and such other
Loan Documents.

9.2 Maintenance of Office.

9.2.1. Domestic Borrowers and U.S. Guarantors. The Domestic Borrowers and the
U.S. Guarantors will maintain their chief executive office at Corporate
Headquarters, 66 Field Point Road, Greenwich, CT 06830 or at such other place in
the United States of America as GWI shall designate, upon thirty (30) days’
prior written notice to the Administrative Agent, where notices, presentations
and demands to or upon the Domestic Borrowers and the U.S. Guarantors in respect
of the Loan Documents to which the Domestic Borrowers or any of the U.S.
Guarantors is a party may be given or made.

9.2.2. Canadian Borrower and Canadian Guarantors. The Canadian Borrower and each
of the Canadian Guarantors (other than Huron and Western Labrador) will maintain
their domicile, chief executive office and registered office at 9001 Boul. De
l’Acadie, bureau 600, Montreal, Québec, H4N 3H5, Huron will maintain its
registered office at 30 Oakland Avenue, Sault Ste. Marie, Ontario, P6A 2T3 and
Western Labrador will maintain its registered office at 210-1 Humber Avenue,
Labrador City, Newfoundland Canada, A2V 2W8 (with a mailing address of record of
9001 Boul. De l’Acadie, bureau 600, Montreal Québec, H4N 3H5) or at such other
places in Canada as the Canadian Borrower shall designate, upon thirty
(30) days’ prior written notice to the Administrative Agent, where notices,
presentations and demands to or upon the Canadian Borrower and the Canadian
Guarantors in respect of the Loan Documents to which the Canadian Borrower or
any of the Canadian Guarantors are party may be given or made.

9.2.3. European Borrower and European Guarantors. The European Borrower will
maintain its registered office at Albert Plesmanweg 63, 3088 GB Rotterdam, the
Netherlands, GWI Holding B.V. and GWI International B.V. will maintain their
registered office at Herikerbergweg 238, Luna ArenA, 1101 CM Amsterdam Zuidoost,
the Netherlands, Genesee & Wyoming C.V. will maintain its registered office at
200 Meridian Centre, Suite 300, Rochester, New York, 14618 United States of
America, and Belgium Rail Feeding BVBA will maintain its registered office at
2030 Antwerp, Karveelstraat 5B, Belgium, or at such other places in the
Netherlands, Belgium or the United States, as applicable, as the European
Borrower shall designate, upon thirty (30) days’ prior written notice to the
Administrative Agent and the European Agent, where notices, presentations and
demands to or upon the European Borrower and the European Guarantors in respect
of the Loan Documents to which the European Borrower or any of the European
Guarantors are party may be given or made.

9.2.4. Australian Borrower and Australian Guarantors. The Australian Borrower
and each of the Australian Guarantors will maintain their registered office at 1
Kidman Road, Dry Creek, South Australia 5094, or at such other places in
Australia as the Australian Borrower shall designate, upon thirty (30) days’
prior written notice to the Administrative Agent (with a copy to Bank of
America-Australia Branch), where notices, presentations and demands to or upon
the Australian Borrower and the Australian Guarantors in respect of the Loan
Documents to which the Australian Borrower or any of the Australian Guarantors
are party may be given or made.

 

-122-



--------------------------------------------------------------------------------

9.3 Records and Accounts. Each Borrower will (a) keep, and cause each of its
Restricted Subsidiaries to keep, true and accurate records and books of account
in which full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all Taxes (including income
Taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Restricted Subsidiaries, contingencies, and other
reserves.

9.4 Financial Statements, Certificates and Information. The Borrowers will
deliver to the Administrative Agent:

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrowers, the consolidated balance
sheets for GWI and its Subsidiaries, in each case as at the end of such fiscal
year, and the related consolidated statements of income and cash flow for GWI
and its Subsidiaries for the fiscal year then ended, each setting forth in
comparative form the figures for the previous fiscal year, and all such
consolidated statements to be in reasonable detail and prepared in accordance
with GAAP, and all such consolidated statements to be audited without
qualification by PriceWaterhouseCoopers LLP or by other independent certified
public accountants satisfactory to the Administrative Agent, together with (i) a
written statement from such accountants to the effect that they have read a copy
of this Credit Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default; provided that such accountants shall not be
liable to the Lenders for failure to obtain knowledge of any Default or Event of
Default and (ii) their accountants’ management letter, if any, relating to such
fiscal year;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three fiscal quarters (and not later than
ninety (90) days after the end of the fourth fiscal quarter) of the Borrowers,
copies of the unaudited consolidated balance sheets for GWI and its
Subsidiaries, in each case as at the end of such fiscal quarter, and the related
unaudited consolidated statements of income and cash flow for GWI and its
Subsidiaries for the portion of the Borrowers’ fiscal year then elapsed, each
setting forth in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year, and all such consolidated statements to be
in reasonable detail and prepared in accordance with GAAP, as well as unaudited
supporting schedules, aggregated in a manner consistent with management’s
internal view of the business along with an explanation, if necessary, of any
material change in the form of presentation from historical reporting practices,
presenting the consolidating balance sheets and statements of income of GWI and
its Subsidiaries, together with a certification by the principal financial or
accounting officers of the Borrowers that the information contained in such
financial statements fairly present the financial position of the Borrowers and
their Subsidiaries on the date thereof (subject to year-end adjustments);

(c) prior to the Voting Trust Termination Date, as soon as practicable, but in
any event not later than ninety-five (95) days after the end of each fiscal year
of RailAmerica, the consolidated balance sheets for RailAmerica and its
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of income and cash flow for RailAmerica and its
Subsidiaries for the fiscal year then ended, each setting forth in comparative
form the figures for the previous fiscal year, and all such consolidated
statements to be in reasonable detail

 

-123-



--------------------------------------------------------------------------------

and prepared in accordance with GAAP, and all such consolidated statements to be
audited without qualification by Ernst & Young LLP or by other independent
certified public accountants satisfactory to the Administrative Agent, together
with their accountants’ management letter relating to such fiscal year;

(d) prior to the Voting Trust Termination Date, as soon as practicable, but in
any event not later than fifty (50) days after the end of each of the first
three fiscal quarters (and not later than ninety-five (95) days after the end of
the fourth fiscal quarter) of RailAmerica, copies of the unaudited consolidated
balance sheets of RailAmerica and its Subsidiaries, in each case as at the end
of such fiscal quarter, and the related unaudited consolidated statements of
income and cash flow for RailAmerica and its Subsidiaries for the portion of the
RailAmerica’s fiscal year then elapsed, each setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year,
and all such consolidated statements to be in reasonable detail and prepared in
accordance with GAAP, as well as unaudited supporting schedules, aggregated in a
manner consistent with management’s internal view of the business along with an
explanation, if necessary, of any material change in the form of presentation
from historical reporting practices, presenting the consolidating balance sheets
and statements of income of RailAmerica and its Subsidiaries, together with a
certification by the Trustee that the information contained in such financial
statements fairly present the financial position of RailAmerica and its
Subsidiaries on the date thereof (subject to year-end adjustments);

(e) simultaneously with the delivery of the financial statements referred to in
subsection (a) and subsection (b) above, a statement certified by the principal
financial or accounting officers of the Borrowers in substantially the form of
Exhibit D (a “Compliance Certificate”) and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §11 and, in
each case (if applicable), an explanation of any material change in the form of
presentation or calculation from historical reporting practices;

(f) promptly upon receipt by GWI, notice of the occurrence of the Voting Trust
Termination Date;

(g) no later than March 31 of each fiscal year of the Borrowers, the annual
budgets of the Borrowers and their Subsidiaries and RailAmerica and its
Subsidiaries, including projected consolidated balance sheets, in a form
consistent with historical reporting practices, for the end of such fiscal year
and consolidated statements of income and cash flow, in a form consistent with
historical reporting practices, for such fiscal year of the Borrowers;

(h) from time to time such other financial data and information (including
information regarding any aspect of the Voting Trust and associated STB matters)
as any Agent or any Lender may reasonably request; and

(i) notice of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, taken as a whole.

The Borrowers hereby acknowledge that (i) the Administrative Agent and/or MLPF&S
will make available to Lenders and the Issuing Lender materials and/or
information provided by or on behalf of Borrowers hereunder (collectively,
“Borrowers Materials”) by posting Borrowers Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrowers or their securities) (each, a
“Public Lender”). Borrowers hereby agree (w) to use commercially reasonable
efforts to clearly and conspicuously mark “PUBLIC” which, at a minimum, shall
mean that the

 

-124-



--------------------------------------------------------------------------------

word “PUBLIC” shall appear prominently on the first page thereof, all Borrowers
Materials that are to be made available to Public Lenders; (x) that by marking
Borrowers Materials “PUBLIC”, Borrowers shall be deemed to have authorized each
Agent, the Issuing Lender and the Lenders to treat such Borrowers Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to Borrowers or their securities
for purposes of United States federal and state securities laws; (y) that all
Borrowers Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) that the
Administrative Agent shall be entitled to treat any Borrowers Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”.

9.5 Notices.

9.5.1. Defaults. Each Borrower will promptly notify the Administrative Agent and
each of the Lenders in writing of the occurrence of any Default or Event of
Default of which it becomes aware. If any Person shall give any notice or take
any other action in respect of a claimed default (whether or not constituting an
Event of Default) under this Credit Agreement or any other note, evidence of
indebtedness, indenture or other obligation to which or with respect to which
any of the Borrowers or any of their Restricted Subsidiaries are parties or
obligors, whether as principal, guarantor, surety or otherwise, such Borrower
shall forthwith give written notice thereof to the Administrative Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

9.5.2. Environmental Events. Each Borrower will within fifteen (15) days of
becoming aware thereof, give notice in writing to the Administrative Agent and
each of the Lenders (a) of any violation of any Environmental Law that any of
the Borrowers or any of their Restricted Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, provincial, state or
local environmental agency and (b) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, provincial, state or local
environmental agency or board, that in the case of clause (a) or clause
(b) above, has the potential to have a Material Adverse Effect.

9.5.3. Notice of Litigation and Judgments; Governmental Proceedings. Each
Borrower will, and will cause each of its Restricted Subsidiaries to, give
notice to the Administrative Agent and each of the Lenders in writing within
fifteen (15) days of becoming aware of any litigation or proceedings (including
any government proceedings) threatened in writing or any pending litigation and
proceedings (including any government proceedings) affecting any of the
Borrowers or any of their Restricted Subsidiaries or to which any of the
Borrowers or any of their Restricted Subsidiaries is or becomes a party
involving a claim against any of the Borrowers or any of their Restricted
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
on such Borrower and its Restricted Subsidiaries taken as a whole and stating
the nature and status of such litigation or proceedings. Each Borrower will, and
will cause each of its Restricted Subsidiaries to, give notice to the
Administrative Agent and each of the Lenders, in writing, in form and detail
satisfactory to the Administrative Agent, within ten (10) days of any judgment
not fully covered by insurance, final or otherwise, against any of the Borrowers
or any of their Restricted Subsidiaries in an amount in excess of $50,000,000.

9.5.4. Notification of Derailments. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, give notice to the Administrative Agent and each
of the Lenders in writing within five (5) days of becoming aware of any
derailments or other types of accidents which result (or could result) in the
incurrence of costs by the Borrowers and their Restricted Subsidiaries
reasonably estimated to be or exceed $50,000,000 and which could reasonably be
expected to have a Material Adverse Effect. GWI

 

-125-



--------------------------------------------------------------------------------

shall deliver to the Administrative Agent and each of the Lenders all reports
filed with the FRA regarding any occurrence referred to in this §9.5.4. Each
other Borrower shall deliver to the Administrative Agent and each of the Lenders
all reports filed with relevant governmental authorities to which derailments or
other types of accidents relating to railway operations are obliged to be
reported. Notice to the Administrative Agent and each of the Lenders shall be
deemed to have been given by each Borrower and any applicable Restricted
Subsidiary upon posting to the website of GWI of any press release regarding any
occurrence referred to in this §9.5.4.

9.5.5. Notification of ERISA Event. Each Borrower will, on behalf of itself and
each of its Restricted Subsidiaries, provide to the Administrative Agent for
delivery to each of the Lenders: (i) promptly upon receipt thereof, copies of
any notices or documents issued (A) pursuant to §§101(f) and (j) of ERISA with
respect to any Pension Plan or (B) pursuant to §§101(f), (k) or 101(l) of ERISA
with respect to any Multiemployer Plan, that following written request of the
Administrative Agent to do so, any such Borrower or any ERISA Affiliate shall
request from any plan administrator or plan sponsor; (ii) following receipt or
issuance thereof, any material correspondence between such Borrower or any of
its Restricted Subsidiaries and the relevant authorities in respect of any
Canadian Plan or Foreign Plan, as the case may be, concerning liabilities or
potential liabilities that would reasonably be expected to exceed $50,000,000;
and (iii) promptly following the occurrence of an ERISA Event that would
reasonably be expected to cause liabilities or potential liabilities in excess
of $50,000,000, written notice thereof.

9.6 Preservation of Existence; Maintenance of Properties. Each Borrower will do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Restricted
Subsidiaries and will not, and will not cause or permit any of its Restricted
Subsidiaries to, convert to a limited liability company or a limited liability
partnership. Each Borrower (a) will cause all of its properties and those of its
Restricted Subsidiaries used or useful in the conduct of its business or the
business of their Restricted Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
(b) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of each Borrower
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, (c) will, and will cause
each of its Restricted Subsidiaries to, continue to engage primarily in the
businesses now conducted by them and in related businesses and (d) will, and
will cause each of its Restricted Subsidiaries to, maintain and perfect all
material security interests in its favor in the ordinary course of business;
provided that nothing in this §9.6 shall prevent any of the Borrowers from
discontinuing the operation and maintenance of any of its properties or any of
those of its Restricted Subsidiaries, including the existence of any Restricted
Subsidiary of any of the Borrowers or the conversions of any Restricted
Subsidiary of the Borrowers to a limited liability company or limited liability
partnership, if such discontinuance or conversion is, in the judgment of such
Borrower, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect and, with respect to the
conversions of a Borrower or a Restricted Subsidiary to a limited liability
company or limited liability partnership, simultaneously with such conversion,
such Borrower or Restricted Subsidiary shall have executed and delivered to the
Administrative Agent all documentation which the Administrative Agent reasonably
determines is necessary to continue such Borrower’s or such Restricted
Subsidiary’s obligations in respect of this Credit Agreement and the other Loan
Documents. Specifically, but not in limitation of the foregoing, the Domestic
Borrowers and each of the U.S. Guarantors will maintain such an appropriate “FRA
Class” rating on its railroad lines as is reasonable and prudent in light of all
the relevant facts and circumstances.

9.7 Insurance. Each Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain with financially sound and reputable insurers
insurance (including flood insurance on a Building or Manufactured (Mobile)
Home) with respect to their properties and business against such casualties and

 

-126-



--------------------------------------------------------------------------------

contingencies as shall be in accordance with the general practices of businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms, in such forms and for such periods as described on
Schedule 9.7 and as may be reasonable and prudent and all such insurance shall
(i) to the extent such insurance is obtainable after the Borrowers’ use of
commercially reasonable efforts, provide for not less than 30 days’ prior notice
by the insurer of such insurance to the Administrative Agent of termination,
lapse or cancellation of such insurance and (ii) name the Administrative Agent
as mortgagee (in the case of property insurance) or additional insured on behalf
of the Secured Parties (in the case of liability insurance) or loss payee (in
the case of property insurance), as applicable.

9.8 Taxes. Each Borrower will, and will cause each of its Restricted
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged, all
material Taxes imposed upon it and its real properties, sales and activities, or
any part thereof, or upon the income or profits therefrom, as well as all claims
for labor, materials, or supplies that if unpaid might by law become a Lien or
charge upon any of its property in each case, except where (a) the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and (b) such Borrower or such Restricted Subsidiary shall have set
aside on its books adequate reserves (in the good faith judgment of management
of such Borrower or such Restricted Subsidiary) with respect thereto in
accordance with GAAP; provided, however, that each Borrower and each of their
Restricted Subsidiaries will pay all such Taxes forthwith upon the commencement
of proceedings to foreclose any Lien that may have attached as security
therefor.

9.9 Inspection of Properties and Books, Etc.

9.9.1. General. Each Borrower shall permit the Lenders, through any Agent or any
of the Lenders’ other designated representatives, to visit and inspect any of
the properties of the Borrowers or any of their Restricted Subsidiaries, to
examine the books of account of the Borrowers and their Restricted Subsidiaries
(and to make copies thereof and extracts therefrom), and to discuss the affairs,
finances and accounts of the Borrowers and their Restricted Subsidiaries with,
and to be advised as to the same by, their officers, all upon prior written
notice (so long as no Event of Default has occurred and is continuing) and at
such reasonable times and intervals as any Agent or any Lender may reasonably
request.

9.9.2. Communications with Accountants. The Borrowers authorize each Agent and,
if accompanied by such Agent, the Lenders, to communicate directly with the
Borrowers’ independent certified public accountants and authorize such
accountants to disclose to each Agent and the Lenders any and all financial
statements and other supporting financial documents and schedules, including
copies of any management letter with respect to the business, financial
condition and other affairs of the Borrowers or any of their Restricted
Subsidiaries. At the request of any Agent, the Borrowers shall deliver a letter
addressed to such accountants instructing them to comply with the provisions of
this §9.9.2.

9.10 Compliance with Laws, Contracts, Licenses, and Permits.

(a) Each Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with (a) the applicable laws and regulations wherever their business is
conducted, including all Environmental Laws, (b) the provisions of its Governing
Documents, (c) all material agreements and instruments by which they or any of
their properties may be bound and (d) all applicable decrees, orders, and
judgments, where, with respect to clauses (a), (c) and (d) only, failure to so
comply could have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrowers or any
of their Restricted Subsidiaries may fulfill any of their obligations hereunder
or any of the other Loan Documents to which such Borrower or such Restricted
Subsidiary is a party, such Borrower will, or (as the case may be) will cause
such Restricted Subsidiary to, immediately take or cause to be taken all
reasonable steps within the power of such Borrower or such Restricted Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Administrative Agent and the Lenders with evidence thereof.

 

-127-



--------------------------------------------------------------------------------

(b) Notwithstanding §9.10(a), each of the Australian Borrower and each
Australian Guarantor incorporated under the laws of the Commonwealth of
Australia will, and will cause each of its Restricted Subsidiaries incorporated
in Australia to, comply with Chapter 2E and Part 2J.3 of the Corporations Act
2001 (Cwlth) in connection with its entry into, and performance of its
obligations under, any Loan Document.

9.11 PPSA (Australia) Further Assurances.

(a) If any Agent determines that this Credit Agreement or any other Loan
Document (or a transaction in connection with this Credit Agreement or such
other Loan Document) is or contains a security interest as defined in and/or for
the purposes of a PPS Law and arising between any Loan Party on the one hand and
any Agent or Secured Party on the other hand, the Loan Parties agree to do
anything (such as obtaining consents, signing and producing documents, getting
documents completed and signed and supplying information) which such Agent
reasonably requests and deems necessary for the purposes of:

(i) providing more effective security over the Collateral or any other personal
property (as defined in the PPSA (Australia)) over which a Secured Party has a
security interest for the purposes of the PPS Law;

(ii) ensuring that the security interest is enforceable, perfected and otherwise
effective;

(iii) enabling the applicable Agent to apply for any registration or give any
notification in connection with the security interest so that the security
interest has the priority required by such Agent; or

(iv) enabling the applicable Agent to exercise rights in connection with the
security interest;

it being understood that everything a Loan Party is required to do under this
§9.11 is at such Loan Party’s expense. Each Loan Party agrees to pay or
reimburse the costs and expenses of the applicable Agent in connection with
anything such Loan Party is required to do under this §9.11.

(b) No Agent shall be required to provide any notice under a PPS Law (including
a notice of a verification statement (as defined in the PPSA (Australia)) unless
such notice is required by such PPS Law and cannot be excluded.

(c) Notwithstanding any other provision contained herein, the parties hereto
agree not to disclose any information of the kind referred to in §275(1) of the
PPSA (Australia) to any Person making a request for such information pursuant to
that section of the PPSA (Australia), unless such parties are required to do so
by operation of §275(7) of the PPSA (Australia).

(d) To the extent permitted by law, the parties agree that the following
provisions of the PPSA (Australia) will not apply to any Loan Document or any
Lien granted under a Loan Document:

(i) any Loan Party’s right to receive a notice under sections 95, 118, 121(4),
130 and 135 of the PPSA (Australia) and to receive a statement of account under
section 132(4) of the PPSA (Australia);

 

-128-



--------------------------------------------------------------------------------

(ii) the obligations of any Agent under sections 125 and 132(3)(d) of the PPSA
(Australia);

(iii) sections 142 and 143 of the PPSA (Australia); and

(iv) the application of Part 4.3 of the PPSA (Australia) (other than sections
126, 128(1), 129(1), 133, 134(1), 138B and 138C), if Part 4.3 of the PPSA
(Australia) would apply by virtue of section 116(2) of the PPSA (Australia).

(e) Each Loan Party agrees to take reasonable steps to identify security
interests in its favor which are registrable under the PPSA (Australia) and,
where these are material in nature, to perfect and protect them with the highest
priority reasonably available.

9.12 Use of Proceeds. Each Borrower will use the proceeds of the Loans and each
Borrower will obtain Letters of Credit solely for the purposes set forth in
§8.14.

9.13 Further Assurances. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, cooperate with the Lenders and each Agent and
execute such further instruments and documents as the Lenders or any Agent shall
reasonably request to carry out to their reasonable satisfaction the
transactions contemplated by this Credit Agreement and the other Loan Documents.

9.14 Additional Subsidiaries.

(a) The Borrowers shall upon the creation, acquisition or designation after the
Closing Date of a new Restricted Subsidiary (including, but not limited to,
RailAmerica and its Subsidiaries after the Voting Trust Termination Date), cause
each such Restricted Subsidiary to promptly (and in any event (x) with respect
to RailAmerica and its Subsidiaries only, within 10 Business Days after the
Voting Trust Termination Date or (y) otherwise, within 45 days of such creation,
acquisition or designation (in each case, as may be extended in the sole
discretion of the Administrative Agent)) execute and deliver to the
Administrative Agent for the benefit of the Lenders and Agents an Instrument of
Adherence (Guaranty), in substantially the form of Exhibit E (an “Instrument of
Adherence (Guaranty)”), whereby such Restricted Subsidiary becomes a party to
the applicable Loan Documents, provided that Foreign Subsidiaries will not
execute a Guaranty of U.S. Obligations; provided further that Restricted
Subsidiaries will not execute a Guaranty of U.S. Obligations if such Subsidiary
is a CFC, a CFC Holdco or a Subsidiary of a CFC; provided further that
Restricted Subsidiaries will not execute a Guaranty of U.S. Obligations or
Foreign Obligations if (A) the Guaranty of the U.S. Obligations or the Foreign
Obligations, as applicable, (i) would result in a legal impediment or a material
adverse tax impact to GWI and its Subsidiaries with respect to any such Guaranty
as reasonably determined by GWI or (ii) would result in a violation of a
contractual obligation existing on the Closing Date or (B) GWI and the
Administrative Agent reasonably agree in writing that the cost of providing such
a Guaranty is excessive in relation to the value afforded thereby. If reasonably
requested by any Agent, the Borrowers shall deliver to the Agents and the
Lenders legal opinions in form and substance satisfactory to the Agents opining
as to the authorization, validity and enforceability of such Instrument of
Adherence (Guaranty) and the other documentation delivered in connection
therewith, and as to such other matters as any Agent may reasonably request. In
addition, the Borrowers shall upon the acquisition or creation of any new
Subsidiary, promptly (and in any event (x) with respect to RailAmerica and its
Subsidiaries only, within 10 Business Days after the Voting Trust Termination
Date or (y) within 45 days (in each case, as may be extended in the sole
discretion of the Administrative Agent)) notify the Lenders thereof and provide
the Agents and the Lenders with an updated Schedule I and Schedule 8.16(a) to
reflect the formation or acquisition of each new Subsidiary. The Borrowers shall
indicate on Schedule 8.16(a) whether the newly formed or acquired Subsidiary is
a Restricted Subsidiary or an Unrestricted Subsidiary under this Credit
Agreement. Notwithstanding the other

 

-129-



--------------------------------------------------------------------------------

provisions of this §9.14, any Restricted Subsidiary in which any of the
Borrowers or any of the Restricted Subsidiaries have collectively invested less
than $200,000, and so long as such Restricted Subsidiary shall not have
(a) assets in excess of $200,000, (b) annual revenue in excess of $200,000 or
(c) liabilities in excess of $200,000, shall not be required to become a party
to the Guaranty. For the avoidance of doubt, any Person placed in a voting trust
substantially similar to the Voting Trust shall not be deemed an acquisition of
a new Restricted Subsidiary for the purposes of this §9.14(a) until such Person
is released from such voting trust.

(b) Upon the execution and delivery to the Administrative Agent for the benefit
of the Lenders and Agents of an Instrument of Adherence (Guaranty) as required
by §9.14(a) or such later date specified below, then the Borrowers shall, at the
Borrowers’ expense:

(i) furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent,

(ii) cause such Subsidiary and, in the case of clause (B) below, each direct and
indirect parent of such Subsidiary (if it has not already done so) to (A) duly
execute and deliver to the Administrative Agent a Mortgage, applicable Security
Agreement supplements, Perfection Certificate (or Canadian Perfection
Certificate, as applicable), Intellectual Property Security Agreements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent and (B) deliver to the
Administrative Agent all certificates, if any, representing the Capital Stock in
and of such Subsidiary, and other instruments of the type specified in §3.4 and
§3.4 of the U.S. Security Agreement and Canadian Security Agreement (as
applicable), in each case securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents,

(iii) within 90 days (or 120 days in the case of Mortgages and related
documentation) (as may be extended in the sole discretion of the Administrative
Agent) after the execution and delivery to the Administrative Agent for the
benefit of the Lenders and Agents of an Instrument of Adherence (Guaranty),
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to take whatever action (including the recording of
Mortgages, the filing of the UCC and PPSA financing statements and RPMRR
registrations, the giving of notices and the endorsement of notices on title
documents) may be necessary in the opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the deeds of trust, a Mortgage, supplements to the Collateral
Documents as required thereby, Intellectual Property Security Agreements,
Perfection Certificate (or Canadian Perfection Certificate, as applicable) and
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent, securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents. Notwithstanding the foregoing, (A) any real property with a
Building, improvement or Manufactured (Mobile) Home shall be subject to a
Mortgage entered into to the extent required by §9.16, (B) Mortgages shall not
be recorded in any Recording Tax State unless the Total Leverage Ratio for the
last four fiscal quarters at the end of which financial statements under §9.4
were required to have been delivered rises above the then applicable Total
Leverage Ratio set forth in §11.1 minus 0.25, and the Administrative Agent shall
have provided notice of its intent to record such Mortgages at least five
Business Days in advance of such recording, at which time each Loan Party shall
cause, within 60 days, such Mortgages to be recorded, (C) the Borrowers shall
not be required to obtain any title insurance, title reports, title opinions or
surveys with respect to any of such properties and (D) no Mortgages will be
given if third party consents are required or the consents of Governmental
Authorities are not obtained, and

 

-130-



--------------------------------------------------------------------------------

(iv) within 90 days (or 120 days in the case of opinions related to Mortgages)
(as may be extended in the sole discretion of the Administrative Agent) after
the execution and delivery to the Administrative Agent for the benefit of the
Lenders and Agents of an Instrument of Adherence (Guaranty), cause such
Subsidiary to deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to the matters contained in clauses (ii) and (iii) above, and as to such
other matters as the Administrative Agent may reasonably request.

(c) Upon the acquisition of any property which shall constitute Collateral
pursuant to the applicable Collateral Documents by any Loan Party, if such
property, in the reasonable judgment of the Administrative Agent, shall not
already be subject to a perfected first priority security interest in favor of
the Administrative Agent for the benefit of the Secured Parties, then the
Borrowers shall, at the Borrowers’ expense:

(i) within 10 Business Days (and in any event concurrently with the scheduled
delivery of financial statements pursuant to §9.4(a) or (b) for the fiscal
quarter during which such new or additional property was acquired) after such
acquisition, furnish to the Administrative Agent a description of the property
so acquired in detail reasonably satisfactory to the Administrative Agent,

(ii) within 90 days (120 days in the case of Mortgages and related
documentation) (or such longer period as the Administrative Agent may agree in
its sole discretion) after furnishing the information required by §9.14(c)(i),
cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent a Mortgage, supplements to the Collateral Documents as
required thereby, Intellectual Property Security Agreements and other security
and pledge agreements (including instruments of the type specified in
§12.17(a)(A)), as specified by and in form and substance reasonably satisfactory
to the Administrative Agent, securing payment of all the Obligations of the
applicable Loan Party under the Loan Documents and constituting Liens on all
such properties. Notwithstanding the foregoing, (A) any real property with a
Building, improvement or Manufactured (Mobile) Home shall have a Mortgage
entered into to the extent required by §9.16, (B) Mortgages shall not be
recorded in any Recording Tax State unless the Total Leverage Ratio for the last
four fiscal quarters at the end of which financial statements under §9.4 were
required to have been delivered rises above the then applicable Total Leverage
Ratio set forth in §11.1 minus 0.25 and the Administrative Agent shall have
provided notice of its intent to record such Mortgages at least five Business
Days in advance of such recording, (C) the Borrowers shall not be required to
obtain any title insurance, title reports, title opinions or surveys with
respect to any of such properties and (D) no Mortgages be given if third party
consents are required or the consents of Governmental Authorities are not
obtained,

(iii) within 90 days (120 days in the case of Mortgages and related
documentation) (or such longer period as the Administrative Agent may agree in
its sole discretion) after furnishing the information required by §9.14(c)(i),
cause the applicable Loan Party to take whatever action (including the recording
of Mortgages (to the extent required by the provisions of this §§9.14 or 9.16),
the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated

 

-131-



--------------------------------------------------------------------------------

by it) valid and subsisting Liens on such property, enforceable against all
third parties (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law)), and

(iv) within 90 days (120 days in the case of opinions related to Mortgages) (or
such longer period as the Administrative Agent may agree in its sole discretion)
after furnishing the information required by §9.14(c)(i), cause the applicable
Loan Party to deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent may reasonably request;

provided that notwithstanding anything to the contrary herein or in the
applicable Collateral Documents, (A) control agreements will not be required to
perfect any Lien of the Administrative Agent in deposit, securities and
commodities accounts, (B) exercise of certain remedies under the Loan Documents
may be subject to compliance with the ICC Termination Act of 1995, as amended,
and other applicable governmental regulations and (C) any right, title or
interest in any permit, license, agreement or contract shall be excluded from
the Collateral (x) to the extent and for so long as the grant of a security
interest in such permit, license, agreement or contract would cause a default
(which has not been waived or otherwise consented to) under such permit,
license, agreement or contract (after giving effect to §9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provisions) of any relevant jurisdiction or
any other applicable law or principles of equity) or (y) to the extent and for
so long as the grant of a security interest in such property or asset is
prohibited by any applicable law, requires a consent pursuant to any applicable
contract or lease or requires a consent not obtained of any governmental
authority pursuant to any applicable law, statute or regulation.

(d) At any time upon the reasonable request of the Administrative Agent, the
Loan Parties agree to promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary in obtaining substantially all the benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties,
Mortgages, supplements to the Collateral Documents as required thereby,
Intellectual Property Security Agreements and other security and pledge
agreements.

(e) The Borrowers must ensure that (i) each Restricted Subsidiary incorporated
under the laws of the Commonwealth of Australia which is required to execute and
deliver to the Administrative Agent for the benefit of the Lenders and Agents an
Instrument of Adherence (Guaranty) in accordance with this §9.14 where such
execution and delivery constitutes financial assistance for the purposes of
section 260A of the Corporations Act 2001 (Cwlth),complies with section 260B of
the Corporations Act 2001 (Cwlth) and (ii) if such execution and delivery
constitutes financial assistance for the purposes of section 260A of the
Corporations Act 2001 (Cwlth), the shareholders of each such Restricted
Subsidiary approve the giving of financial assistance by undertaking the
procedures referred to in section 260B of the Corporations Act 2001 (Cwlth), in
each case, in connection with the entry into an performance of obligations by
such Restricted Subsidiaries under and in connection with the Loan Documents.

9.15 Notice to Dutch Central Bank. The European Borrower will comply with the
notice requirements to the Dutch Central Bank pursuant to the Act on Foreign
Financial Relations 1994 (Wet financiële betrekkingen buitenland 1994) and
regulations promulgated thereunder and will provide the Administrative Agent
with a copy of any notice provided to the Dutch Central Bank contemporaneously
with the filing or mailing thereof.

 

-132-



--------------------------------------------------------------------------------

9.16 Collateral Further Assurances. The Borrowers will, promptly upon request by
the Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out the purposes of the Loan Documents, (ii) to the fullest
extent permitted by applicable law, subject any Loan Party’s or any of its
Restricted Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so. Notwithstanding the
foregoing, Mortgages shall not be given if third party consents are required
(which for purposes of this §9.16 shall not be a Loan Party or Related Party
thereof) or consents of any Governmental Authority are not obtained, nor will
Mortgages be recorded in any Recording Tax State unless the Total Leverage Ratio
for the last four fiscal quarters at the end of which financial statements under
§9.4 were required to have been delivered rises above the then applicable Total
Leverage Ratio set forth in §11.1 minus 0.25 and the Administrative Agent shall
have provided notice of its intent to record such Mortgages at least five
Business Days in advance of such recording, at which point each Loan Party shall
cause, within 60 days, such Mortgages to be recorded.

The Borrowers will promptly grant to the Administrative Agent, within 120 days
(or such longer period as the Administrative Agent may agree in its sole
discretion)) after furnishing the information required by §9.14(c)(i), a
security interest in and Mortgage lien on any Building, improvement,
Manufactured (Mobile) Home on any Mortgaged Property that individually has a
fair market value of at least $10,000,000, as additional security for the
Obligations. Such Mortgage shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent. The Mortgage and
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to the Mortgage and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall reasonably require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such Building, improvement or Manufactured (Mobile) Home
(including upon the request of the Administrative Agent in its sole discretion,
a signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to other matters as the Administrative Agent may
reasonably request), (ii) thirty (30) days prior to the execution and delivery
of such Mortgage, a Life of Loan flood hazard determination with respect to the
parcel of real property on which such Building, improvement or Manufactured
(Mobile) Home is located (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrowers and their
respective Loan Party related thereto) and (iii) in the event such Building,
improvement or Manufactured (Mobile) Home is located in an area identified by
the Federal Emergency Management Agency (or successor agency) as a “special
flood hazard area” with respect to where flood insurance has been made available
under the National Flood Insurance Act of 1968 (as

 

-133-



--------------------------------------------------------------------------------

now or hereinafter in effect or successor act thereto) evidence of flood
insurance in form and substance reasonably acceptable to the Administrative
Agent). Notwithstanding the foregoing, the Borrowers shall not be required to
obtain any title insurance or surveys with respect to any Buildings,
improvements or Manufactured (Mobile) Homes required to be Mortgaged pursuant to
this §9.16.

9.17 Information Regarding Collateral. The Borrowers shall, and shall cause each
Restricted Subsidiary to provide (a) written notice to the Administrative Agent
within 30 days of any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, registered office or
domicile and, in the case of the Canadian Borrower and each Canadian Guarantor,
in the location of any of its tangible personal property (if it will be located
out of the respective jurisdictions specified in the Canadian Perfection
Certificate), (iii) in any Loan Party’s identity or organizational structure or
(iv) in any Loan Party’s jurisdiction of organization (in each case, including
by merging or amalgamating with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
and to take all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable, and (b) concurrently with the delivery of financial statements
pursuant to §9.4(a) or (b), deliver to the Administrative Agent a Perfection
Certificate Supplement.

9.18 Release of Voting Trust. The Borrowers shall use commercially reasonable
efforts to cause the shares of RailAmerica to be released to GWI from the Voting
Trust in accordance with applicable Law and the Voting Trust Agreement.

9.19 Post-Closing Requirements.

(a) The Borrowers shall, and shall cause each applicable Loan Party to, on or
prior to September 30, 2013, deliver to the Administrative Agent (and with
respect to the Mortgages referenced in this §9.19, to record to the extent
required) each of the following (unless such period is extended by the
Administrative Agent in its reasonable discretion):

(i) a Mortgage in favor of the Administrative Agent encumbering the fee,
leasehold or other interest, as the case may be, in each Mortgaged Property,
duly executed and acknowledged by the Borrowers or applicable Loan Party that is
the owner or holder of the fee, leasehold or other interest constituting each
such Mortgaged Property, in form for recording in the appropriate recording
office of the political subdivision where such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof and such
financing statements and other similar statements as are contemplated in respect
of each such Mortgage by the local counsel opinion referred to in subparagraph
(v) below, and any other instruments necessary to grant the interests purported
to be granted by each such Mortgage under the laws of any applicable
jurisdiction, which Mortgages and financing statements and other instruments
shall be effective to create a Lien on such Mortgaged Property in favor of the
Administrative Agent for the benefit of the Secured Parties, subject to
Permitted Liens; provided that Mortgages shall not be recorded in any states
that the Administrative Agent and the Borrowers agree that there are limits on
the ability to record, or that there is an unreasonable administrative burden in
connection with, commercial revolving credit Mortgages;

(ii) certificates of insurance covering the Mortgaged Property, which
certificates reflect the Administrative Agent for the benefit of the Secured
Parties, as additional insured and loss payee, as applicable, and mortgagee, all
in form and substance reasonably acceptable to the Administrative Agent;

 

-134-



--------------------------------------------------------------------------------

(iii) checks or wire transfers to the title insurance company in respect of
amounts in payment of required mortgage recording taxes, recording costs and
other fees and charges due in respect of or in connection with the execution,
delivery or recording of the Mortgages (other than in Recording Tax States
unless required by the last sentence of this §9.19), financing statements and
other instruments contemplated by clause (a)(i) of this §9.19;

(iv) copies of all Leases (as defined in the Mortgages) and memoranda of leases
with respect to each Mortgaged Property with respect to which a Borrower or any
Loan Party holds a leasehold interest; and

(v) upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to other matters as the Administrative Agent may
reasonably request.

Neither the Borrowers nor any Loan Party shall be required to obtain any title
insurance or surveys with respect to any Mortgaged Properties identified on
Schedule 7(a) of the Perfection Certificate, Canadian Perfection Certificate or
any Perfection Certificate Supplement as track assets. Each Lender agrees that
neither the Administrative Agent, the Co-Lead Arrangers, the Borrowers (and
their Subsidiaries) nor any of their officers, directors, agents, attorneys or
other representatives shall have any liability to any Lender as a result of the
foregoing. Notwithstanding the foregoing, no Mortgage will be granted by a Loan
Party if third party consent would be required for such Mortgage nor will
Mortgages be recorded in Recording Tax State unless the Total Leverage Ratio for
the last four fiscal quarters at the end of which financial statements under
§9.4 were required to have been delivered rises above the then applicable Total
Leverage Ratio set forth in §11.1 minus 0.25, and the Administrative Agent shall
have provided notice of its intent to record such Mortgages at least five
Business Days in advance of such recording, at which time each Loan Party shall
cause, within 60 days, such Mortgages to be recorded.

(b) The Borrowers shall, and shall cause each applicable Loan Party to deliver
each of the items listed on Schedule 9.19 within the time periods provided
therein (unless such time period is extended by the Administrative Agent in its
reasonable discretion).

9.20 Tax Consolidation Undertakings.

(a) Each of the Australian Borrower and each Australian Guarantor will not, and
will ensure that each other member of the Australian Consolidated Group will
not, (i) amend, modify or waive any rights under the Australian Tax Sharing
Agreement or the Australian Tax Funding Agreement which would have an adverse
effect of the rights and interests of any Agent or any Lender or (ii) terminate,
repudiate, rescind or revoke the Australian Tax Sharing Agreement or the
Australian Tax Funding Agreement, in each case, unless the Administrative Agent
has provided its prior written consent.

(b) Each of the Australian Borrower and each Australian Guarantors will, and
will ensure that each other member of the Australian Consolidated Group will,
(i) enforce all of its material rights under the Australian Tax Sharing
Agreement and the Australian Tax Funding Agreement in a manner consistent to
that which a reasonable prudent person in its position would act as if the other
parties to those agreements were independent persons with whom it had dealt with
at arm’s length, (ii) take all action available to it to ensure the Australian
Tax Sharing Agreement and the Australian Tax Funding Agreement remain in full
force and effect and (iii) notify the Administrative Agent of any material
breach of a term of the Australian Tax Sharing Agreement or the Australian Tax
Funding Agreement to the extent that breach impacts the Australian Borrower or
any Australian Guarantor promptly after its occurrence.

 

-135-



--------------------------------------------------------------------------------

10. CERTAIN NEGATIVE COVENANTS OF THE BORROWERS.

From and after the Closing Date, each Borrower covenants and agrees that, so
long as any Loan, Unpaid Reimbursement Obligation, Letter of Credit or other
Obligation (other than contingent obligations for which no claim has been
asserted) is outstanding or any Lender has any obligation to make any Loans or
the Issuing Lender has any obligation to issue or extend any Letters of Credit:

10.1 Restrictions on Indebtedness. The Borrowers will not, and will not permit
any of their Restricted Subsidiaries to, create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
other than:

(a) Indebtedness to the Lenders, the Issuing Lender and each Agent arising under
any of the Loan Documents (including, for the avoidance of doubt, Incremental
Loans and Extended Loans);

(b) Indebtedness in respect of Taxes and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §9.8;

(c) Indebtedness in respect of judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which any Borrower or any of its Restricted
Subsidiaries shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;

(d) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(e) Indebtedness of any of the Borrowers or any of their Restricted Subsidiaries
to any of the Borrowers or any of their other Restricted Subsidiaries consisting
of rights of reimbursement, contribution, subrogation and the like in connection
with the joint and several obligations of the Borrowers and their Restricted
Subsidiaries under the Loan Documents;

(f) Indebtedness incurred (other than under this Credit Agreement) or assumed in
connection with the acquisition after the date hereof of any real or personal
property by the Borrowers or their Restricted Subsidiaries (including
Indebtedness in respect of Capitalized Leases), provided that the aggregate
principal amount of such Indebtedness of (i) the Domestic Borrowers and the
other U.S. Loan Parties shall not exceed the amount of $70,000,000 ($140,000,000
following the Voting Trust Termination Date) at any one time, (ii) the Canadian
Borrower and the Canadian Restricted Subsidiaries shall not exceed the aggregate
amount of $20,000,000 ($45,000,000 following the Voting Trust Termination Date)
at any one time, (iii) the European Borrower and the European Restricted
Subsidiaries shall not exceed the amount of $10,000,000 ($20,000,000 following
the Voting Trust Termination Date) at any one time, and (iv) the Australian
Borrower and the Australian Restricted Subsidiaries shall not exceed the
aggregate amount of $75,000,000 at any one time;

(g) Indebtedness existing on the Closing Date and listed and described on
Schedule 10.1 including any extensions or refinancings thereof on substantially
similar terms as the Indebtedness being refinanced and provided that there is no
increase in the amount thereof;

 

-136-



--------------------------------------------------------------------------------

(h) Indebtedness of any Loan Party to any other Loan Party, provided that the
aggregate amount of any Indebtedness of any Foreign Loan Party to any U.S. Loan
Party (other than Indebtedness permitted pursuant to §10.1(o)), together with,
without duplication, Investments in accordance with §10.3(i), shall not exceed
the sum of (i) 10% of the Consolidated Total Tangible Assets plus (ii) the
Available Amount Not Otherwise Applied;

(i) Indebtedness of the Borrowers with respect to Hedging Agreements entered
into in the ordinary course of business and not for speculative purposes;
provided that such Hedging Agreements are not in respect of credit default swap
derivatives or equity derivatives;

(j) Indebtedness in respect of performance, surety, statutory, insurance, appeal
or similar bonds obtained in the ordinary course of business;

(k) Indebtedness of the Borrowers or any of their Restricted Subsidiaries in
respect of guaranties of obligations in connection with Permitted Acquisitions
and other Investments permitted by §10.3(i) and for the operation of any of
their Restricted Subsidiaries (in each case, to the extent the underlying
Indebtedness with respect thereto is otherwise permitted under this §10.1), in
an amount not to exceed $40,000,000 ($80,000,000 following the Voting Trust
Termination Date) in the aggregate at any time outstanding;

(l) following the Voting Trust Termination Date, unsecured Indebtedness of GWI
or any U.S. Loan Party (including Indebtedness in respect of term loans, public
debt offerings and private placements); provided that (x) such Indebtedness
shall not have maturity dates prior to the Latest Maturity Date, (y) such
Indebtedness shall not have covenants and default and remedy provisions that are
more restrictive (taken as a whole) than those set forth in this Credit
Agreement determined in good faith by GWI and (z) on a pro forma basis
calculated as of the end of the most recently ended fiscal quarter after giving
effect to such Indebtedness GWI and its Restricted Subsidiaries would be in
compliance with the covenants set forth in §11 as at the end of and for the most
recently ended fiscal quarter;

(m) other Indebtedness not included in the other provisions of this §10.1 in an
amount not to exceed $75,000,000 ($150,000,000 following the Voting Trust
Termination Date) in the aggregate at any time outstanding;

(n) Indebtedness of any Loan Party to any Non-Guarantor Subsidiary; provided
that all such Indebtedness (i) does not exceed $50,000,000 in the aggregate at
any time outstanding and (ii) shall be subordinated to the Obligations such that
no payments or demands in respect of such Indebtedness shall be made to the
extent an Event of Default exists or would result therefrom;

(o) Indebtedness of the European Borrower to GWI in an amount not to exceed
$8,500,000 in the aggregate at any time outstanding;

(p) obligations among the members of the Australian Consolidated Group under the
Australian Tax Sharing Agreement;

(q) Indebtedness of GWA (North) in favor of AustralAsia due in the year 2054 in
an accreted principal amount not to exceed AUD50,000,000 in the aggregate at any
time outstanding;

(r) [intentionally omitted];

 

-137-



--------------------------------------------------------------------------------

(s) Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing
Debt and Permitted Second Priority Refinancing Debt, in each case of a Loan
Party;

(t) Permitted Unsecured Indebtedness, Permitted First Lien Indebtedness and
Permitted Second Lien Indebtedness in an aggregate amount not to exceed the
Maximum Incremental Facilities Amount less the amount of all Incremental
Revolving Commitments and Incremental Term Loans effected at or prior to the
time of incurrence of such Permitted Unsecured Indebtedness, Permitted First
Lien Indebtedness and Permitted Second Lien Indebtedness pursuant to §6.18.1;
and

(u)    (i) Indebtedness under the 2012 Convertible Equity Documents and any
refinancings, refundings, renewals or extensions of the foregoing (provided that
such refinancing, refunding, renewal or extension shall not (A) shorten the
maturity of the principal amount thereof, (B) shorten the Weighted Average Life
to Maturity thereof, (C) be guaranteed by any Subsidiaries, (D) provide for
mandatory cash redemption or sinking fund provisions thereof (other than cash in
lieu of fractional shares), (E) have covenants, events of default, guarantees or
other terms of which (other than pricing) taken as a whole, are more restrictive
to the Domestic Borrowers and its Subsidiaries than those in the 2012
Convertible Equity Documents and (F) increase the principal amount thereof in
excess of the amount permitted under this clause (u)(i)) and (ii) Indebtedness
in the form of securities under any documentation substantially similar to the
2012 Convertible Equity Documents (other than pricing) and any refinancings,
refundings, renewals or extensions of the foregoing (provided that such
refinancing, refunding, renewal or extension shall not (A) shorten the maturity
of the principal amount thereof, (B) shorten the Weighted Average Life to
Maturity thereof, (C) be guaranteed by any Subsidiaries, (D) provide for
mandatory cash redemption or sinking fund provisions thereof (other than cash in
lieu of fractional shares), (E) have covenants, events of default, guarantees or
other terms of which (other than pricing) taken as a whole, are more restrictive
to the Domestic Borrowers and its Subsidiaries than those in the 2012
Convertible Equity Documents and (F) increase the principal amount in excess of
the amount permitted under this clause (u)(ii)); provided that the aggregate
principal amount of Indebtedness outstanding under this §10.1(u) shall not
exceed $32,500,000 in the aggregate.

10.2 Restrictions on Liens. Each Borrower will not, and will not permit any of
its Restricted Subsidiaries to, (i) create or incur or suffer to be created or
incurred or to exist any Lien upon any of their property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (ii) transfer any of such property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (iii) acquire, or agree (except where such agreement is not binding
on such Borrower or Restricted Subsidiary) or have a non-revocable option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; or (iv) suffer to
exist for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency, or otherwise, be given any priority or
preference whatsoever over its general creditors; provided that such Borrower
and any of its Restricted Subsidiaries may create or incur or suffer to be
created or incurred or to exist:

(a) Liens in favor of any Agent for the benefit of the Lenders, the Hedge Banks,
the Cash Management Banks and any Agent under the Loan Documents;

 

-138-



--------------------------------------------------------------------------------

(b) Liens for Taxes in respect of obligations not yet due or that are being
contested in good faith and by appropriate proceedings or Liens on properties to
secure claims for labor, material or supplies in respect of obligations not
overdue;

(c) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;

(d) Liens on properties in respect of judgments or awards, the Indebtedness with
respect to which is permitted by §10.1(c);

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

(f) easements, rights of way, zoning restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s Liens under leases or subleases to which any of the Borrowers or any of
their Restricted Subsidiaries is a party, and other minor Liens or encumbrances
none of which in the opinion of such Borrower interferes materially with the use
of the property affected in the ordinary conduct of the business of such
Borrower and its Restricted Subsidiaries, which defects do not individually or
in the aggregate have a materially adverse effect on the business of any of the
Borrowers individually or of the Borrowers and their Restricted Subsidiaries on
a consolidated basis;

(g) Liens existing on the Closing Date and listed on Schedule 10.2 and any
extensions or renewals thereof provided that the principal amount secured
thereby is not thereafter increased and no additional assets become subject to
such Lien;

(h) purchase money security interests in or purchase money mortgages on real or
personal property acquired after the date hereof to secure purchase money
Indebtedness of the type and amount permitted by §10.1(f) incurred or assumed in
connection with the acquisition of such property, which security interests or
mortgages cover only the real or personal property so acquired;

(i) Liens consisting of deposits to secure Indebtedness permitted by §10.1(j);

(j) Liens on the Capital Stock of any Unrestricted Subsidiary so long as such
Liens are otherwise non-recourse to the Borrowers and their Restricted
Subsidiaries;

(k) other Liens not included in the other provisions of this §10.2 so long as
the fair market value of the assets encumbered by such Liens does not exceed
$40,000,000 ($80,000,000 following the Voting Trust Termination Date) in the
aggregate at any time outstanding;

(l) [intentionally omitted];

(m) in respect of the European Borrower only, any Lien arising under clause 24
or 25 of the general terms and conditions (algemene voorwaarden) of any member
of the Dutch Bankers’ Association (Nederlandse Vereniging van Banken) or any
similar term applied by financial institutions in the Netherlands pursuant to
its general terms and conditions;

 

-139-



--------------------------------------------------------------------------------

(n) first priority Liens granted by GWA (North) in favor of RP and the
Australian Borrower, respectively, securing the intercompany loans by RP and the
Australian Borrower, respectively, to GWA (North) in connection with the
Australian Acquisition; provided that the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that such
Liens are first priority and have been perfected as necessary under Australian
law;

(o) Liens granted by GWA (North) in favor of AustralAsia in connection with
Indebtedness permitted pursuant to §10.1(q);

(p) Liens granted in the ordinary course of business in connection with
Government Grants;

(q) Liens provided for by one of the following transactions if the transaction
does not, in substance, secure payment or performance of an obligation: (i) a
transfer of an account or chattel paper, (ii) a commercial consignment or,
(iii) a PPS lease (each as defined in the PPSA);

(r) Liens arising under conditional sale or other title retention arrangement or
arrangements having similar effect in respect of goods supplied to any Borrower
or any of its Restricted Subsidiaries in the ordinary course of trading and on
the supplier’s standard or usual terms and not arising as a result of any
default or omission by any Borrower or any of its Restricted Subsidiaries;

(s) Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt and Permitted First Lien Indebtedness, in each case, subject to the Pari
Passu Intercreditor Agreement or (ii) Permitted Second Priority Refinancing Debt
and Permitted Second Lien Indebtedness, in each case, subject to the Second Lien
Intercreditor Agreement;

(t) every Lien or retention of title arrangement securing the unpaid balance of
purchase money for property acquired in the ordinary course of ordinary business
under an installment contract on the supplier’s standard terms where such unpaid
balance is not yet due;

(u) every Lien arising solely by operation of the PPSA (Australia) in the
proceeds of an asset which is the subject of a Lien or retention of title
arrangement referred to in paragraph (r) of this §10.2 or any commingled product
or mass of which it becomes part, where the obligation secured by that Lien is
limited to the unpaid balance of the purchase money for the original asset and
that unpaid balance is not yet due; and

(v) any Lien in relation to personal property (as defined in the PPSA
(Australia) that is created or provided for by (i) a transfer of an Account” or
“Chattel Paper”; (ii) a “PPS Lease”; or (iii) a “Commercial Consignment”, (as
each of those terms are defined in the PPSA (Australia)) that is not a security
interest within the meaning of Section 12(1) of the PPSA (Australia).

10.3 Restrictions on Investments. Each Borrower will not, and will not permit
its Restricted Subsidiaries to, make or permit to exist or to remain outstanding
any Investment except the Borrowers and their Restricted Subsidiaries may make
or permit to exist or to remain outstanding:

(a) Investments in Cash Equivalents;

(b) Investments existing on the Closing Date and listed on Schedule 10.3;

 

-140-



--------------------------------------------------------------------------------

(c) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $1,500,000 in the aggregate at any time outstanding;

(d) Investments by any of the Borrowers or any of their Restricted Subsidiaries
consisting of rights of reimbursement, contribution, subrogation and the like in
connection with the joint and several obligations of such Restricted
Subsidiaries under the Loan Documents;

(e) Investments of any Loan Party in any Non-Guarantor Subsidiary; provided that
all such Investments do not exceed $75,000,000 in the aggregate at any time
outstanding;

(f) Investments made in connection with a Permitted Acquisition;

(g) [intentionally omitted];

(h) Investments made by (A) any Loan Party in any other Loan Party, (B) any
non-Loan Party in any Loan Party or (C) any non-Loan Party in any other non-Loan
Party, in each case to effect the Corporate Restructuring;

(i) other Investments by the Borrowers and their Restricted Subsidiaries,
provided that (A) the aggregate amount of such Investments, together with,
without duplication, any Indebtedness of any Foreign Loan Party to any U.S. Loan
Party permitted under §10.1(h), shall not exceed the sum of (i) 10% of the
Consolidated Total Tangible Assets plus (ii) the Available Amount Not Otherwise
Applied and (B) no Default or Event of Default shall have occurred and be
continuing at the time such Investment is made or would result therefrom;
provided that to the extent (1) the Total Leverage Ratio on a pro forma basis
calculated as of the end of the most recently ended fiscal quarter after giving
effect to such Investment is greater than or equal to 2.25 to 1.00 and (2) such
Investment is in connection with the acquisition of all or any portion of the
stock or assets of any person or line of business, the aggregate amount of all
such Investments permitted under this §10.3(i) shall not exceed: (A) to the
extent the pro forma Total Leverage Ratio exceeds 3.50 to 1.00, $200,000,000,
and (B) to the extent the pro forma Total Leverage Ratio equals or exceeds 2.25
to 1.00 but is less than or equal to 3.50 to 1.00, $350,000,000;

(j) Investments by the members of the Australian Consolidated Group in other
members of the Australian Consolidated Group in respect of obligations under the
Australian Tax Sharing Agreement;

(k) Investments made by (A) any U.S. Loan Party in any other U.S. Loan Party,
(B) any Foreign Loan Party in any other Foreign Loan Party, (C) any non-Loan
Party in any Loan Party; or (D) any non-Loan Party in any other non-Loan Party;
provided that to the extent any Investments made pursuant to clause (C) are
intercompany loans, such Investments shall be subordinated to the Obligations
such that no payments or demands in respect of such Investments shall be made to
the extent an Event of Default exists or would result therefrom;

(l) Investments in the form of a guaranty by GWI of GWA (North)’s obligations
under the Australian Acquisition BSA; provided that GWI’s liability under such
guaranty shall be limited to an aggregate amount not to exceed $200,000,000; and

(m) Investments in respect of Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes.

 

-141-



--------------------------------------------------------------------------------

10.4 Distributions and Restricted Payments. Each Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make any Restricted
Payments, provided, however, that (a) the Restricted Subsidiaries may make
Distributions to a Borrower or other Restricted Subsidiaries, (b) the Borrowers
may make the Investments permitted by §10.3(h) and (i), (c) the members of the
Australian Consolidated Group may make Restricted Payments to the other members
of the Australian Consolidated Group in respect of obligations under the
Australian Tax Sharing Agreement, (d) so long as no Default or Event of Default
shall have occurred and be continuing, and so long as none would result after
giving effect thereto, GWI may pay dividends on the Convertible Preferred Stock,
(e) so long as no Default or Event of Default shall have occurred and be
continuing, and so long as none would result after giving effect thereto, GWI
may make other Restricted Payments if the Total Leverage Ratio on a pro forma
basis calculated as of the end of the most recently ended fiscal quarter after
giving effect to such Restricted Payments and any borrowings incurred to make
such redemptions and payments is less than 3.00 to 1.00; provided that if such
Total Leverage Ratio is less than 3.00 but greater than 2.25 to 1.00, such
Restricted Payments shall not exceed an amount equal to the sum of
(i) $75,000,000 and (ii), if the Voting Trust Termination Date has occurred and
RailAmerica and its Subsidiaries have executed the Guaranty, fifty percent
(50%) of positive Consolidated Net Income, calculated on a cumulative basis for
each fiscal quarter ending subsequent to December 31, 2011, and (iii) 100% of
the net cash proceeds of any issuance of equity securities of GWI after the
Closing Date (such amount, if positive, being referred to herein as the
“Available Amount”, and the portion of such Available Amount not otherwise
utilized on a going-forward basis (but solely to the extent such amount is
permitted to be so utilized) to make such Restricted Payments being referred to
herein as “Available Amount Not Otherwise Applied”) and (f) the Domestic
Borrowers may make cash payments in lieu of fractional shares in respect of
(i) the 2012 Convertible Equity (or any refinancings, refundings, renewals or
extensions thereof permitted by §10.1(u)(i)) and (ii) any Indebtedness permitted
pursuant to §10.1(u)(ii).

10.5 Merger, Permitted Acquisitions and Disposition of Assets.

10.5.1. Mergers. Each Borrower will not, and will not permit any of its
Restricted Subsidiaries to, consummate any merger, sale or contribution of all
assets and liabilities of a company (“universalité/algemeenheid”) or of a branch
of activities or other, amalgamation or consolidation other than (a) the merger,
sale or contribution of all assets and liabilities of a company
(“universalité/algemeenheid”) or of a branch of activities or other,
amalgamation or consolidation of (A) a Restricted Subsidiary of the Borrowers
into any other Restricted Subsidiary, (B) a Restricted Subsidiary of any
Borrower with and into such Borrower, or (C) two or more Restricted Subsidiaries
of the Borrowers with each other, (b) the Corporate Restructuring or (c) the
Transaction.

10.5.2. Permitted Acquisitions. Each Borrower will not, and will not permit any
of its Restricted Subsidiaries to, effect any asset acquisition or stock
acquisition except:

(a) the acquisition of assets in the ordinary course of business consistent with
past practices;

(b) Capital Expenditures;

(c) acquisitions by any Borrower or any Restricted Subsidiary of any Borrower
(with the proceeds of a capital contribution from such Borrower or otherwise) of
any other U.S., Australian, European or Canadian Person, or of any business,
division or operating unit of any other U.S., Australian, European or Canadian
Person (whether by way of a purchase of assets or Capital Stock) (each such
acquisition satisfying all the conditions and requirements of this §10.5.2 being
referred to herein as a “Permitted Acquisition”) provided that:

 

-142-



--------------------------------------------------------------------------------

(i) to the extent the pro forma financial statements delivered pursuant to
§10.5.2(c)(ii) demonstrate a pro forma Total Leverage Ratio greater than or
equal to 2.25 to 1.00, the aggregate Purchase Price for each Permitted
Acquisition (or group of related acquisitions), other than any acquisition
financed solely with equity, shall not exceed, for any U.S., Australian,
European or Canadian Person or any business, division or operating unit of any
U.S., Australian, European or Canadian Person: (A) to the extent the pro forma
Total Leverage Ratio exceeds 3.50 to 1.00, $200,000,000, and (B) to the extent
the pro forma Total Leverage Ratio equals or exceeds 2.25 to 1.00 but is less
than or equal to 3.50 to 1.00, $350,000,000;

(ii) such Borrower shall have demonstrated to the reasonable satisfaction of the
Administrative Agent (based on, among other things, operating and financial
projections and pro forma financial statements delivered to the Administrative
Agent and certified by the chief financial officer of such Borrower) that, after
giving pro forma effect to the Permitted Acquisition and the incurrence of any
Indebtedness in connection therewith, all covenants contained in §11 would have
been satisfied on a pro forma basis as at the end of and for the most recent
fiscal quarter, and will be satisfied on a pro forma basis for the next four
fiscal quarters ending after the date of such Investment;

(iii) with respect to any such Permitted Acquisition:

(A) such Borrower shall have delivered to the Administrative Agent reasonable
(and, in any event, fifteen (15) days) prior written notice of such Permitted
Acquisition, which notice shall provide the Administrative Agent with a
reasonably detailed description of the proposed acquisition, and shall include
true and complete copies of (to the extent available at such time but in any
event prior to the closing of any such Permitted Acquisition) all instruments
and agreements executed or delivered or to be executed or delivered by such
Borrower or any of its Restricted Subsidiaries in connection with such Permitted
Acquisition, all of which shall be reasonably satisfactory in form and substance
to the Administrative Agent;

(B) the business and assets so acquired shall be acquired by such Borrower or
any of its Restricted Subsidiaries free and clear of all Liens (other than
Permitted Liens) and Indebtedness (other than Indebtedness permitted by §10.1(f)
or otherwise consented to in writing by the Required Lenders) and the business
so acquired shall be substantially the same line of business as that presently
conducted by such Borrower and its Restricted Subsidiaries or lines of business
reasonably related thereto;

(C) no contingent obligations, Indebtedness or liabilities will be incurred or
assumed in connection with such acquisition which could reasonably be expected
to have a Material Adverse Effect;

(D) in the case of any acquisition of Capital Stock, (x) the acquired Person
shall become a Restricted Subsidiary of a Borrower (or of any existing
Restricted Subsidiary of such Borrower) or shall be merged with and into such
Borrower or any existing Restricted Subsidiary of such Borrower; and, unless
such acquired Person fits within the exception set forth in the last sentence of
§9.14(a), such Borrower or the applicable Restricted Subsidiary and such
acquired Person shall have become a Guarantor hereunder, and shall have
otherwise complied with all the applicable provisions of §§9.14 and 9.16 and
(y) the board of directors (or other applicable governing body) of the acquired
Person shall have approved such proposed acquisition;

 

-143-



--------------------------------------------------------------------------------

(iv) no Default or Event of Default shall exist immediately prior to such
Permitted Acquisition or would result from such Permitted Acquisition and
provided, further, that if such Permitted Acquisition would result in a change
in control of the acquired Person, such Investment shall have been approved by
the board of directors of such Person prior to the making of such Investment;
and

(v) with respect to any Permitted Acquisition, any debt instruments or preferred
stock evidencing, governing or issued in connection with such Investment shall
be reasonably satisfactory to the Administrative Agent and shall be permitted by
this Credit Agreement; and

(d) the Corporate Restructuring.

10.5.3. Disposition of Assets. Each Borrower will not, and will not permit any
of its Restricted Subsidiaries to effect any Disposition, except:

(a) any Disposition of assets by (i) any Loan Party to any other Loan Party,
(ii) any non-Loan Party to any Loan Party or (iii) any non-Loan Party to any
other non-Loan Party, in each case to effect the Corporate Restructuring;

(b) the Disposition of assets in the ordinary course of business and sale
leasebacks to the extent permitted under §10.6;

(c) the Disposition of Investments in joint ventures, Unrestricted Subsidiaries
and other Capital Stock (other than Capital Stock in Restricted Subsidiaries);
provided that (i) such Disposition is on an arm’s-length basis, (ii) not less
than 75% of the proceeds of such Disposition is in cash or Cash Equivalents,
(iii) no Default or Event of Default exists or will occur as a result of such
Disposition or sale and (iv) on a pro forma basis calculated as of the end of
the most recently ended fiscal quarter after giving effect to such Disposition
or sale GWI and its Subsidiaries would be in compliance with the covenants set
forth in §11 as at the end of and for the most recently ended fiscal quarter;
and

(d) any Disposition constituting an STB Sale.

Notwithstanding the foregoing, (x) if no Default or Event of Default exists or
will occur as a result of such Disposition or sale, the Borrowers and their
Restricted Subsidiaries may lease, sell or otherwise dispose of assets (other
than stock and other equity interests) for cash or Cash Equivalents; provided
that the aggregate fair value (at the time of Disposition thereof and after
giving effect to the contemplated Disposition) of all such assets shall not
exceed 10% of Consolidated Total Assets during any period of twelve consecutive
months; provided further that aggregate fair value (at the time of Disposition
thereof and after giving effect to the contemplated Disposition) of all such
assets shall not exceed 20% of Consolidated Total Assets during the term of this
Credit Agreement, and (y) no Borrower will, nor will any Borrower permit any of
its Restricted Subsidiaries to, become a party to or agree to or effect any
sales by such Borrower or Restricted Subsidiary of (i) accounts or general
intangibles for money due or to become due, (ii) chattel paper, instruments or
documents creating or evidencing a right to payment of money or (iii) other
receivables (collectively “receivables”), whether pursuant to a purchase
facility or otherwise, other than in connection with the Disposition of the
business operations of such Borrower or Restricted Subsidiary relating thereto
or a Disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Borrower or Restricted
Subsidiary to pay any discount, interest, fees, indemnities, penalties,
recourse, expenses or other amounts in connection therewith.

 

-144-



--------------------------------------------------------------------------------

10.6 Sale and Leaseback. After the Closing Date, each Borrower will not, and
will not permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby any of the Borrowers or any
Restricted Subsidiary of a Borrower shall sell or transfer any property owned by
it in order then or thereafter to lease such property or lease other property
that a Borrower or any Restricted Subsidiary of a Borrower intends to use for
substantially the same purpose as the property being sold or transferred,
provided that any Borrower or any of its Restricted Subsidiaries may enter into
such sale leaseback transactions to the extent that the aggregate net book value
(at the time of disposition thereof and after giving effect to the contemplated
disposition) of the assets sold in connection with all such sale leasebacks does
not exceed (a) with respect to the Domestic Borrowers and their Restricted
Subsidiaries, $50,000,000 ($100,000,000 following the Voting Trust Termination
Date) in the aggregate for any calendar year, (b) with respect to the Canadian
Borrower and it Restricted Subsidiaries, $20,000,000 in the aggregate for any
calendar year, (c) with respect to the European Borrower and it Restricted
Subsidiaries, $15,000,000 in the aggregate for any calendar year and (d) with
respect to the Australian Borrower and it Restricted Subsidiaries, $30,000,000
in the aggregate for any calendar year.

10.7 Compliance with Environmental Laws. Each Borrower will not, and will not
permit any of its Restricted Subsidiaries to, (a) use any of the Real Estate or
any portion thereof for the handling, processing, storage or disposal of
Hazardous Substances, except for the handling, processing, storage of Hazardous
Substances in compliance with all applicable Environmental Laws, (b) cause or
permit to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances, except in compliance
with all applicable Environmental Laws, (c) generate any Hazardous Substances on
any of the Real Estate, except in compliance with all applicable Environmental
Laws, (d) conduct any activity at any Real Estate or use any Real Estate in any
manner so as to cause a release (i.e. releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping) or threatened release of Hazardous Substances on, upon or
into the Real Estate or (e) otherwise conduct any activity at any Real Estate or
use any Real Estate in any manner that would violate any Environmental Law or
bring such Real Estate in violation of any Environmental Law, except, in each
case, as would not reasonably be expected to result in a Material Adverse
Effect.

10.8 Reserved.

10.9 Business Activities. Each Borrower will not, and will not permit any of its
Restricted Subsidiaries to, engage directly or indirectly (whether through
Restricted Subsidiaries or otherwise) in any type of business not engaged in by
such Borrower or such Restricted Subsidiary on the Closing Date, unless
incidental or related to any type of business engaged in by such Borrower or
such Restricted Subsidiaries on such date.

10.10 Capitalization. Each Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, issue or sell any Capital Stock, grant
any options (other than under current option plans), warrants or other rights to
purchase any Capital Stock or in any way change the capitalization of any of its
Restricted Subsidiaries, in each case in such a manner as to cause such Borrower
to own directly or indirectly less than one hundred percent of the Capital
Stock, of each of its Restricted Subsidiaries (except as set forth in §8.17 or
§10.5.2). No Borrower or its Restricted Subsidiaries will issue any Capital
Stock having debt-like features (such as mandatory cash dividends, mandatory
redemption provisions or other provisions which create monetary obligations on
such Borrower payable in cash during a period

 

-145-



--------------------------------------------------------------------------------

when Loans may be outstanding) other than (i) the 2012 Convertible Equity (or
any refinancings, refundings, renewals or extensions thereof in connection with
Indebtedness incurred pursuant to §10.1(u)(i) or any Capital Stock issued in
connection therewith) and (ii) except to the extent such Capital Stock, if
classified as Indebtedness of such Borrower, would be permitted by §10.1.

10.11 Fiscal Year. Each Borrower will not, and will not permit its Restricted
Subsidiaries to, change the date of the end of its or their fiscal year from
that set forth in §8.18.

10.12 Restrictions on Negative Pledges and Upstream Limitations. The Borrowers
will not, nor will they permit any of their Restricted Subsidiaries to,
(a) enter into any agreement or arrangement (excluding this Credit Agreement and
the Loan Documents) prohibiting the creation or assumption of any Lien upon its
properties, revenues or assets whether now owned or hereafter acquired or
(b) enter into any agreement, contract or arrangement (excluding this Credit
Agreement and the other Loan Documents) restricting the ability of any U.S.
Guarantor or any Restricted Subsidiary of the Canadian Borrower, the European
Borrower or the Australian Borrower to (i) pay or make dividends or
distributions in cash or kind to the Domestic Borrowers (in the case of any U.S.
Guarantor) or the Canadian Borrower, the European Borrower or the Australian
Borrower (in the case of Restricted Subsidiaries of the Canadian Borrower, the
European Borrower or the Australian Borrower, respectively), (ii) make loans,
advances or other payments of whatsoever nature to the Domestic Borrowers (in
the case of U.S. Guarantors) and the Canadian Borrower, the European Borrower or
the Australian Borrower (in the case of Restricted Subsidiaries of the Canadian
Borrower, the European Borrower or the Australian Borrower, respectively) or
(iii) make transfers or distributions of all or any part of its assets to the
Domestic Borrowers (in the case of U.S. Guarantors) and the Canadian Borrower,
the European Borrower or the Australian Borrower (in the case of Restricted
Subsidiaries of the Canadian Borrower, the European Borrower or the Australian
Borrower, respectively); in each case other than (i) restrictions on specific
assets which assets are the subject of purchase money security interests to the
extent permitted under §10.2, (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by the Borrowers or
such Subsidiary in the ordinary course of its business, (iii) restrictions
contained in the documentation relating to the Australian Acquisition and/or
financings in connection therewith; provided, however, that such restrictions
shall not be more restrictive or greater than as in effect on the Closing Date
and (iv) customary restrictions contained in the documentation relating to
financings permitted hereunder, provided that such restrictions shall not
restrict any Loan Party’s ability to grant Liens in favor of the Applicable
Agent pursuant to the Loan Documents.

10.13 Transactions with Affiliates. Each Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage in any transaction with any
Affiliate (other than the Borrowers or any of their Restricted Subsidiaries)
(other than (i) for services as employees, officers and directors, (ii) equity
awards related to common stock to employees and directors pursuant to incentive
compensation plans involving not more than 25% of the common stock of such
Borrower and (iii) transactions pursuant to agreements listed on Schedule
10.13), including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any such
Affiliate or, to the knowledge of such Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business.

10.14 Modification of Voting Trust Documents and Voting Trust Consents.

(a) Each Borrower will not, and will not permit any of its Restricted
Subsidiaries to, consent to any modification, amendment, supplement or waiver to
the Voting Trust or the Voting Trust Agreement, or grant any requested consent
thereunder that would be materially adverse to the interests of the Lenders
(taken as a whole), without the prior approval of the Required Lenders.

 

-146-



--------------------------------------------------------------------------------

(b) Each Borrower will not, and will not permit any of its Restricted
Subsidiaries to, consent to any action or inaction of the Trustee that would be
materially adverse to the interest of the Lenders (taken as a whole) without the
prior approval of the Required Lenders.

11. FINANCIAL COVENANTS OF THE BORROWERS.

Each of the Borrowers covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or other Obligation (other than
contingent obligations for which no claim has been asserted) is outstanding or
any Lender has any obligation to make any Loans or the Issuing Lender has any
obligation to issue or extend any Letters of Credit:

11.1 Total Leverage Ratio. The Borrowers will not permit the Total Leverage
Ratio as of the last day of any fiscal quarter ending during the periods
specified below to exceed the corresponding ratio set forth below:

 

Period    Maximum Total Leverage Ratio

Closing Date through September 30, 2013

   4.75 to 1.00

December 31, 2013 through September 30, 2014

   4.25 to 1.00

December 31, 2014 through September 30, 2015

   3.75 to 1.00

December 31, 2015 and thereafter

   3.50 to 1.00

11.2 Interest Coverage Ratio. The Borrowers will not permit the Interest
Coverage Ratio to be less than 3.50 to 1.00 as of the last day of any fiscal
quarter.

12. CLOSING CONDITIONS.

The obligations of the Lenders to make the initial Loans, the Issuing Lender to
convert any existing letters of credit into Letters of Credit under this Credit
Agreement and the Issuing Lender to issue any initial Letters of Credit shall be
subject only to the satisfaction of the following conditions precedent on or
prior to the Closing Date.

12.1 Loan Documents, etc. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance reasonably satisfactory to each of
the Lenders.

12.2 Certified Copies of Charter Documents; Good Standing Certificates. The
Administrative Agent shall have received from each of the Borrowers and each of
their Restricted Subsidiaries (a) a copy, certified by a duly authorized officer
of such Person to be true and complete and in full force and effect on the
Closing Date, of each of the Governing Documents as in effect on such date of
certification and (b) other than in respect of the European Borrower, the
European Guarantors, the Australian Borrower and the Australian Guarantors,
certificates of good standing, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

12.3 Corporate or Other Action. All corporate or other action necessary for the
valid execution, delivery and performance by each of the Borrowers and each of
their Restricted Subsidiaries of this Credit Agreement and the other Loan
Documents to which it is or is to become a party shall have been duly and
effectively taken, and evidence thereof shall have been provided to the
Administrative Agent.

 

-147-



--------------------------------------------------------------------------------

12.4 Incumbency Certificate. The Administrative Agent shall have received from
each of the Borrowers and each of their Restricted Subsidiaries an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of such Borrower or such Restricted Subsidiary, and giving the name and bearing
a specimen signature of each individual who shall be authorized: (a) to sign, in
the name and on behalf of each Borrower or such Restricted Subsidiary, each of
the Loan Documents to which such Borrower or such Restricted Subsidiary is or is
to become a party; (b), to make Loan Requests, Conversion Requests and to apply
for Letters of Credit, in each case to the extent applicable; and (c) to give
notices and to take other action on its behalf under the Loan Documents.

12.5 Opinion of Counsel. Each of the Lenders and the Applicable Agents shall
have received a favorable legal opinion addressed to the Lenders and the Agents
dated as of the Closing Date, in form and substance satisfactory to the Lenders
and the Agents, from:

(a) Simpson Thacher & Bartlett LLP, counsel to the Domestic Borrowers and the
U.S. Guarantors;

(b) local counsel to the Canadian Borrower and the Canadian Guarantors;

(c) local counsels to the European Borrower and the European Guarantors; and

(d) local counsel to the Australian Borrower and the Australian Guarantors.

12.6 Payment of Fees and Expenses. The Borrowers shall have reimbursed the
Administrative Agent for, or paid directly, all fees, costs and expenses
incurred by the Administrative Agent’s counsel in connection with the closing of
the transactions that have been invoiced at least three Business Days prior to
the Closing Date contemplated hereby and all other fees payable under the Fee
Letter.

12.7 Closing Certificate. The Specified Representations shall be true and
correct in all material respects on and as of the Closing Date. GWI shall have
delivered to the Administrative Agent a certificate, dated as of the Closing
Date, certifying that (a) the Specified Representations are true and correct on
and as of the Closing Date and (b) there has not been since December 31, 2011
any Effect that has had or would reasonably be expected to have a Company
Material Adverse Effect.

12.8 [Reserved].

12.9 Solvency Certificate. GWI shall have delivered to the Administrative Agent
a certificate as to the solvency signed by a duly authorized senior financial
officer of GWI and its Subsidiaries on a consolidated basis (after giving effect
to the Transaction and the incurrence of Indebtedness related thereto) in the
form attached hereto as Exhibit K.

12.10 Australian Loan Parties’ Certificate. The Australian Borrower and the
Australian Guarantors shall have delivered to the Administrative Agent a
certificate certifying that each such Loan Party is not in breach of Chapter 2E
or Part 2J.3 of the Corporations Act 2001 (Cwlth).

12.11 RailAmerica Acquisition. The RailAmerica Acquisition shall have been or,
substantially concurrently with the initial borrowings of the Loans hereunder,
shall be, consummated in accordance with the terms of the RailAmerica
Acquisition Agreement and that no provision of the RailAmerica Acquisition
Agreement was waived or amended in a manner that could be materially adverse to
the Lenders without the consent of the Agent.

12.12 Equity Contribution. The Equity Contribution shall have been made.

 

-148-



--------------------------------------------------------------------------------

12.13 Patriot Act. The Administrative Agent shall have received such
documentation and information at least three Business Days prior to the Closing
Date as is reasonably requested in writing at least 10 days prior to the Closing
Date by the Administrative Agent about the Borrowers and the Guarantors to the
extent required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act.

12.14 Financial Statements. The Co-Lead Arrangers shall have received the Pro
Forma Financial Statements and the Historical Financial Statements.

12.15 Indebtedness. (a) After giving effect to the Transaction, GWI, RailAmerica
and their respective subsidiaries shall have outstanding no indebtedness or
preferred stock other than (i) listed on Schedule 10.1, (ii) the Equity
Contribution and (iii) the Loans pursuant to this Credit Agreement and (b) the
Administrative Agent shall have received satisfactory evidence of the
Refinancing and the termination of Liens of such Indebtedness being repaid.

12.16 Borrowing Request. The Administrative Agent and, if applicable, the
applicable Issuing Lender, shall have received a Loan Request and/or Letter of
Credit Application, as the case may be, in accordance with the requirements
hereof.

12.17 Collateral.

(a) The Administrative Agent shall have received:

(A) certificates and instruments representing the Pledged Shares and the
Promissory Notes referred to in the U.S. Security Agreement accompanied by
undated stock powers or instruments of transfer executed in blank;

(B) a Perfection Certificate, in substantially the form of Exhibit G-1;

(C) evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreements has been taken (including receipt of
duly executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements);

(D) a copy of, or a certificate as to coverage under, the insurance policies
required by applicable provisions of the Collateral Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable) and shall name
the Administrative Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent; and

(E) in relation to each Loan Party that gives a Lien over shares under an
Australian Security Document (i) original share certificates for all such shares
(ii) original share transfer forms executed in blank, (iii) a certified copy of
the share register of the relevant issuer of such shares; and (iv) evidence
satisfactory to the Administrative Agent that (A) the Governing Documents of the
Australian Borrower and each Australian Guarantor (other than GWALP) contain no
restriction on the Administrative Agent or its nominee becoming registered as
the holder of the relevant shares in the event of enforcement of the relevant
Australian Security Document and (B) do not give the directors of the relevant
issuer of the shares a discretion to refuse to register any transfer of shares
occurring in the event of enforcement of the relevant Australian Security
Document.

 

-149-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a Copyright Security Agreement,
Patent Security Agreement and Trademark Security Agreement (as each such term is
defined in the U.S. Security Agreement and to the extent applicable) (together
with each other intellectual property security agreement delivered pursuant to
§9.16, in each case as amended, the “Intellectual Property Security Agreement”),
duly executed by each Loan Party, together with evidence that all action that
the Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Intellectual Property Security Agreement has been taken;

(c) The Administrative Agent shall have received:

(A) certificates and instruments representing the Securities Collateral referred
to in the Canadian Security Agreement accompanied by undated stock powers or
instruments of transfer executed in blank,

(B) RPMRR registrations and PPSA financing statements filed under the PPSA of
all jurisdictions that the Administrative Agent may deem necessary or desirable
in order to perfect the Liens created under the Security Agreements, covering
the Collateral described in the Security Agreements,

(C) evidence satisfactory to the Administrative Agent of the deposit with the
Registrar General of Canada of the Security Agreements as contemplated by the
Canada Transportation Act, covering the Collateral described in the Security
Agreements,

(D) certified copies of UCC, PPSA, RPMRR, United States Patent and Trademark
Office and United States Copyright Office, Canadian Intellectual Property
Office, executions searches, or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents (together with copies of such financing statements and documents) that
name any Loan Party as debtor and that are filed in those jurisdictions in which
any Loan Party is organized or maintains its principal place of business or owns
tangible personal property and such other searches that are required by the
Perfection Certificate or that the Administrative Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Permitted Liens),

(E) a Canadian Perfection Certificate, in substantially the form of Exhibit G-3,
duly executed by each of the Loan Parties,

(F) evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreements has been taken (including receipt of
duly executed payoff letters, UCC-3 termination statements, PPSA and RPMRR
discharges and terminations, and landlords’ and bailees’ waiver and consent
agreements); and

(G) a copy of, or a certificate as to coverage under, the insurance policies
required by applicable provisions of the Collateral Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable) and shall name
the Administrative Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.

12.18 Belgian Guarantor. The Belgian Guarantor shall have delivered to the
Administrative Agent a copy of (a) its coordinated articles of association,
(b) an extract from the Crossroads Bank for Enterprises (dated not earlier than
15 days before the Closing Date), and (c) a certificate stating that such

 

-150-



--------------------------------------------------------------------------------

Belgian Guarantor has neither been declared bankrupt nor filed any request for
judicial composition (“concordat judiciaire/gerechtelijk akkoord”) under the Law
of 17 July 1997 or judicial reorganization (“reorganization
judiciaire/gerechtelijke reorganisatie”) under the Law of 31 January 2009 on the
continuity of enterprises, delivered by the competent commercial court (dated
not earlier than 2 days before the Closing Date).

Notwithstanding anything herein to the contrary, it is understood that to the
extent that any security interest in the Collateral is not provided on the
Closing Date after GWI’s use of commercially reasonable efforts to do so, the
perfection of a Lien on such Collateral shall not constitute a condition
precedent to the making of the initial Loans but shall be required to be
delivered after the Closing Date as provided in §9.19; provided that (a) with
respect to perfection of security interests in UCC Filing Collateral, the
Borrowers shall have delivered all applicable UCC financing statements to the
Administrative Agent or shall have authorized (or shall have caused the
applicable Guarantor to authorize) the Administrative Agent to file all
applicable UCC financing statements and (b) the Borrowers shall have delivered
all Stock Certificates, together with undated stock powers executed in blank, to
the Administrative Agent. For purposes of this paragraph, “UCC Filing
Collateral” means collateral for which a security interest can be perfected by
filing a UCC financing statement. “Stock Certificates” means Collateral
consisting of stock certificates representing capital stock of the Restricted
Subsidiaries and the Voting Trust Certificates for which (x) a security interest
can be perfected by delivering such stock certificates and (y) a security
interest is required to be perfected pursuant to the Security Agreements.

13. CONDITIONS TO ALL BORROWINGS AFTER THE CLOSING DATE.

The obligations of the Lenders to make any Loans and of the Issuing Lender to
issue or extend any Letter of Credit, after the Closing Date, shall also be
subject to the satisfaction of the following conditions precedent:

13.1 Representations True; No Event of Default. Each of the representations and
warranties of the Borrowers and their Subsidiaries contained in this Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Credit Agreement shall be true in all
material respects at and as of the time of the making of such Loan or the
issuance or extension of such Letter of Credit (except to the extent of changes
resulting from transactions contemplated or permitted by this Credit Agreement
and the other Loan Documents and changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse to the
Agents and the Lenders, and to the extent that such representations and
warranties relate expressly to an earlier date) and no Default or Event of
Default shall have occurred and be continuing or result from such extension of
credit.

13.2 Borrowing Request. The Administrative Agent and, if applicable, the
applicable Issuing Lender, shall have received a Loan Request, Swingline Loan
Request or Letter of Credit Application, as the case may be, in accordance with
the requirements hereof.

14. EVENTS OF DEFAULT; ACCELERATION; ETC.

14.1 Events of Default and Acceleration. Any of the following events shall
constitute an “Event of Default” or, if the giving of notice or the lapse of
time or both is required, then, prior to such notice or lapse of time, a
“Default”:

(a) any Borrower shall fail to pay any principal of its Loans or any Borrower
shall fail to pay any Reimbursement Obligation when the same shall become due
and payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

 

-151-



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay (i) any interest on its Loans, any Commitment
Fee, any Letter of Credit Fee, any Duration Fee, or any fees due under the Fee
Letter, when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment, and such failure shall continue for three (3) days; or (ii) any other
sums due hereunder or under any of the other Loan Documents, when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure shall continue for thirty (30) days;

(c) any of the Borrowers or any of their Restricted Subsidiaries shall fail to
comply with any of the covenants contained in §§9.1, 9.5.1, the first sentence
of §9.6, 9.12, 9.14, 10 or 11;

(d) any of the Borrowers or any of their Restricted Subsidiaries shall fail to
perform any term, covenant or agreement contained herein or in any of the other
Loan Documents (other than those specified elsewhere in this §14.1) for thirty
(30) days after written notice of such failure has been given to the Applicable
Borrower by the Administrative Agent;

(e) any representation or warranty of any of the Borrowers or any of their
Restricted Subsidiaries in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement shall prove to have been false in any
material respect upon the date when made or deemed to have been made;

(f) any of the Borrowers or any of their Restricted Subsidiaries shall fail to
pay when due, or within any applicable period of grace, any obligation in excess
of the aggregate amount of $50,000,000, for borrowed money or credit received or
in respect of any Capitalized Leases, or fail to observe or perform any material
term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing borrowed money or credit received or in respect of any
Capitalized Leases for such period of time as would permit (assuming the giving
of appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof;

(g) any of the Borrowers and any of their Restricted Subsidiaries (other than
Immaterial Restricted Subsidiaries) shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator, administrator or
receiver of any of the Borrowers or any of their Restricted Subsidiaries (other
than Immaterial Restricted Subsidiaries) or of any substantial part of the
assets of any of the Borrowers or any of their Restricted Subsidiaries (other
than Immaterial Restricted Subsidiaries) or shall commence any case or other
proceeding relating to any of the Borrowers or any of their Restricted
Subsidiaries (other than Immaterial Restricted Subsidiaries) under any Debtor
Relief Law, or shall take any action to authorize or in furtherance of any of
the foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of the Borrowers or any
of their Restricted Subsidiaries (other than Immaterial Restricted Subsidiaries)
and the Borrowers or any of their Restricted Subsidiaries (other than Immaterial
Restricted Subsidiaries) shall indicate their approval thereof, consent thereto
or acquiescence therein or such petition or application shall not have been
dismissed within sixty (60) days following the filing thereof;

 

-152-



--------------------------------------------------------------------------------

(h) a decree or order is entered appointing any such trustee, custodian,
liquidator, administrator or receiver or adjudicating any of the Borrowers or
any of their Restricted Subsidiaries (other than Immaterial Restricted
Subsidiaries) bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
of the Borrowers or any Restricted Subsidiary (other than Immaterial Restricted
Subsidiaries) of the Borrowers in an involuntary case under any Debtor Relief
Law as now or hereafter constituted;

(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any final judgment
against any of the Borrowers or any of their Restricted Subsidiaries that, with
other outstanding final judgments, undischarged, against any of the Borrowers or
any of their Restricted Subsidiaries exceeds in the aggregate $50,000,000;

(j) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Lenders, or any
action at law, suit or in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any of
the Borrowers or any of their Restricted Subsidiaries party thereto or any of
their respective stockholders, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof;

(k) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which results or could reasonably be expected to result in liability under
Title IV of ERISA to the Pension Plan, the Multiemployer Plan and/or the PBGC in
an aggregate amount in excess of $50,000,000; or (ii) GWI or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under §4201 of
ERISA under a Multiemployer Plan in an aggregate amount in excess of
$50,000,000; or (iii) there is a failure of legal compliance with respect to any
Canadian Plan or Foreign Plan and such failure results or could reasonably be
expected to result in accelerated liability in an aggregate amount in excess of
$50,000,000; or (iv) a Canadian Plan or a Foreign Plan is terminated and such
termination results or could reasonably be expected to result in accelerated
liability in an aggregate amount in excess of $50,000,000;

(l) any of the Borrowers or any of their Restricted Subsidiaries (other than
Immaterial Restricted Subsidiaries) shall be enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting any material part of its business and such order shall continue
in effect for more than thirty (30) days;

(m) there shall occur any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty, which in any such case causes,
for more than thirty (30) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Borrower or
any of its Restricted Subsidiaries if such event or circumstance is not covered
by business interruption insurance and would have a Material Adverse Effect;

(n) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any Borrower or
any of its Restricted Subsidiaries if such loss, suspension, revocation or
failure to renew would have a Material Adverse Effect;

 

-153-



--------------------------------------------------------------------------------

(o) any of the Borrowers or any of their Restricted Subsidiaries shall be
indicted for a state or federal crime, or any civil or criminal action shall
otherwise have been brought against any of the Borrowers or any of their
Restricted Subsidiaries, a punishment for which in any such case could include
the forfeiture of any assets of such Borrower or such Restricted Subsidiary
having a fair market value in excess of $50,000,000;

(p) (i) any person or group of persons (within the meaning of §13 or 14 of the
Securities Exchange Act of 1934, as amended) other than Mortimer B. Fuller, III,
his interest in his father’s estate and any of his children or grandchildren and
any trust or other Person controlled by, and a majority of the beneficial
ownership interest of which is owned by, any of such individuals, singly or
jointly, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) of
more than thirty-five percent (35%) of the outstanding shares of the Capital
Stock of GWI that is common stock, (ii) during any period of twelve consecutive
calendar months, individuals who were directors of GWI on the first day of such
period shall cease to constitute a majority of the board of directors of GWI,
(iii) any of the Borrowers shall at any time own directly or indirectly less
than 100% of the shares of the Capital Stock of each of their Restricted
Subsidiaries, as adjusted pursuant to any stock split, stock dividend or
recapitalization or reclassification of the capital of such Person, except as
otherwise consented to by the Applicable Lenders pursuant to §10.5.2, and except
as otherwise described in §8.17; or (iv) any event shall occur which would
constitute a “Change of Control” as defined in any other Indebtedness in excess
of $100,000,000; or

(q) any Guarantees (other than a Guarantee by an Immaterial Restricted
Subsidiary) or security interests in the Collateral (including, without
limitation, the Voting Trust Certificates (or other ownership or profit interest
in the Voting Trust)), at any time after its execution and delivery of the Loan
Documents for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect (except in accordance with the terms of §16.11); or to create a
valid and perfected first priority Lien on the Collateral purported to be
covered thereby (subject to the Liens permitted by §10.2) or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of §7 or of any Collateral Document (including, without limitation,
the pledge of the Voting Trust Certificates (or other ownership or profit
interest in the Voting Trust)).

14.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Lender to issue, extend or renew Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then outstanding amount thereof); and

(d) exercise on behalf of itself, the Lenders and the Issuing Lender all rights
and remedies available to it, the Lenders and the Issuing Lender under the Loan
Documents;

 

-154-



--------------------------------------------------------------------------------

provided, however, that upon the commencement of relief with respect to any
Borrower or any Restricted Subsidiary (other than an Immaterial Restricted
Subsidiary) under any Debtor Relief Law (whether upon the occurrence of an
actual or deemed entry of an order or otherwise), the obligation of each Lender
to make Loans and any obligation of the Issuing Lender to issue, extend or renew
any Letter of Credit shall automatically terminate, the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the applicable Letter of Credit Obligations as aforesaid
shall automatically become effective, in each case without further act of any
Agent or any Lender.

14.3 Application of Funds.

(a) After the exercise of remedies provided for in §14.2 (or after the Loans
have automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to §14.2), any amounts received on account of the U.S.
Obligations from any U.S. Loan Party shall, subject to the provisions of §§6.16
and 6.17, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the U.S. Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under §6) payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the U.S. Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Domestic Lenders and the Issuing Lender (including
fees, charges and disbursements of counsel to the respective Domestic Lenders
and the Issuing Lender (including fees and time charges for attorneys who may be
employees of any Domestic Lender or the Issuing Lender) and amounts payable
under §6), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

Third, to payment of that portion of the U.S. Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other U.S. Obligations, ratably among the Domestic Lenders and
the Issuing Lender in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to (i) payment of that portion of the U.S. Obligations constituting
unpaid principal of the Loans and Letter of Credit Borrowings, obligations under
any Secured Hedging Agreements, and obligations under any Secured Cash
Management Agreements, and (ii) the Administrative Agent for the account of the
Issuing Lender, to Cash Collateralize that portion of Letter of Credit
Obligations of the Domestic Borrowers comprised of the aggregate undrawn amount
of Letters of Credit to the extent not otherwise Cash Collateralized by the
Domestic Borrowers pursuant to §6.16, in each case ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the payment of Foreign Obligations as provided in §14.3(b); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Domestic Borrowers or as otherwise required by Law.

Subject to §6.16, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

-155-



--------------------------------------------------------------------------------

(b) After the exercise of remedies provided for in §14.2 (or after the Loans
have automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to §14.2), any amounts received on account of the Foreign
Obligations from any Foreign Loan Party shall, subject to the provisions of
§§6.16 and 6.17, be applied by the applicable Agent in the following order:

First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under §6) payable to
the Agents in their capacity as such;

Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders with respect to such Foreign Obligations and
the Issuing Lender (including fees, charges and disbursements of counsel to the
such Lenders and the Issuing Lender (including fees and time charges for
attorneys who may be employees of such Lender or the Issuing Lender) and amounts
payable under §6), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, Letter of
Credit Borrowings and other Foreign Obligations, ratably among the Lenders with
respect to such Foreign Obligations and the Issuing Lender in proportion to the
respective amounts described in this clause Third payable to them; and

Fourth, to payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans and Letter of Credit Borrowings and obligations
under any Secured Hedging Agreements, ratably among the applicable Secured
Parties with respect to such Foreign Obligations and the Issuing Lender in
proportion to the respective amounts described in this clause Fourth held by
them;

Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the Foreign Borrowers or as otherwise required by
Law.

Subject to §6.16, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to the Fourth clause above shall be applied
to satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Notwithstanding §14.3(a) and
(b), Obligations arising under Secured Cash Management Agreements and Secured
Hedging Agreements shall be excluded from the application described above (other
than in the case of Secured Cash Management Agreement and Secured Hedging
Agreements with Cash Management Banks and Hedge Banks listed on Schedules 1.1(a)
and 1.1(b)) if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. Each Cash Management Bank or Hedge Bank not a party to this
Credit Agreement that has given the notice contemplated by the preceding
sentence or is listed on Schedules 1.1(a) and 1.1(b) shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of §16.1 for itself and its Affiliates as if a “Lender” party
hereto.

 

-156-



--------------------------------------------------------------------------------

15. SETOFF.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Credit Agreement or any
other Loan Document to such Lender or the Issuing Lender, irrespective of
whether or not such Lender or the Issuing Lender shall have made any demand
under this Credit Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of §6.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the Issuing Lender
and their respective Affiliates under this §15 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates may have. Each Lender and the Issuing
Lender agrees to notify the Borrowers and the Applicable Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Any amounts set
off pursuant to this §15 shall be distributed ratably in accordance with §31
among all of the Lenders by the Lender setting off such amount. If any Lender
fails to share such setoff ratably, the Applicable Agent shall have the right to
withhold such Lender’s share of any Borrower’s payments until each of the
Lenders shall have, in the aggregate, received a pro rata repayment.

16. THE AGENTS.

16.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank
of America to act as agent and trustee on its behalf as the Administrative
Agent, the Canadian Agent and the European Agent hereunder and under the other
Loan Documents and authorizes Bank of America, in its capacity as Administrative
Agent, the Canadian Agent and the European Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent,
Canadian Agent and European Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this §16 are solely for the benefit of the Agents, the Lenders and the Issuing
Lender, and neither the Borrowers nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

(b) Each of the Canadian Lenders and the Issuing Lender hereby irrevocably
appoints Bank of America-Canada Branch to act as agent and trustee on its behalf
as the Canadian Agent hereunder and under the other Loan Documents and
authorizes Bank of America-Canada Branch, in its capacity as Canadian Agent, to
take such actions on its behalf and to exercise such powers as are delegated to
the Canadian Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

 

-157-



--------------------------------------------------------------------------------

(c) Each of the European Lenders and the Issuing Lender hereby irrevocably
appoints Bank of America-London Branch to act as agent and trustee on its behalf
as the European Agent hereunder and under the other Loan Documents and
authorizes Bank of America- London Branch, in its capacity as European Agent, to
take such actions on its behalf and to exercise such powers as are delegated to
the European Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

(d) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the Issuing
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the Issuing Lender on their behalf for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to §16.5 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this §16, §17 and §18 (as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

16.2 Rights as a Lender. Each Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as such Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

16.3 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Applicable Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that such Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.

 

-158-



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Applicable Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in §§14.3 and 27 or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrowers, a Lender or the Issuing Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Credit Agreement or any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Credit Agreement, any other Loan Document
or any other agreement, instrument or document the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or the sufficiency of any Collateral, (vi) whether any document is
or contains a security interest as defined in and for the purposes of the PPS
Law or (vi) the satisfaction of any condition set forth in §12 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent. No Agent shall be responsible or liable for taking, or
failing to take, any action for the purposes of the PPS Law, unless it is
expressly instructed to do so by the Required Lenders. No Agent is responsible
for identifying, perfecting or maintaining the effectiveness of any security
interest as defined in and for the purposes of the PPS Law which may be
constituted by or contained in any Loan Document or any other agreement,
arrangement or document.

16.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Applicable Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
such Agent shall have received notice to the contrary from such Lender or the
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

16.5 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this §16 shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as each Agent.

16.6 Resignation of Agents. Any Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrowers. Upon receipt
of any such notice of resignation, the Applicable Required Lenders shall have
the right, with GWI’s consent (so long as no Event of Default has occurred and
is continuing) to appoint a successor, which shall be a bank with an office in
the United

 

-159-



--------------------------------------------------------------------------------

States, Canada, the United Kingdom, the Netherlands or Australia or an Affiliate
of any such bank with an office in the United States, Canada, the United
Kingdom, the Netherlands or Australia. If no such successor shall have been so
appointed by the Applicable Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Applicable Lenders and
the Issuing Lender, appoint a successor Agent, with the Applicable Borrower’s
consent, meeting the qualifications set forth above; provided that if the
Applicable Agent shall notify the Borrowers and the Applicable Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security as nominee until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through such
retiring Agent shall instead be made by or to each Applicable Lender and the
Issuing Lender directly, until such time as the Applicable Required Lenders
appoint a successor Agent as provided for above in this §16.6. Upon the
acceptance of a successor’s appointment as an Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
§16.6). The fees payable by the Applicable Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrowers and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this §16 and
§§17 and 18 shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.

Any resignation by Bank of America as Administrative Agent, Bank of
America-Canada Branch as Canadian Agent or Bank of America-London Branch as
European Agent pursuant to this §16.6 shall also constitute its resignation as
the Issuing Lender and Swingline Lender (including as Australian Swingline
Lender). Upon the acceptance of a successor’s appointment as Administrative
Agent, Canadian Agent or European Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the applicable Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.

16.7 Non-Reliance on Agents and Other Lenders. Each Lender and the Issuing
Lender acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made (i) its own credit
analysis and decision to enter into this Credit Agreement and (ii) its own
investigation and appraisal of whether any Loan Document (or any other
agreement, arrangement or document relating to a Loan Document) is or contains a
security interest as defined in and for the purposes of the PPS Law which is for
the benefit of an Agent or a Lender (either alone or together with any other
Agent or Lender) and whether any such security interest has been or should be
perfected under the PPS Law. Each Lender further represents and warrants that it
has had the opportunity to review the Confidential Information Memorandum and
each other document made available to it on the Platform in connection with this
Credit Agreement and has acknowledged and accepted the terms and conditions
applicable to the recipients thereof. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without

 

-160-



--------------------------------------------------------------------------------

reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

16.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Co-Bookrunning Managers, Co-Lead Arrangers, Co-Syndication Agents, or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Canadian Agent, the European Agent, a Lender, a Swingline Lender or the
Issuing Lender hereunder.

16.9 Agents May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, any Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether such Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations (other than Obligations under any Hedging Agreement or in
respect of any cash management services) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Agents (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Agents and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the Agents
under §§2.2, 5.10, 6.1 and 17) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

(c) and any custodian, receiver, administrator, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Lender to make such payments to the
Agents and, in the event that any Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to any Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of such Agent and its agents and counsel, and any other amounts due such Agent
under §§6.1 and 17.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Issuing Lender to authorize any
Agent to vote in respect of the claim of any Lender or the Issuing Lender in any
such proceeding.

16.10 Closing Documentation, Etc. For purposes of determining compliance with
the conditions set forth in §12, each Lender that has executed this Credit
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by any
Agent or any Co-Lead Arranger to such Lender for consent, approval, acceptance
or satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent active upon the Borrowers’ account shall have received
notice from such Lender prior to the Closing Date specifying such Lender’s
objection thereto and such objection shall not have been withdrawn by notice to
the Administrative Agent to such effect on or prior to the Closing Date.

 

-161-



--------------------------------------------------------------------------------

16.11 Guaranty and Collateral Matters. Each of the Lenders (including in its
capacity as a potential Cash Management Bank and a potential Hedge Bank) and the
Issuing Lender irrevocably authorize and direct the Applicable Agent, in
connection with a disposition permitted by §10.5.3, or pursuant to and in
accordance with §27,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Revolving Loan
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination or cash
collateralization in a manner satisfactory to the Issuing Lender hereunder of
all Letters of Credit, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
a Person that is not a Loan Party, (iii) that constitutes “Excluded Property”
(as such term is defined in the U.S. Security Agreement), or (iv) if approved,
authorized or ratified in writing in accordance with §27;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by §10.2(h).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty. In each case as specified
in this §16.11, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this §16.11.

16.12 Payments.

16.12.1. Payments to Agents. A payment by the Applicable Borrower to the
Applicable Agent hereunder or any of the other Loan Documents for the account of
any Applicable Lender shall constitute a payment to such Lender. Each Agent
agrees promptly to distribute to each Applicable Lender such Lender’s pro rata
share of payments received by such Agent for the account of such Lenders except
as otherwise expressly provided herein or in any of the other Loan Documents.

16.12.2. Distribution by Agents.

(a) Unless the Applicable Agent shall have received notice from the Applicable
Borrower prior to the date on which any payment is due to such Agent for the
account of the Applicable Lenders or the Issuing Lender hereunder that such
Borrower will not make such payment, the Applicable Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Applicable Lenders or the
Issuing Lender, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Applicable Lenders
or the Issuing Lender, as the case may be, severally agrees to repay to the
Applicable Agent forthwith on demand the amount so distributed to such Lender or
the Issuing Lender, in immediately

 

-162-



--------------------------------------------------------------------------------

available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Applicable Agent, at the greater of the Federal Funds Rate and a rate determined
by the Applicable Agent in accordance with banking industry rules on interbank
compensation. A notice of the Applicable Agent to any Applicable Lender or
Borrowers with respect to any amount owing under this subsection (a) shall be
conclusive, absent manifest error.

(b) If a court of competent jurisdiction shall adjudge that any amount received
and distributed by any Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to such Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

16.13 Indemnity. To the extent not reimbursed by the Borrowers (and without
limiting their obligation to do so), the Lenders ratably agree hereby to
indemnify and hold harmless the Agents and their Affiliates (including any of
the officers, directors, employees, agents and attorneys-in-fact of any thereof)
(each, an “Indemnified Party”) from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which such Indemnified Party has not been reimbursed
by the Borrowers as required by §17), and liabilities of every nature and
character arising out of or related to this Credit Agreement, the Letters of
Credit or any of the other Loan Documents or the transactions contemplated or
evidenced hereby or thereby, or such Indemnified Party’s actions taken hereunder
or thereunder, except to the extent that any of the same shall be directly
caused by such Indemnified Party’s willful misconduct, gross negligence or, in
the absence of instruction or concurrence of the Required Lenders, breach of
contract as determined in a final, non-appealable judgment by a court of
competent jurisdiction.

16.14 Withholding Taxes. To the extent required by any applicable Laws, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
§6.12, each Lender shall indemnify and hold harmless each Agent against, within
ten days after written demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for such Agent) incurred by or asserted against
such Agent as a result of the failure of the Agent to properly withhold any Tax
from amounts paid to or for the account of such Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes each Agent to set off and apply
any and all amounts at any time owing to such Lender under this Credit Agreement
or any other Loan Document against any amount due such Agent under this §16.14.
The agreements in this §16.14 shall survive the resignation and/or replacement
of any Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations. For the avoidance of doubt, the term “Lender” for
purposes of this §16.14 includes any Swingline Lender and the Issuing Lender.

16.15 Security in the Province of Québec. Without limiting the powers of the
Administrative Agent under this Credit Agreement and the Collateral Documents,
each Canadian Lender and the Administrative Agent acknowledges and agrees that
the Administrative Agent shall, for the purposes of holding any security granted
under the Collateral Documents pursuant to the laws of the Province of Québec to
secure payment of bonds or any similar instruments (collectively, in this
subsection, the “Bonds”), be the holder of an irrevocable power of attorney
(fondé de pouvoir), within the meaning of Article 2692 of the Civil Code of
Québec, for all present and future Canadian Lenders as well as holders and
depositaries of the Bonds. Each of the Canadian Lenders and the Administrative
Agent constitutes, to the extent necessary,

 

-163-



--------------------------------------------------------------------------------

the Administrative Agent as the holder of such irrevocable power of attorney
(fondé de pouvoir) in order to hold security granted under the Collateral
Documents in the Province of Québec to secure payment of the Bonds. Each
successor Canadian Lender and successor to the Administrative Agent shall be
deemed to have confirmed and ratified the constitution of the Administrative
Agent as the holder of such irrevocable power of attorney (fondé de pouvoir).
Furthermore, the Administrative Agent agrees to act in the capacity of the
holder and depositary of the Bonds for the benefit of all present and future
Canadian Lenders. Notwithstanding the provisions of Section 32 of the Special
Powers of Legal Persons Act (Québec), the Administrative Agent may acquire and
be the holder of a Bond. The Canadian Borrower and each Canadian Guarantor
acknowledges that each of the Bonds executed by it constitutes a title of
indebtedness, as such term is used in Article 2692 of the Civil Code of Québec.
Notwithstanding the provisions of Section 22, the provisions of this subsection
shall be governed by the laws of the Province of Québec and the federal laws of
Canada applicable therein.

17. EXPENSES.

Each of the Borrowers agrees to pay (a) the reasonable fees, expenses and
disbursements of Cahill Gordon & Reindel LLP and any local counsel to any Agent
incurred in connection with the preparation, syndication, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document providing for such cancellation, provided that such counsel
shall provide the Borrowers with invoices reflecting the expenses incurred in
connection with the foregoing, and (b) all reasonable out-of-pocket expenses,
including reasonable legal, consulting, accounting, appraisal and similar
professional fees and charges incurred by any Lender or any Agent (provided that
legal expenses shall be limited to (1) one primary counsel for all Indemnified
Persons, taken as a whole, (2) one regulatory counsel, with respect to each
appropriate jurisdiction and (3) local counsel for the Agents and Lenders taken
as a whole as may be deemed necessary (unless there is an actual or perceived
conflict of interest in which case such affected Persons, taken as a whole, may
retain one conflicts counsel)) in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against any of the
Borrowers or any of their Restricted Subsidiaries or the administration thereof
after the occurrence of a Default or Event of Default and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to any Lender’s or any Agent’s relationship with the Borrowers or any of their
Restricted Subsidiaries except in connection with a claim that any of the
Borrowers has against any of the Lenders or any Agent and in which claim such
Borrower is the prevailing party after entry of a final nonappealable judgment
or order. The covenants of this §17 shall survive payment or satisfaction of all
other Obligations.

18. INDEMNIFICATION.

Each of the Borrowers agrees to indemnify and hold harmless each Agent, each
Co-Lead Arranger and the Lenders and each of their respective Affiliates and
their and their respective Affiliates’ respective directors, officers,
employees, agents and advisors or control persons (each, an “Indemnified
Person”) from and against any and all claims, actions and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of this Credit
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (a) any actual or proposed use by any of
the Borrowers or any of their Restricted Subsidiaries of the proceeds of any of
the Loans or Letters of Credit, (b) any of the Borrowers or any of their
Restricted Subsidiaries entering into or performing this Credit Agreement or any
of the other Loan Documents, or (c) with respect to the Borrowers and their
Restricted Subsidiaries and their respective Real Estate properties, assets and
operations, the violation of any Environmental Law, the presence,

 

-164-



--------------------------------------------------------------------------------

disposal, escape, seepage, leakage, spillage, discharge, emission, release or
threatened release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, natural resource damages, damage to property or diminution in property
value) or pursuant to any Environmental Law, in each case including, without
limitation, all reasonable fees and disbursements of counsel (provided that such
fees and disbursements of counsel shall be limited to (1) one primary counsel
for all Indemnified Persons, taken as a whole, (2) one regulatory counsel, with
respect to each appropriate jurisdiction and (3) local counsel for the Agents
and Lenders taken as a whole as may be deemed necessary (unless there is an
actual or perceived conflict of interest in which case such affected Persons,
taken as a whole, may retain one conflicts counsel)), in each case, incurred in
connection with any such investigation, litigation or other proceeding, other
than direct, as opposed to special, indirect, consequential or punitive, damages
as a result as determined in a final, nonappealable judgment by a court of
competent jurisdiction of the (i) bad faith, gross negligence or willful
misconduct of such Indemnified Person, (ii) material breach of the Loan
Documents by such Indemnified Person or (iii) any proceeding not arising from
any act or omission by the Borrowers or their affiliates that is brought by an
Indemnified Person against any other Indemnified Person (other than disputes
involving claims against any Co-Lead Arranger or the Administrative Agent in its
capacity as such). In the event that any claim is made against any Agent, any
Co-Lead Arranger or any Lender for which indemnity is provided under this §18,
such Agent, such Co-Lead Arranger or such Lender shall provide prompt notice to
the Borrowers of any such claim not otherwise known to the Borrowers, but the
failure of such Agent, such Co-Lead Arranger or such Lender to provide such
notice shall not impair the liability of any Borrower with respect to its
indemnification for such claim except to the extent that such Borrower has been
actually prejudiced by such failure. In litigation, or the preparation therefor,
the Lenders, each Co-Lead Arranger and each Agent shall be entitled to select
their own counsel and to participate in the defense and the investigation of
such claim, action or proceeding and, in addition to the foregoing indemnity,
the Borrowers agree to pay promptly the reasonable fees and expenses of such
counsel. If, and to the extent that the obligations of the Borrowers under this
§18 are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The covenants contained in this §18 shall
survive payment or satisfaction in full of all other Obligations.

19. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of a Borrower or any of its Restricted Subsidiaries
pursuant hereto shall be deemed to have been relied upon by the Lenders and the
Agents, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lenders of any of the Loans and the
issuance or extension of any Letters of Credit, as herein contemplated, and
shall continue in full force and effect so long as any Letter of Credit or any
amount due under this Credit Agreement or the Notes or any of the other Loan
Documents remains outstanding or any Lender has any obligation to make any Loans
or the Issuing Lender has any obligation to issue or extend any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement. All statements contained in any certificate or other
paper delivered to any Lender or any Agent at any time by or on behalf of the
Borrowers or any of their Restricted Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Borrower or such Restricted Subsidiary
hereunder.

 

-165-



--------------------------------------------------------------------------------

20. SUCCESSORS AND ASSIGNS.

20.1 General Conditions. The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (a) to an
assignee in accordance with the provisions of §20.2 or (b) by way of
participation in accordance with the provisions of §20.4 or (c) by way of pledge
or assignment of a security interest subject to the restrictions of §20.4(d)
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in §20.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, any Indemnified Person, the Issuing Lender and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement or any of the other Loan Documents.

20.2 Assignments. Any Lender may at any time assign to one or more assignees all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitments and the same portion of the Loans
at the time owing to it and its participating interest in the risk relating to
any Letters of Credit and Swingline Loans and all or the same portion of any
Term Loan owing it); provided that any such assignment shall be subject to the
following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of less than the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or, in the
case of an assignment to a Lender or a Lender Affiliate, the aggregate amount of
the Commitments (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loan of the assigning Lender subject to each such
assignment (determined as of the date on which the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (A) $5,000,000, in the case of Domestic Revolving Loans,
Canadian Revolving Loans, European Loans, or Australian Revolving Loans or
(B) $1,000,000, in the case of Domestic Term Loans, Canadian Term Loans or
Australian Term Loans, unless each of the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, GWI otherwise
consent (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met under this clause; and

(ii) in the case of European Loans and European Swingline Loans only, the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment (determined as of the date on which the Assignment and
Assumption with respect thereto is delivered to the Administrative Agent) shall
not be less than EUR50,000 or the Dollar Equivalent of EUR50,000 or the full
remaining amount of such assigning Lender’s Loans to the extent such amount is
less than EUR50,000 or the Dollar Equivalent of EUR50,000; provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met
under this clause;

(b) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to the Loan or the Commitment assigned, except that this
clause (b) shall not apply to any Swingline Lender’s rights and obligations in
respect of Swingline Loans;

 

-166-



--------------------------------------------------------------------------------

(c) no Lender may make any assignment of all or a portion of its interests,
rights and obligations in any Canadian Loan to an assignee who is not dealing at
“arm’s length” with the Canadian Borrower (as such term is defined in the Income
Tax Act of Canada);

(d) no consent shall be required for any assignment except to the extent
required by subsection (a)(i) of this §20.2 and, in addition:

(i) the consent of GWI (such consent not to be unreasonably withheld or delayed)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is (A) in connection with
the primary syndication, (B) an assignment of Commitments or Loan (other than
Revolving Loan Commitments) to a Lender, an Affiliate of a Lender or an Approved
Fund or (C) an assignment of Revolving Loan Commitments to a Revolving Lender,
an Affiliate of a Revolving Lender or an Approved Fund of a Revolving Lender;
provided that GWI shall be deemed to have consented to any such assignment with
respect to any Term Loan unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitments (other than Revolving Loan Commitments) if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender and (2) any Revolving Loan
Commitments if such assignment is to a Person that is not a Revolving Lender;

(iii) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(iv) the consent of the Applicable Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Domestic Revolving Loans, Australian Revolving Loans, Canadian
Revolving Loans and European Loans.

(e) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(f) No such assignment shall be made (A) other than to the extent permitted
under §20.8, to a Borrower or any of the Borrowers’ Affiliates or Subsidiaries,
or (B) to any Defaulting Lender or any of its Affiliates or Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

-167-



--------------------------------------------------------------------------------

(g) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of GWI and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §20.3, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Credit Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of §§6.6, 6.7, 6.9, 6.12, and 17 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Such
release shall not include any claims which the Borrowers may have against such
Lender arising prior to the date of such assignment. Any assignment or transfer
by a Lender of rights or obligations under this Credit Agreement that does not
comply with this §20.2 shall be treated for purposes of this Credit Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with §20.4.

If any of the Lender’s rights and/or obligations under any of the Loan Documents
are transferred or assigned or deemed to be transferred or assigned by way of
novation, each of the Lenders expressly reserves and maintains its rights and
prerogatives under this Credit Agreement and the Belgian Security Agreements for
the benefit of any transferee or assignee in accordance with the provisions of
Article 1278 of the Belgian Civil Code.

20.3 Register.

(a) The Administrative Agent, acting solely for this purpose as an agent of the
Domestic Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Domestic Lenders, and the Commitments of, and principal amounts
of the Domestic Loans and Letter of Credit Obligations owing to, the Domestic
Lenders pursuant to the terms hereof from time to time (the “Domestic
Register”). The entries in the Domestic Register shall be conclusive, and the
Domestic Borrowers, the Administrative Agent and the Domestic Lenders shall
treat each Person whose name is recorded in the Domestic Register pursuant to
the terms hereof as a Domestic Lender hereunder for all purposes of this Credit
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Domestic Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Domestic Register shall be available for inspection by
the Domestic Borrowers and any Domestic Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

-168-



--------------------------------------------------------------------------------

(b) The European Agent, acting solely for this purpose as an agent of the
European Borrower (and such agency being solely for tax purposes), shall
maintain at the European Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the European Lenders, and the Commitments of, and principal amounts of the
European Loans and Letter of Credit Obligations owing to, each European Lender
pursuant to the terms hereof from time to time (the “European Register”). The
entries in the European Register shall be conclusive, and the European Borrower,
the European Agent and the European Lenders shall treat each Person whose name
is recorded in the European Register pursuant to the terms hereof as a European
Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. In addition, the European Agent shall maintain on the
European Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The European Register shall
be available for inspection by the Company or the European Borrower and any
European Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Australian Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Australian Lenders, and the Commitments of, and principal
amounts of the Australian Loans and Letter of Credit Obligations owing to, each
Australian Lender pursuant to the terms hereof from time to time (the
“Australian Register”). The entries in the Australian Register shall be
conclusive, and the Australian Borrower, the Administrative Agent and the
Australian Lender shall treat each Person whose name is recorded in the
Australian Register pursuant to the terms hereof as an Australian Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Australian Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Australian Register shall
be available for inspection by the Company or the Australian Borrower and any
Australian Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) The Canadian Agent, acting solely for this purpose as an agent of the
Canadian Borrower (and such agency being solely for tax purposes), shall
maintain at the Canadian Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Canadian Lenders, and the Commitments of, and principal amounts of the
Canadian Loans and Letter of Credit Obligations owing to, the Canadian Lenders
pursuant to the terms hereof from time to time (the “Canadian Register”). The
entries in the Canadian Register shall be conclusive, and the Canadian Borrower,
the Canadian Agent and the Canadian Lenders shall treat each Person whose name
is recorded in the Canadian Register pursuant to the terms hereof as a Canadian
Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. In addition, the Canadian Agent shall maintain on the
Canadian Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Canadian Register shall
be available for inspection by the Canadian Borrower and any Canadian Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

-169-



--------------------------------------------------------------------------------

20.4 Participations.

(a) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or any Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrowers or any of the Borrowers’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Obligations and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Agents, the Lenders and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.

(b) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Credit Agreement or
any other Loan Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) or (b) of §27
that directly affects such Participant. Subject to subsection (c) of this §20.4,
the Borrowers agree that each Participant shall be entitled to the benefits of
§§6.6, 6.7, 6.9 and 6.12 (subject to the limitations and requirements of such
Sections and §6.11) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §20.2. To the extent permitted by
applicable law, each Participant also shall be entitled to the benefits of §15
as though it were a Lender, provided such Participant agrees to be subject to
§15 as though it were a Lender. Each Lender that sells a participation shall
(acting solely for this purpose as a non-fiduciary agent of the Applicable
Borrower) maintain a register complying with the requirements of §§163(f),
871(h) and 881(c)(2) of the Code on which is entered the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Credit
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the parties hereto shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement, notwithstanding notice
to the contrary.

(c) A Participant shall not be entitled to receive any greater payment under
§6.6, 6.7 or 6.12 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, except to the extent
the participation was sold with the Applicable Borrower’s prior written consent
(not to be unreasonably withheld or delayed).

(d) Any Lender may at any time, without the consent of GWI or the Administrative
Agent, pledge or assign a security interest in all or any portion of its rights
under this Credit Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

20.5 Resignation as Issuing Lender After Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America, Bank of
America-Canada Branch, Bank of America-London Branch or Bank of
America-Australia Branch assigns all of its Commitments and Loans pursuant to
§20.2, Bank of America, Bank of America-Canada Branch, Bank of America-London
Branch

 

-170-



--------------------------------------------------------------------------------

or Bank of America-Australia Branch, as the case may be, may, (i) upon 30 days’
written notice to the Borrowers and the Lenders, resign as Issuing Lender and/or
(ii) upon 30 days’ written notice to the Borrowers, resign as Swingline Lender,
Canadian Swingline Lender, European Swingline Lender or Australian Swingline
Lender, as the case may be. In the event of any such resignation as Issuing
Lender or any Swingline Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor Issuing Lender or Applicable Swingline Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America, Bank of
America-Canada Branch, Bank of America-London Branch or Bank of
America-Australia Branch, as the case may be, as Issuing Lender or Swingline
Lender, as the case may be. If Bank of America resigns as Issuing Lender, it
shall retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all Letter of Credit Obligations
with respect thereto. If Bank of America, Bank of America-Canada Branch, Bank of
America-London Branch or Bank of America-Australia Branch, as the case may be,
resigns as the Applicable Swingline Lender, it shall retain all the rights of
the Applicable Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Applicable Floating Rate
Loans or fund risk participations in outstanding Swingline Loans pursuant to
§2.7. Upon the appointment of a successor Issuing Lender and/or Applicable
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender or
Applicable Swingline Lender, as the case may be, and (b) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

20.6 New Notes. Upon its receipt of an Assignment and Assumption executed by the
parties to such assignment, together with each Note subject to such assignment,
to the extent applicable, the Applicable Agent shall (a) record the information
contained therein in the Applicable Register, and (b) give prompt notice thereof
to the Borrowers. Within five (5) Business Days after receipt of such notice,
the Borrowers, at their own expense, shall, upon the request of such assignee
made through the Applicable Agent, execute and deliver to the Applicable Agent,
in exchange for each surrendered Note, a new Note to the order of such assignee
in an amount equal to the amount assumed by such assignee pursuant to such
Assignment and Assumption and, if the assigning Lender has retained some portion
of its obligations hereunder, upon the request of such assigning Lender made
through the Applicable Agent, a new Note to the order of the assigning Lender in
an amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of the assigned
Notes. The surrendered Notes shall be cancelled and returned to the Borrowers.

20.7 Special Purpose Funding Vehicle. Notwithstanding anything to the contrary
contained in this §20, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) of such Granting Lender, identified as such
in writing from time to time delivered by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to a Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Credit Agreement, provided that (a) in
the case of any European Loan or European Swingline Loan only, the principal
amount to which the option applies shall not be less than EUR50,000 or the
Dollar Equivalent of EUR50,000, (b) nothing herein shall constitute a commitment
to make any Loan by any SPC, (c) the Granting Lender’s obligations under this
Credit Agreement shall remain unchanged, (d) the Granting Lender should retain
the sole right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement and (e) if an
SPC elects not to exercise

 

-171-



--------------------------------------------------------------------------------

such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by the
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any expense reimbursement, indemnity or similar payment obligation under this
Credit Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Credit Agreement) that, prior to
the date that is one year and one day after the later of (i) the payment in full
of all outstanding senior indebtedness of any SPC and (ii) the Maturity Date, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States of
America or any state thereof. In addition, notwithstanding anything to the
contrary contained in this §20.7, any SPC may (A) with notice to, but (except as
specified below) without the prior written consent of, the Borrowers or any
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans (provided that, in the case of any European Loan or
European Swingline Loan only, such assignment shall be in an amount of at least
EUR50,000 or the Dollar Equivalent of EUR50,000 or the full remaining amount of
such SPC’s Loans to the extent such amount is less than EUR50,000 or the Dollar
Equivalent of EUR50,000) to its Granting Lender or to any financial institutions
(consented to by the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrowers, which consents shall not
be unreasonably withheld or delayed) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(B) disclose on a confidential basis any non-public information relating to its
Loans (other than financial statements referred to in §§8.4 or 9.4) to any
rating agency, commercial paper dealer or provider of a surety, guarantee or
credit or liquidity enhancement to such SPC. In no event shall the Borrowers be
obligated to pay to an SPC that has made a Loan any greater amount than the
Borrowers would have been obligated to pay under this Credit Agreement if the
Granting Lender had made such Loan. An amendment to this §20.7 without the
written consent of an SPC shall be ineffective insofar as it alters the rights
and obligations of such SPC.

20.8 Assignment to GWI. Notwithstanding anything to the contrary contained
herein, any Lender may, at any time, assign all or a portion of its rights and
obligations under this Credit Agreement in respect of its Term Loans to GWI or
its Subsidiaries (a “Company Assignment”) through Dutch auction procedures open
to all applicable Lenders on a pro rata basis in accordance with customary
procedures to be agreed between GWI and the Administrative Agent (or other
applicable agent managing such auction); provided that:

(i) any Term Loans acquired by GWI or any Subsidiary shall be retired and
cancelled promptly upon the acquisition thereof;

(ii) no Default or Event of Default shall exist at the time of the Company
Assignment or result therefrom;

(iii) on a pro forma basis, giving effect to the Company Assignment and all
associated transactions, the Borrowers shall be in compliance with each of the
covenants set forth in §11 as of the end of the latest fiscal quarter for which
internal financial statements are available;

(iv) GWI shall affirm the No Undisclosed Information Representation as of the
time of the Company Assignment; and

(v) no Revolving Loans shall be used to fund such Company Assignment.

 

-172-



--------------------------------------------------------------------------------

  21. NOTICES, ETC.

21.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(a) if to any Loan Party, at Genesee & Wyoming Inc., Corporate Headquarters, 66
Field Point Road, Greenwich, CT 06830, Attention: Timothy J. Gallagher, Chief
Financial Officer, or at such other address for notice as such Loan Party shall
last have furnished in writing to the Person giving the notice;

(b) if to any Agent, at the address set forth on Schedule 21 or such other
address for notice as such Agent shall last have furnished in writing to the
Person giving the notice; and

(c) if to any Lender, at such Lender’s address set forth on Schedule II, or such
other address for notice as such Lender shall have last furnished in writing to
the Person giving the notice.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in §21.2, shall be effective as provided in such §21.2.

21.2 Electronic Communications.

(a) Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, such as Intralinks) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to §5 if
such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent in writing that it is incapable of receiving notices under
such §5 by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
them, provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

-173-



--------------------------------------------------------------------------------

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWERS
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWERS MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWERS MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrowers Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

21.3 Change of Address, Etc. Each of the Borrowers, the Agents, the Issuing
Lender and the Applicable Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by written
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
written notice to the Borrowers, the Applicable Agent, the Issuing Lender and
the Applicable Swingline Lender. In addition, each Lender agrees to notify the
Applicable Agent from time to time to ensure that the Applicable Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrowers Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or its securities for purposes of United States Federal or state
securities laws.

21.4 Reliance by Agents, Issuing Lender and Lenders. Each Agent, the Issuing
Lender and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Agents, the Issuing Lender, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower (other than in the case of
gross negligence or willful misconduct of such indemnified party). All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereby consents to such
recording.

22. GOVERNING LAW.

THIS CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (OTHER THAN ANY LOAN
DOCUMENT EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF

 

-174-



--------------------------------------------------------------------------------

NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
EACH OF THE LOAN PARTIES CONSENTS AND AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN WITH
RESPECT TO ACTIONS BY ANY AGENT OR ANY LENDER IN RESPECT OF RIGHTS UNDER ANY
COLLATERAL DOCUMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO) MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK (LOCATED IN THE BOROUGH OF MANHATTAN) OR ANY
FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURT (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT OR ANY LENDER IN RESPECT
OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO) AND
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH LOAN PARTY IN
ACCORDANCE WITH LAW AT THE ADDRESS SPECIFIED IN §21. EACH OF THE LOAN PARTIES
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT. A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT MAY BE ENFORCED IN ANY OTHER COURTS TO WHOSE JURISDICTION YOU ARE OR
MAY BE SUBJECT BY SUIT UPON JUDGMENT.

Each of the Australian Borrower and each Australian Guarantor irrevocably
appoints GWI in relation to proceedings in relation to this Credit Agreement as
its agent to receive service of any legal process on its behalf without
excluding any other means of service permitted by the law of any state or
territory of Australia and agrees that failure by a process agent to notify it
or any other Loan Party of the process will not invalidate the proceedings
concerned. GWI accepts its appointment in this clause as agent for service.

23. HEADINGS.

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

24. COUNTERPARTS.

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery by electronic transmission by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.

25. ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

 

-175-



--------------------------------------------------------------------------------

26. WAIVER OF JURY TRIAL, ETC.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT,
THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
EXCEPT AS PROHIBITED BY LAW, EACH OF THE LOAN PARTIES HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING
SENTENCE, ANY SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES AND WAIVES ALL SURETYSHIP DEFENSES GENERALLY.
EACH OF THE BORROWERS (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY LENDER OR ANY AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
LENDER OR SUCH AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT THE AGENTS AND THE LENDERS HAVE BEEN
INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS BECAUSE
OF, AMONG OTHER THINGS, EACH OF THE LOAN PARTY’S WAIVERS AND CERTIFICATIONS
CONTAINED HEREIN.

27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Any consent or approval required or permitted by this Credit Agreement to be
given by the Lenders may be given, and any term of this Credit Agreement, the
other Loan Documents or any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by any of the Borrowers or any
of their Restricted Subsidiaries of any terms of this Credit Agreement, the
other Loan Documents or such other instrument or the continuance of any Default
or Event of Default may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Borrowers, the written consent of the Required Lenders and
acknowledgement by the Administrative Agent; provided that for the avoidance of
doubt the Administrative Agent’s consent shall not be required unless
specifically provided for in this §27. Notwithstanding the foregoing, no
amendment, modification or waiver shall:

(a) without the written consent of the Borrowers and each Lender directly
affected thereby:

(i) reduce or forgive the principal amount of any Loans or Reimbursement
Obligations, or reduce the rate of interest on the Loans or the amount of the
Commitment Fee or Letter of Credit Fees;

(ii) increase the amount of such Lender’s Commitment or extend the expiration
date of such Lender’s Commitment;

(iii) postpone or extend the applicable Maturity Date or any other regularly
scheduled dates for payments of principal of, or interest on, the Loans or
Reimbursement Obligations or any fees or other amounts payable to such Lender
(it being understood that (A) a waiver of the application of the default rate of
interest pursuant to §6.10 and (B) any vote to rescind any acceleration made
pursuant to §14.2 of amounts owing with respect to the Loans and other
Obligations shall require only the approval of the Required Lenders); and

 

-176-



--------------------------------------------------------------------------------

(iv) release all or substantially all the Guarantors from their guaranty
obligations under the Guaranty;

(v) release all or substantially all of the Collateral in any transaction or
series of related transactions or release the security interest in the Voting
Trust Certificates (except, in the case of a security interest in the Voting
Trust Certificates, to the extent that the Voting Trust Termination Date shall
have occurred);

(b) without the written consent of all the Lenders, amend or waive (i) this §27,
the definition of “Required Lenders”, “Required Domestic Lenders”, “Required
Australian Lenders”, “Required European Lenders” or “Required Canadian Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender, (ii) §2.11, (iii) §14.3 or (iv) §31;

(c) without the written consent of each Agent, amend or waive §16, the amount or
time of payment of any fees payable pursuant to the Fee Letter or any other
provision applicable to such Agent;

(d) without the written consent of each Swingline Lender, amend or waive any
provision applicable to any Swingline Lender; and

(e) without the written consent of the Issuing Lender, amend or waive the amount
or time of payment of any Letter of Credit Fees or other fees payable for the
Issuing Lender’s account or any other provision applicable to the Issuing
Lender.

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of any Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto. No notice to or demand
upon the Borrowers shall entitle the Borrowers to other or further notice or
demand in similar or other circumstances.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with §6.11; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders, the Required Lenders, the Required Domestic Lenders, the Required
Australian Lenders, the Required European Lenders, the Required Canadian Lenders
or each affected Lender may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (x) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders, the Required Lenders, the Required Domestic Lenders, the
Required Australian Lenders, the Required European Lenders, the Required
Canadian Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

-177-



--------------------------------------------------------------------------------

The Administrative Agent (in its sole discretion may, and shall, to the extent
required by any Loan Document) and any applicable Loan Party may enter into any
amendment or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable requirements of Law.

28. SEVERABILITY.

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction. Without
limiting the foregoing provisions of this §28, if and to the extent that the
enforceability of any provisions in this Credit Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Issuing Lender or the Applicable Swingline Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

29. TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

Each of the Agents, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Credit Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this §29, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Credit Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this §29 or (y) becomes available to any Agent, any Lender, the Issuing Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers (except that paragraphs (c) and (d) do not permit any
party to this Credit Agreement to disclose any information of the kind referred
to in section 275(1) of the PPSA (Australia) and each Loan Party agrees not to
authorize the disclosure of such information).

For purposes of this §29, (a) “Information” means all information received from
the Borrowers or any of their Subsidiaries relating to the Borrowers or any of
their Subsidiaries or any of their respective businesses, other than any such
information that is available to any Agent, any Lender or the Issuing Lender on
a nonconfidential basis prior to disclosure by the Borrowers or any their
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this §29 shall be considered

 

-178-



--------------------------------------------------------------------------------

to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information and (b) to the extent
section 275 of the PPSA (Australia) applies, the parties to this Credit
Agreement agree that the terms of the security interest (as defined in the PPSA
(Australia)) provided for under a Collateral Security are wholly contained in
that Collateral Security.

30. USA PATRIOT ACT.

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act and/or pursuant to applicable
“know your customer”, counter-terrorism financing, economic and trade sanctions
and anti-money laundering rules and regulations, it is required to obtain,
verify and record information that identifies the Borrowers Loan Parties, which
information includes the name and address of each Borrower Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower Loan Party in accordance with the Patriot
Act and/or pursuant to applicable “know your customer”, counter-terrorism
financing, economic and trade sanctions and anti-money laundering rules and
regulations. Each Borrower shall promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer”,
counter-terrorism financing, economic and trade sanctions and anti-money
laundering rules and regulations, including the Patriot Act.

31. PARI PASSU TREATMENT.

(a) Notwithstanding anything to the contrary set forth herein, the
Administrative Agent may and, upon the request of the Required Lenders, shall,
upon notice to each Lender, cause each payment or prepayment of principal and
interest received after the occurrence and during the continuance of an Event of
Default hereunder to be distributed pari passu among the Lenders, in accordance
with the aggregate outstanding principal amount of the Obligations owing to each
Lender divided by the aggregate outstanding principal amount of all Obligations.
Such notice shall also attach a schedule setting forth the aggregate outstanding
principal amount of all Obligations at such time including a breakdown of the
aggregate outstanding principal amount under each Commitment, any Domestic Term
Loan, any Canadian Term Loan and any Australian Term Loan.

(b) Following the occurrence and during the continuance of any Event of Default,
each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim against any Borrower (pursuant to §15 or
otherwise), including a secured claim under §506 of the Bankruptcy Code of the
United States or other security or interest arising from or in lieu of, such
secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, obtain payment (voluntary or
involuntary) in respect of the Notes, Loans, Letters of Credit, Letter of Credit
Obligations and other Obligations held by it as a result of which the unpaid
principal portion of the Notes and the Obligations held by it shall be
proportionately less than the unpaid principal portion of the Notes and
Obligations held by any other Lender, it shall be deemed to have simultaneously
purchased from such other Lender a participation in the Notes and Obligations
held by such other Lender, so that the aggregate unpaid principal amount of the
Notes, Obligations and participations in Notes and Obligations held by each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of the Notes and Obligations then outstanding as the principal amount of the
Notes and other Obligations held by it prior to such exercise of banker’s lien,
setoff or counterclaim was to the principal amount of all Notes and other
Obligations outstanding prior to such exercise of banker’s lien, setoff or
counterclaim; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this §31 and the payment giving rise
thereto shall thereafter be recovered, such purchase or purchases or adjustments
shall be rescinded to the extent of such recovery and the purchase price or
prices or adjustments restored without interest.

 

-179-



--------------------------------------------------------------------------------

(c) Following the occurrence and during the continuance of any Event of Default
and unless and until the effectiveness of a transfer of Commitments pursuant to
§31(d), each Lender agrees that, upon notice from the Administrative Agent to
such Lender, which notice shall be provided upon the request of the Required
Lenders or may be provided by the Administrative Agent in its sole discretion,
such Lender shall be deemed to have purchased from each other Lender a
participation in the risk associated with the Notes and Obligations held by each
other Lender, so that the aggregate principal amount of the Notes and
Obligations held by each Lender shall be equivalent to such Lender’s Commitment
Percentage. Upon demand by the Administrative Agent, made at the request of the
Required Lenders, each Lender that has purchased such participation (a
“Purchasing Lender”) shall pay the amount of such participation to the
Applicable Agent for the account of each Lender whose outstanding Loans and
participations in Letter of Credit Obligations exceed their Commitment
Percentages. Any such participation may, at the option of such Purchasing
Lender, be paid in Dollars, Canadian Dollars, Australian Dollars or Euros (the
“Funding Currency”), (in an amount equal to the then applicable Dollar
Equivalent amount of such participation) and such payment shall be converted by
the Applicable Agent at the exchange rate into the currency of the Loan or
Letter of Credit Obligation in which such participation is being purchased. The
Borrowers agree to indemnify each Purchasing Lender for any loss, cost or
expense incurred by such Purchasing Lender as a result of entering into any
reasonable hedging arrangements between the Funding Currency and the currency of
the Loan or Letter of Credit Obligation in which such participation is being
purchased in connection with the funding of such participation or as a result of
any payment on account of such participation in a currency other than that
funded by the Purchasing Lender.

(d) Upon the written instruction of the Required Lenders, the Aggregate European
Commitments, the Aggregate Canadian Revolving Loan Commitments and the Aggregate
Australian Revolving Loan Commitments shall be immediately transferred by the
Borrowers to the Aggregate Domestic Revolving Loan Commitments; provided that
(i) no such transfer of Commitments shall occur until the date that is sixty
(60) days after the date of the acceleration of the Obligations pursuant to §14
and (ii) prior to requesting any such transfer of Commitments, the Agents and
the Lenders shall utilize their reasonable best efforts to avoid the imposition
of withholding tax liability on any Domestic Borrower which would arise as a
result of any such transfer of Commitments (including, without limitation, to
the extent useful, the use of participations pursuant to §31(c) and the use of
fronting banks in the United Kingdom, the Netherlands, Canada and Australia).
Upon the effectiveness of any such transfer the outstanding European Loans,
Canadian Loans and Australian Loans shall be repaid with advances made to the
Domestic Borrowers under the Aggregate Domestic Revolving Loan Commitments,
advanced by the Lenders in such manner that after giving effect thereto, the
percentage of the outstanding Loans and Letter of Credit Obligations of each
Lender will equal such Lender’s Commitment Percentage of all outstanding Loans
and Letter of Credit Obligations.

(e) Each Borrower expressly consents to the foregoing arrangements and agrees
that any Person holding such a participation in the Notes and the Obligations
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by such
Borrower to such Person as fully as if such Person had made a Loan directly to
such Borrower in the amount of such participation.

 

-180-



--------------------------------------------------------------------------------

32. NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers and the other Loan Parties
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Credit Agreement provided by the Administrative Agent, the Co-Lead
Arrangers, the Co-Syndication Agents, the Co-Documentation Agents and the
Lenders are arm’s-length commercial transactions between the each of the
Borrowers and the other Loan Parties and their respective Affiliates, on the one
hand, and the Administrative Agent, the Co-Lead Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents and the Lenders, on the other hand, (B) each
of the Borrowers and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrowers and the other Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, Co-Lead Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each of the Borrowers and the other Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Co-Lead Arrangers, the Co-Syndication Agents, the Co-Documentation Agents nor
any Lender has any obligation to each of the Borrowers and the other Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, Co-Lead Arrangers,
the Co-Syndication Agents, the Co-Documentation Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each of the Borrowers and the other
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, the Co-Lead Arrangers, the Co-Syndication Agents, the Co-Documentation
Agents nor any Lender has any obligation to disclose any of such interests to
each of the Borrowers and the other Loan Parties or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waive and release any claims that it may have
against the Administrative Agent, the Co-Lead Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

33. PUBLIC OFFER.

33.1 Co-Lead Arrangers’ Representations, Warranties and Undertakings.

Bank of America undertakes, represent and warrant to the Australian Borrower as
follows:

(a) On behalf of the Borrowers, Bank of America made invitations to become a
Lender under this Credit Agreement (i) to at least ten Persons, each of whom, as
at the date the relevant invitation is made, the relevant officers of Bank of
America involved in the transaction on a day to day basis believe carries on the
business of providing finance or investing or dealing in securities in the
course of operating in financial markets, for the purposes of section
128F(3A)(a)(i) of the Australian Tax Act, and each of whom has been disclosed to
the Borrowers, or (ii) in an electronic form that is used by financial markets
for dealing in debentures (as defined in section 128F(9) of the Australian Tax
Act) or debt interests (as defined in sections 974-15 and 974-20 of the
Australian Tax Act) such as Reuters or Bloomberg.

(b) At least 10 of the Persons to whom Bank of America (on behalf of the
Borrowers) have made invitations referred to in §33.1(a)(i) are not, as at the
date the invitations are made, to the knowledge of the relevant officers of Bank
of America involved in the transaction, Associates of any of the others of those
10 invitees, any Co-Lead Arranger or any Australian Lender.

 

-181-



--------------------------------------------------------------------------------

(c) Bank of America has not made and will not make offers or invitations
referred to in §33.1(a)(i) to Persons whom the relevant officers of each Co-Lead
Arranger involved in the transaction on a day to day basis are aware are
Offshore Associates of the Australian Borrower.

33.2 Confirmations.

The Australian Borrower confirms that none of the potential offerees whose names
were disclosed to it by Bank of America before the date of this Credit Agreement
were known or suspected by it to be an Offshore Associate of it or an Associate
of any other such invitee.

33.3 Australian Lender’s Representations and Warranties.

Each Australian Lender represents and warrants to the Australian Borrower that,
if it received an invitation under §33.1(a)(i), at the time it received the
invitation it was carrying on the business of providing finance, or investing or
dealing in securities, in the course of operating in financial markets.

33.4 Information.

Each Co-Lead Arranger and each Australian Lender will provide to the Australian
Borrower when reasonably requested by the Australian Borrower any factual
information in its possession or which it is reasonably able to provide to
assist the Australian Borrower to demonstrate (based upon tax advice received by
the Australian Borrower) that section 128F of the Australian Tax Act has been
satisfied where to do so will not, in the reasonable opinion of Bank of America
or the Australian Lenders, breach any law or regulation or any duty of
confidence.

33.5 Co-operation if Section 128F Requirement not Satisfied.

If, for any reason, the requirements of section 128F of the Australian Tax Act
have not been satisfied in relation to interest payable on Loans (except to an
Offshore Associate of the Australian Borrower), then on request by any Agent,
any Co-Lead Arranger or the Australian Borrower, each party shall co-operate and
take steps reasonably requested with a view to satisfying those requirements
(a) where an Australian Lender breaches §33.3, at the cost of that Australian
Lender or in all other cases, at the cost of the Australian Borrower.

33.6 Section 128F Syndication Statement.

The parties agree that this Credit Agreement is a “syndicated facility
agreement” for the purposes of section 128F(11) of the Australian Tax Act.

34. ATTORNEYS.

Each of the attorneys executing this Credit Agreement states that the attorney
has no notice of the revocation of the power of attorney appointing that
attorney.

[Remainder of page intentionally left blank.]

 

-182-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.

 

BORROWERS:   GENESEE & WYOMING INC.   By:  

/s/ Matthew O. Walsh

    Name: Matthew O. Walsh     Title: Senior Vice President   RP ACQUISITION
COMPANY TWO   By:  

/s/ Matthew O. Walsh

    Name: Matthew O. Walsh     Title: Vice President   QUEBEC GATINEAU RAILWAY
INC.   By:  

/s/ Mario Brault

    Name: Mario Brault     Title: President   ROTTERDAM RAIL FEEDING B.V.   By:
 

/s/ Mark W. Hastings

    Name: Mark W. Hastings     Title: Managing Director

 

Executed for GENESEE & WYOMING

AUSTRALIA PTY LTD in accordance with

section 127 of the Corporations Act 2001 (Cwlth)

by:

  

/s/ Mark W. Hastings

Signature of director

  

/s/ Robert C. Easthope

Signature of director/secretary

Mark W. Hastings

Name of director (print)

  

Robert C. Easthope

Name of director (print)



--------------------------------------------------------------------------------

U.S. GUARANTORS:  

AN RAILWAY, LLC

ARIZONA EASTERN RAILWAY COMPANY

 

ARKANSAS LOUISIANA & MISSISSIPPI RAILROAD

COMPANY

ATLANTIC & WESTERN RAILWAY, LIMITED PARTNERSHIP

  BUFFALO & PITTSBURGH RAILROAD, INC.   CAGY INDUSTRIES, INC.   CHATTAHOOCHEE
BAY RAILROAD, INC.   CHATTAHOOCHEE INDUSTRIAL RAILROAD   CHATTOOGA & CHICKAMAUGA
RAILWAY CO.   COLUMBUS & CHATTAHOOCHEE RAILROAD, INC.   COLUMBUS & GREENVILLE
RAILWAY COMPANY   COMMONWEALTH RAILWAY, INCORPORATED   CORPUS CHRISTI TERMINAL
RAILROAD, INC.   EAST TENNESSEE RAILWAY, L.P.   EMONS INDUSTRIES, INC.   EMONS
RAILROAD GROUP, INC.   EMONS TRANSPORTATION GROUP, INC.   FIRST COAST RAILROAD
INC.   FORDYCE AND PRINCETON R.R. CO.   GALVESTON RAILROAD, L.P.   GENESEE AND
WYOMING RAILROAD COMPANY   GENESEE & WYOMING RAILROAD SERVICES, INC.   GEORGIA
CENTRAL RAILWAY, L.P.   GEORGIA SOUTHWESTERN RAILROAD, INC.   GOLDEN ISLES
TERMINAL RAILROAD, INC.  

GRIZZARD TRANSFER COMPANY, INC.

GSW ACQUISITION SUB, INC.

  GWI CANADA, INC.   GWI INTERNATIONAL LLC   GWI LEASING CORPORATION   GWI RAIL
MANAGEMENT CORPORATION   HILTON & ALBANY RAILROAD, INC.   ILLINOIS & MIDLAND
RAILROAD, INC.   KWT RAILWAY, INC.   LITTLE ROCK & WESTERN RAILWAY, L.P.  
LOUISIANA & DELTA RAILROAD, INC.   LUXAPALILA VALLEY RAILROAD INC.   By:   

/s/ Matthew O. Walsh

    

Name: Matthew O. Walsh

Title: Vice President

 

S-2



--------------------------------------------------------------------------------

U.S. GUARANTORS:       (CONTINUED)         

MAINE INTERMODAL TRANSPORTATION, INC.

   MERIDIAN & BIGBEE RAILROAD, L.L.C.    MMID HOLDING INC.    OHIO AND
PENNSYLVANIA RAILROAD COMPANY    OHIO CENTRAL RAILROAD, INC.    OHIO SOUTHERN
RAILROAD, INC.    P&L JUNCTION HOLDINGS, INC.    PAWNEE TRANSLOADING COMPANY
INC.    PHOENIX LOGISTICS LTD.    PORTLAND & WESTERN RAILROAD, INC.    RAIL
LINK, INC.    RAIL PARTNERS, L.P.    RAIL SWITCHING SERVICES, LLC    RAILWAY
MANAGEMENT, INC.    RICEBORO SOUTHERN RAILWAY, LLC    ROCHESTER & SOUTHERN
RAILROAD, INC.    ROCHESTER SWITCHING SERVICES INC.    RP ACQUISITION COMPANY
ONE    RP ACQUISITION COMPANY TWO    SALT LAKE CITY SOUTHERN RAILROAD COMPANY,
INC.    SAVANNAH PORT TERMINAL RAILROAD, INC.    SOUTH BUFFALO RAILWAY COMPANY
   ST. LAWRENCE & ATLANTIC RAILROAD COMPANY    SUMMIT VIEW, INC.    TALLEYRAND
TERMINAL RAILROAD COMPANY, INC.    TAZEWELL & PEORIA RAILROAD, INC.    THE
ALIQUIPPA & OHIO RIVER RAILROAD CO.    THE BAY LINE RAILROAD, L.L.C.    THE
COLUMBUS AND OHIO RIVER RAIL ROAD COMPANY    THE MAHONING VALLEY RAILWAY COMPANY
   THE PITTSBURGH & OHIO CENTRAL RAILROAD COMPANY    THE WARREN & TRUMBULL
RAILROAD COMPANY    THE YOUNGSTOWN BELT RAILROAD COMPANY    TOMAHAWK RAILWAY,
LIMITED PARTNERSHIP    UTAH RAILWAY COMPANY    VALDOSTA RAILWAY, L.P.    WESTERN
KENTUCKY RAILWAY L.L.C.    WILMINGTON TERMINAL RAILROAD, LIMITED PARTNERSHIP


WILLAMETTE & PACIFIC RAILROAD, INC.

   YORK RAIL LOGISTICS, INC.    YORK RAILWAY COMPANY    YOUNGSTOWN & AUSTINTOWN
RAILROAD, INC.    By:   

/s/ Matthew O. Walsh

     

Name: Matthew O. Walsh

Title: Vice President

 

S-3



--------------------------------------------------------------------------------

U.S. GUARANTORS:

(CONTINUED)

MARYLAND MIDLAND RAILWAY INC. By:   /s/ Mark W. Hastings   Name: Mark W.
Hastings   Title: Vice President

 

S-4



--------------------------------------------------------------------------------

CANADIAN GUARANTORS:

GENESEE & WYOMING CANADA INC. By:   /s/ Mario Brault   Name: Mario Brault  
Title: President HURON CENTRAL RAILWAY INC. By:   /s/ Mario Brault   Name: Mario
Brault   Title: President

KÉRAIL INC.

By:   /s/ Mario Brault   Name: Mario Brault   Title: President

ST. LAWRENCE & ATLANTIC

RAILROAD (QUEBEC) INC.

By:   /s/ Mario Brault   Name: Mario Brault   Title: President

MIRABEL RAILWAY INC.

By:   /s/ Mario Brault   Name: Mario Brault   Title: President

SERVICES FERROVIAIRES DE L’ESTUAIRE INC.

By:   /s/ Mario Brault   Name: Mario Brault   Title: President

WESTERN LABRADOR RAIL SERVICES INC.

By:   /s/ Mario Brault   Name: Mario Brault   Title: President

 

S-5



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS:

 

Executed for GWI HOLDINGS PTY LTD in

accordance with section 127 of the Corporations

Act 2001 (Cwlth) by:

  

/s/ Mark W. Hastings

Signature of director

  

/s/ Robert C. Easthope

Signature of director/secretary

Mark W. Hastings

  

Robert C. Easthope

Name of director (print)    Name of director (print)

 

Executed for GWI HOLDINGS NO. 2 PTY

LTD in accordance with section 127 of the Corporations

Act 2001 (Cwlth) by:

  

/s/ Mark W. Hastings

Signature of director

  

/s/ Robert C. Easthope

Signature of director/secretary

Mark W. Hastings

  

Robert C. Easthope

Name of director (print)    Name of director (print)

 

Executed for VIPER LINE PTY LIMITED in

accordance with section 127 of the Corporations

Act 2001 (Cwlth) by:

  

/s/ Mark W. Hastings

Signature of director

  

/s/ Robert C. Easthope

Signature of director/secretary

Mark W. Hastings

  

Robert C. Easthope

Name of director (print)    Name of director (print)

 

S-6



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS:

(CONTINUED)

 

Executed for S A RAIL PTY LIMITED in accordance with section 127 of the
Corporations Act 2001 (Cwlth) by:

    /s/ Mark W. Hastings     /s/ Robert C. Easthope Signature of director    
Signature of director/secretary Mark W. Hastings     Robert C. Easthope Name of
director (print)     Name of director (print)

 

Executed for GENESEE & WYOMING AUSTRALIA EASTERN PTY LTD. in accordance with
section 127 of the Corporations Act 2001 (Cwlth) by:     /s/ Mark W. Hastings  
  /s/ Robert C. Easthope Signature of director     Signature of
director/secretary Mark W. Hastings     Robert C. Easthope Name of director
(print)     Name of director (print)

 

Executed for GWA (NORTH) PTY LTD. in accordance with section 127 of the
Corporations Act 2001 (Cwlth) by:     /s/ Mark W. Hastings     /s/ Robert C.
Easthope Signature of director     Signature of director/secretary Mark W.
Hastings     Robert C. Easthope Name of director (print)     Name of director
(print)

 

S-7



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS:

(CONTINUED)

 

Executed for G&W AUSTRALIA HOLDINGS

LP. acting by its general partner, GWI

INTERNATIONAL B.V.:

  

/s/ Richard T. O’Donnell

Signature

  

/s/ Ronald Volder

Richard T. O’Donnell

  

Ronald Volder

Name(print)   

Managing Director A

  

Managing Director B

Title (print)   

 

S-8



--------------------------------------------------------------------------------

EUROPEAN GUARANTORS:

 

GENESEE & WYOMING C.V.

Represented by its general partner,

GWI International LLC,

By:  

/s/ Richard T. O’Donnell

  Name: Richard T. O’Donnell   Title: Managing Director GWI HOLDING B.V. By:  

/s/ Matthew O. Walsh

  Name: Matthew O. Walsh   Title: Managing Director A By:  

/s/ Ronald Volder

  Name: Ronald Volder   Title: Managing Director B BELGIUM RAIL FEEDING BVBA By:
 

/s/ Matthew O. Walsh

  Name: Matthew O. Walsh   Title: Manager GWI INTERNATIONAL B.V. By:  

/s/ Richard T. O’Donnell

  Name: Richard T. O’Donnell   Title: Managing Director A By:  

/s/ Ronald Volder

  Name: Ronald Volder   Title: Managing Director B

 

S-9



--------------------------------------------------------------------------------

RAIL FEEDING SOLUTIONS B.V. By:  

/s/ Arnoud de Rade

  Name: Arnoud de Rade   Title: Managing Director A By:  

/s/ Matthew O. Walsh

  Name: Matthew O. Walsh   Title: Managing Director B

 

S-10



--------------------------------------------------------------------------------

AGENTS:    

BANK OF AMERICA, N.A., as

Administrative Agent, the Issuing Lender and the Domestic Swingline Lender

    By:  

/s/ Fani Davidson

      Name: Fani Davidson       Title: Assistant Vice President     BANK OF
AMERICA, N.A., acting through its Canada branch, as Canadian Agent and the
Canadian Swingline Lender     By:  

/s/ Medina Sales de Andrade

      Name: Medina Sales de Andrade       Title: Vice President     BANK OF
AMERICA, N.A., acting through its London branch, as European Agent and the
European Swingline Lender     By:  

/s/ Gary Saint

      Name: Gary Saint       Title: Vice President     BANK OF AMERICA, N.A.,
acting through its Australian branch, as the Australian Swingline Lender     By:
 

/s/ John Penny

      Name: John Penny       Title: Director

 

S-11



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.     By:  

/s/ David Meehan

      Name: David Meehan       Title: Director     BANK OF AMERICA, N.A., acting
through its Canada branch     By:  

/s/ Medina Sales de Andrade

      Name: Medina Sales de Andrade       Title: Vice President    

BANK OF AMERICA, N.A.,

acting through its London branch

    By:  

/s/ Gary Saint

      Name: Gary Saint       Title: Vice President    

BANK OF AMERICA, N.A.,

acting through its Australian branch

    By:  

/s/ John Penny

      Name: John Penny       Title: Director

 

S-12